Exhibit 10.1

EXECUTION COPY

 

 

Published Deal CUSIP Number: 03063RAP3

Published Revolving Credit Dollar Tranche CUSIP Number: 03063RAQ1

Published Revolving Credit Alternative Currency Tranche CUSIP Number: 03063RAR9

Published Term A-1 Loan Facility CUSIP Number: 03063RAT5

Published Term A-2 Loan Facility CUSIP Number: 03063RAS7

CREDIT AGREEMENT

among

AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.,

AMERICOLD REALTY TRUST,

CERTAIN SUBSIDIARIES OF AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.,

The Several Lenders and Letter of Credit Issuers from Time to Time Parties
Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A., CITIBANK, N.A., ROYAL BANK OF CANADA,

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH and TRUIST BANK,

as Syndication Agents

and

BBVA USA, CITIZENS BANK, NATIONAL ASSOCIATION,

GOLDMAN SACHS LENDING PARTNERS LLC, MORGAN STANLEY SENIOR

FUNDING, INC., REGIONS BANK and U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

Dated as of March 26, 2020

 

 

BofA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A., CITIBANK, N.A., ROYAL BANK OF CANADA

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH

and SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers

and

BofA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A., CITIBANK, N.A. and ROYAL BANK OF CANADA,

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS      1  

Section 1.1.

 

Defined Terms

     1  

Section 1.2.

 

Other Definitional Provisions

     53  

Section 1.3.

 

Classifications of Loans

     54  

Section 1.4.

 

Accounting Terms; GAAP

     54  

Section 1.5.

 

Pro Forma Calculations

     55  

Section 1.6.

 

Rounding

     55  

Section 1.7.

 

Timing of Payment or Performance

     55  

Section 1.8.

 

Times of Day

     55  

Section 1.9.

 

Exchange Rates; Currency Equivalents

     55  

Section 1.10.

 

Additional Alternative Currencies

     56  

Section 1.11.

 

Change of Currency

     58   ARTICLE II AMOUNT AND TERMS OF CREDIT      59  

Section 2.1.

 

Commitments

     59  

Section 2.2.

 

Borrowings, Continuations and Conversions of Loans

     60  

Section 2.3.

 

Bid Loans

     63  

Section 2.4.

 

Administrative Agent’s Clawback

     66  

Section 2.5.

 

Repayment of Loans

     68  

Section 2.6.

 

Evidence of Debt

     68  

Section 2.7.

 

[Reserved]

     69  

Section 2.8.

 

Interest

     69  

Section 2.9.

 

LIBOR Successor Rate

     70  

Section 2.10.

 

Increased Costs, Illegality, Etc.

     72  

 

i



--------------------------------------------------------------------------------

Section 2.11.

 

Compensation

     76  

Section 2.12.

 

Change of Lending Office

     76  

Section 2.13.

 

Notice of Certain Costs

     77  

Section 2.14.

 

Increase in Facilities

     77  

Section 2.15.

 

Replacement of Lenders or Termination of Commitments Under Certain Circumstances

     80  

Section 2.16.

 

Defaulting Lenders

     82  

Section 2.17.

 

Extension of Revolving Loan Maturity Date

     84  

Section 2.18.

 

Designated Borrowers

     86  

Section 2.19.

 

Joint and Several Liability

     88   ARTICLE III LETTERS OF CREDIT      90  

Section 3.1.

 

Letters of Credit

     90  

Section 3.2.

 

Letter of Credit Requests

     92  

Section 3.3.

 

Letter of Credit Participations

     94  

Section 3.4.

 

Agreement to Repay Letter of Credit Drawings

     96  

Section 3.5.

 

Increased Costs

     99  

Section 3.6.

 

New or Successor Letter of Credit Issuer

     100  

Section 3.7.

 

Role of Letter of Credit Issuer

     102  

Section 3.8.

 

Cash Collateral

     102  

Section 3.9.

 

Governing Law; Applicability of ISP and UCP

     104  

Section 3.10.

 

Conflict with Issuer Documents

     104  

Section 3.11.

 

Letters of Credit Issued for Subsidiaries

     104  

Section 3.12.

 

Letter of Credit Issuer Reports to Administrative Agent

     104   ARTICLE IV FEES; COMMITMENT REDUCTIONS AND TERMINATIONS      105  

Section 4.1.

 

Fees

     105  

Section 4.2.

 

Voluntary Reduction of Revolving Credit Commitments

     107  

 

ii



--------------------------------------------------------------------------------

Section 4.3.

 

Mandatory Termination of Commitments

     107   ARTICLE V PAYMENTS      108  

Section 5.1.

 

Voluntary Prepayments

     108  

Section 5.2.

 

Mandatory Prepayments

     108  

Section 5.3.

 

Method and Place of Payment

     109  

Section 5.4.

 

Net Payments

     111  

Section 5.5.

 

Computations of Interest and Fees

     116  

Section 5.6.

 

Limit on Rate of Interest

     117   ARTICLE VI REPRESENTATIONS AND WARRANTIES      118  

Section 6.1.

 

Financial Condition

     118  

Section 6.2.

 

No Change

     119  

Section 6.3.

 

Existence; Compliance with Law

     119  

Section 6.4.

 

Power; Authorization; Enforceable Obligations

     119  

Section 6.5.

 

No Legal Bar

     119  

Section 6.6.

 

Litigation

     120  

Section 6.7.

 

Ownership of Property; Liens; Qualified Assets; Casualty

     120  

Section 6.8.

 

Intellectual Property

     120  

Section 6.9.

 

REIT Status; Stock Exchange Listing; Taxes

     120  

Section 6.10.

 

Federal Regulations

     121  

Section 6.11.

 

ERISA

     121  

Section 6.12.

 

Investment Company Act

     121  

Section 6.13.

 

Subsidiaries

     121  

Section 6.14.

 

Use of Proceeds

     122  

Section 6.15.

 

Environmental Matters

     122  

Section 6.16.

 

Accuracy of Information, Etc.

     122  

 

iii



--------------------------------------------------------------------------------

Section 6.17.

 

[Intentionally Omitted]

     123  

Section 6.18.

 

Anti-Corruption Laws, Sanctions and Anti-Terrorism Laws

     123  

Section 6.19.

 

Labor Matters

     123  

Section 6.20.

 

Solvency

     124  

Section 6.21.

 

Insurance

     124  

Section 6.22.

 

No Default

     124  

Section 6.23.

 

Affected Financial Institution

     124  

Section 6.24.

 

Representations as to Foreign Obligors

     124   ARTICLE VII CONDITIONS PRECEDENT      125  

Section 7.1.

 

Conditions to Effectiveness

     125  

Section 7.2.

 

Conditions to Each Extension of Credit

     128   ARTICLE VIII AFFIRMATIVE COVENANTS      129  

Section 8.1.

 

Financial Statements

     129  

Section 8.2.

 

Certificates; Other Information

     130  

Section 8.3.

 

Lines of Business

     132  

Section 8.4.

 

Taxes

     133  

Section 8.5.

 

Maintenance of Existence; Compliance with Law

     133  

Section 8.6.

 

Maintenance of Property; Insurance

     133  

Section 8.7.

 

Inspection of Property; Books and Records; Discussions

     133  

Section 8.8.

 

Notices

     134  

Section 8.9.

 

Environmental Laws

     135  

Section 8.10.

 

Additional Subsidiary Guarantors

     135  

Section 8.11.

 

Use of Proceeds and Letters of Credit

     135  

Section 8.12.

 

Know Your Customer

     136  

Section 8.13.

 

Maintenance of REIT Status; Stock Exchange Listing; Further Assurances

     136  

 

iv



--------------------------------------------------------------------------------

Section 8.14.

 

Approvals and Authorizations

     136  

Section 8.15.

 

Payment of Obligations

     136   ARTICLE IX NEGATIVE COVENANTS      137  

Section 9.1.

 

Financial Covenants

     137  

Section 9.2.

 

Indebtedness

     137  

Section 9.3.

 

Liens

     137  

Section 9.4.

 

Fundamental Changes

     138  

Section 9.5.

 

Restricted Payments

     139  

Section 9.6.

 

Transactions with Affiliates

     139  

Section 9.7.

 

Amendments to Governing Documents

     140  

Section 9.8.

 

No Further Negative Pledges

     140  

Section 9.9.

 

Use of Proceeds

     141  

Section 9.10.

 

Investments

     141  

Section 9.11.

 

Changes in Fiscal Periods

     141  

Section 9.12.

 

Asset Sales

     141  

Section 9.13.

 

Environmental Matters

     141  

Section 9.14.

 

Sanctions; Anti-Corruption; Anti-Money Laundering

     142  

Section 9.15.

 

Change in Nature of Business

     142   ARTICLE X EVENTS OF DEFAULT      142  

Section 10.1.

 

Events of Default

     142  

Section 10.2.

 

Application of Funds

     145   ARTICLE XI THE AGENTS      146  

Section 11.1.

 

Appointment

     146  

Section 11.2.

 

Delegation of Duties

     147  

Section 11.3.

 

Exculpatory Provisions

     147  

 

v



--------------------------------------------------------------------------------

Section 11.4.

 

Reliance by Agent

     148  

Section 11.5.

 

Notice of Default

     149  

Section 11.6.

 

Non-Reliance on Agents and Other Lenders

     149  

Section 11.7.

 

Indemnification

     150  

Section 11.8.

 

Agent in Its Individual Capacity

     150  

Section 11.9.

 

Successor Agent

     151  

Section 11.10.

 

Bookrunners; Lead Arrangers; Syndication Agents; Documentation Agents

     152  

Section 11.11.

 

Agents May File Proofs of Claim

     152  

Section 11.12.

 

Guaranty Matters

     153  

Section 11.13.

 

Certain ERISA Matters

     153   ARTICLE XII MISCELLANEOUS      155  

Section 12.1.

 

Amendments and Waivers

     155  

Section 12.2.

 

Notices

     158  

Section 12.3.

 

No Waiver; Cumulative Remedies; Enforcement

     160  

Section 12.4.

 

Survival of Representations and Warranties

     161  

Section 12.5.

 

Payment of Expenses; Damages Waiver

     161  

Section 12.6.

 

Successors and Assigns; Participations and Assignments

     163  

Section 12.7.

 

Adjustments; Set-off; Payments Set Aside

     169  

Section 12.8.

 

Counterparts

     170  

Section 12.9.

 

Severability

     170  

Section 12.10.

 

Integration

     171  

Section 12.11.

 

GOVERNING LAW

     171  

Section 12.12.

 

Submission to Jurisdiction; Waivers

     171  

Section 12.13.

 

No Advisory or Fiduciary Responsibility

     172  

Section 12.14.

 

Interest Rate Limitation

     172  

 

vi



--------------------------------------------------------------------------------

Section 12.15.

 

The Banking Code of Practice (Australia)

     173  

Section 12.16.

 

Confidentiality

     173  

Section 12.17.

 

WAIVERS OF JURY TRIAL

     174  

Section 12.18.

 

Patriot Act

     174  

Section 12.19.

 

Electronic Execution of Assignments and Certain Other Documents

     175  

Section 12.20.

 

ENTIRE AGREEMENT

     175  

Section 12.21.

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     175  

Section 12.22.

 

Judgment Currency

     176  

Section 12.23.

 

Acknowledgement Regarding Any Supported QFCs

     176  

Section 12.24.

 

Guarantors on the Closing Date

     177   ARTICLE XIII CONTINUING GUARANTY      177  

Section 13.1.

 

Guaranty

     177  

Section 13.2.

 

Rights of Creditor Parties

     178  

Section 13.3.

 

Certain Waivers

     178  

Section 13.4.

 

Obligations Independent

     178  

Section 13.5.

 

Subrogation

     179  

Section 13.6.

 

Termination; Reinstatement

     179  

Section 13.7.

 

Subordination

     179  

Section 13.8.

 

Stay of Acceleration

     179  

Section 13.9.

 

Condition of Borrowers

     179  

Section 13.10.

 

Keepwell

     180  

Section 13.11.

 

Termination

     180  

 

vii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A    Commitments, Applicable Percentages and Sublimits 1.1B    Qualified
Assets 3.1A    Existing Letters of Credit 6.13    Subsidiaries 9.6   
Transactions with Affiliates 12.2    Administrative Agent’s Office; Certain
Addresses for Notices

EXHIBITS:

 

A    Form of Guarantee Agreement B    Form of Committed Loan Notice C-1    Form
of Bid Request C-2    Form of Competitive Bid D    Form of Assignment and
Assumption E    Form of Promissory Note (Term A-1 Loan) F    Form of Promissory
Note (Term A-2 Loan) G    Form of Promissory Note (Revolving Credit Loan) H   
Form of Designation Notice I    Form of Compliance Certificate J-1    Form of
U.S. Tax Compliance Certificate – Foreign Lenders (Not Partnerships) J-2    Form
of U.S. Tax Compliance Certificate – Non-U.S. Participants (Not Partnerships)
J-3    Form of U.S. Tax Compliance Certificate – Non-U.S. Participants
(Partnerships) J-4    Form of U.S. Tax Compliance Certificate – Foreign Lenders
(Partnerships) K    Form of Designated Borrower Request and Assumption Agreement
L    Form of Designated Borrower Notice M    Form of Designated Borrower
Termination Notice N    Form of Prepayment Notice

 

viii



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of March 26, 2020, among AMERICOLD
REALTY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “Parent
Borrower”), AMERICOLD REALTY TRUST, a Maryland real estate investment trust (the
“Company”), the Designated Borrowers from time to time parties hereto (each such
Designated Borrower, together with the Parent Borrower, collectively, the
“Borrowers” and each a “Borrower”), the several banks and other financial
institutions from time to time parties to this Agreement as Lenders and Letter
of Credit Issuers (each as defined in Section 1.1) and BANK OF AMERICA, N.A., as
administrative agent.

The parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Absolute Rate”: a fixed rate of interest expressed in multiples of 1/100th of
one basis point.

“Absolute Rate Loan”: a Bid Loan that bears interest at a rate determined with
reference to an Absolute Rate.

“Additional TL Tranche”: as defined in Section 2.14(a).

“Additional TL Tranche Documents”: with respect to any Additional TL Tranche,
each agreement, instrument and other document evidencing, securing,
guaranteeing, or otherwise relating to such Additional TL Tranche, including any
applicable Joinder Agreement.

“Administrative Agent”: Bank of America, as the administrative agent for the
Lenders and the Letter of Credit Issuers under this Agreement and the other Loan
Documents, together with any of its successors.

“Administrative Agent’s Office”: with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 12.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Parent Borrower and the Lenders.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the possession,
directly or indirectly, of the power to direct or cause the direction of
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. The terms “controlling” and “controlled”
have meanings correlative thereto.



--------------------------------------------------------------------------------

“Agent Indemnitee”: as defined in Section 11.7.

“Agents”: the collective reference to the Administrative Agent, the Syndication
Agents and the Documentation Agents.

“Agreement”: as defined in the preamble hereto.

“Alternative Currency”: each of the following currencies: Euro, Sterling,
Australian Dollars, New Zealand Dollars and Canadian Dollars, together with each
other currency (other than Dollars) that is approved in accordance with
Section 1.10.

“Alternative Currency Commitment”: as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrowers pursuant to
Section 2.1(b)(ii) in Dollars and Alternative Currencies in an aggregate amount
not to exceed the Dollar Equivalent of the Dollar amount set forth opposite such
Lender’s name on Schedule 1.1A under the caption “Alternative Currency
Commitment” or in the Assignment and Assumption or Joinder Agreement pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Alternative Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Letter of Credit Issuer, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.

“Alternative Currency Tranche”: the sum of the Alternative Currency Commitments
of all the Lenders. On the Closing Date, the amount of the Alternative Currency
Tranche is equal to $400,000,000.

“Alternative Currency Tranche Lender”: at any time, any Lender that has an
Alternative Currency Commitment at such time or an outstanding Alternative
Currency Tranche Loan.

“Alternative Currency Tranche Loan”: as defined in Section 2.1(b)(ii).

“Anti-Corruption Laws”: the United States Foreign Corrupt Practices Act of 1977
and all laws, rules and regulations of any other jurisdiction applicable to the
Company, the Parent Borrower or their respective Subsidiaries concerning or
relating to bribery or corruption.

“Anti-Terrorism Laws”: any Requirement of Law related to terrorism financing,
economic sanctions or money laundering, including: 18 U.S.C. §§ 1956 and 1957;
The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act”, 31 U.S.C. §§ 5311-5332 and 12 U.S.C. §§ 1818(s), 1820b and
1951-1959), as amended by the Patriot Act, and their implementing regulations;
the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), the
International Emergency Economic Powers Act (50 U.S.C. § 1701 et seq., as
amended) and Executive Order 13224 (effective September 24, 2001), and their
implementing regulations.

 

2



--------------------------------------------------------------------------------

“Applicable EBITDA”: with respect to any Real Property that is owned or ground
leased by the Parent Borrower or any Subsidiary and used in a business permitted
under Section 8.3, as of any date of determination, an amount equal to the
portion of EBITDA attributable to such Real Property for the most recently ended
Reference Period.

“Applicable Margin”: for any day,

(a) with respect to any Eurocurrency Committed Loan, Base Rate Loan, and Letter
of Credit Fee, as the case may be, the applicable rate per annum set forth in
the pricing grid below, based upon such Debt Ratings as set forth below
applicable on such date:

 

          Total Revolving Credit
Commitment     Term Loan Facility  

Pricing Level

  

Debt Ratings

(S&P and Fitch /

Moody’s):

   Applicable
Margin for
Eurocurrency
Committed
Loans and
LIBOR
Floating Rate
Loans
(and Letters
of Credit)     Applicable
Margin for Base
Rate     Applicable
Margin or
Eurocurrency
Committed
Loans and
LIBOR
Floating Rate
Loans     Applicable
Margin
for Base
Rate  

Category 1

   ³ A- / A3      0.725 %      0.000 %      0.800 %      0.000 % 

Category 2

   BBB+ / Baa1      0.775 %      0.000 %      0.850 %      0.000 % 

Category 3

   BBB / Baa2      0.850 %      0.000 %      0.950 %      0.000 % 

Category 4

   BBB- / Baa3      1.050 %      0.050 %      1.200 %      0.200 % 

Category 5

   < BBB- / Baa3 (or unrated)      1.400 %      0.400 %      1.600 %      0.600
% 

For purposes hereof, “Debt Rating” means, as of any date of determination, the
rating as determined by S&P, Moody’s and/or Fitch of the Parent Borrower’s
non-credit enhanced, senior unsecured long-term debt; provided that (x) if at
any time the Parent Borrower has three (3) Debt Ratings, and such Debt Ratings
are not equivalent, then: (A) if the difference between the highest and the
lowest such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB-
by S&P or Fitch), the Applicable Margins shall be determined based on the
highest of the Debt Ratings and (B) if the difference between such Debt Ratings
is two ratings categories (e.g., Baa1 by Moody’s and BBB- by S&P or Fitch) or
more, the Applicable Margins shall be determined based on the Debt Rating that
is one lower than the highest of the applicable Debt Ratings; (y) if at any time
the Parent Borrower has two (2) Debt Ratings, and such Debt Ratings are not
equivalent, then: (A) if the difference between such Debt Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Margins
shall be determined based on the higher of the Debt Ratings; and (B) if the
difference between such Debt Ratings is two ratings

 

3



--------------------------------------------------------------------------------

categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the
Applicable Margins shall be determined based on the Debt Rating that is one
lower than the higher of the applicable Debt Ratings. If at any time the Parent
Borrower has no Debt Rating from either S&P or Moody’s, then the Applicable
Margins shall be at Pricing Level Category 5.

Initially, the Applicable Margin shall be determined based upon the Debt Ratings
specified in the certificate delivered pursuant to Section 7.1(k). Thereafter,
each change in the Applicable Margin resulting from a publicly announced change
in a Debt Rating shall be effective, in the case of an upgrade, during the
period commencing on the date of delivery by the Parent Borrower to the
Administrative Agent of notice thereof pursuant to Section 8.8(i) and ending on
the date immediately preceding the effective date of the next such change and,
in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

(b) with respect to any Additional TL Tranche, the applicable rate per annum in
effect at such time with respect to such Additional TL Tranche as agreed by the
Parent Borrower, the Administrative Agent and the Lenders participating in such
Additional TL Tranche in the Additional TL Tranche Documents with respect to
such Additional TL Tranche; provided that such applicable rate shall be subject
to the two preceding paragraphs.

“Applicable Percentage” (a) in respect of the Total Revolving Credit Commitment
(including with respect to matters relating to Alternative Currency Commitments,
Alternative Currency Tranche Loans, Dollar Tranche Commitments and Dollar
Tranche Loans), with respect to any Revolving Credit Lender at any time, such
Lender’s applicable Revolving Credit Commitment Percentage, (b) in respect of
the Term A-1 Loan Facility, with respect to any Term A-1 Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is such Lender’s Term A-1 Loans at such time and the
denominator of which is the amount of the Term A-1 Loan Facility at such time,
and (c) in respect of the Term A-2 Loan Facility, with respect to any Term A-2
Lender at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is such Lender’s Term A-2 Loans at
such time and the denominator of which is the amount of the Term A-2 Loan
Facility at such time, subject in each case, to adjustment as provided in
Section 2.1. The initial Applicable Percentages of each Lender are set forth
opposite the name of such Lender on Schedule 1.1A or in the Assignment and
Assumption or Joinder Agreement pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Time”: with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Letter of Credit Issuer, as the case may be, to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Approved Electronic Communications”: any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to Lenders by means of
electronic communications pursuant to Section 12.2(b).

 

4



--------------------------------------------------------------------------------

“Applicant Borrower”: as defined in Section 2.18.

“Approved Fund”: as defined in Section 12.6(b).

“Assignee”: as defined in Section 12.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.

“Australian Corporations Act”: the Corporations Act 2001 (Cth) (Australia).

“Australian Dollars” and “AU$” mean the lawful currency of the Commonwealth of
Australia.

“Available Alternative Currency Commitment”: an amount equal to the excess, if
any, of (i) the amount of the Alternative Currency Tranche over (ii) the sum of
the Outstanding Amount of all Alternative Currency Tranche Loans, subject to
adjustment as provided in Section 2.16.

“Available Dollar Tranche Commitment”: an amount equal to the excess, if any, of
(i) the amount of the Dollar Tranche over (ii) the sum of the Outstanding Amount
of (a) all Dollar Tranche Loans and (b) all L/C Obligations at such time,
subject to adjustment as provided in Section 2.16.

“Availability Period”: the period from and including the Closing Date to the
earliest of (a) the Revolving Loan Maturity Date, (b) the date of termination of
the Total Revolving Credit Commitments pursuant to Section 4.2, and (c) the date
of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of the Letter of Credit Issuers to
make L/C Credit Extensions pursuant to Section 10.l.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, rule, regulation or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America”: Bank of America, N.A. and its successors.

“Bankruptcy Code”: the provisions of Title 11 of the United States Code, 11 USC
§§ 101 et seq., as amended, or any similar federal or state law for the relief
of debtors.

 

5



--------------------------------------------------------------------------------

“Base Rate”: for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan”: a Loan that bears interest based on the Base Rate. All Base
Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Benefitted Lender”: as defined in Section 12.7(a).

“Bid Borrowing”: a borrowing consisting of simultaneous Bid Loans of the same
Type from each of the Revolving Credit Lenders whose offer to make one or more
Bid Loans as part of such borrowing has been accepted under the auction bidding
procedures described in Section 2.3.

“Bid Loan”: as defined in Section 2.3(a).

“Bid Loan Lender”: in respect of any Bid Loan, the Lender making such Bid Loan
to the Borrower.

“Bid Loan Sublimit”: an amount equal to 50% of the Total Revolving Credit
Commitments. The Bid Loan Sublimit is part of, and not in addition to, the Total
Revolving Credit Commitments.

“Bid Request”: a written request for one or more Bid Loans substantially in the
form of Exhibit C-1.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Bookrunners”: the collective reference to BofA Securities, Inc., JPMorgan Chase
Bank, N.A., Citibank, N.A. and Royal Bank of Canada, each in their capacity as a
joint bookrunner for the credit facilities under this Agreement.

“Borrower” and “Borrowers”: as defined in the preamble hereto.

“Borrower Materials” as defined in Section 8.2.

 

6



--------------------------------------------------------------------------------

“Borrowing”: (a) ) Revolving Credit Loans or Term Loans of the same Class, Type
and Tranche, and in the same currency, made, converted or continued on the same
date and, in the case of Eurocurrency Committed Loans, as to which a single
Interest Period is in effect or (b) a Bid Borrowing, as the context may require.

“Business”: as defined in Section 6.15(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the laws of, or are
in fact closed in, New York City or in the state where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located
and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars or any LIBOR Floating Rate Loan, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Loan or any LIBOR Floating Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan or any LIBOR Floating Rate Loan, any such day that is also a
London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency;
and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), any such day on which banks are open for foreign exchange business in
the principal financial center of the country of such currency.

“Canadian Dollars” and “C$” mean the lawful currency of Canada.

“Capital Assets”: with respect to any Person, all equipment, fixed assets and
Real Property or improvements of such Person, or replacements or substitutions
therefor or additions thereto, that in accordance with GAAP have been or should
be reflected as additions to property, plant or equipment on the balance sheet
of such Person.

“Capital Lease”: as defined in the definition of “Capital Lease Obligations”.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (such lease, a “Capital Lease”) and,
for the purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.

 

7



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalization Rate”: 7.50%.

“Cash”: money, currency or a credit balance in any demand or deposit account.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuers or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and a Letter of Credit Issuer
shall agree in their sole discretion, other credit support, in each case,
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Letter of Credit Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances having
maturities of 180 days or less from the date of acquisition issued by any
commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus and undivided profits of not less
than $500,000,000; (c) commercial paper of an issuer maturing within 270 days
from the date of acquisition and having, at such date of acquisition, the
highest credit rating obtainable from S&P or Moody’s; and (d) fully
collateralized repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities described in clause (a) above;
or (e) money market funds that (x) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (y) are rated
AAA by S&P and Aaa by Moody’s and (z) have portfolio assets of at least
$5,000,000,000.

“Cash Management Agreement”: any agreement or arrangement to provide Cash
Management Services.

“Cash Management Bank”: with respect to any Cash Management Agreement with the
Parent Borrower or any of its Subsidiaries, any provider of Cash Management
Services thereunder that (a) is the Administrative Agent, a Bookrunner, a Lead
Arranger or an Affiliate of the foregoing, (b) at the time it entered into such
Cash Management Agreement, was the Administrative Agent, a Bookrunner, a Lead
Arranger, a Lender or an Affiliate of the foregoing, (c) with respect to any
such Cash Management Agreement entered into on or prior to the Closing Date, is
a Lender or an Affiliate of a Lender on the Closing Date and (d) with respect to
any such Cash Management Agreement entered into after the Closing Date, is a
Lender or an Affiliate of a Lender at the time such Cash Management Agreement is
entered into, in each case, in its capacity as a party to such Cash Management
Agreement.

 

8



--------------------------------------------------------------------------------

“Cash Management Services”: the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services), commercial credit
cards, merchant card services, purchase or debit cards, including non-card
e-payable services, or electronic funds transfer services and any other demand
deposit or operating account relationship service provided to the Parent
Borrower or any of its Subsidiaries.

“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, implemented, issued or implemented.

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 35% or more of the outstanding equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company; (b) [reserved]; (c) the Company shall cease to be the sole
general partner of the Parent Borrower, or any Persons other than the Company
shall own, directly or indirectly, free of any Liens, encumbrances or adverse
claims, Capital Stock of the Parent Borrower that, if exchanged for Capital
Stock of the Company, would result in a Change of Control under clause
(a) above; (d) the Parent Borrower shall fail to own, directly or indirectly,
free of any Liens, encumbrances or adverse claims, 100% of the Capital Stock of
each Subsidiary Guarantor, Qualified Asset Owner and Designated Borrower
(except, in each case, as otherwise expressly permitted by this Agreement); or
(e) occupation of a majority of the seats (other than vacant seats) on the board
of trustees of the Company by Persons who were neither (x) nominated by the
board of trustees of the Company nor (y) appointed by directors so nominated.

“Charges”: as defined in Section 12.14.

“Class”: (i) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Term A-1 Loans, Term A-2 Loans, Bid Loans or term loans under an
Additional TL Tranche, and (ii) when used in reference to any Lender, refers to
whether such Lender has a Loan or Commitment of such Class.

 

9



--------------------------------------------------------------------------------

“Closing Date”: the date on which the conditions precedent set forth in
Section 7.1 shall have been satisfied or waived in accordance with Section 12.1,
which date is March 26, 2020.

“CMBS Financing”: any loans or notes incurred by or issued to certain
Subsidiaries of the Parent Borrower as borrowers under commercial
mortgage-backed securities financing transactions from time to time.

“Code”: the Internal Revenue Code of 1986.

“Commitments”: with respect to each Lender (to the extent applicable), such
Lender’s Revolving Credit Commitment, Term A-1 Commitment or Term A-2
Commitment.

“Committed Loan Notice”: a notice of a (a) Borrowing of Term Loans or Revolving
Credit Loans, (b) conversion of Term Loans or Revolving Credit Loans from one
Type to another, or (c) continuation of Eurocurrency Committed Loans, pursuant
to Section 2.2(a), which shall be substantially in the form of Exhibit G-1 or
such other form as may be reasonably approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Parent Borrower.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

“Company”: as defined in the preamble hereto.

“Competitive Bid”: a written offer by a Revolving Credit Lender to make one or
more Bid Loans, substantially in the form of Exhibit C-2, duly completed and
signed by a Revolving Credit Lender.

“Compliance Certificate”: a certificate substantially in the form of Exhibit I.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Secured Indebtedness”: at any time, Secured Indebtedness of the
Company and its Subsidiaries on a consolidated basis.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any legally binding contract, agreement, indenture, note,
bond, loan, instrument, lease, conditional sales contract, mortgage, license,
franchise agreement, binding commitment or other arrangement, whether written or
oral, to which such Person is a party or by which it or any of its property is
bound other than the Obligations.

“Controller”: as defined in section 9 of the Australian Corporations Act.

“Creditor Parties”: collectively, the Bookrunners, the Lead Arrangers, the
Administrative Agent, the Letter of Credit Issuers, the Lenders, the Qualified
Counterparties that are party to Specified Swap Agreements, the Cash Management
Banks that are party to Specified Cash Management Agreements, and the successors
and permitted assigns of each of the foregoing.

 

10



--------------------------------------------------------------------------------

“Customary Non-Recourse Carve-Outs”: with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of funds,
waste, environmental claims and liabilities, voluntary bankruptcy, collusive
involuntary bankruptcy, prohibited transfers, violations of single purpose
entity covenants and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements or guaranties in non-recourse or tax-exempt financings of commercial
real estate.

“Debt Rating”: as defined in the definition of “Applicable Margin”.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, administration, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 10.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, in each case,
as set forth in such section, has been satisfied.

“Defaulting Lender”: subject to Section 2.16(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Letter of Credit Issuer or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Parent Borrower, the Administrative Agent or any
Letter of Credit Issuer in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(c) has failed, within three Business Days after written request by the
Administrative Agent or the Parent Borrower, to confirm in writing to the
Administrative Agent and the Parent Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Parent Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, Controller, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Parent Borrower, each Letter of
Credit Issuer and each other Lender promptly following such determination.

 

11



--------------------------------------------------------------------------------

“Default Rate”: as defined in Section 2.8(c).

“Designated Borrower”: any Wholly-Owned Subsidiary that becomes party to this
Agreement on the Closing Date or pursuant to Section 2.18, in each case to the
extent such Subsidiary’s status as a Designated Borrower has not been terminated
in accordance with Section 2.18(e).

“Designated Borrower Notice”: as defined in Section 2.18.

“Designated Borrower Request and Assumption Agreement”: as defined in
Section 2.18.

“Designation Notice”: a notice substantially in the form of Exhibit H from a
Lender or an Affiliate of a Lender to the Administrative Agent asserting that
such Lender or Affiliate is a Qualified Counterparty or a Cash Management Bank.

“Development Property”: as of any date of determination, Real Property under
development on which the improvements related to the development have not been
completed on such date; provided that such Real Property shall cease to be a
Development Property, and shall thereafter be considered a “Stabilized
Property”, upon the first to occur of (a) the date that is six full fiscal
quarters following substantial completion (including issuance of a temporary or
permanent certificate of occupancy for the improvements under construction
permitting the use and occupancy for their regular intended uses) of such Real
Property, and (b) the first day of the first fiscal quarter following the date
on which such Development Property has achieved a Leased Rate of at least 85%.

“Direct Owner”: has the meaning specified in the definition of “Subsidiary
Guarantor”.

“Disposition”: with respect to any business, assets or property of any kind of
the Company or any of its Subsidiaries, any sale, lease, sub-lease, sale and
leaseback, assignment, conveyance, transfer, exclusive license or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) or exchange thereof, with or
without recourse. The terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Disregarded Domestic Person”: any direct or indirect Domestic Subsidiary that
has no material assets other than (i) the equity or indebtedness of one or more
Foreign Subsidiaries and/or other Disregarded Domestic Persons and (ii) an
immaterial amount of Cash and Cash Equivalents.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

12



--------------------------------------------------------------------------------

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Documentation Agents”: BBVA USA, Citizens Bank, National Association, Goldman
Sachs Lending Partners LLC, Morgan Stanley Senior Funding, Inc., Regions Bank
and U.S. Bank National Association, each in its capacity as a documentation
agent under this Agreement.

“Dollar Tranche”: the sum of the Dollar Tranche Commitments of all the Lenders.
On the Closing Date, the amount of the Dollar Tranche is equal to $400,000,000.

“Dollar Tranche Commitment”: as to each Revolving Credit Lender, its obligation
to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.1(b)(i) in Dollars and (b) purchase participations in L/C Obligations,
in an aggregate principal amount at any one time outstanding not to exceed the
Dollar amount set forth opposite such Lender’s name on Schedule 1.1A under the
caption “Dollar Tranche Commitment” or in the Assignment and Assumption or
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Dollar Tranche Exposure”: with respect to any Lender at any time, the sum of
the aggregate Outstanding Amount of (a) all Dollar Tranche Loans of such Lender
at such time and (b) such Lender’s Letter of Credit Exposure at such time.

“Dollar Tranche Lender”: at any time, any Lender that has a Dollar Tranche
Commitment at such time or an outstanding Dollar Tranche Loan.

“Dollar Tranche Loan”: as defined in Section 2.1(b)(i).

“Dollars” and “$”: dollars in lawful currency of the United States.

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the applicable Letter of Credit Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary”: any Subsidiary that is not a Foreign Subsidiary.

“EBITDA”: with respect to the Company and its consolidated Subsidiaries, for any
Reference Period, earnings before interest, tax, depreciation, depletion and
amortization calculated in accordance with GAAP, as may be adjusted in
accordance with the definition of “Pro Forma Basis” and at all times excluding,
without duplication, (i) impairment and other non-cash charges or gains
including, for the avoidance of doubt, equity in earnings (but excluding any
non-cash charge in respect of an item that was included in EBITDA in a prior
period and any charges that result in a write-down or write-off of inventory and
excluding amortization expense attributable to

 

13



--------------------------------------------------------------------------------

a prepaid cash item that was paid in a prior period), (ii) stock-based
compensation expense, (iii) gains or losses from sales of previously depreciated
assets, (iv) extraordinary gains or losses from foreign exchange,
(v) extraordinary gains or losses from derivative instruments and (vi) other
extraordinary or non-recurring gains, losses or charges; provided, however, that
notwithstanding anything to the contrary in this Agreement, for the purposes of
determining the contribution to EBITDA of, or portion of EBITDA attributable to,
any Real Property, any operating asset or any business managed or operated by
the Parent Borrower or any Subsidiary thereof, (1) EBITDA shall equal revenues
in respect of such asset, less, without duplication, (A) operating expenses in
respect of such asset (exclusive of corporate-level general and administrative
expenses, impairment on intangibles and long-lived assets and depreciation,
depletion and amortization expenses), (B) rent expenses in respect of such
asset, and (C) the interest component of any capital lease expenses or similar
fixed charges and debt service charges in respect of such asset, and shall at
all times exclude extraordinary or non-recurring gains, losses or charges and
(2) solely for purposes of calculating Total Asset Value and Unencumbered Asset
Value, in no event shall EBITDA of any such Real Property, operating asset or
business determined pursuant to clause (1) be less than zero.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligibility Criteria”: Ground Leased Asset Eligibility Criteria or Owned Asset
Eligibility Criteria, as applicable.

“Eligible Ground Leased Assets”: any Real Property that satisfies the following
criteria (collectively, the “Ground Leased Asset Eligibility Criteria”):

(a) One hundred percent (100%) of such Real Property is ground leased directly
or indirectly by one or more Qualified Asset Owners, and each Direct Owner and
Indirect Owner with respect to such Real Property is a Qualified Asset Owner.

(b) Such Real Property is a Stabilized Property or a Development Property
located in the United States or another Specified Jurisdiction.

(c) Such Real Property (other than any Real Property that constitutes a
Development Property) is improved with one or more completed
warehouse/distribution buildings that are used as dry and/or cold storage
facilities and such improvements are owned by a Qualified Asset Owner with
respect to such Real Property.

 

14



--------------------------------------------------------------------------------

(d) None of such leasehold interest or such improvements is directly or
indirectly subject to any Lien or any Negative Pledge (other than (i) Liens and
Negative Pledges created under the Loan Documents, (ii) Permitted Pari Passu
Provisions and (iii) Permitted Encumbrances) and none of the Capital Stock of
any Qualified Asset Owner with respect to such Real Property (or, in each case,
any income therefrom or proceeds thereof) is directly or indirectly subject to
any Lien or any Negative Pledge (other than (A) Permitted Pari Passu Provisions
and (B) Permitted Equity Encumbrances).

(e) No default or event of default has occurred or with the passage of time or
the giving of notice would occur under the ground lease regarding such Real
Property.

(f) The lessor under the ground lease regarding such Real Property shall not
have the unilateral right to terminate such ground lease prior to the expiration
of the stated term of such ground lease absent the occurrence of any casualty,
condemnation or default thereunder by any Qualified Asset Owner with respect to
such Real Property.

(g) The lessee under the ground lease has the right to sublease, mortgage and
encumber (subject to customary terms and limitations) its interest in such Real
Property without the consent of the lessor.

(h) The ground lease regarding such Real Property has a remaining term
(inclusive of any unexercised extension options as to which there is no
condition precedent to the exercise thereof other than compliance of lessee with
the terms of the applicable ground lease and the giving of a notice of exercise
by the lessee) of 25 years or more at any time.

(i) Such Real Property is free of any material defects and any material
Environmental Liabilities and is in material compliance with all Environmental
Laws.

(j) Such Real Property is used in a business permitted under Section 8.3.

For the avoidance of doubt, at any time that a Real Property does not satisfy
each of the Ground Leased Asset Eligibility Criteria, such Real Property shall
not constitute an Eligible Ground Leased Asset.

“Eligible Owned Asset”: any Real Property that satisfies the following criteria
(collectively, the “Owned Asset Eligibility Criteria”):

(a) One hundred percent (100%) of such Real Property is owned in fee simple by
one or more Qualified Asset Owners, and each Direct Owner and Indirect Owner
with respect to such Real Property is a Qualified Asset Owner.

(b) Such Real Property is a Stabilized Property or a Development Property
located in the United States or another Specified Jurisdiction.

(c) Such Real Property is free of any material defects and any material
Environmental Liabilities and is in material compliance with all Environmental
Laws.

 

15



--------------------------------------------------------------------------------

(d) Such Real Property (other than any Real Property that constitutes a
Development Property) is improved with one or more completed
warehouse/distribution buildings that are used as dry and/or cold storage
facilities.

(e) Such Real Property (and any income therefrom or proceeds thereof) is not
directly or indirectly subject to any Lien or any Negative Pledge (other than
(i) Liens and Negative Pledges created under the Loan Documents, (ii) Permitted
Pari Passu Provisions and (iii) Permitted Encumbrances) and none of the Capital
Stock of any applicable Designated Borrower or Qualified Asset Owner (or, in
each case, any income therefrom or proceeds thereof) is directly or indirectly
subject to any Lien or any Negative Pledge (other than (A) Permitted Pari Passu
Provisions and (B) Permitted Equity Encumbrances).

(f) Such Real Property is used in a business permitted under Section 8.3.

For the avoidance of doubt, at any time that a Real Property does not satisfy
each of the Owned Asset Eligibility Criteria, such Real Property shall not
constitute an Eligible Owned Asset.

“Eligible Value”: as of any date of determination, with respect to each Real
Property that is owned or ground leased by the Parent Borrower or any Subsidiary
and used in a business permitted under Section 8.3, (i) the Applicable EBITDA
with respect to such Real Property divided by (ii) the Capitalization Rate.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
judgments, notices or binding agreements issued by or entered into with any
Governmental Authority, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning pollution, air emissions, the
management, use or Release of Materials of Environmental Concern or protection
of human health (to the extent such relates to Materials of Environmental
Concern) or the environment, as now or may at any time hereafter be in effect.

“Environmental Liability”: all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages,
monitoring and remediation costs and reasonable fees and expenses of attorneys
and consultants), whether contingent or otherwise, including those arising out
of or relating to: (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment,
recycling, disposal (or arrangement for such activities) of any Materials of
Environmental Concern, (c) exposure to any Materials of Environmental Concern,
(d) the presence or release of any Materials of Environmental Concern or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes relating to Section 412 of the Code).

 

16



--------------------------------------------------------------------------------

“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction that could be reasonably expected to result in
liability to any Group Member; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 or 430 of the
Code or Section 302 of ERISA, applicable to such Pension Plan), whether or not
waived; (d) the filing by any Group Member or any ERISA Affiliate of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan, the failure by any Group Member or any ERISA Affiliate to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan (unless such failure is cured within 30 days
following the due date thereof) or the failure by any Group Member or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan (unless such
failure is cured within 30 days following the due date thereof); (e) the
incurrence by any Group Member or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan, including
but not limited to the imposition of any Lien on any Group Member or any ERISA
Affiliate in favor of the PBGC or any Pension Plan; (f) a determination that any
Pension Plan is in “at risk” status (within the meaning of Title IV of ERISA);
(g) the receipt by any Group Member or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan under
Section 4042 of ERISA; (h) the incurrence by any Group Member or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
of any Group Member or any ERISA Affiliate from any Pension Plan or
Multiemployer Plan; or (i) the receipt by any Group Member of any notice
(A) concerning the imposition of Withdrawal Liability on it or (B) a
determination that a Multiemployer Plan is in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Bid Margin”: the margin above or below the Eurocurrency Rate to be
added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

“Eurocurrency Committed Loan”: Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Loans may be
denominated in Dollars or in an Alternative Currency. All Loans denominated in
an Alternative Currency must be Eurocurrency Loans.

“Eurocurrency Loan”: means a Eurocurrency Committed Loan or a Eurocurrency
Margin Bid Loan.

“Eurocurrency Margin Bid Loan”: Bid Loan that bears interest at a rate based
upon the Eurocurrency Rate.

 

17



--------------------------------------------------------------------------------

“Eurocurrency Rate”:

(a) With respect to any Loan:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dollar Offered Rate, or a comparable or successor rate which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date with a term equivalent to
the applicable interest period;

(iii) denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other page or commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the Rate Determination
Date with a term equivalent to such Interest Period;

(iv) denominated in New Zealand Dollars, the rate per annum equal to the Bank
Bill Reference Bid Rate or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:45 a.m. (Auckland, New Zealand time) on the Rate Determination
Date with a term equivalent to such Interest Period;

(v) denominated in any other Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.10; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two business days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent after consultation with the Parent Borrower in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; (ii) to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and (iii) if the Eurocurrency Rate
determined in accordance with the foregoing shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

18



--------------------------------------------------------------------------------

“Event of Default”: any of the events specified in Section 10.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied without cure or waiver.

“Excluded Swap Guarantor”: any Loan Party all or a portion of whose Guarantee
Obligation of, or grant of a security interest to secure, any Specified Swap
Obligation (or any Guarantee Obligation thereof) is or becomes an Excluded Swap
Obligation; provided that such Guarantor shall be deemed to be an Excluded Swap
Guarantor only with respect to that portion of its Guarantee Obligation or grant
of a security interest that constitutes an Excluded Swap Obligation.

“Excluded Swap Obligations”: with respect to any Loan Party, any Specified Swap
Obligation if, and to the extent that, all or a portion of the Guarantee
Obligation of such Guarantor of, or the grant by such Loan Party of a security
interest to secure, such Specified Swap Obligation (or any Guarantee Obligation
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee Obligation of such Loan Party or the grant
of such security interest becomes effective with respect to such Specified Swap
Obligations. If a Specified Swap Obligation arises under a Master Agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee Obligation or security interest is or becomes illegal.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. Federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or a Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Parent Borrower
under Section 2.15) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 5.4, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 5.4(e) and (d) any U.S. Federal withholding Taxes imposed under
FATCA.

“Existing Credit Agreement”: that certain Credit Agreement, dated as of
December 4, 2018, among the Parent Borrower, the several bank and other
financial institutions or entities from time to time parties thereto as lenders
and letter of credit issuers and Bank of America, as administrative agent.

 

19



--------------------------------------------------------------------------------

“Existing Letters of Credit”: as defined in Section 3.1(a).

“Extension Effective Date”: as defined in Section 2.17(b).

“Facility”: the Term A-1 Loan Facility, the Term A-2 Loan Facility or the Total
Revolving Credit Commitment, as the context may require (and “Facilities” means
a collective reference to the foregoing).

“Facility Fee”: as defined in Section 4.1(a).

“Facility Fee Rate”: the applicable rate per annum set forth in the pricing grid
below, based upon such Debt Ratings as set forth below applicable on such date:

 

Pricing

Level

  

Debt Ratings

(S&P and Fitch

/ Moody’s):

   Facility
Fee
Rate  

Category 1

   ³ A- / A3      0.125 % 

Category 2

   BBB+ / Baa1      0.150 % 

Category 3

   BBB / Baa2      0.200 % 

Category 4

   BBB- / Baa3      0.250 % 

Category 5

   < BBB- / Baa3 (or unrated)      0.300 % 

; provided if at any time the Parent Borrower has two (2) Debt Ratings, and such
Debt Ratings are not equivalent, then: (A) if the difference between such Debt
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P), the
Facility Fee Rate shall be determined based on the higher of the Debt Ratings;
and (B) if the difference between such Debt Ratings is two ratings categories
(e.g. Baa1 by Moody’s and BBB- by S&P) or more, the Facility Fee Rate shall be
determined based on the Debt Rating that is one lower than the higher of the
applicable Debt Ratings. If at any time the Parent Borrower has no Debt Ratings,
then the Facility Fee Rate shall be at Pricing Level Category 5.

Initially, the Facility Fee Rate shall be determined based upon the Debt Ratings
specified in the certificate delivered pursuant to Section 7.1(k). Thereafter,
each change in the Facility Fee Rate resulting from a publicly announced change
in a Debt Rating shall be effective, in the case of an upgrade, during the
period commencing on the date of delivery by the Parent Borrower to the
Administrative Agent of notice thereof pursuant to Section 8.8(i) and ending on
the date immediately preceding the effective date of the next such change and,
in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“FASB ASC”: the Accounting Standards Codification of the Financial Accounting
Standards Board.

 

20



--------------------------------------------------------------------------------

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any intergovernmental agreements
with respect thereto.

“Federal Funds Rate”: for any day, the rate per annum calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Fee Letters”: collectively, all agreements entered into by the Parent Borrower
(on the one hand) and one or more of the Lead Arrangers (on the other hand) with
respect to fees payable to such Lead Arranger and/or the Lenders in connection
with the Facilities.

“Fees”: all amounts payable pursuant to, or referred to in, Section 4.1.

“Financial Covenants”: the financial covenants set forth in Section 9.1(a)
through (e).

“Financial Officer”: as to any Person, the chief financing officer, principal
accounting officer, treasurer or controller of such Person.

“Fitch”: Fitch, Inc. and any successor thereto.

“Fixed Charge Coverage Ratio”: as of the last day of any Reference Period, the
ratio of (a) the difference between (x) EBITDA for such Reference Period minus
(y) the aggregate amount of Maintenance Capital Expenditures for such Reference
Period to (b) Fixed Charges for such Reference Period.

“Fixed Charges”: for any Reference Period, an amount equal to the sum of
(i) Interest Expense, plus (ii) regularly scheduled installments (whether or not
paid) of principal payable with respect to Total Indebtedness (including any
scheduled payments that were no longer required to be repaid in such period as a
result of a payment made within one year of the date on which such payment was
due), plus (iii) the amount of dividends or distributions actually paid or
required to be paid by any Group Member (other than to another Group Member) in
cash during such period in respect of its preferred Capital Stock (excluding
dividends and distributions payable solely at such Person’s election and not
actually paid and any balloon payments payable on maturity or redemption in
whole of such Capital Stock and any dividends or distributions paid or required
to be paid on or prior to January 23, 2018) and (iv) all income tax payments
with respect to the taxable REIT Subsidiaries of the Company and the Parent
Borrower (including Foreign Subsidiaries).

“Foreign Obligor”: a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary”: any Subsidiary that is incorporated or organized under the
laws of any jurisdiction other than any state of the United States or the
District of Columbia.

 

21



--------------------------------------------------------------------------------

“Fronting Exposure”: at any time there is a Defaulting Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of the Outstanding Amount of all
outstanding L/C Obligations, other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fronting Fee”: as defined in Section 4.1(d).

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Governing Documents”: (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Governmental Authority”: the government of the United States or any other
nation, or of any state or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
any securities exchange and any self-regulatory organization.

“Group Members”: the collective reference to the Company, the Parent Borrower
and their respective Subsidiaries.

“Guarantee Agreement”: a Guarantee Agreement executed and delivered by the
Parent Borrower, any Subsidiary Guarantor or any Intermediate Company in
substantially the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), (x) any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the

 

22



--------------------------------------------------------------------------------

ability of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof or (y) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien); provided, however, that the term Guarantee Obligation
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations or
product warranties. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (i) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (ii) the maximum amount for which such guaranteeing
person may be liable pursuant to the terms of the instrument embodying such
Guarantee Obligation, unless such primary obligation and the maximum amount for
which such guaranteeing person may be liable are not stated or determinable, in
which case the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Parent Borrower in good faith.

“Guarantors”: collectively, the Company, the Parent Borrower, each Intermediate
Company and the Subsidiary Guarantors.

“Guaranty”: collectively, the Guaranty made by the Company under Article XIII in
favor of the Creditor Parties and each guaranty made by the Parent Borrower, any
Subsidiary Guarantor or any Intermediate Company in favor of the Creditor
Parties pursuant to a Guarantee Agreement, together with each other guaranty and
guaranty supplement delivered pursuant to Section 8.10.

“Honor Date”: as defined in Section 3.4(a).

“Impacted Loans”: as defined in Section 2.10(a).

“Increase Effective Date”: as defined in Section 2.14(c).

“Incremental Facilities”: as defined in Section 2.14(a).

“Incremental Revolving Increase”: as defined in Section 2.14(a).

“Incremental Term Loan Increase”: as defined in Section 2.14(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, excluding those
incurred in the ordinary course of its business that would constitute ordinarily
a trade payable to trade creditors, (d) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding those
incurred in the ordinary course of its business that would constitute ordinarily
a trade payable to trade creditors), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that, as to such Person, recourse is limited to such property, (f) all

 

23



--------------------------------------------------------------------------------

Guarantee Obligations by such Person of Indebtedness of others, but only to the
extent of the amount of Indebtedness guaranteed, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty (other than such obligations with respect to letters of credit and
letters of guaranty to support workers’ compensation insurance programs, which
shall only constitute Indebtedness when such letter of credit or letter of
guaranty is drawn), (i) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (j) all Off-Balance Sheet Obligations of
such Person, (k) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Capital Stock issued by
such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends (other than
any obligation of such Person if such Person, in its sole discretion, may
satisfy such obligation by delivering (or causing to be delivered) common
Capital Stock in the Company or any Subsidiary thereof that is not a Designated
Borrower, a Subsidiary Guarantor or a Qualified Asset Owner, as applicable), (l)
all obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (other than any obligation of such Person if
such Person, in its sole discretion, may satisfy such obligation by delivering
(or causing to be delivered) common Capital Stock in the Company or any
Subsidiary thereof that is not a Designated Borrower, a Subsidiary Guarantor or
a Qualified Asset Owner, as applicable), and (m) net obligations under any Swap
Agreements in an amount equal to the Swap Termination Value thereof (other than
any obligation of such Person if such Person, in its sole discretion, may
satisfy such obligation by delivering (or causing to be delivered) common
Capital Stock in the Company or any Subsidiary thereof that is not a Designated
Borrower, a Subsidiary Guarantor or a Qualified Asset Owner, as applicable). The
Indebtedness of any Person shall include the Indebtedness (other than Qualified
JV Debt) of any other entity (including any partnership in which such Person is
a general partner) to the extent such Person, by operation of the documentation
evidencing such Indebtedness or by law, is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For the avoidance of doubt, Indebtedness shall not include (i) prepaid
or deferred revenue arising in the ordinary course of business and (ii) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset to satisfy warrants or other
unperformed obligations of the seller of such asset.

“Indemnified Liabilities”: as defined in Section 12.5.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitee”: as defined in Section 12.5.

“Indirect Owner”: has the meaning specified in the definition of “Subsidiary
Guarantor”.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

24



--------------------------------------------------------------------------------

“Insolvent”: pertaining to a condition of Insolvency.

“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, excluding lease intangibles but including customer lists, goodwill,
computer software, copyrights, trade names, trademarks, patents, franchises,
licenses, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
and intellectual property in technology, know-how and processes, and all rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

“Interest Expense”: for any Reference Period, an amount equal to the sum of the
following with respect to Total Indebtedness: (i) total interest expense,
accrued in accordance with GAAP plus (ii) all capitalized interest determined in
accordance with GAAP (including in the case of (i) and (ii), the Parent
Borrower’s pro rata share thereof for Unconsolidated Affiliates, other than with
respect to Qualified JV Debt), and excluding non-cash amortization or write-off
of deferred financing costs or debt discount (including the Parent Borrower’s
pro rata share thereof for Unconsolidated Affiliates).

“Interest Period”: (a) as to any Eurocurrency Loan, the period commencing on the
date such Eurocurrency Loan is disbursed or (in the case of any Eurocurrency
Committed Loan) converted to or continued as a Eurocurrency Loan and ending on
the date one (1), two (2), three (3) or six (6) months thereafter (in each case,
subject to availability), as selected by the Parent Borrower in its Committed
Loan Notice or Bid Request, as the case may be, given with respect thereto, or,
in the case of Eurocurrency Committed Loans, if agreed to by all Lenders of the
Class participating therein and the Administrative Agent, twelve (12) months or
a period of shorter than one month and (b) as to any Absolute Rate Loan, a
period of not less than 7 days and not more than 180 days as selected by the
Parent Borrower in its Bid Request; provided that:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Loan, the result of such extension would
be to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Intermediate Company” means, a Subsidiary of the Company that owns, directly or
indirectly, Capital Stock in the Parent Borrower.

 

25



--------------------------------------------------------------------------------

“Investment”: (a) any purchase or other acquisition for value by the Company or
any of its Subsidiaries of, or of a beneficial interest in, any of the Capital
Stock of any other Person; (b) any purchase or other acquisition for value by
the Company or any of its Subsidiaries from any Person of all or a substantial
portion of the business, property or fixed assets of such Person or any division
or line of business or other business unit of such Person; (c) any loan, advance
or capital contributions by the Company or any of its Subsidiaries to, or
Guarantee Obligations with respect to any obligations of, any other Person,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business; and (d) all investments consisting of any exchange
traded or over-the-counter derivative transaction, including any Swap Agreement,
whether entered into for hedging or speculative purposes or otherwise. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Investment Grade Ratings Criteria”: the Parent Borrower has received Debt
Ratings from at least one of Moody’s and S&P, and such Debt Ratings are Baa3 or
better (in the case of a rating by Moody’s) or BBB- or better (in the case of a
rating by S&P).

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”: with respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement, or instrument entered into by
the applicable Letter of Credit Issuer and the Parent Borrower (or any
Subsidiary) or in favor of such Letter of Credit Issuer and relating to such
Letter of Credit.

“Joinder Agreement”: as defined in Section 2.14(b).

“Joint Venture”: a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“L/C Availability Period”: the period from and including the Closing Date to the
earliest of (a) the L/C Maturity Date, (b) the date of termination of the Total
Revolving Credit Commitments pursuant to Section 4.2, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the Letter of Credit Issuers to make L/C
Credit Extensions pursuant to Section 10.l.

“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Reimbursement
Date or refinanced as a Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension”: with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Draw Notice”: as defined in Section 3.4(a).

 

26



--------------------------------------------------------------------------------

“L/C Maturity Date”: the date that is five Business Days prior to the Revolving
Loan Maturity Date; provided that the L/C Maturity Date may be extended beyond
such date as provided in Section 3.1(b).

“L/C Obligations”: on any date of determination, the sum of (i) the aggregate
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices (ISP98), such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

“L/C Participant”: as defined in Section 3.3(a).

“L/C Participation”: as defined in Section 3.3(a).

“Lead Arrangers”: the collective reference to BofA Securities, Inc., JPMorgan
Chase Bank, N.A., Citibank, N.A., Royal Bank of Canada, Coöperatieve Rabobank
U.A., New York Branch, and SunTrust Robinson Humphrey, Inc., each in their
capacity as a joint lead arranger for the credit facilities under this
Agreement.

“Leased Rate”: at any time, with respect to any Real Property, the ratio,
expressed as a percentage, of (a) the rentable operating square footage of such
Real Property actually leased by tenants that are not any Group Member or
Affiliates of any Group Member and paying rent at rates not materially less than
rates generally prevailing at the time the applicable lease was entered into,
pursuant to binding leases as to which no default or event of default has
occurred and is continuing to (b) the aggregate rentable operating square
footage of such Real Property.

“Lender”: each Person that, at any time, holds a Loan or a Commitment hereunder.

“Lending Office”: as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.

“Letter of Credit”: each standby letter of credit issued pursuant to Article III
and shall include the Existing Letters of Credit. Letters of Credit may be
issued in Dollars or in an Alternative Currency

“Letter of Credit Application”: an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable Letter of Credit Issuer.

“Letter of Credit Exposure”: with respect to any Dollar Tranche Lender, at any
time, the sum of (a) the amount of any Unpaid Drawings in respect of which such
Lender has made (or is required to have made) payments to the applicable Letter
of Credit Issuer pursuant to Section 3.3 at such time and (b) such Lender’s
Revolving Credit Commitment Percentage of the Outstanding Amount of all L/C
Obligations at such time (excluding the portion thereof consisting of Unpaid
Drawings in respect of which the Lenders have made (or are required to have
made) payments to the applicable Letter of Credit Issuer pursuant to
Section 3.3).

 

27



--------------------------------------------------------------------------------

“Letter of Credit Fee”: as defined in Section 4.1(b).

“Letter of Credit Issuer”: each of (a) JPMorgan Chase Bank, N.A., Citibank,
N.A., Royal Bank of Canada and Bank of America, (b) any other Lender designated
as a Letter of Credit Issuer by the Parent Borrower with the written consent of
the Administrative Agent (which shall not be unreasonably withheld or delayed)
and such Lender, and (c) any replacement, additional issuer or successor
appointed pursuant to Section 3.6; provided that for so long as any Existing
Letter of Credit remains outstanding hereunder, the issuer of such Existing
Letter of Credit shall continue to be the Letter of Credit Issuer with respect
to such Existing Letter of Credit. References herein and in the other Loan
Documents to the “Letter of Credit Issuer” shall be deemed to refer to the
Letter of Credit Issuer in respect of the applicable Letter of Credit or to all
Letter of Credit Issuers, as the context requires.

“Letter of Credit Subfacility”: at any time, an amount equal to the lesser of
(a) the aggregate amount of the Letter of Credit Issuers’ Letter of Credit
Sublimits at such time, as the same may be reduced from time to time pursuant to
Article III, and (b) the Dollar Tranche at such time. The Letter of Credit
Subfacility is part of, and not in addition to, the Dollar Tranche. On the
Closing Date, the Letter of Credit Subfacility is $60,000,000.

“Letter of Credit Sublimit”: as to each Letter of Credit Issuer, its agreement
as set forth in Article III to issue, amend and extend Letters of Credit in an
aggregate principal amount at any one time outstanding not to exceed (subject to
the discretion of such Letter of Credit Issuer pursuant to the proviso to clause
(viii) of Section 3.1(b)) the amount set forth opposite such Lender’s name on
Schedule 1.1A under the caption “Letter of Credit Sublimit” or in the Assignment
and Assumption or Joinder Agreement or other documentation, which other
documentation shall be in form and substance satisfactory to the Administrative
Agent, pursuant to which such Lender becomes a Letter of Credit Issuer
hereunder, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement or other documentation entered into between such
Letter of Credit Issuer and the Parent Borrower, which other documentation shall
be in form and substance reasonably satisfactory to the Administrative Agent.

“Leverage-Based Applicable Margin”: as defined in the definition of “Applicable
Margin”.

“LIBOR”: as defined in the definition of “Eurocurrency Rate”.

“LIBOR Daily Floating Rate”: for any day, a fluctuating rate of interest per
annum equal to LIBOR as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time), at approximately 11:00
a.m., London time, two (2) London Banking Days prior to such day, for US dollar
deposits with a term of one (1) month commencing that day; provided that if the
LIBOR Daily Floating Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

 

28



--------------------------------------------------------------------------------

“LIBOR Floating Rate Loan” means a Loan that bears interest at a rate based on
the LIBOR Daily Floating Rate. All LIBOR Floating Rate Loans shall be
denominated in Dollars.

“LIBOR Quoted Currency”: each of the following currencies: Dollars, Euro and
Sterling, in each case as long as there is a published LIBOR rate with respect
thereto.

“LIBOR Successor Rate”: as defined in Section 2.9.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease be deemed to be a Lien.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Document Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition under any Debtor Relief Laws, or the commencement of
any proceeding under any Debtor Relief Law, relating to any Loan Party or any
Affiliate thereof, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans, each payment required to be
made by any Loan Party under this Agreement in respect of any Letter of Credit
and all other obligations and liabilities of any Loan Party, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Bookrunners,
the Administrative Agent, any Letter of Credit Issuer or any Lender that are
required to be paid by any Loan Party pursuant hereto) or otherwise (including
monetary obligations incurred during the pendency of any proceeding under any
Debtor Relief Laws regardless of whether allowed or allowable in such
proceeding).

“Loan Documents”: the collective reference to this Agreement, each Designated
Borrower Request and Assumption Agreement, the Notes, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16, the Fee Letter, the Guaranty, any Joinder Agreement
and any agreement designating a Lender as a Letter of Credit Issuer, and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: the collective reference to the Parent Borrower, the Company,
the Guarantors and the Designated Borrowers.

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

“Maintenance Capital Expenditures”: for any Reference Period, all capital
expenditures actually made by the Company, the Parent Borrower and their
consolidated Subsidiaries (and the pro rata share of capital expenditures made
by Unconsolidated Affiliates) during such period for the maintenance of Capital
Assets of such Person, excluding capital expenditures for modernization.

 

29



--------------------------------------------------------------------------------

“Majority in Interest”: when used in reference to Lenders holding Loans or
Commitments of any Class, at any time, (a) in the case of the Revolving Credit
Lenders, Lenders (other than Defaulting Lenders) having Revolving Credit
Exposures and unused Revolving Credit Commitments representing more than 50% of
the sum of the aggregate Revolving Credit Exposure and the unused aggregate
Revolving Credit Commitment at such time and (b) in the case of the Term Lenders
of any Class, Lenders (other than Defaulting Lenders) holding outstanding Term
Loans of such Class representing more than 50% of the aggregate principal amount
of all Term Loans of such Class outstanding at such time.

“Master Agreement”: any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement, together with any related
schedules.

“Material Acquisition”: any acquisition (whether by direct purchase, merger or
otherwise and whether in one or more related transactions) by the Company, the
Parent Borrower or any Subsidiary of the Company or the Parent Borrower that is
a Permitted Acquisition in which the purchase price of the assets acquired
exceeds an amount equal to 5% of Total Asset Value as of the last day of the
most recently ended fiscal quarter of the Company for which financial statements
are publicly available.

“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition or results of operations of the Company, the Parent Borrower
and their Subsidiaries, taken as a whole, (b) the ability of the Loan Parties
(taken as a whole) to perform their obligations under this Agreement or the
other Loan Documents or (c) the rights and remedies of the Administrative Agent,
the Letter of Credit Issuers or the Lenders hereunder or under the other Loan
Documents.

“Material Contract”: (a) any Contractual Obligation or instrument evidencing
Indebtedness in excess of $3,000,000; (b) any material employment agreement
between any Group Member and an executive officer of the Parent Borrower,
collective bargaining agreements or other material agreements with any labor
organization or union; (c) any Contractual Obligation for the sale or other
transfer of any Group Member’s owned Real Property where temperature controlled
warehouse facilities are located or other tangible assets having a fair market
value in excess of $3,000,000 that has not yet been consummated; (d) any
Contractual Obligation relating to the material Intellectual Property owned or
used by the Group Members in connection with their business other than licenses
of software used by any Group Member in the ordinary course of business; (e) any
Contractual Obligation with a customer of any Group Member for
temperature-controlled warehouse storage and/or related services and handling
involving or reasonably expected to involve payments in excess of $3,000,000
during any fiscal year; (f) any transportation services Contractual Obligation
with a customer of any Group Member involving payments or reasonably expected to
involve payments in excess of $3,000,000 during any fiscal year; (g) any
Contractual Obligation that creates a Joint Venture other than the governing or
organizational documents of any Group Member; (h) any material Contractual
Obligation relating to a CMBS Financing; and (i) any other Contractual
Obligation not otherwise covered by clauses (a) through (h) above involving or
reasonably expected to involve payments by or to any Group Member in excess of
$3,000,000 in the aggregate during any fiscal year, in each case that is not
cancelable by either party thereto on 30 days or less notice without costs or
penalty.

 

30



--------------------------------------------------------------------------------

“Materials of Environmental Concern”: any substances, materials or wastes
defined in or regulated under any Environmental Law, including any gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products,
asbestos, anhydrous ammonia, ozone-depleting substances, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maturity Date”: the applicable Term Loan Maturity Date or Revolving Loan
Maturity Date.

“Maximum Rate”: as defined in Section 12.14.

“Minimum Borrowing Amount”: with respect to a Borrowing of Eurocurrency Loans,
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing) and (ii) with respect to a Borrowing of Base Rate Loans or
LIBOR Floating Rate Loans, $1,000,000 (or, if less, the entire remaining
applicable Commitments at the time of such Borrowing).

“Minimum Collateral Amount”: at any time, (a) with respect to Cash Collateral
consisting of Cash or Cash Equivalents or deposit account balances provided to
reduce or eliminate Fronting Exposure during the existence of a Defaulting
Lender, an amount equal to 100% of the Fronting Exposure of each Letter of
Credit Issuer with respect to Letters of Credit issued by it and outstanding at
such time and (b) with respect to Cash Collateral consisting of Cash or Cash
Equivalents or deposit account balances provided in accordance with the
provisions of Section 3.8(a)(i) or (a)(ii), an amount equal to 102% of the
Outstanding Amount of all L/C Obligations.

“Moody’s”: Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA which is or was contributed to by (or to which there is or was an
obligation to contribute to or any other obligation or liability with respect
to) any Group Member or any ERISA Affiliate.

“Negative Pledge”: a provision of any document, instrument or agreement
(including any governing or organizational document), other than this Agreement
or any other Loan Document, that prohibits, restricts or limits, or purports to
prohibit, restrict or limit, the creation or assumption of any Lien on any
assets of a Person as security for the Indebtedness of such Person or any other
Person; provided, however, that (x) an agreement that conditions a Person’s
ability to encumber its assets upon the maintenance of one or more specified
ratios that limit such Person’s ability to encumber its assets but that do not
generally prohibit the encumbrance of its assets, or the encumbrance of specific
assets, shall not constitute a Negative Pledge and (y) customary contractual
restrictions in a lease relating to the granting of a Lien on the applicable
leasehold interest or leased property shall not constitute a Negative Pledge.

“New Zealand Dollars” and “NZD” mean the lawful currency of New Zealand.

 

31



--------------------------------------------------------------------------------

“Newly Acquired Property”: as of any date, a Real Property (other than a
Development Property), that has been owned or ground leased by the Parent
Borrower or a Subsidiary for less than four full fiscal quarters as of such
date.

“Newly Stabilized Property”: as of any date, a Real Property owned or ground
leased by the Parent Borrower or a Subsidiary that has been a Stabilized
Property for less than four full fiscal quarters as of such date.

“Non-Bank Tax Certificate”: as defined in Section 5.4(e)(ii)(B)(3).

“Non-Consenting Lender”: as defined in Section 2.15(b).

“Non-Defaulting Lender”: each Lender other than a Defaulting Lender.

“Non-Extension Notice Date”: as defined in Section 3.2(d).

“Non-LIBOR Quoted Currency”: any currency other than a LIBOR Quoted Currency.

“Non-Qualified Asset Subsidiaries”: Subsidiaries of the Parent Borrower that are
not Qualified Asset Owners or Designated Borrowers.

“Non-Recourse Indebtedness”: with respect to any Person, (a) Indebtedness, or a
Guarantee Obligation of Indebtedness, in respect of which recourse for payment
(except to the extent of any Customary Non-Recourse Carve-Outs) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness or Guarantee Obligation, (b) if such Person is a Single Asset
Entity, any Indebtedness of such Person (other than Indebtedness described in
the immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness (“Holdco Indebtedness”) of such Single Asset
Holding Company resulting from a Guarantee Obligation of, or Lien securing,
Indebtedness of a Single Asset Entity that is a subsidiary of such Single Asset
Holding Company, so long as, in each case, either (i) recourse for payment of
such Holdco Indebtedness (except for Customary Non-Recourse Carve-Outs) is
contractually limited to the Capital Stock held by such Single Asset Holding
Company in such Single Asset Entity or (ii) such Single Asset Holding Company
has no assets other than Capital Stock in such Single Asset Entity and cash and
other assets of nominal value incidental to the ownership of the such Single
Asset Entity.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Normalized Adjusted FFO”: “funds from operations” as defined in accordance with
the standards established by the Board of Governors of the National Association
of Real Estate Investment Trusts as in effect from time to time; provided that
Normalized Adjusted FFO shall (i) be based on net income after payment of
distributions to holders of preferred partnership units in the Parent Borrower
and distributions necessary to pay holders of preferred stock of the Company,
and (ii) at all times exclude, without duplication, (a) impairment charges,
restructuring charges, acquisition related costs and stock based compensation
expense and (b) gains or losses from sales of previously depreciated non-real
estate assets, non-real estate depreciation, depletion and amortization,
amortization of deferred financing costs, amortization of debt discount,
amortization of above or below market leases, adjustments for straight line
rents, non-cash or extraordinary gains or losses from foreign exchange, non-cash
or extraordinary gains or losses from derivative instruments, and other
extraordinary or non-recurring charges.

 

32



--------------------------------------------------------------------------------

“NZ AIL Lender”: a NZ Lender where:

(a) the NZ Lender derives “non-resident passive income” as defined in section RF
2 of the NZ Income Tax Act under any Loan Document; or

(b) the payment of an NZ Approved Issuer Levy entitles the NZ Lender to benefit
from an exemption from New Zealand tax on interest under an applicable double
tax agreement and the NZ Lender has notified the relevant Loan Party that it
wishes to be treated as the category of NZ AIL Lender referred to in this
paragraph (b) for the purposes of this Agreement.

“NZ Approved Issuer Levy”: an “approved issuer levy” as defined in section 86F
of the NZ Stamp Duties Act.

“NZ Commissioner of Inland Revenue”: the New Zealand Commissioner of Inland
Revenue referred to in section 6A of the Tax Administration Act 1994 (NZ).

“NZ Lender”: at any time, a Lender that at such time (a) holds an Alternative
Currency Commitment to make loans and/or participate in Letters of Credit that
are denominated in NZD and/or (b) a Loan that is denominated in NZD.

“NZ Income Tax Act”: the Income Tax Act 2007 (NZ).

“NZ Loan Party”: a Loan Party incorporated in New Zealand.

“NZ Stamp Duties Act”: the Stamp and Cheque Duties Act 1971 (NZ).

“Obligations”: the collective reference to (a) the Loan Document Obligations,
(b) the Specified Swap Obligations and (c) the Specified Cash Management
Obligations. Notwithstanding the foregoing, (i) unless otherwise agreed to by
the Parent Borrower and any Cash Management Bank or Qualified Counterparty, as
applicable, the obligations of any Loan Party under any Specified Cash
Management Agreement or Specified Swap Agreement shall be guaranteed pursuant to
the Guaranty only to the extent that, and for so long as, the other Obligations
are so guaranteed, and (ii) any release of Guarantors or Designated Borrowers
effected in the manner permitted by this Agreement and any other Loan Document
shall not require the consent (solely in their capacity as such) of the holders
of Specified Cash Management Obligations or Specified Swap Obligations under
Specified Swap Agreements.

“OFAC”: the U.S. Department of the Treasury Office of Foreign Assets Control.

“Off-Balance Sheet Obligations”: liabilities and obligations of the Company, any
Subsidiary of the Company or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Company
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of a report on Form 10-Q
or Form 10-K (or their equivalents) (but, for the avoidance of doubt, excluding
operating leases and ordinary course contracts for the purchase of power). As
used in this definition, the term “SEC Off-Balance Sheet Rules” means the
Disclosure in Management’s Discussion and Analysis About Off Balance Sheet
Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5,
2003) (codified at 17 CFR Parts 228, 229 and 249).

 

33



--------------------------------------------------------------------------------

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document except such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to
Section 2.15).

“Outstanding Amount” (i) with respect to Revolving Credit Loans on any date, the
Dollar Equivalent of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Revolving
Credit Loans occurring on such date; (ii) with respect to Term A-1 Loans and
Term A-2 Loans on any date, the Dollar Equivalent of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Term A-1 Loans or Term A-2 Loans, as applicable, occurring
on such date; and (iii) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Parent Borrower of Unpaid Drawings.

“Overnight Rate”: for any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or a Letter of Credit Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Pari Passu Obligations” means Unsecured Indebtedness (exclusive of the
Obligations) of any Loan Party owing to a Person that is not the Company or an
Affiliate thereof.

“Participant”: as defined in Section 12.6(c).

“Participant Register”: as defined in Section 12.6(c).

 

34



--------------------------------------------------------------------------------

“Participating Member State”: any member state of the European Union that has
the Euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56, Oct. 26, 2001).

“Payment in Full”: all Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under this Agreement or any other Loan Document have been paid in full
(other than (a) Specified Cash Management Obligations as to which arrangements
satisfactory to the applicable Cash Management Bank have been made,
(b) Specified Swap Obligations as to which arrangements satisfactory to the
applicable Qualified Counterparty have been made and (c) any contingent
obligations or contingent indemnification obligations not then due or asserted)
and all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable Letter
of Credit Issuer have been made) have expired or been terminated or Cash
Collateralized in an amount reasonably acceptable to each applicable Letter of
Credit Issuer and all Unpaid Drawings have been reimbursed.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan”: any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Group Member or any ERISA Affiliate is (or,
if such Plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Permitted Acquisition”: any acquisition, whether by purchase, merger,
amalgamation, consolidation or otherwise, of (x) all or substantially all of the
assets of any Person, or a business line or unit or a division of any Person, or
any parcel of Real Property and improvements thereto, (y) the Capital Stock of
any Person such that such Person becomes a Subsidiary; provided that:

(a) no Event of Default shall have occurred and be continuing or would result
therefrom;

(b) before and after giving effect thereto, the Company and its Subsidiaries are
in compliance on a Pro Forma Basis with the Financial Covenants; and

(c) after giving effect thereto, the Company and its Subsidiaries are in
compliance on a Pro Forma Basis with Section 8.3.

“Permitted Encumbrances”:

(a) Liens imposed by law for Taxes or other related governmental charges or
claims that are not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP;

 

35



--------------------------------------------------------------------------------

(b) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction contractors’ and other like
Liens, in each case arising in the ordinary course of business and securing
obligations that are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings;

(c) Liens arising from judgments or decrees for the payment of money in
circumstances that do not constitute an Event of Default under Section 10.1(j);

(d) easements, restrictions, rights-of-way, use restrictions, rights of first
refusal and similar encumbrances on Real Property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the applicable Group Member;

(e) any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
do not materially detract from the value of the affected property or interfere
with the ordinary course of conduct of the business of the applicable Group
Member;

(f) Liens affecting title on Real Property that have been fully paid off and
satisfied and which remain of record through no fault of the Person that owns
such Real Property and that, in any event do not have a material and adverse
effect with respect to the use, operations or marketability of the affected Real
Property or with respect to the ownership of the affected Real Property, and do
not interfere with the ordinary conduct of business of the applicable Group
Member; and

(g) rights of lessors under Eligible Ground Leased Assets.

“Permitted Equity Encumbrances”:

(a) Liens and Negative Pledges pursuant to any Loan Document;

(b) Liens imposed by law for Taxes or other related governmental charges or
claims that are not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP; and

(c) Liens arising from judgments or decrees for the payment of money in
circumstances that do not constitute an Event of Default under Section 10.1(j).

“Permitted Pari Passu Provisions” means provisions that are contained in
documentation evidencing or governing Pari Passu Obligations which provisions
are the result of (a) limitations on the ability of the Parent Borrower or a
Subsidiary to make Restricted Payments or transfer property to the Parent
Borrower, any Loan Party or any Qualified Asset Owner which limitations are not,
taken as a whole, materially more restrictive than those contained in this
Agreement, (b) limitations on the creation of any Lien on any assets of a Person
that are not, taken as a whole, materially more restrictive than those contained
in this Agreement or any other Loan Document or (c) any requirement that Pari
Passu Obligations be secured on an “equal and ratable basis” to the extent that
the Obligations are secured.

 

36



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Group Member or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 8.2.

“Private Lenders”: Lenders that wish to receive Private-Side Information.

“Private-Side Information”: any information with respect to the Company and its
Subsidiaries that is not Public-Side Information.

“Pro Forma Balance Sheet”: as defined in Section 6.1.

“Pro Forma Balance Sheet Date”: as defined in Section 6.1.

“Pro Forma Basis”: with respect to the calculation of the Financial Covenants or
otherwise for purposes of determining the Total Leverage Ratio, EBITDA or
Interest Expense as of any date, that such calculation shall give pro forma
effect to all Permitted Acquisitions, all issuances, incurrences or assumptions
of Indebtedness (with any such Indebtedness being deemed to be amortized over
the applicable testing period in accordance with its terms) and all sales,
transfers or other Dispositions of any material assets outside the ordinary
course of business (and any related prepayments or repayments of Indebtedness)
that have occurred during (or, if such calculation is being made for the purpose
of determining whether any proposed acquisition will constitute a Permitted
Acquisition, since the beginning of) the then-applicable Reference Period as if
they occurred on the first day of such Reference Period (excluding cost savings,
synergies, operating expense reductions and other operating improvements). If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).

“Pro Forma Closing Date Compliance Certificate”: has the meaning specified in
Section 7.1(n).

“Prohibited Transaction”: a non-exempt prohibited transaction as defined in
Section 406 of ERISA or Section 4975(c) of the Code.

“Properties”: as defined in Section 6.15(a).

 

37



--------------------------------------------------------------------------------

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Public Lenders”: Lenders that do not wish to receive Private-Side Information.

“Public-Side Information”: information that is either (a) available to all
holders of Traded Securities of the Company, the Parent Borrower and their
respective Subsidiaries or (b) not material non-public information (for purposes
of United States federal, state or other applicable securities laws).

“Qualified Asset”: any Eligible Owned Asset or Eligible Ground Leased Asset.

“Qualified Asset Owners”: as to any Qualified Asset, means each Direct Owner and
Indirect Owner thereof that is a Wholly-Owned Subsidiary of the Parent Borrower
and either (a) is a Designated Borrower or a Subsidiary Guarantor or (b) is not
a borrower or guarantor of, and does not otherwise have a payment obligation in
respect of, any Indebtedness (other than Pari Passu Obligations and Indebtedness
arising under the Facilities).

“Qualified Counterparty”: with respect to any Swap Agreement entered into by the
Parent Borrower or any of its Subsidiaries, any counterparty thereto that (a) is
the Administrative Agent, a Bookrunner, a Lead Arranger or any Affiliate of the
foregoing, (b) at the time it entered into such Swap Agreement with the Parent
Borrower or any of its Subsidiaries, was the Administrative Agent, a Bookrunner,
a Lead Arranger or an Affiliate of the foregoing, (c) with respect to any such
Swap Agreement entered into on or prior to the Closing Date, is a Lender or an
Affiliate of a Lender on the Closing Date and (d) with respect to any such Swap
Agreement entered into after the Closing Date, is a Lender or an Affiliate of a
Lender at the time such Swap Agreement is entered into.

“Qualified ECP Guarantor”: in respect of any Specified Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee Obligation or grant of the relevant security interest becomes or would
become effective with respect to such Specified Swap Obligation and each other
Loan Party that constitutes an “eligible contract participant” under the
Commodity Exchange Act and can cause another person to qualify as an “eligible
contract participant” at such time by guaranteeing or entering into a keepwell
in respect of obligations of such other person under Section la(18)(A)(v)(II) of
the Commodity Exchange Act.

“Qualified JV Debt”: Indebtedness of an Unconsolidated Affiliate that is secured
by cash collateral provided by the holders of Capital Stock in such
Unconsolidated Affiliate.

“Rate Determination Date”: two (2) Business Days prior to the commencement of an
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent in consultation with
the Parent Borrower).

 

38



--------------------------------------------------------------------------------

“Real Property”: collectively, all right, title and interest (including any
leasehold estate) in and to any and all parcels of or interests in real property
owned in fee or leased by any Group Member, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures incidental to the ownership or lease thereof.

“Recipient”: (a) the Administrative Agent, (b) any Letter of Credit Issuer,
(c) any Lender and (d) any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, as applicable.

“Recourse Indebtedness”: with respect to any Person, Indebtedness of such Person
other than Non-Recourse Indebtedness of such Person and Indebtedness under the
Loan Documents.

“Reference Period”: in effect at any time, the most recent period of four
consecutive fiscal quarters of the Parent Borrower ended on or prior to such
time (taken as one accounting period) in respect of which financial statements
for each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 8.1(a) or (b), as applicable.

“Register”: as defined in Section 12.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Date”: as defined in Section 3.4(a).

“Reimbursement Obligations”: the Parent Borrower’s obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).

“REIT”: as defined in Section 6.9.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such Person.

“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the indoor or outdoor environment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under applicable regulations, with respect to a Pension Plan.

“Required Lenders”: at any time, the Lenders that are not Defaulting Lenders
having or holding more than 50% of the aggregate Revolving Credit Exposure
(other than the Outstanding Amount of any Bid Loans), unused Commitments
(determined without giving effect to any Bid Loans outstanding on such date) and
Outstanding Amount of Term Loans of Lenders that are not Defaulting Lenders at
such time; provided, that unreimbursed amounts owed to any Letter of Credit
Issuer that any Defaulting Lender has failed to fund that have not been
reallocated and funded by another Lender shall be deemed to be held by the
applicable Letter of Credit Issuer in making such determination.

 

39



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders”: at any time, Lenders that are not
Defaulting Lenders having or holding more than 50% of the aggregate Revolving
Credit Exposure and unused Revolving Credit Commitments of Lenders that are not
Defaulting Lenders at such time; provided, that unreimbursed amounts owed to any
Letter of Credit Issuer that any Defaulting Lender has failed to fund that have
not been reallocated and funded by another Lender shall be deemed to be held by
the applicable Letter of Credit Issuer in making such determination.

“Required Term A-1 Lenders”: at any time, Lenders that are not Defaulting
Lenders having or holding more than 50% of the aggregate principal amount of
Term A-1 Loans of Lenders that are not Defaulting Lenders outstanding at such
time.

“Required Term A-2 Lenders”: at any time, Lenders that are not Defaulting
Lenders having or holding more than 50% of the aggregate principal amount of
Term A-2 Loans of Lenders that are not Defaulting Lenders outstanding at such
time.

“Required Tranche Lenders”: at any time, with respect to matters relating to
Alternative Currency Commitments and Alternative Currency Tranche Loans only or
Dollar Tranche Commitments and Dollar Tranche Loans only, Lenders that are not
Defaulting Lenders having or holding more than 50% of the aggregate amount of
(a) all Alternative Currency Tranche Loans and unused Alternative Currency
Commitments or (b) all Dollar Tranche Loans and unused Dollar Tranche
Commitments, as the case may be, of Lenders that are not Defaulting Lenders at
such time; provided that in the case of Dollar Tranche Commitments and Dollar
Tranche Loans, unreimbursed amounts owed to any Letter of Credit Issuer that any
Defaulting Lender has failed to fund that have not been reallocated and funded
by another Dollar Tranche Lender shall be deemed to be held by the applicable
Letter of Credit Issuer in making such determination.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or Governing Documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Resignation Effective Date”: as defined in Section 11.19.

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Responsible Officer”: (i) the Chairman of the Board, the President, the Chief
Executive Officer, the Chief Financial Officer, the General Counsel, any Senior
Vice President, with respect to certain limited liability companies or
partnerships that do not have officers, any manager, managing member or general
partner thereof, any other senior officer of the Company, the Parent Borrower or
any other Loan Party designated as such in writing to the Administrative Agent
by the Company, the Parent Borrower or any other Loan Party, as applicable, but
in any event, with respect to financial matters, a Financial Officer of the
applicable Loan Party, (ii) solely for

 

40



--------------------------------------------------------------------------------

purposes of the delivery of incumbency certificates pursuant to Section 7.1, the
secretary or any assistant secretary of a Loan Party and (iii) solely for
purposes of notices given pursuant to Article II and Article III, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payments”: as defined in Section 9.5.

“Revaluation Date”: (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Committed Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Committed Loan denominated in an Alternative Currency pursuant to Section 2.2,
and (iii) such additional dates as the Administrative Agent shall determine or
the Required Lenders shall require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by a Letter of Credit Issuer under any Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates as
the Administrative Agent or the applicable Letter of Credit Issuer shall
determine or the Required Lenders shall require.

“Revolving Credit Commitment”: with respect to each Revolving Credit Lender (to
the extent applicable), its Dollar Tranche Commitment and/or its Alternative
Currency Commitment, as the context may require.

“Revolving Credit Commitment Percentage”: with respect to any Lender at any
time, subject to adjustment as provided in Section 2.16, (i) with respect to
matters relating to Alternative Currency Commitments and/or Alternative Currency
Tranche Loans only, a fraction (expressed as a percentage, carried out to the
ninth decimal place) the numerator of which is such Lender’s Alternative
Currency Commitment at such time and the denominator of which is the amount of
the Alternative Currency Tranche at such time, (ii) with respect to matters
relating to Dollar Tranche Commitments and Dollar Tranche Loans (including L/C
Obligations) only, a fraction (expressed as a percentage, carried out to the
ninth decimal place) the numerator of which is such Lender’s Dollar Tranche
Commitment at such time and the denominator of which is the amount of the Dollar
Tranche at such time a fraction (expressed as a percentage, carried out to the
ninth decimal place) and (iii) in all other cases, the numerator of which is
such Lender’s Revolving Credit Commitment (including, for the avoidance of
doubt, both any Dollar Tranche Commitment and any Alternative Currency
Commitment of such Lender) at such time and the denominator of which is the
amount of the Total Revolving Credit Commitment at such time; provided that if
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of each Letter of Credit Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 10.1 or if the Total Revolving Credit
Commitments have expired, then the Revolving Credit Commitment Percentage of
each Lender shall be determined based on the Revolving Credit Commitment
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Revolving Credit Commitment Percentages of
each Lender are set forth opposite the name of such Lender on Schedule 1.1A or
in the Assignment and Assumption or Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable.

 

41



--------------------------------------------------------------------------------

“Revolving Credit Exposure”: with respect to any Lender at any time, the sum of
the aggregate Outstanding Amount of (a) all Revolving Credit Loans of such
Lender at such time, and (b) such Lender’s Letter of Credit Exposure at such
time.

“Revolving Credit Extension Request”: as defined in Section 2.14(h)(ii).

“Revolving Credit Lender”: at any time, any Lender that has a Revolving Credit
Commitment at such time.

“Revolving Credit Loan”: a Dollar Tranche Loan and/or an Alternative Currency
Tranche Loan, as the context may require.

“Revolving Credit Termination Date”: the date on which the Revolving Credit
Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the L/C Obligations shall have been reduced to zero or Cash
Collateralized.

“Revolving Loan Extension Notice”: as defined in Section 2.17(a).

“Revolving Loan Maturity Date”: initially, March 26, 2024 (such date, the
“Initial Revolving Loan Maturity Date”), subject to extension in accordance with
Section 2.17.

“S&P”: S&P Global Ratings, a division of S&P Global Inc., and any successor to
its rating agency business.

“Same Day Funds”: (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the applicable Letter of Credit Issuer, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.

“Sanctioned Country”: at any time, a country, region or territory which is, or
the government of which is, the subject or target of any Sanctions.

“Sanctioned Person”: at any time, any Person (a) that is the subject of
Sanctions or listed in any Sanctions-related list of designated Persons
maintained by OFAC or the U.S. Department of State, the European Union, the
United Nations, Her Majesty’s Treasury or any Governmental Authority with
jurisdiction over any Loan Party, (b) operating, organized or resident in a
Sanctioned Country, (c) that is publicly identified as prohibited from doing
business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other Requirement of Law or
(d) owned or controlled by any such Person or Persons.

 

42



--------------------------------------------------------------------------------

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State, the European Union,
the United Nations, Her Majesty’s Treasury and sanctions under other similar
Requirements of Law of other jurisdictions in which a Person conducts its
business.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Indebtedness”: with respect to any Person, all Indebtedness of such
Person that is secured by a Lien.

“Secured Leverage Ratio”: as of the last day of any Reference Period, the ratio
(expressed as a percentage) of (a) Consolidated Secured Indebtedness as of such
date to (b) Total Asset Value as of such date. Notwithstanding anything to the
contrary contained herein, for the purposes of this ratio, (i) Consolidated
Secured Indebtedness on any date shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) the aggregate amount of Consolidated Secured
Indebtedness outstanding on such date that by its terms is scheduled to mature
on or before the date that is twenty-four (24) months following such date and
(y) the aggregate amount of all Cash and Cash Equivalents of the Company and its
Subsidiaries on a consolidated basis on such date that are not subject to any
Negative Pledge or Lien (excluding statutory Liens in favor of any depositary
bank where any such Cash is maintained) to the extent such amount exceeds
$35,000,000 and such excess amount is available for the repayment of
Consolidated Secured Indebtedness of the type described in clause (x) (excluding
any portion of such Cash and Cash Equivalents used to determine the Unencumbered
Leverage Ratio as of such date) and (ii) Total Asset Value shall be adjusted by
deducting therefrom the amount by which Consolidated Secured Indebtedness is
adjusted under clause (i).

“Securities”: any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Shareholders’ Equity”: as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.

“Single Asset Entity”: a Person (other than an individual) that (a) only owns a
single real property and/or cash and other assets of nominal value incidental to
such Person’s ownership of such real property; (b) is engaged only in the
business of owning, developing and/or leasing such real property and activities
incidental thereto; and (c) receives substantially all of its gross revenues
from such real property. In addition, if the assets of a Person consist solely
of (i) Capital Stock in one or more other Single Asset Entities and (ii) cash
and other assets of nominal value incidental to such Person’s ownership of the
other Single Asset Entities, such Person shall also be deemed to be a Single
Asset Entity for purposes of this Agreement (such an entity, a “Single Asset
Holding Company”).

 

43



--------------------------------------------------------------------------------

“Single Asset Holding Company”: as defined in the definition of “Single Asset
Entity”.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” (determined on a going concern
basis) of the assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value (determined on a going concern basis) of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured in the ordinary course, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
as contemplated on the date hereof, and (d) such Person will be able to pay its
debts as they mature in the ordinary course.

“Special Notice Currency”: at any time, an Alternative Currency other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Cash Management Agreement”: any Cash Management Agreement that is
entered into by and between the Parent Borrower or any of its Subsidiaries and
any Cash Management Bank, which is specified in a Designation Notice delivered
to the Administrative Agent by such Cash Management Bank and acknowledged in
writing by the Parent Borrower, as constituting a Specified Cash Management
Agreement hereunder.

“Specified Cash Management Obligations”: all obligations of any Loan Party
(whether absolute or contingent and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)), as applicable, under any Specified Cash Management
Agreement.

“Specified Jurisdiction”: each of the United States, Canada, Australia and New
Zealand, together with such other jurisdictions as may be agreed to by the
Administrative Agent and the Required Lenders.

“Specified Swap Agreement”: any Swap Agreement that is entered into by and
between the Parent Borrower or any of its Subsidiaries and any Qualified
Counterparty, which is specified in a Designation Notice delivered to the
Administrative Agent by such Qualified Counterparty and acknowledged in writing
by the Parent Borrower, as constituting a Specified Swap Agreement hereunder.
For purposes of the preceding sentence, one Designation Notice designating all
Swap Agreements entered into pursuant to a specified Master Agreement as
“Specified Swap Agreements” may be delivered to the Administrative Agent.

 

44



--------------------------------------------------------------------------------

“Specified Swap Obligations”: all obligations of any Loan Party (whether
absolute or contingent and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)), as applicable, under any Specified Swap Agreement; provided that, in
the case of any Excluded Swap Guarantor, “Specified Swap Obligations” shall not
include any Excluded Swap Obligations of such Excluded Swap Guarantor.

“Spot Rate”: for a currency, the rate determined by the Administrative Agent or
a Letter of Credit Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable Letter of Credit Issuer may obtain such
spot rate from another financial institution or by reference to such other
publicly available service for displaying exchange rates as may be designated by
the Administrative Agent or such Letter of Credit Issuer if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that such Letter of Credit Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Stabilized Property”: has the meaning specified in the definition of
“Development Property”.

“Stated Amount”: with respect to any Letter of Credit, the Dollar Equivalent of
the maximum amount from time to time available to be drawn thereunder,
determined without regard to whether any conditions to drawing could then be
met; provided, however, that with respect to any Letter of Credit that by its
terms or the terms of any Issuer Document provides for one or more automatic
increases in the stated amount thereof, the Stated Amount shall be deemed to be
the Dollar Equivalent of the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower. For the avoidance of doubt, the term “Subsidiary” includes a
“Subsidiary” as defined in the Australian Corporations Act, but as if a body
corporate includes any entity including a trust.

“Subsidiary Guarantor”: each Subsidiary that directly operates, owns or leases a
Qualified Asset (each, a “Direct Owner”) and each Subsidiary that is a direct or
indirect owner of any such Direct Owner (as to such Qualified Asset, an
“Indirect Owner”), in each case that is a borrower or guarantor of, or otherwise
has a payment obligation in respect of, any Indebtedness (other than Pari Passu
Obligations and Indebtedness arising under the Facilities).

 

45



--------------------------------------------------------------------------------

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Loan Party or any of
their respective Subsidiaries shall be a “Swap Agreement”.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) above, the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined in accordance
with the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar agreements between the parties to such Swap
Agreements (which may include a Lender or any Affiliate of a Lender).

“Syndication Agents”: JPMorgan Chase Bank, N.A., Citibank, N.A., Royal Bank of
Canada, Coöperatieve Rabobank U.A., New York Branch, and Truist Bank, each in
its capacity as a syndication agent under this Agreement.

“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day”: any day on which TARGET2 (or, if such payment system ceases to be
operative, such other payment system, if any, determined by the Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term A-1 Commitment”: as to each Term A-1 Lender, its obligation to make Term
A-1 Loans to the Borrowers pursuant to Section 2.1(a) in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Term A-1 Lender’s name on Schedule 1.1A under the caption “Term
A-1 Commitment”.

“Term A-1 Lender”: a Lender with a Term A-1 Commitment or an outstanding Term
A-1 Loan.

“Term A-1 Loan”: an advance made by any Term A-1 Lender under the Term A-1 Loan
Facility made pursuant to and in accordance with this Agreement.

 

46



--------------------------------------------------------------------------------

“Term A-1 Loan Facility”: at any time, the aggregate Outstanding Amount of all
Term A-1 Loans of all Term A-1 Lenders at such time. The Term A-1 Loan Facility
on the Closing Date is $425,000,000.

“Term A-2 Commitment”: as to each Term A-2 Lender, its obligation to make Term
A-2 Loans to the Borrowers pursuant to Section 2.1(a) in an aggregate principal
amount at any one time outstanding not to exceed the Canadian Dollar amount set
forth opposite such Term A-2 Lender’s name on Schedule 1.1A under the caption
“Term A-2 Commitment”.

“Term A-2 Lender”: a Lender with a Term A-2 Commitment or an outstanding Term
A-2 Loan.

“Term A-2 Loan”: an advance made by any Term A-2 Lender under the Term A-2 Loan
Facility made pursuant to and in accordance with this Agreement.

“Term A-2 Loan Facility”: at any time, the aggregate Outstanding Amount of all
Term A-2 Loans of all Term A-2 Lenders at such time. The Term A-2 Loan Facility
on the Closing Date is C$250,000,000.

“Term Commitment”: a Term A-1 Commitment or a Term A-2 Commitment.

“Term Lender”: a Term A-1 Lender or a Term A-2 Lender.

“Term Loan”: a Term A-1 Loan, a Term A-2 Loan or an advance made in connection
with any Incremental Term Loan Increase or an Additional TL Tranche, in each
case made pursuant to and in accordance with this Agreement.

“Term Loan Facility”: collectively, the Term A-1 Loan Facility and the Term A-2
Loan Facility.

“Term Loan Maturity Date”: with respect to the Term A-1 Loan Facility and the
Term A-2 Loan Facility, March 26, 2025, and, with respect to any Additional TL
Tranche, subject to Section 2.15(a), the date set forth in the Additional TL
Tranche Documents with respect thereto as the “Maturity Date” for such
Additional TL Tranche or, if such Additional TL Tranche Documents fail to
specify a “Maturity Date”, the Maturity Date shall be the latest Maturity Date
(giving effect to any available extension options) of any then existing
Facility.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any
available interest period option under the Loan Documents and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion.

“Total Asset Value”: on any date, without duplication, the sum of:

(a) with respect to Real Property (other than Newly Acquired Properties,
Development and Newly Stabilized Properties) owned or ground leased as of such
date by the Parent Borrower or any Subsidiary and used in a business permitted
under Section 8.3, the sum of the Eligible Values at such time of each such Real
Property,

 

47



--------------------------------------------------------------------------------

(b) with respect to each operating asset owned or leased as of such date by the
Company or any Subsidiary and used in a business permitted under Section 8.3,
the sum of the portion of EBITDA attributable to each such asset for the most
recently ended Reference Period multiplied by (x) with respect to any limestone
quarry operating asset, 6.0, or (y) with respect to any other operating asset,
8.0; provided, that with respect to any such operating asset owned or leased by
the Company or such Subsidiary for less than four full quarters as of such date,
the purchase price paid for such asset,

(c) with respect to any Newly Acquired Property (other than a Development
Property or a Newly Stabilized Property), the purchase price paid for such Real
Property;

(d) with respect to any (i) Development Property (until such Development
Property becomes a Stabilized Property) and (ii) Newly Stabilized Property that
has been a Newly Stabilized Property for less than one full fiscal quarter as of
such date, the lesser of (x) cost or (y) market value in accordance with GAAP;

(e) with respect to any Newly Stabilized Property that has been a Newly
Stabilized Property for at least one full fiscal quarter but less than two full
fiscal quarters as of such date, an amount equal to the portion of EBITDA for
the most recent full fiscal quarter ended on or prior to such date in respect of
which financial statements for such quarter or fiscal year have been or are
required to be delivered pursuant to Section 8.1(a) or (b), as applicable, that
is attributable to such Newly Stabilized Property multiplied by 4, divided by
the Capitalization Rate (but in no event less than zero);

(f) with respect to any Newly Stabilized Property that has been a Newly
Stabilized Property for at least two full fiscal quarters but less than three
full fiscal quarters as of such date, an amount equal to the portion of EBITDA
for the most recent period of two full fiscal quarters ended on or prior to such
date (taken as one accounting period) in respect of which financial statements
for such each quarter or fiscal year in such period have been or are required to
be delivered pursuant to Section 8.1(a) or (b), as applicable, that is
attributable to such Newly Stabilized Property multiplied by 2, divided by the
Capitalization Rate (but in no event less than zero);

(g) with respect to any Newly Stabilized Property that has been a Newly
Stabilized Property for at least three full fiscal quarters but less than four
full fiscal quarters as of such date, an amount equal to the portion of EBITDA
for the most recent period of three full fiscal quarters ended on or prior to
such date (taken as one accounting period) in respect of which financial
statements for each quarter or fiscal year in such period have been or are
required to be delivered pursuant to Section 8.1(a) or (b), as applicable, that
is attributable to such Newly Stabilized Property multiplied by 4/3, divided by
the Capitalization Rate (but in no event less than zero); and

(h) with respect to any business managed by the Company or any Subsidiary and
any business operated by the Company or any Subsidiary as part of such Person’s
transportation business segment, in each case, to the extent such business is
permitted under Section 8.3, the sum of the portion of EBITDA attributable to
each such business for the most recently ended Reference Period multiplied by
8.0;

 

48



--------------------------------------------------------------------------------

provided that:

(i) not more than 30% of the Total Asset Value at any time may be attributable
to Qualified Assets located in a Specified Jurisdiction other than the United
States, with any excess over such limit being excluded from the Total Asset
Value;

(ii) not more than 25% of the Total Asset Value at any time may be attributable
to, without duplication, (x) Development Properties and (y) Real Properties that
are owned or operated by a Person that is not a Wholly-Owned Subsidiary of the
Company, with any excess over such limit being excluded from the Total Asset
Value; and

(iii) not more than 15% of the Total Asset Value at any time may be attributable
to Development Properties, with any excess over such limit being excluded from
the Total Asset Value.

“Total Extensions of Credit”: at any time, the sum of (a) the aggregate
Outstanding Amount of Loans at such time and (b) the aggregate Outstanding
Amount of L/C Obligations at such time.

“Total Indebtedness”: without duplication, all Indebtedness of the Company, the
Parent Borrower and their consolidated Subsidiaries.

“Total Leverage Ratio”: as of the last day of any Reference Period, the ratio
(expressed as a percentage) of (a) Total Indebtedness on such day to (b) Total
Asset Value on such day. Notwithstanding anything to the contrary contained
herein, for the purposes of this ratio, (i) Total Indebtedness on any date shall
be adjusted by deducting therefrom an amount equal to the lesser of (x) the
aggregate amount of Total Indebtedness outstanding on such date that by its
terms is scheduled to mature on or before the date that is twenty-four
(24) months following such date and (y) the aggregate amount of all Cash and
Cash Equivalents of the Company and its Subsidiaries on a consolidated basis on
such date that are not subject to any Negative Pledge or Lien (excluding
statutory Liens in favor of any depositary bank where any such Cash is
maintained) to the extent such amount exceeds $35,000,000 and such excess amount
is available for the repayment of Total Indebtedness of the type described in
clause (x) and (ii) Total Asset Value shall be adjusted by deducting therefrom
the amount by which Total Indebtedness is adjusted under clause (i).

“Total Revolving Credit Commitment”: the sum of the Revolving Credit Commitments
of all the Lenders. On the Closing Date, the Total Revolving Credit Commitment
is $800,000,000.

“Total Unsecured Interest Expense”: for any Reference Period, the portion of
Interest Expense for such period attributable to Total Unsecured Indebtedness.

 

49



--------------------------------------------------------------------------------

“Total Unsecured Indebtedness”: without duplication, all Unsecured Indebtedness
of the Company, the Parent Borrower and their consolidated Subsidiaries
(including all Indebtedness arising under the Facilities).

“Traded Securities”: any debt or equity Securities issued pursuant to a public
offering or Rule 144A offering or other similar private placement.

“Tranche” means, with respect to a Revolving Credit Loan, its character as a
Dollar Tranche Loan or an Alternative Currency Tranche Loan.

“Transaction Costs”: all fees, costs and expenses incurred by the Borrower and
its Subsidiaries in connection with the Transactions.

“Transactions”: the collective reference to (a) the execution, delivery and
performance by the Parent Borrower and each Loan Party of the Loan Documents
(including this Agreement), the borrowing of the Loans, the use of proceeds
thereof and the issuance of Letters of Credit hereunder , (b) the repayment in
full of all obligations under the Existing Credit Agreement, the termination of
all commitments to lend thereunder and the termination and release of all
Guarantee Obligations in respect thereof and (c) the payment of the Transaction
Costs.

“Transferee”: any Assignee or Participant.

“Type”: (a) as to any Revolving Credit Loan or Term Loan, its nature as a Base
Rate Loan, a LIBOR Floating Rate Loans or a Eurocurrency Loan and (b) with
respect to a Bid Loan, its character as an Absolute Rate Loan or a Eurocurrency
Margin Bid Loan.

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unconsolidated Affiliate”: in respect of any Person, any other Person in whom
such Person holds an investment in Capital Stock, which investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such first Person on the consolidated financial statements
of such first Person.

 

50



--------------------------------------------------------------------------------

“Unencumbered Asset Value”: as of the last day of any Reference Period, without
duplication, the sum of:

(a) Unencumbered NOI for such Reference Period, divided by (ii) the
Capitalization Rate;

(b) with respect to any Qualified Asset that is a Newly Acquired Property (other
than a Development Property or a Newly Stabilized Property), the purchase price
paid for such Qualified Asset;

(c) with respect to Qualified Asset that is a (i) Development Property (until
such Development Property becomes a Stabilized Property) or a (ii) Newly
Stabilized Property that has been a Newly Stabilized Property for less than one
full fiscal quarter as of such date, the lesser of (x) cost or (y) market value
in accordance with GAAP;

(d) with respect to any Qualified Asset that has been a Newly Stabilized
Property for at least one full fiscal quarter but less than two full fiscal
quarters as of such date, an amount equal to the portion of EBITDA for the most
recent full fiscal quarter ended on or prior to such date in respect of which
financial statements for such quarter or fiscal year have been or are required
to be delivered pursuant to Section 8.1(a) or (b), as applicable, that is
attributable to such Newly Stabilized Property multiplied by 4 (but in no event
less than zero);

(e) with respect to any Qualified Asset that has been a Newly Stabilized
Property for at least two full fiscal quarters but less than three full fiscal
quarters as of such date, an amount equal to the portion of EBITDA for the most
recent period of two full fiscal quarters ended on or prior to such date (taken
as one accounting period) in respect of which financial statements for each
quarter or fiscal year in such period have been or are required to be delivered
pursuant to Section 8.1(a) or (b), as applicable, that is attributable to such
Newly Stabilized Property multiplied by 2 (but in no event less than zero); and

(f) with respect to any Qualified Asset that has been a Newly Stabilized
Property for at least three full fiscal quarters but less than four full fiscal
quarters as of such date, an amount equal to the portion of EBITDA for the most
recent period of three full fiscal quarters ended on or prior to such date
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 8.1(a) or (b), as applicable, that is attributable
to such Newly Stabilized Property multiplied by 4/3 (but in no event less than
zero);

provided that:

(i) not more than 30% of the Unencumbered Asset Value at any time may be
attributable to Qualified Assets located in a Specified Jurisdiction other than
the United States, with any excess over such limit being excluded from the
Unencumbered Asset Value;

(ii) not more than 20% of the Unencumbered Asset Value at any time may be
attributable to Eligible Ground Lease Assets, with any excess over such limit
being excluded from the Unencumbered Asset Value;

(iii) not more than 10% of the Unencumbered Asset Value at any time may be
attributable to Development Properties, with any excess over such limit being
excluded from the Unencumbered Asset Value;

 

51



--------------------------------------------------------------------------------

(iv) not more than 10% of the Unencumbered Asset Value at any time may be in
respect of any single Qualified Asset, with any excess over such limit being
excluded from the Unencumbered Asset Value; and

(v) not more than 50% of Unencumbered Asset Value at any time may be
attributable to the Qualified Assets described in clauses (i), (ii) and
(iii) above, with any excess over such limit being excluded from the
Unencumbered Asset Value.

“Unencumbered Leverage Ratio”: as of the last day of any Reference Period, the
ratio (expressed as a percentage) of (a) Total Unsecured Indebtedness as of such
date to (b) Unencumbered Asset Value as of such date. Notwithstanding anything
to the contrary contained herein, for the purposes of this ratio, (i) Total
Unsecured Indebtedness on any date shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) the aggregate amount of Total Unsecured
Indebtedness outstanding on such date that by its terms is scheduled to mature
on or before the date that is twenty-four (24) months following such date and
(y) the aggregate amount of all Cash and Cash Equivalents of the Company and its
Subsidiaries on a consolidated basis on such date that are not subject to any
Negative Pledge or Lien (excluding statutory Liens in favor of any depositary
bank where any such Cash is maintained) to the extent such amount exceeds
$35,000,000 and such excess amount is available for the repayment of Total
Unsecured Indebtedness of the type described in clause (x) (excluding any such
Cash and Cash Equivalents used to determine the Secured Leverage Ratio as of
such date) and (ii) Unencumbered Asset Value shall be adjusted by deducting
therefrom the amount by which Total Unsecured Indebtedness is adjusted under
clause (i).

“Unencumbered NOI”: as of the last day of any Reference Period, the aggregate
portion of EBITDA for such Reference Period that is attributable to Qualified
Assets.

“Unsecured Interest Coverage Ratio”: as of the last day of any Reference Period,
the ratio of (a) Unencumbered NOI for such Reference Period to (b) Total
Unsecured Interest Expense for such Reference Period.

“United States”: the United States of America.

“Unpaid Drawing”: as defined in Section 3.4(a).

“Unsecured Indebtedness”: with respect to any Person, all Indebtedness of such
Person that is not Secured Indebtedness.

“U.S. Person”: any Person that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Wholly-Owned”: with respect to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Capital Stock of which (other than director’s
qualifying shares and nominal holdings) are owned, directly or indirectly, by
such Person.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

52



--------------------------------------------------------------------------------

“Withholding Agent”: any Loan Party, the Administrative Agent and, in the case
of any U.S. Federal withholding Tax, any other applicable withholding agent.

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.2. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iii) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, and (iv) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights.

(c) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import, when used in any Loan Document, shall refer to such Loan Document as a
whole and not to any particular provision thereof, and Section, Schedule and
Exhibit references are to the Loan Document in which such references appear
unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

(e) Unless the context requires otherwise and except as otherwise expressly
provided herein, (i) any definition of or reference to any agreement, instrument
or other document (including any Governing Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, supplemented, extended, refinanced,
replaced, renewed, increased or otherwise modified (subject to any restrictions
on such amendments, restatements, amendment and restatements, supplements,
extensions, refinancings, replacements, renewals, increases or modifications set
forth herein or in any other Loan Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns and (iii) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

 

53



--------------------------------------------------------------------------------

(f) All references to “knowledge” or “awareness” of any Loan Party or any
Subsidiary thereof are to the actual knowledge of a Responsible Officer of such
Loan Party or such Subsidiary.

(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(h) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(i) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a Division as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any Division
Successor shall constitute a separate Person hereunder (and each Division of any
Person that is a Subsidiary, joint venture or any other like term shall also
constitute such a Person or entity).

Section 1.3. Classifications of Loans. For purposes of this Agreement, Loans and
Commitments may be classified and referred to by Class (e.g., a “Revolving
Credit Loan” or “Term Loan”) or by Type (e.g., a “Base Rate Loan” or “LIBOR
Floating Rate Loan” or “Eurocurrency Loan”).

Section 1.4. Accounting Terms; GAAP.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements of the
Company and its consolidated Subsidiaries delivered pursuant to Section 7.1(b),
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any Financial Covenant) contained herein, Indebtedness of the
Company and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Parent Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Parent Borrower

 

54



--------------------------------------------------------------------------------

shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the audited financial statements of
the Company and its consolidated Subsidiaries delivered pursuant to
Section 7.1(b) for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent Borrower and its Subsidiaries or
to the determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

Section 1.5. Pro Forma Calculations. With respect to any period during which any
Permitted Acquisition or any sale, transfer or other Disposition of any material
assets outside the ordinary course of business occurs, or any operational change
or operational initiative is commenced, for purposes of determining compliance
with the Financial Covenants or otherwise for purposes of determining the Total
Leverage Ratio, EBITDA and Interest Expense, calculations with respect to such
period shall be made on a Pro Forma Basis.

Section 1.6. Rounding. Any financial ratios required to be maintained by the
Loan Parties pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding up if there is no nearest number).

Section 1.7. Timing of Payment or Performance. Except as otherwise provided
herein, when the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on (or before) a
day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

Section 1.8. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.9. Exchange Rates; Currency Equivalents. (a) The Administrative Agent
or the applicable Letter of Credit Issuer, as applicable, shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Borrowings and L/C Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to

 

55



--------------------------------------------------------------------------------

occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable Letter of Credit
Issuer, as applicable. For the avoidance of doubt, for purposes of financial
statements delivered hereunder and calculating financial covenants hereunder,
the applicable amount of any currency (other than Dollars) shall be determined
in accordance with GAAP.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Committed Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Committed Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable Letter of Credit Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definitions of “Eurocurrency Rate” or “Daily LIBOR Floating Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any of such rate (including, without limitation, any LIBOR Successor Rate) or
the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes.

Section 1.10. Additional Alternative Currencies. (a) The Parent Borrower may
from time to time request that Eurocurrency Committed Loans be made and/or
Letters of Credit be issued in a currency (each, an “Additional Currency”) other
than those specifically listed in the definition of “Alternative Currency;”
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the making of Eurocurrency
Loans, such request shall be subject to the approval of the Administrative Agent
and, in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the applicable Letter of Credit Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Eurocurrency
Committed Loan or L/C Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the applicable Letter of Credit Issuer, in its
or their sole discretion). In the case of any such request pertaining to
Eurocurrency Committed Loans, the Administrative Agent shall promptly notify
each Alternative Currency Tranche Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify each Letter of Credit Issuer thereof. No Alternative Currency Tranche
Lender shall be obligated to provide a commitment in any Additional Currency.
Each Alternative Currency Tranche Lender (in the case of any such request
pertaining to Eurocurrency Committed Loans) and each Letter of Credit Issuer (in
the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days after receipt
of such request, whether it consents, in its sole discretion, to the making of
Eurocurrency Committed Loans or the issuance of Letters of Credit, as the case
may be, in such requested Additional Currency (each consenting Alternative
Currency Tranche Lender, an “Authorizing Lender”).

 

56



--------------------------------------------------------------------------------

(c) Any failure by an Alternative Currency Tranche Lender or a Letter of Credit
Issuer, as the case may be, to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender or such Letter of Credit Issuer, as the case may be, to make Eurocurrency
Committed Loans or issue Letters of Credit in such requested currency. If the
Administrative Agent and all the Alternative Currency Tranche Lenders consent to
making Eurocurrency Committed Loans in such requested currency, the
Administrative Agent shall so notify the Parent Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Committed Loans; and if the
Administrative Agent and any Letter of Credit Issuer consents to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Parent Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances by such Letter of Credit Issuer. If the Administrative Agent
and one or more, but not all of the, Alternative Currency Tranche Lenders
consent to making Eurocurrency Committed Loans in such requested currency in the
applicable Additional Currency, the Administrative Agent shall notify the Parent
Borrower, and the Administrative Agent and the Parent Borrower shall determine
the aggregate amount of the Alternative Currency Tranche to be designated to a
new tranche of loans within the Alternative Currency Tranche (each, an
“Additional Currency Tranche”) to be available to the Borrowers solely in
Dollars or such Additional Currency, the final allocation of such Additional
Currency Tranche and the effective date of such Additional Currency Tranche (the
“Additional Tranche Effective Date”), and any other terms relating thereto. The
Administrative Agent shall promptly distribute a revised Schedule 2.01 to each
Lender reflecting such Additional Currency Tranche and notify each Lender of the
Additional Tranche Effective Date. If none of the Alternative Currency Tranche
Lenders consents to a request for an Additional Currency under this
Section 1.10, the Administrative Agent shall promptly so notify the Parent
Borrower.

(d) In each case, the Additional Currency Tranche shall become effective as of
the Additional Tranche Effective Date; provided that (i) no Default or Event of
Default shall exist on such Additional Tranche Effective Date both before and
after giving effect to the Additional Currency Tranche and any Credit Extensions
be made thereunder on such date, (ii) the Administrative Agent shall have
received written confirmation from each Authorizing Lender participating in such
Additional Currency Tranche of its ability to make Revolving Credit Loans in the
relevant Additional Currency in accordance with applicable laws and regulations,
(iii) the Administrative Agent shall have received duly executed counterparts
from all parties to any amendments to be effected in connection with such
Additional Currency Tranche pursuant to Section 1.10(e), (iv) any other
documents or certificates that shall be reasonably requested by the
Administrative Agent or any applicable Authorizing Lender in connection with
such Additional Currency Tranche shall have been delivered to the Administrative
Agent in form and substance reasonably satisfactory to the Administrative Agent
and the applicable Authorizing Lenders and (v) if an extension of credit is
being requested under such Additional Currency Tranche on the Additional Tranche
Effective Date, then the conditions to the making of an extension of credit set
forth in Section 7.2 shall be satisfied or waived.

 

57



--------------------------------------------------------------------------------

(e) If the effectiveness of an Additional Currency Tranche results in any change
to the Revolving Credit Commitment Percentage of any Lender, then on the
applicable Additional Tranche Effective Date the Administrative Agent may effect
such settlement of outstanding Revolving Credit Loans and such reallocation of
outstanding participations in Letters of Credit, in each case as it deems
necessary to properly reflect the outstanding amount of Revolving Credit Loans
and participations and the Revolving Credit Commitment Percentage of each Lender
after giving effect to the effectiveness of such Additional Currency Tranche. If
the applicable Additional Tranche Effective Date occurs on a date other than the
last day of an Interest Period applicable to any outstanding Revolving Credit
Loan that is a Eurocurrency Loan, then the Borrowers shall pay such amounts, if
any, required pursuant to Section 2.11 on account of any such payments made on
such date.

(f) Notwithstanding the provisions of Section 12.1, the Borrowers, the
Administrative Agent and each Authorizing Lender participating in any Additional
Currency Tranche may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to implement
the terms of any such Additional Currency Tranche, including any amendments
necessary to establish the Loans and/or Letters of Credit under any Additional
Currency Tranche, and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent in connection
with the establishment of such new Additional Currency Tranche (including to
preserve the pro rata treatment of the new and existing Classes or tranches), in
each case on terms consistent with this Section 1.10. In addition, upon the
effectiveness of any Additional Currency Tranche, unless otherwise specifically
provided herein, all references in the Loan Documents to Revolving Credit Loans
shall be deemed, unless the context otherwise requires, to include references to
Revolving Credit Loans made pursuant to the Additional Currency Tranche.

(g) This Section shall supersede any provisions in Section 12.1 to the contrary
to the extent necessary to give effect to this Section 1.10.

Section 1.11. Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

58



--------------------------------------------------------------------------------

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE II

AMOUNT AND TERMS OF CREDIT

Section 2.1. Commitments.

(a) The Term Loan Facility.

(i) Term A-1 Loans. Subject to and upon the terms and conditions herein set
forth, each Lender having a Term A-1 Commitment severally agrees to make a loan
or loans denominated in Dollars (each, a “Term A-1 Loan”) to the Parent Borrower
on the Closing Date, which Term A-1 Loans shall not exceed for any such Lender
the Term A-1 Commitment of such Lender and in the aggregate shall not exceed
$425,000,000. Such Term A-1 Loans (i) may at the option of the Parent Borrower
be incurred and maintained as, and/or converted into, Base Rate Loans, LIBOR
Floating Rate Loans or Eurocurrency Loans; provided that all Term A-1 Loans made
by each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Term A-1 Loans of the same
Type, and (ii) may be repaid or prepaid (without premium or penalty) in
accordance with the provisions hereof, but once repaid or prepaid, may not be
reborrowed.

(ii) Term A-2 Loans. Subject to and upon the terms and conditions herein set
forth, each Lender having a Term A-2 Commitment severally agrees to make a loan
or loans denominated in Canadian Dollars (each, a “Term A-2 Loan”) to the
Borrowers on the Closing Date, which Term A-2 Loans shall not exceed for any
such Lender the Term A-2 Commitment of such Lender and in the aggregate shall
not exceed C$250,000,000. Such Term A-2 Loans (i) may only be incurred and
maintained as Eurocurrency Loans, and (ii) may be repaid or prepaid (without
premium or penalty) in accordance with the provisions hereof, but once repaid or
prepaid, may not be reborrowed.

(b) The Total Revolving Credit Commitment.

(i) Dollar Tranche Loans. Subject to and upon the terms and conditions herein
set forth, each Dollar Tranche Lender severally agrees to make Revolving Credit
Loans denominated in Dollars to the Parent Borrower (each such loan, a “Dollar
Tranche Loan”) in an aggregate Outstanding Amount not to exceed at any time the
amount of such Revolving Credit Lender’s Dollar Tranche Commitment; provided
that any of the foregoing such Dollar Tranche Loans (1) shall be made at any
time and from time to time during the Availability Period, (2) may, at the
option of the Parent Borrower be incurred and maintained as, and/or converted
into, Base Rate Loans, LIBOR Floating Rate Loans or Eurocurrency Loans that are
Dollar Tranche Loans as further provided herein; provided that all Dollar
Tranche Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Dollar
Tranche Loans of the same Type, (3) may be repaid (without premium or penalty)
and reborrowed in accordance with the provisions hereof, (4) shall not, for

 

59



--------------------------------------------------------------------------------

any Lender at any time, after giving effect thereto and to the application of
the proceeds thereof, result in such Revolving Credit Lender’s (A) Revolving
Credit Exposure at such time exceeding such Revolving Credit Lender’s Revolving
Credit Commitment at such time or (B) Dollar Tranche Exposure at such time
exceeding such Revolving Credit Lender’s Dollar Tranche Commitment at such time
and (5) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Revolving
Credit Lenders’ (A) Revolving Credit Exposures at such time exceeding the Total
Revolving Credit Commitment then in effect or (B) Dollar Tranche Exposures at
such time exceeding the amount of the Dollar Tranche then in effect.

(ii) Alternative Currency Tranche Loans. Subject to and upon the terms and
conditions herein set forth, each Alternative Currency Tranche Lender severally
agrees to make Alternative Currency Tranche Loans denominated in Dollars or in
one or more Alternative Currencies to the Borrowers (each such loan, a
“Alternative Currency Tranche Loan”) in an aggregate Outstanding Amount not to
exceed at any time the amount of such Revolving Credit Lender’s Alternative
Currency Commitment; provided that any of the foregoing such Alternative
Currency Tranche Loans (1) shall be made at any time and from time to time
during the Availability Period, (2) may, at the option of the Parent Borrower be
incurred and maintained as, and/or converted into, Base Rate Loans, LIBOR
Floating Rate Loans or Eurocurrency Loans that are Alternative Currency Tranche
Loans as further provided herein; provided that (w) Alternative Currency Tranche
Loans that constitute LIBOR Floating Rate Loans shall be available (whether by
virtue of incurrence, conversion or otherwise) only to the Parent Borrower,
(x) all Alternative Currency Tranche Loans made by each of the Lenders pursuant
to the same Borrowing shall, unless otherwise specifically provided herein,
consist entirely of Alternative Currency Tranche Loans of the same Type and
currency and (y) all Alternative Currency Tranche Loans denominated in an
Alternative Currency may only be incurred and maintained as Eurocurrency Loans,
(3) may be repaid (without premium or penalty) and reborrowed in accordance with
the provisions hereof, (4) shall not, for any Lender at any time, after giving
effect thereto and to the application of the proceeds thereof, result in such
Revolving Credit Lender’s Revolving Credit Exposure at such time exceeding such
Revolving Credit Lender’s Revolving Credit Commitment at such time, (5) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate amount of the Revolving Credit Lenders’
Revolving Credit Exposures at such time exceeding the Total Revolving Credit
Commitment then in effect and (6) shall not, after giving effect thereto and to
the application of the proceeds thereof, result at any time in the aggregate
Outstanding Amount of Alternative Currency Tranche Loans exceeding the amount of
the Alternative Currency Tranche at such time.

Section 2.2. Borrowings, Continuations and Conversions of Loans.

(a) Each Borrowing of Term Loans and Revolving Credit Loans, each conversion of
Term Loans or Revolving Credit Loans from one Type to another, and each
continuation of Eurocurrency Committed Loans shall be made upon the Parent
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date

 

60



--------------------------------------------------------------------------------

of any Borrowing of, conversion to or continuation of Eurocurrency Committed
Loans denominated in Dollars or of any conversion of Eurocurrency Committed
Loans denominated in Dollars to Base Rate Loans or LIBOR Floating Rate Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Committed Loans denominated in Alternative Currencies, (iii) on the
requested date of any Borrowing of Dollar Tranche Loans that are Base Rate Loans
or LIBOR Floating Rate Loans and (iv) three Business Days prior to the requested
date of any Alternative Currency Tranche Loans that are Base Rate Loans or LIBOR
Floating Rate Loans; provided, however, that if the Parent Borrower wishes to
request Eurocurrency Committed Loans having an Interest Period other than one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) four Business Days prior to the requested date of such
Borrowing of, conversion to or continuation of Eurocurrency Committed Loans
denominated in Dollars or (ii) five Business Days (or six Business Days in the
case of a Special Notice Currency) prior to the requested date of such Borrowing
of, conversion to or continuation of Eurocurrency Committed Loans denominated in
Alternative Currencies, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., (i)
three Business Days before the requested date of such Borrowing of, conversion
to or continuation of Eurocurrency Committed Loans denominated in Dollars, or
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing of, conversion to or
continuation of Eurocurrency Committed Loans denominated in Alternative
Currencies, the Administrative Agent shall notify the Parent Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. The aggregate principal amount of each
Borrowing of, conversion to or continuation of Eurocurrency Committed Loans, and
of each Borrowing of or conversion to Base Rate Loans or LIBOR Floating Rate
Loans, shall be in a minimum amount of at least the Minimum Borrowing Amount for
such Type of Loan and in a multiple of $500,000 in excess thereof (except as
provided in Sections 2.3(c), 3.3 and 3.4). Each Committed Loan Notice shall
specify (i) whether the Parent Borrower is requesting a Borrowing of Term A-1
Loans, Term A-2 Loans or Revolving Credit Loans, a conversion of Term Loans or
Revolving Credit Loans from one Type to another, or a continuation of
Eurocurrency Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) the Tranche and currency of any Revolving Credit Loans to be
borrowed, converted or continued and (vii) if applicable, the Designated
Borrower. If the Parent Borrower fails to specify a currency in a Committed Loan
Notice requesting a Borrowing, then the Loans so requested shall be made in
Dollars. If the Parent Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Parent Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to specify a Type of Loan in a Committed Loan Notice requesting a Borrowing or
continuation of Loans denominated in an Alternative Currency or a failure to
timely request a continuation of Loans denominated in an Alternative Currency,
such Loans shall be made as Eurocurrency Committed Loans in their requested
currency or continued as Eurocurrency Committed Loans in their original
currency, as the case may be, with

 

61



--------------------------------------------------------------------------------

an Interest Period of one month. If the Parent Borrower fails to specify a
Tranche in a Committed Loan Notice requesting a Borrowing of Revolving Credit
Loans, then the applicable Loans shall be made as Dollar Tranche Loans if the
request specifies Dollars (or does not specify a currency), and as Alternative
Currency Tranche Loans if the request specifies an Alternative Currency or if no
unused Dollar Tranche Commitments exist. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Committed Loans. If the
Parent Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Committed Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Loan may be converted into or continued as a Loan
denominated in a different currency or in a different Tranche, but instead must
be prepaid in the original currency of such Loan and reborrowed in the other
currency or reborrowed in a different Tranche to the extent permitted herein.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and, in the case of a request with
respect to an Alternative Currency Tranche Loan, the currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Parent Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation of Loans denominated in a currency other than Dollars, in each
case as described in the preceding subsection. In the case of a Borrowing of
Term Loans or Revolving Credit Loans, each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 7.2 (and, if such Borrowing is the initial Borrowing,
Section 7.1), the Administrative Agent shall make all funds so received
available to the Parent Borrower or the other applicable Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
such Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Parent Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by the
Parent Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Committed Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Committed Loan (whether in Dollars or any Alternative Currency).
During the existence of a Default, (i) upon the request of the Required Lenders,
no Loans denominated in Dollars may be requested as, converted to or continued
as Eurocurrency Loans, and (ii) upon the request of the Required Tranche
Lenders, Loans denominated in an Alternative Currency shall only be requested as
or continued as Eurocurrency Committed Loans with an Interest Period of one
month.

 

62



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Loans upon determination of such interest rate.

(e) More than one Borrowing may be incurred on any date; provided that after
giving effect to all Borrowings of Term Loans and Revolving Credit Loans, all
conversions of Term Loans and Revolving Credit Loans from one Type to another,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
there shall not be more than 10 Interest Periods in effect with respect to the
Loans.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Parent Borrower, the Administrative Agent, and such
Lender.

(g) Without in any way limiting the obligation of the Parent Borrower to confirm
in writing any notice it shall give hereunder by telephone (which such
obligation is absolute), the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Administrative Agent in good faith to be from a Responsible
Officer of the Parent Borrower.

(h) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

Section 2.3. Bid Loans.

(a) General. Subject to the terms and conditions set forth herein, each Lender
agrees that so long as the Parent Borrower continues to satisfy the Investment
Grade Ratings Criteria, the Borrowers may request the Lenders to submit offers
to make loans (each such loan, a “Bid Loan”) to the Borrowers prior to the
Revolving Loan Maturity Date pursuant to this Section 2.3; provided, however,
that after giving effect to any Bid Borrowing, (i) the aggregate Revolving
Credit Exposure of all Revolving Credit Lenders shall not exceed the Total
Revolving Credit Commitments, and (ii) the aggregate Outstanding Amount of all
Bid Loans shall not exceed the Bid Loan Sublimit. There shall not be more than
ten different Interest Periods in effect with respect to Bid Loans at any time.

(b) Requesting Competitive Bids. The Borrower may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurocurrency Margin Bid Loans. Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested (which must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof), (iii) the Type of Bid Loans
requested, (iv) the duration of the Interest Period with respect thereto and
(v) if applicable, the Designated Borrower, and shall be signed by a Responsible
Officer of the Parent Borrower together with the fee payable under
Section 4.1(f). No

 

63



--------------------------------------------------------------------------------

Bid Request shall contain a request for (i) more than one Type of Bid Loan or
(ii) Bid Loans having more than three different Interest Periods. Unless the
Administrative Agent otherwise agrees in its sole discretion, the Borrower may
not submit a Bid Request if it has submitted another Bid Request within the
prior five Business Days.

(c) Submitting Competitive Bids.

(i) The Administrative Agent shall promptly notify each Revolving Credit Lender
of each Bid Request received by it from the Borrower and the contents of such
Bid Request.

(ii) Each Revolving Credit Lender (other than a Defaulting Lender) may (but
shall have no obligation to) submit a Competitive Bid containing an offer to
make one or more Bid Loans in response to such Bid Request. Such Competitive Bid
must be delivered to the Administrative Agent not later than 10:30 a.m. (A) on
the requested date of any Bid Borrowing that is to consist of Absolute Rate
Loans, and (B) three Business Days prior to the requested date of any Bid
Borrowing that is to consist of Eurocurrency Margin Bid Loans; provided,
however, that any Competitive Bid submitted by Bank of America in its capacity
as a Revolving Credit Lender in response to any Bid Request must be submitted to
the Administrative Agent not later than 10:15 a.m. on the date on which
Competitive Bids are required to be delivered by the other Revolving Credit
Lenders in response to such Bid Request. Each Competitive Bid shall specify
(A) the proposed date of the Bid Borrowing; (B) the principal amount of each Bid
Loan for which such Competitive Bid is being made, which principal amount
(x) may be equal to, greater than or less than the Revolving Credit Commitment
of the bidding Revolving Credit Lender, (y) must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, and (z) may not exceed the principal
amount of Bid Loans for which Competitive Bids were requested; (C) if the
proposed Bid Borrowing is to consist of Absolute Rate Bid Loans, the Absolute
Rate offered for each such Bid Loan and the Interest Period applicable thereto;
(D) if the proposed Bid Borrowing is to consist of Eurocurrency Margin Bid
Loans, the Eurocurrency Bid Margin with respect to each such Eurocurrency Margin
Bid Loan and the Interest Period applicable thereto; and (E) the identity of the
bidding Revolving Credit Lender.

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Revolving Credit Lender may correct a
Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time required
for submission of Competitive Bids. Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error. The Administrative Agent may, but shall not be
required to, notify any Revolving Credit Lender of any manifest error it detects
in such Lender’s Competitive Bid.

(iv) Subject only to the provisions of Sections 2.9, 2.10 and 7.2 and clause
(iii) above, each Competitive Bid shall be irrevocable.

 

64



--------------------------------------------------------------------------------

(d) Notice to Borrower of Competitive Bids. Not later than 11:00 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Administrative Agent
shall notify the Parent Borrower of the identity of each Revolving Credit Lender
that has submitted a Competitive Bid that complies with Section 2.3(c) and of
the terms of the offers contained in each such Competitive Bid

(e) Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Parent Borrower shall
notify the Administrative Agent of its acceptance or rejection of the offers
notified to it pursuant to Section 2.3(d). The Borrowers shall be under no
obligation to accept any Competitive Bid and may choose to reject all
Competitive Bids. In the case of acceptance, such notice shall specify the
aggregate principal amount of Competitive Bids for each Interest Period that is
accepted. The Borrowers may accept any Competitive Bid in whole or in part;
provided that:

(i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

(ii) the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and

(iv) the Borrowers may not accept any offer that is described in
Section 2.3(c)(iii) or that otherwise fails to comply with the requirements
hereof.

(f) Procedure for Identical Bids. If two or more Revolving Credit Lenders have
submitted Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin,
as the case may be, for the same Interest Period, and the result of accepting
all of such Competitive Bids in whole (together with any other Competitive Bids
at lower Absolute Rates or Eurocurrency Bid Margins, as the case may be,
accepted for such Interest Period in conformity with the requirements of
Section 2.3(e)(iii)) would be to cause the aggregate outstanding principal
amount of the applicable Bid Borrowing to exceed the amount specified therefor
in the related Bid Request, then, unless otherwise agreed by the Parent
Borrower, the Administrative Agent and such Revolving Credit Lenders, such
Competitive Bids shall be accepted as nearly as possible in proportion to the
amount offered by each such Revolving Credit Lender in respect of such Interest
Period, with such accepted amounts being rounded to the nearest whole multiple
of $1,000,000.

(g) Notice to Revolving Credit Lenders of Acceptance or Rejection of Bids. The
Administrative Agent shall promptly notify each Revolving Credit Lender having
submitted a Competitive Bid whether or not its offer has been accepted and, if
its offer has been accepted, of the amount of the Bid Loan or Bid Loans to be
made by it on the date of the applicable Bid Borrowing. Any Competitive Bid or
portion thereof that is not accepted by the Borrowers by the applicable time
specified in Section 2.3(e) shall be deemed rejected.

 

65



--------------------------------------------------------------------------------

(h) Notice of Eurocurrency Rate. If any Bid Borrowing is to consist of
Eurocurrency Margin Loans, the Administrative Agent shall determine the
Eurocurrency Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the Borrowers and the Revolving Credit Lenders
that will be participating in such Bid Borrowing of such Eurocurrency Rate.

(i) Funding of Bid Loans. Each Revolving Credit Lender that has received notice
pursuant to Section 2.3(g) that all or a portion of its Competitive Bid has been
accepted by the Borrowers shall make the amount of its Bid Loan(s) available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 7.2, the Administrative Agent shall make all funds so received available
to the applicable Borrower in like funds as received by the Administrative
Agent.

(j) Notice of Range of Bids. After each Competitive Bid auction pursuant to this
Section 2.3, the Administrative Agent shall notify each Revolving Credit Lender
that submitted a Competitive Bid in such auction of the ranges of bids submitted
(without the bidder’s name) and accepted for each Bid Loan and the aggregate
amount of each Bid Borrowing.

Section 2.4. Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have been notified by any Lender prior to the
proposed date of any Borrowing of Eurocurrency Loans (or, in the case of any
Borrowing of Base Rate Loans or LIBOR Floating Rate Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing in accordance with, and at the time required by, Section 2.2, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the applicable
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available such amount to the applicable Borrower, then the
Administrative Agent shall be entitled to recover from the applicable Lender and
such Lender agrees to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
the date such amount was made available by the Administrative Agent to such
Borrower to the date of such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to the applicable Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Parent
Borrower, and the applicable Borrower shall immediately pay such corresponding
amount to the Administrative Agent in Dollars and in immediately available funds
with interest thereon, for each day from the date such amount was made available
by the Administrative Agent to such Borrower to the date of such corresponding
amount is recovered by the Administrative Agent, at the interest rate applicable
to Base Rate Loans. If such Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall

 

66



--------------------------------------------------------------------------------

promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(b) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an Letter of Credit Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders or Letter of Credit
Issuer, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the applicable Lenders or such
Letter of Credit Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
applicable Lender or such Letter of Credit Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at a rate per annum equal to the applicable Overnight Rate.

(c) Notice. A notice of the Administrative Agent to any Lender or Borrower with
respect to any amount owing under clause (a) or (b) shall be conclusive, absent
manifest error.

(k) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to any Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Article VII are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several.

(i) The obligations of the Lenders hereunder to make Revolving Credit Loans and
Term Loans, to fund participations in Letters of Credit, and to make payments
pursuant to Sections 5.4(g) and 11.7 are several and not joint. The failure of
any Lender to make any Revolving Credit Loan or Term Loan, to fund any such
participation, to make any such purchase or to make any payment under Sections
5.4(g) and 11.7 on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Revolving Credit Loan or Term Loan, to purchase its participation, or to make
its payment under Sections 5.4(g) and 11.7.

(ii) Nothing in this Section 2.4, including any payment by any Borrower, shall
be deemed to relieve any Lender from its obligation to, fulfill its commitments
hereunder or to prejudice any rights that any Borrower may have against any
Lender as a result of any default by such Lender hereunder (it being understood,
however, that no Lender shall be responsible for the failure of any other Lender
to fulfill its commitments hereunder).

 

67



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.5. Repayment of Loans.

(a) Term Loans. The Parent Borrower shall repay to the Administrative Agent, for
the benefit of the applicable Lenders, on the Term Loan Maturity Date, the
then-outstanding Term A-1 Loans and Term A-2 Loans.

(b) Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the benefit of the Revolving Credit Lenders, on the Revolving Loan
Maturity Date, the then-outstanding Revolving Credit Loans.

(c) Bid Loans. The Borrowers shall repay each Bid Loan on the last day of the
Interest Period in respect thereof.

Section 2.6. Evidence of Debt.

(a) The Loans and other extensions of credit made by each Lender to each
Borrower shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The entries made in the Register and the accounts or records maintained by the
Administrative Agent and each Lender shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or subaccount, as applicable, or any error therein, shall not in any
manner affect the obligation of the Borrowers to repay (with applicable
interest) the Loans made to any of the Borrowers by such Lender in accordance
with the terms of this Agreement. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(b) Each Borrower hereby agrees that, upon request of any Lender made through
the Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent), at such Borrower’s own expense, a promissory
note, substantially in the form of Exhibit E, Exhibit F or Exhibit G, as
applicable, which shall evidence the Term A-1 Loans, Term A-2 Loans and/or
Revolving Credit Loans, respectively, owing to such Lender in addition to the
accounts or records described in clause (a). Each Lender may attach schedules to
its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.

(c) In addition to the accounts and records referred to in clause (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

 

68



--------------------------------------------------------------------------------

Section 2.7. [Reserved].

Section 2.8. Interest.

(a) Subject to the provisions of paragraph (c) below, the unpaid principal
amount of each Base Rate Loan shall bear interest from the date of the Borrowing
thereof until maturity (whether by acceleration or otherwise) at a rate per
annum that shall at all times be the Applicable Margin for Base Rate Loans plus
the Base Rate, in each case, in effect from time to time.

(b) Subject to the provisions of paragraph (c) below, the unpaid principal
amount of (i) each Eurocurrency Committed Loan and each LIBOR Floating Rate Loan
shall bear interest from the date of the Borrowing thereof until maturity
thereof (whether by acceleration or otherwise) at a rate per annum that shall at
all times be the Applicable Margin for Eurocurrency Committed Loans plus the
relevant Eurocurrency Rate and (ii) each Bid Loan shall bear interest for the
Interest Period therefor at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus (or minus) the Eurodollar Bid Margin, or at the
Absolute Rate for such Interest Period, as the case may be.

(c) (i) While any Event of Default arising under Section 10.1(a)(i) or
(h) exists the principal amount of all outstanding Obligations hereunder shall
bear interest at a fluctuating rate per annum (the “Default Rate”) that is
(x) in the case of any Loan, the rate that would otherwise be applicable thereto
plus 2.00%, (y) in the case of Letter of Credit Fees, a rate equal to the
Applicable Margin then applicable to Letter of Credit Fees plus 2.00% and (z) in
the case of any other Obligations, including interest, to the extent permitted
by applicable law, the rate described in Section 2.8(a) plus 2.00%.

(ii) Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clause (c)(i) above), the Borrowers shall pay
interest on the principal amount of all overdue Obligations outstanding
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable law.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) in respect of
each Base Rate Loan and each LIBOR Floating Rate Loan, quarterly in arrears on
the last Business Day of each March, June, September and December, (ii) in
respect of each Eurocurrency Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three-month intervals after the first day of
such Interest Period, and (iii) in respect of each Loan, (A) on any prepayment
(on the amount prepaid) in respect thereof, (B) at maturity (whether by
acceleration or otherwise), and (C) after such maturity, on demand. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

69



--------------------------------------------------------------------------------

(e) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

(f) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(g) The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurocurrency Loans, shall promptly notify the Parent Borrower and
the relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

Section 2.9. LIBOR Successor Rate. (a) Notwithstanding anything to the contrary
in this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Parent Borrower or Required Lenders notify the Administrative Agent (with,
in the case of the Required Lenders, a copy to the Parent Borrower) that the
Parent Borrower or Required Lenders (as applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR in Dollars
or another LIBOR Quoted Currency for any requested Interest Period, including
because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary, or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available with respect to Dollars or any other LIBOR Quoted
Currency, or used for determining the interest rate of loans denominated in
Dollars or another LIBOR Quoted Currency, provided that, at the time of such
statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR for the applicable
currency(ies) after such specific date (such specific date, the “Scheduled
Unavailability Date”), or

(iii) syndicated loans denominated in Dollars or other applicable LIBOR Quoted
Currencies that are currently being executed, or that include language similar
to that contained in this Section 2.9, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR for the applicable currency(ies),

 

70



--------------------------------------------------------------------------------

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent Borrower may amend this agreement solely for
the purpose of replacing LIBOR in accordance with this Section 2.9 with (1) in
the case of Dollar denominated loans (x) one or more SOFR-Based Rates or
(y) another alternate benchmark rate giving due consideration to any evolving or
then existing convention for similar Dollar denominated syndicated credit
facilities for such alternative benchmarks and (2) in the case of loans
denominated in an Alternative Currency, another alternate benchmark rate giving
due consideration to any evolving or then existing convention for syndicated
credit facilities denominated in such currency for such alternative benchmarks;
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similarly denominated syndicated credit facilities for such benchmarks,
which adjustment or method for calculating such adjustment shall be published on
an information service as selected by the Administrative Agent from time to time
in its reasonable discretion and may be periodically updated (the “Adjustment;”
and any such proposed rate, a “LIBOR Successor Rate”), and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Parent Borrower unless, prior to such time, the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders (A) in the case of an amendment to replace LIBOR with a rate described
in clause (1)(x) above, object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (1)(y) or (2) above,
object to such amendment; provided that for the avoidance of doubt, in the case
of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

(b) If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Parent
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Loans and/or LIBOR Daily Floating Rate Loans shall be
suspended (to the extent of the affected loans or Interest Periods), and (y) the
Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice and subject to clause (y) of the preceding
sentence, the Parent Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected loans or Interest Periods) or a borrowing of or conversion to LIBOR
Daily Floating Rate Loans or, failing that, will be deemed to have converted
such request for a loan into a request for a borrowing of or conversion to (as
applicable) a Base Rate Loan under the same facility as that requested (and, in
the case of a request for a loan denominated in a LIBOR Quoted Currency other
than Dollars, such Base Rate Loan shall be the Dollar Equivalent of the
requested loan amount determined based on the applicable Spot Rate in effect two
business days immediately prior to the date of the requested funding).

Notwithstanding anything to the contrary herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

 

71



--------------------------------------------------------------------------------

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to any Loan Document; provided that, with respect to
any such amendment effected, the Administrative Agent shall post each such
amendment implementing such LIBOR Successor Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

As used above:

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
LIBOR Daily Floating Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other technical, administrative or
operational matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement).

Section 2.10. Increased Costs, Illegality, Etc.

(a) In the event that (w) in the case of clause (i)(A) and (B) below, the
Administrative Agent, (x) in the case of clause (i)(C) below, the Administrative
Agent or the Required Lenders, (y) in the case of clauses (ii) below, the
Required Term A-1 Lenders (with respect to Term A-1 Loans), the Required Term
A-2 Lenders (with respect to Term A-2 Loans) or the Required Revolving Credit
Lenders (with respect to Revolving Credit Commitments) and (z) in the case of
clause (iii) below, any Lender, shall have reasonably determined (in each case,
which determination shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto):

(i) on any date for determining the Eurocurrency Rate for any Interest Period
that (x) (A) deposits in the principal amounts and currencies of the Loans
comprising such Borrowing of Eurocurrency Loans or LIBOR Floating Rate Loans are
not generally available in the relevant market, (B) adequate and reasonable
means do not exist for ascertaining the applicable interest rate on the basis
provided for in the definition of “Eurocurrency Rate” or (C) for any reason the
Eurocurrency Rate for any requested Interest Period with respect to such
proposed Eurocurrency Committed Loan or LIBOR Floating Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan and
(y) the circumstances described in Section 2.9 do not apply; or

 

72



--------------------------------------------------------------------------------

(ii) at any time, that such Lenders shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Loans
(including any increased costs or reductions attributable to Taxes, other than
any increase or reduction attributable to (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes or
(C) Connection Income Taxes) because of any Change in Law; or

(iii) in good faith that any law, governmental rule, regulation, guideline or
order (in each case whether or not having the force of law) has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Loan or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market;

(such Loans, “Impacted Loans”), then, and in any such event, such Lender,
Required Lenders, Required Term A-1 Lenders, Required Term A-2 Lenders or
Required Revolving Credit Lenders, as applicable (or the Administrative Agent,
in the case of clause (i)(A) or (B) above) shall within a reasonable time
thereafter give notice (if by telephone, confirmed in writing) to the Parent
Borrower and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, (1) the obligation of the
Lenders to make or maintain Eurocurrency Committed Loans shall be suspended (to
the extent of the affected Eurocurrency Loans or Interest Periods) and (2) in
the event of such a determination with respect to the Eurocurrency Rate
component of the Base Rate, the utilization of the Eurocurrency Rate component
in determining the Base Rate shall be suspended, in each case until such time as
the Administrative Agent notifies the Parent Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), and any Committed Loan Notice given by the
Parent Borrower with respect to Eurocurrency Committed Loans that have not yet
been incurred shall be deemed rescinded by the Borrowers, (y) in the case of
clause (ii) above, the Borrowers shall pay to such Required Term A-1 Lenders,
Required Term A-2 or Required Revolving Credit Lenders, as applicable, promptly
after receipt of written demand therefor such additional amounts (in the form of
an increased rate of, or a different method of calculating, interest or
otherwise as such Lenders in their reasonable discretion shall determine) as
shall be required to compensate such Lenders for such actual increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts necessary to compensate such Lenders,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Parent Borrower by such Lenders shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto), and (z) in the case
of clause (iii) above, (1) the obligation of such Lender to make, maintain, fund
or charge interest with respect to any affected Eurocurrency Loans or LIBOR
Floating Rate Loans, to continue any affected Eurocurrency Loans or, in the case
of Eurocurrency Loans in Dollars, to convert Base Rate Loans or LIBOR Floating
Rate Loans to Eurocurrency Committed Loans or convert Eurocurrency Committed
Loans to LIBOR Floating Rate Loans shall be suspended and (2) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate

 

73



--------------------------------------------------------------------------------

component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Parent Borrower that the circumstances giving rise to such determination no
longer exist and the Borrowers shall take the actions specified in clause (x) or
(y), as applicable, of Section 2.10(b) promptly and, in any event, within the
time period required by law.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 2.10(a)(i)(A), the Administrative Agent, in
consultation with the Parent Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (A) of Section 2.10(a)(i), (2) the
Administrative Agent or the affected Lenders notify the Administrative Agent and
the Parent Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Parent Borrower written
notice thereof.

(b) At any time that any Eurocurrency Loan or LIBOR Floating Rate Loan is
affected by the circumstances described in Section 2.10(a)(ii) or (iii), the
Parent Borrower may (and in the case of a Eurocurrency Loan or LIBOR Floating
Rate Loan affected pursuant to Section 2.10(a)(iii) shall) (x) if a Committed
Loan Notice with respect to an affected Eurocurrency Committed Loan or LIBOR
Floating Rate Loan has been submitted pursuant to Section 2.2 but the affected
Eurocurrency Committed Loan or LIBOR Floating Rate Loan has not been funded or
continued, cancel such requested Borrowing by giving the Administrative Agent
written notice thereof on the same date that the Parent Borrower was notified by
Lenders pursuant to Section 2.10(a)(ii) or (iii) or (y) if an affected
Eurocurrency Loan or LIBOR Floating Rate Loan is then outstanding, upon at least
three Business Days’ notice (or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loan or LIBOR Floating Rate Loan) to the
Administrative Agent, prepay or, if any such Eurocurrency Committed Loan or
LIBOR Floating Rate Loan is denominated in Dollars, require the affected Lender
to convert each such Eurocurrency Committed Loan or LIBOR Floating Rate Loan
denominated in Dollars into a Base Rate Loan (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate); provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b). Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

 

74



--------------------------------------------------------------------------------

(c) If any Lender or Letter of Credit Issuer determines that any Change in Law
relating to capital adequacy or liquidity of such Lender or Letter of Credit
Issuer or any Lending Office of such Lender or compliance by any Lender or
Letter of Credit Issuer or such Lender’s or Letter of Credit Issuer’s parent
with any Change in Law relating to capital adequacy or liquidity has or would
have the effect of reducing the actual rate of return on such Lender’s, such
Letter of Credit Issuer’s or such Lender’s or Letter of Credit Issuer’s parent’s
or Affiliate’s capital or assets as a consequence of this Agreement, such
Lender’s commitments, Loans, participations in Letters of Credit or other
obligations hereunder or the Letters of Credit issued by such Letter of Credit
Issuer, to a level below that which such Lender, such Letter of Credit Issuer or
such Lender’s or Letter of Credit Issuer’s parent or Affiliate could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Letter of Credit Issuer’s policies or the policies of such Lender’s or
Letter of Credit Issuer’s parent or Affiliate with respect to capital adequacy
or liquidity), then from time to time, promptly after written demand by such
Lender (with a copy to the Administrative Agent), the Parent Borrower shall pay
(or cause the applicable Designated Borrower to pay) to such Lender or Letter of
Credit Issuer or its parent or Affiliate, as the case may be, such actual
additional amount or amounts as will compensate such Lender or Letter of Credit
Issuer or such Lender’s or Letter of Credit Issuer’s parent for such actual
reduction, it being understood and agreed, however, no Lender or Letter of
Credit Issuer shall seek compensation under this Section 2.10(c) based on the
occurrence of a Change in Law unless such Lender or Letter of Credit Issuer (in
such Lender’s or Letter of Credit Issuer’s reasonable determination) is
generally seeking compensation from other borrowers in the unsecured REIT loan
market with respect to its similarly affected commitments, loans and/or
participations under agreements with such borrowers (but not necessarily all
such borrowers) having provisions similar to this Section 2.10(c); provided that
in no event shall any Lender or Letter of Credit Issuer be required to disclose
information of other customers. Each Lender, upon determining in good faith that
any additional amounts will be payable pursuant to this Section 2.10(c), will
give prompt written notice thereof to the Parent Borrower, which notice shall
set forth in reasonable detail the basis of the calculation of such additional
amounts, although the failure to give any such notice shall not, subject to
Section 2.13, release or diminish the Borrowers’ obligations to pay additional
amounts pursuant to this Section 2.10(c) promptly following receipt of such
notice.

(d) Additional Reserve Requirements. The Parent Borrower shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Loan and/or LIBOR Floating Rate Loan equal
to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive) and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Loans and/or LIBOR Floating Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case, shall be due and payable on each date on which interest is payable on such
Loan, provided the Parent Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

 

75



--------------------------------------------------------------------------------

(e) Each party’s obligations under this Section 2.10 shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender or Letter of Credit Issuer, termination of this
Agreement and the Commitments and the payment of the Loans and all other amounts
payable hereunder.

Section 2.11. Compensation. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Parent Borrower shall promptly
compensate (or cause the applicable Designated Borrower to compensate) each
Lender for and hold each Lender harmless from any loss, cost or expense incurred
by it as a result of: (a) any continuation, conversion, payment or prepayment of
any Eurocurrency Loan on a day other than the last day of the Interest Period
for such Eurocurrency Loan (whether voluntary, mandatory, automatic, by reason
of acceleration, or otherwise), (b) any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan or LIBOR Floating Rate
Loan on the date or in the amount notified by the Parent Borrower or the
applicable Designated Borrower, (c) any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or (d) any assignment of a Eurocurrency Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Parent Borrower pursuant to Section 2.15, including any losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred, including by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Eurocurrency Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Parent Borrower
shall also pay (or cause the applicable Designated Borrower to pay) any
customary administrative fees charged by such Lender in connection with the
foregoing. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender as specified in this Section 2.11 and
setting forth in reasonable detail the manner in which such amount or amounts
were determined shall be delivered to the Parent Borrower and shall be
conclusive, absent manifest error. For purposes of calculating amounts payable
by the Parent Borrower (or the applicable Designated Borrower) to the Lenders
under this Section 2.11, each Lender shall be deemed to have funded each
Eurocurrency Committed Loan made by it at the Eurocurrency Rate for such Loan by
a matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Committed Loan was in fact so funded. The agreements in this
Section 2.11 shall survive the resignation of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or Letter of Credit
Issuer, termination of this Agreement and the Commitments and the payment of the
Loans and all other amounts payable hereunder.

Section 2.12. Change of Lending Office. Each Lender may make any Loans, L/C
Credit Extensions and other extensions of credit to the Borrowers through any
Lending Office, provided that the exercise of this option shall not affect the
obligation of the Borrowers to repay the Obligations in accordance with the
terms of this Agreement. Each Lender agrees that, upon the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender (including, for the avoidance of
doubt, the requirement to pay any Indemnified Taxes or additional amounts to any
Recipient pursuant to such sections), it will,

 

76



--------------------------------------------------------------------------------

if requested by the Parent Borrower use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another Lending Office for
any Loans affected by such event; provided that such designation is made on such
terms that such Lender and its Lending Office suffer no unreimbursed cost or
other material economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of any such
Section. The Parent Borrower hereby agrees to pay (or cause the applicable
Designated Borrower to pay) all reasonable costs and expenses incurred by any
Lender or Letter of Credit Issuer in connection with any such designation or
assignment. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of any Borrower or the right of any Lender provided in Section 2.10,
3.5 or 5.4.

Section 2.13. Notice of Certain Costs. Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 120 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the 121st day prior to the giving of
such notice to the Parent Borrower (except that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 120 day
period referred to above shall be extended to include the period of retroactive
effect thereof).

Section 2.14. Increase in Facilities.

(a) Request for Increase. Upon written notice to the Administrative Agent, the
Parent Borrower may from time to time, request an increase in the aggregate
amount of the Facilities to an amount not exceeding the Dollar Equivalent of
$2,000,000,000 in the aggregate after giving effect to such increase by
requesting an increase in the Total Revolving Credit Commitment (each such
increase, an “Incremental Revolving Increase”), requesting an increase in the
Term A-1 Loan Facility or Term A-2 Loan Facility (each such increase, an
“Incremental Term Loan Increase”) or establishing a new (or increasing an
existing) tranche of pari passu term loans (each an “Additional TL Tranche”;
each Additional TL Tranche, Incremental Revolving Increase, and Incremental Term
Loan Increase are collectively referred to as “Incremental Facilities”);
provided that (i) any such request for an increase shall be in a minimum amount
of $25,000,000 or any lesser amount if such amount represents all remaining
availability under the aggregate limit in respect of the increases set forth
above (or such lesser amount as the Parent Borrower and the Administrative Agent
may agree), (ii) all Incremental Revolving Increases and Incremental Term Loan
Increases shall be on the same terms as the Class of and, if applicable, the
Tranche of, the Facilities being increased, and (iii) all incremental
commitments and loans provided as part of an Additional TL Tranche shall be on
terms agreed to by the Borrowers and the Lenders providing such Additional TL
Tranche; provided, that (x) the final maturity date therefor may not be earlier
than the latest maturity date (including any extension option) of any then
existing Facility and (y) if the terms of such Additional TL Tranche (other than
final maturity) are not the same as the terms of the Term A-1 Loan, the Term A-2
Loan or a then existing Additional TL Tranche, such new Additional TL Tranche
shall be on terms reasonably acceptable to the Administrative Agent and the
Lenders providing such Additional TL Tranche. The Parent Borrower may approach
any Lender or any Person that meets the requirements to be an Assignee under
Section 12.6(b)(i) and (ii)(B) to provide all or a portion of the requested
increase; provided that (x) any Lender offered or approached to provide all or a
portion of the requested increase may elect or decline, in its sole

 

77



--------------------------------------------------------------------------------

discretion, to provide all or a portion of such increase, (y) no Person
approached shall become a Lender without the written consent of the
Administrative Agent and the Letter of Credit Issuers, in each case, if required
pursuant to Section 12.6(b) and (z) the Parent Borrower shall not be obligated
to offer any existing Lender the opportunity to provide any portion of a
requested increase. At the time of sending its notice, the Parent Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender and other Person approached by the Parent Borrower is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to such Lenders).

(b) Elections to Increase. Each Lender and other Person approached by the Parent
Borrower shall notify the Administrative Agent within the specified time period
whether or not it agrees to provide all or a portion of such increase and, if
so, the amount of such requested increase that it proposes to provide. Any
Lender not responding within such time period shall be deemed to have declined
to provide any portion of the requested increase. Any Person providing any
portion of the requested increase that is not an existing Lender shall become a
Lender pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (each, a “Joinder
Agreement”). The Administrative Agent shall promptly notify the Parent Borrower
and each Lender of the responses to each request made hereunder.

(c) Effective Date and Allocations. If the Facilities are increased pursuant to
an Incremental Facility in accordance with this Section, the Administrative
Agent and the Parent Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such Incremental Facility and
promptly notify the Lenders thereof and, (x) in the case of an Incremental
Revolving Increase, the amount of the Revolving Credit Commitment, Dollar
Tranche Commitment and/or Alternative Currency Commitment and Revolving Credit
Commitment Percentage(s) of each Revolving Credit Lender as a result thereof and
(y) in the case of an Incremental Term Loan Increase or an Additional TL
Tranche, the amount of the Term A-1 Loan and/or Term A-2 Loan and Applicable
Percentage of each Term Lender as a result thereof.

(d) Conditions to Effectiveness of Incremental Facility. In each case, the
Incremental Facility shall become effective as of the applicable Increase
Effective Date; provided that (i) no Default or Event of Default shall exist on
such Increase Effective Date both before and after giving effect to such
increase, (ii) before and after giving effect to such increase, each of the
representations and warranties made by or on behalf of any Group Member in or
pursuant to the Loan Documents shall be true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) on such Increase Effective Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date and except that for purposes of this
Section 2.14, the representations and warranties contained in Section 6.1(a) and
(b) shall be deemed to refer to the most recent statements furnished pursuant to
Sections 8.1(a) and (b), respectively), (iii) [reserved], (iv) the Parent
Borrower shall have delivered to the Administrative Agent a certificate of each
Loan Party dated as of the applicable Increase Effective Date, signed by a
Responsible Officer of such Loan Party (x) (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase
or (2) certifying that, as of such Increase Effective Date, the resolutions
delivered to the Administrative Agent on the Closing Date include approval to
increase the maximum aggregate principal amount

 

78



--------------------------------------------------------------------------------

of all commitments and outstanding loans under this Agreement to an amount at
least equal to the Dollar Equivalent of $2,000,000,000 (in each case except in
the case of an NZ Loan Party where such certificate shall be given by a director
thereof and shall confirm that the necessary resolutions have been passed and
remain in full force and effect), and (y) in the case of the Parent Borrower,
certifying to the Administrative Agent that the conditions in clauses
(i) through (iii) above have been satisfied, (v) the Administrative Agent shall
have received (x) a Joinder Agreement for each Person (other than a Lender), if
any, participating in such increase, which Joinder Agreement shall be duly
executed by the Parent Borrower and each such Person and acknowledged and
consented to in writing by the Administrative Agent, and in the case of an
Incremental Revolving Increase, the Letter of Credit Issuers and (y) written
confirmation from each existing Lender, if any, participating in such increase
of the amount by which its Revolving Credit Commitment will be increased, and/or
the amount of Term Loans and/or Term Loan Commitments and/or loans or
commitments with respect to an Additional TL Tranche to be provided by it,
(vi) if requested by the Administrative Agent or any new Lender or Lender
participating in the Incremental Facility, the Administrative Agent shall have
received a favorable opinion of counsel (which counsel shall be reasonably
acceptable to the Administrative Agent), addressed to the Administrative Agent
and each Lender, as to such customary matters concerning the Incremental
Facility as the Administrative Agent may reasonably request, (vii) if requested
by any new Lender joining on the applicable Increase Effective Date, the
Administrative Agent shall have received a Note executed by the Borrowers in
favor of such new Lender, (viii) the Borrowers shall have paid such fees to the
Administrative Agent, for its own account and for the benefit of the Lenders
participating in the increase, as are agreed mutually at the time and invoiced
at least two (2) Business Days prior to the applicable Increase Effective Date
and shall have paid any fees required to be paid pursuant to the Fee Letter in
connection therewith, (ix) upon the reasonable request of any Lender or
potential Lender made at least ten (10) Business Days prior to the applicable
Increase Effective Date, the Borrowers shall have provided to such Lender or
potential Lender, and such Lender or potential Lender shall be reasonably
satisfied with, the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the USA PATRIOT Act and the
Beneficial Ownership Regulation, in each case at least five (5) Business Days
prior to such Increase Effective Date and (x) the conditions to the making of an
extension of credit set forth in Section 7.2 (other than the delivery of a
Committed Loan Notice in the case of an Incremental Revolving Increase) shall be
satisfied or waived.

(e) Settlement and Funding Procedures. On each Increase Effective Date, promptly
following fulfillment of the conditions set forth in clause (d) of this
Section 2.14, the Administrative Agent shall notify the Lenders of the
occurrence of the increase effected on such Increase Effective Date, the amount
of the increase, the nature of the increase (i.e., an Incremental Revolving
Increase, an Incremental Term Loan Increase or an Additional TL Tranche) and, in
the case of an Incremental Revolving Increase, the applicable Tranche or
Tranches. In the event that an increase in the Total Revolving Credit Commitment
results in any change to the Revolving Credit Commitment Percentage of any
Lender, then on the applicable Increase Effective Date (i) the participation
interests of the Revolving Credit Lenders in any outstanding Letters of Credit
shall be automatically reallocated among the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages after
giving effect to such increase, (ii) any new Lender, and any existing Revolving
Credit Lender whose Revolving Credit Commitment has increased, shall pay to the
Administrative Agent such amounts in Dollars and any applicable

 

79



--------------------------------------------------------------------------------

Alternative Currencies as are necessary to fund its new or increased Revolving
Credit Commitment Percentage of all existing Revolving Credit Loans of the
applicable Tranche or Tranches, (iii) the Administrative Agent will use the
proceeds thereof to pay to all existing Revolving Credit Lenders whose Revolving
Credit Commitment Percentage is decreasing such amounts as are necessary so that
each Lender’s participation in existing Revolving Credit Loans of the applicable
Tranche or Tranches will be equal to its adjusted Revolving Credit Commitment
Percentage and (iv) if the applicable Increase Effective Date occurs on a date
other than the last day of an Interest Period applicable to any outstanding
Revolving Credit Loan that is a Eurocurrency Loan, then the Borrowers shall pay
any amounts required pursuant to Section 2.11 on account of the payments made
pursuant to clause (iii) of this sentence. In the event of an Incremental Term
Loan Increase or an Additional TL Tranche, each Lender participating in such
Incremental Facility shall make a Term Loan to the applicable Borrower in an
amount equal to its pro rata share of such Incremental Facility.

(f) Amendments. Notwithstanding the provisions of Section 12.1, the Borrowers,
the Administrative Agent and each Lender participating in any Incremental
Facility may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to implement
the terms of any such Incremental Facility, including any amendments necessary
to establish the Loans under any Incremental Facility as a new Class or tranche
of Revolving Credit Loans or Term Loans, as applicable, and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent in connection with the establishment of such new Class or
tranche (including to preserve the pro rata treatment of the new and existing
Classes or tranches), in each case on terms consistent with this Section 2.14.
In addition, upon the effectiveness of any Incremental Facility, unless
otherwise specifically provided herein, all references in the Loan Documents to
Revolving Credit Loans or Term Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Credit Loans made
pursuant to Incremental Revolving Increases and Term Loans that are made
pursuant to Incremental Term Loan Increases and Additional TL Tranches,
respectively.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 12.7(a) or 12.1 to the contrary

Section 2.15. Replacement of Lenders or Termination of Commitments Under Certain
Circumstances.

(a) The Parent Borrower shall be permitted (x) to replace any Lender with a
replacement bank or other financial institution or (y) to terminate the
Commitment of a Lender or Letter of Credit Issuer, as the case may be, and
(1) in the case of a Lender (other than a Letter of Credit Issuer), repay all
Obligations of the Borrowers due and owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date and (2) in
the case of a Letter of Credit Issuer, repay all Obligations of the Borrowers
owing to such Letter of Credit Issuer relating to the Loans and participations
held by such Letter of Credit Issuer as of such termination date and cancel or
backstop on terms satisfactory to such Letter of Credit Issuer any Letters of
Credit issued by it that (a) requests reimbursement for amounts owing pursuant
to Sections 2.10, 3.5 or 5.4, (b) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken, or (c) becomes

 

80



--------------------------------------------------------------------------------

a Defaulting Lender; provided that (i) such replacement or termination does not
conflict with any Requirement of Law, (ii) no Event of Default under
Section 10.1(a) or (h) shall have occurred and be continuing at the time of such
replacement or termination, (iii) the Parent Borrower shall repay or cause to be
repaid (or in the case of a replacement, the replacement bank or institution
shall purchase, at par) all Loans, accrued interest thereon, accrued fees and
all other amounts, including pursuant to Sections 2.10, 2.11 or 5.4, as the case
may be, owing to such replaced or terminated Lender prior to the date of
replacement or termination, as the case may be, (iv) any replacement bank or
institution, if not already a Lender, an Affiliate of the Lender or Approved
Fund, and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) any replacement bank or
institution, if not already a Lender shall be subject to the provisions of
Section 12.6(b), (vi) any replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.6(b) (provided that
the failure of any such replaced Lender to execute an assignment shall not
render such assignment invalid and such assignment shall be recorded in the
Register), (vii) any such replacement shall not be deemed to be a waiver of any
rights that any Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender and (viii) such replacement bank or institution
would not have been entitled to reimbursement or have been affected as provided
in (a) or (b) above.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 12.1 requires the consent of either (i) all of the Lenders
directly and adversely affected or (ii) all of the Lenders, and, in each case,
with respect to which the Required Lenders (or more than 50% of the directly and
adversely affected Lenders) shall have granted their consent, then the Parent
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to (x) replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent (to the
extent such consent would be required under Section 12.6(b)) or (y) terminate
the Commitment of such Lender or Letter of Credit Issuer, as the case may be,
and (1) in the case of a Lender (other than a Letter of Credit Issuer), repay
all Obligations of the Borrowers due and owing to such Lender relating to the
Loans and participations held by such Lender as of such termination date and
(2) in the case of a Letter of Credit Issuer, repay all Obligations of the
Borrowers owing to such Letter of Credit Issuer relating to the Loans and
participations held by such Letter of Credit Issuer as of such termination date
and cancel or backstop on terms satisfactory to such Letter of Credit Issuer any
Letters of Credit issued by it; provided that (a) all Obligations hereunder of
the Borrowers owing to such Non-Consenting Lender being replaced shall be paid
in full to such Non-Consenting Lender concurrently with such assignment
including any amounts that such Lender may be owed pursuant to Section 2.11 and
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the Outstanding Amount thereof plus
accrued and unpaid interest thereon. In connection with any such assignment, the
Borrowers, the Administrative Agent, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 12.6.

(c) Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 2.15 may be effected
pursuant to an Assignment and Assumption executed by the Parent Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.

 

81



--------------------------------------------------------------------------------

Section 2.16. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 12.1.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.7(b) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Letter of Credit Issuer hereunder; third, to
Cash Collateralize the Fronting Exposure of the Letter of Credit Issuers with
respect to such Defaulting Lender in accordance with Section 3.8; fourth, as the
Parent Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the future Fronting Exposure of the Letter of Credit Issuers with
respect to such Defaulting Lender, in accordance with Section 3.8; sixth, to the
payment of any amounts owing to the Lenders or the Letter of Credit Issuers as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or any Letter of Credit Issuer against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Dollar Tranche Commitments
hereunder without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

82



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) [intentionally omitted].

(B) Each Revolving Lender that is a Defaulting Lender shall be entitled to
receive (1) Facility Fees payable under clause (ii) of Section 4.1(a) for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to the sum of (x) the Outstanding Amount of the Revolving Credit Loans
funded by it, and (y) its Revolving Credit Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 3.8 and (2) Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 3.8.

(C) With respect to any Facility Fee or any Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (B) above, the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Letter of
Credit Issuers the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Letter of Credit Issuer’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Revolving Credit Commitment Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations shall be reallocated among the Lenders that are Non-Defaulting
Lenders in accordance with their respective Revolving Credit Commitment
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 12.21, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Parent Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the Letter of Credit Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 3.8.

 

83



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent and
each Letter of Credit Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans to be held on a pro rata basis by the applicable Lenders, and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Dollar Tranche Lenders, in each case, in accordance with their Applicable
Percentages of the applicable Classes of Loans (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.17. Extension of Revolving Loan Maturity Date.

(a) Requests for Extension. The Parent Borrower may, by written notice to the
Administrative Agent (such notice, a “Revolving Loan Extension Notice”) (i) at
least 30 days prior to the Initial Revolving Loan Maturity Date, but no more
than 90 days prior to the Initial Revolving Loan Maturity Date, request that the
Revolving Lenders extend the Revolving Loan Maturity Date for a period of six
months from the Initial Revolving Loan Maturity Date (such new Maturity Date,
the “First Extended Revolving Maturity Date”) and (ii) at least 30 days prior to
the First Extended Revolving Maturity Date, but no more than 90 days prior to
the First Extended Revolving Maturity Date request that the Revolving Lenders
extend the Revolving Loan Maturity Date for an additional period of six months
from the First Extended Revolving Maturity Date to the Final Maturity Date.

(b) Conditions to Effectiveness of Extension. As conditions precedent to the
effectiveness of each such extension of the Revolving Loan Maturity Date each of
the following requirements shall be satisfied or waived on or prior to the then
existing Revolving Loan Maturity Date, as determined in good faith by the
Administrative Agent (in each case, the first date on which such conditions
precedent are satisfied or waived, the “Extension Effective Date”):

(i) On the date of such Revolving Loan Extension Notice and both immediately
before and immediately after giving effect to such extension of the Revolving
Loan Maturity Date, (x) each of the representations and warranties made by or on
behalf of any Group Member in or pursuant to the Loan Documents shall be true
and correct in all material respects (or, if qualified by materiality or
Material Adverse Effect, in all respects) on such Extension Effective Date
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (or, if qualified by materiality or Material
Adverse Effect, in all respects) as of such earlier date and except that for
purposes of this Section 2.17, the representations and warranties contained in
Section 6.1(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 8.1(a) and (b), respectively) and (y) no Default
or Event of Default shall have occurred and be continuing;

 

84



--------------------------------------------------------------------------------

(ii) The Parent Borrower shall have paid or caused to be paid to the
Administrative Agent, for the pro rata benefit of the Revolving Credit Lenders
based on their respective Revolving Credit Commitment Percentages as of such
date, an extension fee in an amount equal to 0.0625% multiplied by the amount of
the Total Revolving Credit Commitment as in effect on the Extension Effective
Date, it being agreed that such extension fee shall be fully earned when paid
and shall not be refundable for any reason;

(iii) The Administrative Agent shall have received a certificate of the Parent
Borrower dated as of the Extension Effective Date signed by a Responsible
Officer of the Parent Borrower (1) (A) certifying and attaching the resolutions
adopted by each Loan Party approving or consenting to such extension or
(B) certifying that, as of the Extension Effective Date, the resolutions
delivered to the Administrative Agent and the Lenders on the Closing Date (which
resolutions include approval for an extension of the Revolving Loan Maturity
Date for a period that is not less than an additional twelve (12) months from
the Initial Revolving Loan Maturity Date) are and remain in full force and
effect and have not been modified, rescinded or superseded since the date of
adoption (in each case except in the case of an NZ Loan Party where such
certificate shall be given by a director thereof and shall confirm that the
necessary resolutions have been passed and remain in full force and effect) and
(2) certifying that, before and after giving effect to such extension, (A) each
of the representations and warranties made by or on behalf of any Group Member
in or pursuant to the Loan Documents shall be true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) on such Extension Effective Date (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date and except that for purposes of this
Section 2.17, the representations and warranties contained in Section 6.1(a) and
(b) shall be deemed to refer to the most recent statements furnished pursuant to
Sections 8.1(a) and (b), respectively), and (B) no Default or Event of Default
exists; and

(iv) The Administrative Agent shall have received such other certificates,
opinions and other documents as the Administrative Agent or any of the Revolving
Credit Lenders may reasonably require, each in form and substance reasonably
satisfactory to the Administrative Agent.

(c) Extension Effectiveness. The Revolving Loan Maturity Date shall be extended,
effective as of the Extension Effective Date.

(d) Conflicting Provisions. This Section shall supersede any provisions in
Section 12.7(a) or 12.1 to the contrary.

 

85



--------------------------------------------------------------------------------

Section 2.18. Designated Borrowers.

(a) The Parent Borrower may at any time by notice from the Parent Borrower to
the Administrative Agent request that a Wholly-Owned Subsidiary of the Parent
Borrower (an “Applicant Borrower”) be designated as a Designated Borrower to
receive Revolving Credit Loans hereunder by delivering to the Administrative
Agent a duly executed notice and agreement in substantially the form of Exhibit
K (a “Designated Borrower Request and Assumption Agreement”). The Administrative
Agent shall promptly notify each Revolving Credit Lender of each such
designation by the Parent Borrower and the identity and jurisdiction of the
Applicant Borrower. Following delivery of a Designated Borrower Request and
Assumption Agreement, the Parent Borrower shall promptly upon the request of the
Administrative Agent or any Lender provide all documentation and other
information concerning such Applicant Borrower that the Administrative Agent or
such Lender requests in order to comply with its obligations under applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation. The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received (i) all documentation and other information
concerning such Applicant Borrower that the Administrative Agent or any Lender
requests in order to comply with its obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation (the “Required Information”), (ii)
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their sole discretion, and
(iii) one or more Notes signed by such Applicant Borrower to the extent any
Lenders so require. Notwithstanding anything to the contrary contained in this
Agreement, in the event that the results of any such “know your customer” or
similar investigation conducted by the Administrative Agent or any Lender with
respect to any Applicant Borrower is not reasonably satisfactory to the
Administrative Agent or any Lender, such Applicant Borrower shall not be
permitted to become a Designated Borrower.

(b) The approval of the Administrative Agent and the Required Revolving Credit
Lenders will be required in order for an Applicant Borrower to be entitled to
receive Revolving Credit Loans hereunder; provided that any designation of an
Applicant Borrower organized under the laws of a jurisdiction other than the
United States or Canada as a Designated Borrower shall require the consent of
each Revolving Credit Lender; provided, further that the designation of an
Applicant Borrower organized under the laws of Canada shall require the consent
of each Revolving Credit Lender if any Change in Law adversely affects the
legality or ability of a Revolving Credit Lender to make Revolving Credit Loans
to such Applicant Borrower or to conduct business in the jurisdiction of
organization of such Applicant Borrower. If the Administrative Agent and the
requisite Revolving Credit Lenders (as determined in accordance with the prior
sentence) approve the designation of an Applicant Borrower as a Designated
Borrower, then promptly following receipt, but in no event earlier than ten
(10) Business Days following receipt by the Administrative Agent and the Lenders
of the Required Information with respect to an Applicant Borrower organized
under the laws of the United States or Canada (or such earlier date as the
Administrative Agent may agree) and within such time period as may be agreed by
the Administrative Agent and the Parent Borrower following receipt by the
Administrative Agent and the Lenders of the Required Information with respect to
any other Applicant Borrower,

 

86



--------------------------------------------------------------------------------

the Administrative Agent shall send a notice in substantially the form of
Exhibit L (a “Designated Borrower Notice”) to the Parent Borrower and the
Lenders specifying the effective date upon which, subject to receipt of all
resolutions, incumbency certificates, opinions of counsel and other documents or
information requested or required pursuant to the last sentence of
Section 2.18(a), the Applicant Borrower shall constitute a Designated Borrower
for purposes hereof, whereupon each of the Lenders agrees to permit such
Designated Borrower to receive Revolving Credit Loans hereunder, on the terms
and conditions set forth herein, and each of the parties agrees that such
Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five (5) Business Days after such effective date.

(c) Notwithstanding anything to the contrary contained herein, (i) any
Designated Borrower that is organized under the laws of Canada shall only be
permitted to receive Revolving Credit Loans, and request the issuance of Letters
of Credit, that are denominated in Dollars or Canadian Dollars, (ii) any
Designated Borrower that is organized under the laws of Australia shall only be
permitted to receive Revolving Credit Loans, and request the issuance of Letters
of Credit, that are denominated in Dollars or Australian Dollars and (iii) any
Designated Borrower that is organized under the laws of New Zealand shall only
be permitted to receive Revolving Credit Loans, and request the issuance of
Letters of Credit, that are denominated in Dollars or New Zealand Dollars.

(d) The Obligations of the Parent Borrower and each Designated Borrower shall be
joint and several in nature, as further described in Section 2.19.

(e) Each Designated Borrower hereby irrevocably appoints and consents to the
Parent Borrower as its agent for all purposes relevant to this Agreement and
each of the other Loan Documents, including (i) the giving and receipt of
notices (including, without limitation, with respect to Borrowings and
repayments of Loans as described in Article II hereof and Letters of Credit as
described in Article III hereof and of service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 12.11 (and the Parent Borrower hereby accepts such appointment for
service)), (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Loans made by the Lenders to any such Designated
Borrower hereunder. Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Parent Borrower, whether or not any such
other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Parent Borrower
in accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

(f) The Parent Borrower may from time to time, upon not less than 15 Business
Days’ notice from the Parent Borrower to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such by delivering to
the Administrative Agent a duly executed notice in substantially the form of
Exhibit M (a “Designated Borrower Termination Notice”), provided that there are
no outstanding Loans payable by such Designated Borrower, or other amounts
payable by such Designated Borrower on account of any Loans or other extensions
of credit made to it, as of the

 

87



--------------------------------------------------------------------------------

effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.
Notwithstanding the foregoing, the delivery of a Designated Borrower Termination
Notice with respect to any Borrower shall not terminate (i) any obligation of
such Borrower that remains unpaid at the time of such delivery (including
without limitation any obligation arising thereafter in respect of such Borrower
under Section 3.5 or 5.4) or (ii) the obligations of the Company under Article
XIII with respect to any such unpaid obligations.

Section 2.19. Joint and Several Liability.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.

(b) Each of the Borrowers hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co debtor, joint and several liability with the
other Borrowers with respect to the payment and performance of all of the
Obligations arising under this Agreement and the other Loan Documents, it being
the intention of the parties hereto that all of the Obligations shall be the
joint and several obligations of each of the Borrowers without preferences or
distinction among them.

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.

(d) The obligations of each Borrower under the provisions of this Section 2.19
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Agreement) or of any demand
for any payment under this Agreement (except to the extent demand is expressly
required to be given pursuant to the terms of this Agreement), notice of any
action at any time taken or omitted by the Lenders under or in respect of any of
the Obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any

 

88



--------------------------------------------------------------------------------

security for any of such Obligations or the addition, substitution or release,
in whole or in part, of any Borrower. Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or any
failure to act on the part of the Lenders, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder which might, but for
the provisions of this Section 2.19, afford grounds for terminating, discharging
or relieving such Borrower, in whole or in part, from any of its obligations
under this Section 2.19, it being the intention of each Borrower that, so long
as any of the Obligations hereunder remain unsatisfied, the obligations of such
Borrower under this Section 2.19 shall not be discharged except by performance
and then only to the extent of such performance. The obligations of each
Borrower under this Section 2.19 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any reconstruction or
similar proceeding with respect to any Borrower or any Lender. The joint and
several liability of the Borrowers hereunder shall continue in full force and
effect notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or any Lender.

(f) The provisions of this Section 2.19 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrowers as often as occasion therefor may arise and without requirement on
the part of any Lender first to marshal any of its claims or to exercise any of
its rights against any of the other Borrowers or to exhaust any remedies
available to it against any of the other Borrowers or to resort to any other
source or means of obtaining payment of any of the Obligations or to elect any
other remedy. The provisions of this Section 2.19 shall remain in effect until
all of the Obligations hereunder shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by the Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or otherwise, the provisions of this Section 2.19 will forthwith be
reinstated and in effect as though such payment had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other Loan Document, the obligations of each Designated Borrower hereunder shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any applicable state law or any
Debtor Relief Laws.

(h) The Borrowers hereby agree as among themselves that, in connection with
payments made hereunder, each such Person shall have a right of contribution
from each other Borrower in accordance with applicable Laws. Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been irrevocably paid in full and the
Commitments relating thereto shall have expired or been terminated, and none of
the Borrowers shall exercise any such contribution rights until the Obligations
have been irrevocably paid in full and the Commitments relating thereto shall
have expired or been terminated.

 

89



--------------------------------------------------------------------------------

(i) Notwithstanding the foregoing, or anything else in this Agreement to the
contrary, if at the time the Parent Borrower notifies the Administrative Agent
and the Lenders that it has determined, in its reasonable judgment, that the
joint and several liability of a Borrower that is a Foreign Obligor with the
other Borrowers would result in adverse tax consequences to the Parent Borrower
or the Group Members taken as a whole, then the obligations of such Borrower
shall instead be several in nature.

ARTICLE III

LETTERS OF CREDIT

Section 3.1. Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, (i) at any
time and from time to time during the L/C Availability Period, each Letter of
Credit Issuer agrees, in reliance upon the agreements of the Dollar Tranche
Lenders set forth in this Article III, to issue from time to time during the L/C
Availability Period for the account of the Parent Borrower (or, so long as the
Parent Borrower is the primary obligor, for the account of any Subsidiary of the
Parent Borrower) letters of credit denominated in Dollars or in one or more
Alternative Currencies (the “Letters of Credit” and each, a “Letter of Credit”)
in such form as may be approved by such Letter of Credit Issuer in its
reasonable discretion and (ii) the Dollar Tranche Lenders severally agree to
participate in Letters of Credit issued for the account of the Parent Borrower
or its Subsidiaries and any drawings thereunder. Each letter of credit listed on
Schedule 3.1A (each an “Existing Letter of Credit”) shall be deemed to
constitute a Letter of Credit issued hereunder by the Letter of Credit Issuer
identified on such schedule and from and after the Closing Date shall be subject
to and governed by the terms and conditions hereof.

(b) Notwithstanding the foregoing, (i) [reserved]; (ii) no Letter of Credit
shall be issued, amended or renewed the Stated Amount of which, when added to
the L/C Obligations at such time, would exceed the Letter of Credit Subfacility
then in effect; (iii) no Letter of Credit shall be issued, amended or renewed
the Stated Amount of which would cause (A) the aggregate amount of the Lenders’
Revolving Credit Exposures at the time of the issuance, amendment or renewal
thereof to exceed the Total Revolving Credit Commitment then in effect, (B) the
Revolving Credit Exposure of any Revolving Credit Lender at the time of the
issuance, amendment or renewal thereof to exceed such Lender’s Revolving Credit
Commitment, (C) the aggregate Dollar Tranche Exposure of all Revolving Credit
Lenders to exceed the Dollar Tranche, or (D) the Dollar Tranche Exposure of any
Revolving Credit Lender to exceed such Revolving Credit Lender’s Dollar Tranche
Commitment; (iv) each Letter of Credit shall have an expiration date occurring
no later than the earlier of (x) one year after the date of issuance thereof
(except as set forth in Section 3.2(d)) and (y) the L/C Maturity Date; provided
that, notwithstanding the foregoing, a Letter of Credit may have an expiration
date (A) occurring later than the L/C Maturity Date to the extent agreed upon by
the Administrative Agent, the applicable Letter of Credit Issuer and, unless
such Letter of Credit has been Cash Collateralized, the Dollar Tranche Lenders
and (B) up to one year after the L/C Maturity Date if, not later than ninety
(90) days prior to the L/C Maturity Date, the Parent Borrower provides cash
collateral acceptable to all Letter of Credit Issuers in an amount equal to 102%
of the Stated Amount of all Letters of Credit with expiration dates after the
L/C Maturity Date; (v) each Letter of Credit shall be denominated in Dollars or
an Alternative Currency; (vi) no Letter of Credit Issuer shall be under any
obligation to issue any

 

90



--------------------------------------------------------------------------------

Letter of Credit if it would be illegal under any applicable law for the
beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor; (vii) no Letter of Credit shall be issued by any Letter of Credit Issuer
after it has received a written notice from any Loan Party or the Administrative
Agent or the Required Tranche Lenders stating that a Default or Event of Default
has occurred and is continuing until such time as such Letter of Credit Issuer
shall have received a written notice of (x) rescission of such notice from the
party or parties originally delivering such notice or (y) the waiver of such
Default or Event of Default in accordance with the provisions of Section 13.1;
and (viii) no Letter of Credit Issuer shall be under any obligation to issue,
amend or renew any Letter of Credit if after giving effect thereto the L/C
Obligations in respect of all Letters of Credit issued by such Letter of Credit
Issuer would exceed such Letter of Credit Issuer’s Letter of Credit Sublimit;
provided that, subject to the limitations set forth in the proviso to clauses
(i) through (iii) above, any Letter of Credit Issuer in its sole discretion may
issue Letters of Credit in excess of its Letter of Credit Sublimit.

(c) Upon at least two Business Days’ prior written notice to the Administrative
Agent and the applicable Letter of Credit Issuer (which notice the
Administrative Agent shall promptly transmit to each of the Dollar Tranche
Lenders), the Parent Borrower shall have the right, on any day, permanently to
terminate or reduce the Letter of Credit Subfacility in whole or in part;
provided that, (i) after giving effect to such termination or reduction, the L/C
Obligations shall not exceed the Letter of Credit Subfacility and (ii) the
Letter of Credit Sublimit of each Letter of Credit Issuer shall be reduced on a
pro rata basis. Following any such termination or reduction, the Administrative
Agent may in its discretion replace the existing Schedule 1.1A with an amended
and restated schedule that reflects such termination or reduction.

(d) No Letter of Credit Issuer shall be under any obligation to issue any Letter
of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain such Letter of Credit Issuer from issuing
such Letter of Credit, or any law applicable to such Letter of Credit Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Letter of Credit Issuer shall
prohibit, or request that such Letter of Credit Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Letter of Credit Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (in each case, for which
such Letter of Credit Issuer is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon such Letter of Credit Issuer
any unreimbursed loss, cost or expense which was not applicable on the Closing
Date and which such Letter of Credit Issuer in good faith deems material to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Letter of Credit Issuer applicable to letters of credit generally;

(iii) except as otherwise agreed by such Letter of Credit Issuer, such Letter of
Credit is in an initial Stated Amount less than $100,000 (or such lower amount
as may be agreed to by such Letter of Credit Issuer);

 

91



--------------------------------------------------------------------------------

(iv) such Letter of Credit is denominated in a currency other than Dollars or an
Alternative Currency;

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder;

(vi) such Letter of Credit Issuer does not as of the issuance date of the
requested Letter of Credit issue Letters of Credit in the requested currency; or

(vii) any Dollar Tranche Lender is at that time a Defaulting Lender, unless such
Letter of Credit Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such Letter of Credit Issuer (in its sole
discretion) with the Parent Borrower or such Dollar Tranche Lender to eliminate
such Letter of Credit Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which such Letter of Credit
Issuer has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(e) No Letter of Credit Issuer shall increase the Stated Amount of any Letter of
Credit if such Letter of Credit Issuer would not be permitted at such time to
issue such Letter of Credit in its amended form under the terms hereof.

(f) No Letter of Credit Issuer shall be under any obligation to amend any Letter
of Credit if (A) such Letter of Credit Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(g) Each Letter of Credit Issuer shall act on behalf of the Dollar Tranche
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith and each Letter of Credit Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article XI
with respect to any acts taken or omissions suffered by such Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article XI included such Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to such Letter of Credit Issuer.

Section 3.2. Letter of Credit Requests.

(a) Whenever the Parent Borrower desires that a Letter of Credit be issued for
its account or amended, the Parent Borrower shall deliver to the Administrative
Agent and the applicable Letter of Credit Issuer a request in the form of a
Letter of Credit Application by no later than 1:00 p.m. at least three Business
Days (or such other period as may be agreed upon by the Parent Borrower and such
Letter of Credit Issuer) prior to the proposed date of issuance or amendment;
provided that all requests for Letters of Credit denominated in an Alternative
Currency shall, in the first instance, be directed to Bank of America, and, if
Bank of America declines to issue a Letter of Credit denominated in an
Alternative Currency, the Parent Borrower may then deliver a request for such
Letter of Credit denominated in an Alternative Currency to another Letter of
Credit Issuer; provided further that there shall not be more than two Letter of

 

92



--------------------------------------------------------------------------------

Credit Issuers, in addition to Bank of America, with Letters of Credit
outstanding in an Alternative Currency at any time. Each Letter of Credit
Application shall be appropriately completed and executed by a Responsible
Officer of the Parent Borrower. Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by such Letter of Credit Issuer, by
personal delivery or by any other means acceptable to such Letter of Credit
Issuer. For the avoidance of doubt, each Letter of Credit shall be issued by one
Letter of Credit Issuer.

(b) In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable Letter of Credit Issuer: (i) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(ii) the Stated Amount and currency thereof; (iii) the expiry date thereof;
(iv) the name and address of the beneficiary thereof; (v) the documents to be
presented by such beneficiary in case of any drawing thereunder; (vi) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (vii) the identity of the applicant; (viii) the purpose and
nature of the requested Letter of Credit; and (ix) such other matters as such
Letter of Credit Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to such Letter of
Credit Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such Letter of Credit Issuer
may reasonably require. Additionally, the Parent Borrower shall furnish to such
Letter of Credit Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such Letter of Credit Issuer or the
Administrative Agent may reasonably require.

(c) Promptly after receipt of any Letter of Credit Application, the applicable
Letter of Credit Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Parent Borrower and, if not, such Letter of
Credit Issuer will provide the Administrative Agent with a copy thereof. Unless
a Letter of Credit Issuer has received written notice from any Dollar Tranche
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the Letter of Credit,
that one or more applicable conditions contained in Sections 7.1 (solely with
respect to any Letter of Credit issued on the Closing Date) and 7.2 shall not
then be satisfied to the extent required thereby, then, subject to the terms and
conditions hereof, such Letter of Credit Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Parent Borrower (or, so long as
the Parent Borrower is the primary obligor, for the account of a Subsidiary of
the Parent Borrower) or enter into the applicable amendment, as the case may be,
in each case in accordance with such Letter of Credit Issuer’s usual and
customary business practices.

(d) If the Parent Borrower so requests in any applicable Letter of Credit
Application, a Letter of Credit Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof and
the Parent Borrower not later than

 

93



--------------------------------------------------------------------------------

a day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Letter of Credit Issuer, the Parent Borrower shall
not be required to make a specific request to such Letter of Credit Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Dollar Tranche Lenders shall be deemed to have authorized (but may not require)
such Letter of Credit Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the L/C Maturity Date, unless
otherwise agreed upon by the Administrative Agent and such Letter of Credit
Issuer; provided, however, that such Letter of Credit Issuer shall not permit
any such extension if (A) such Letter of Credit Issuer has reasonably determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of Section 3.1(b) or otherwise), or (B) it
has received written notice on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Dollar
Tranche Lender or the Parent Borrower that one or more of the applicable
conditions specified in Section 7.2 are not then satisfied, and in each such
case directing such Letter of Credit Issuer not to permit such extension.

(e) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, each Letter of Credit Issuer will also deliver to the Parent Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(f) Each request for a Letter of Credit shall be deemed to be a representation
and warranty by the Parent Borrower that the Letter of Credit may be issued in
accordance with, and will not violate the requirements of, Section 3.1(b).

Section 3.3. Letter of Credit Participations.

(a) Immediately upon the issuance by a Letter of Credit Issuer of any Letter of
Credit, such Letter of Credit Issuer shall be deemed to have sold and
transferred to each Dollar Tranche Lender (each such Dollar Tranche Lender, in
its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from such Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Credit Commitment Percentage in each
Letter of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Parent Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto; provided that the
Letter of Credit Fees will be paid directly to the Administrative Agent for the
ratable account of the L/C Participants as provided in Section 4.1(b) and the
L/C Participants shall have no right to receive any portion of any fees paid to
the Administrative Agent for the account of any Letter of Credit Issuer in
respect of each Letter of Credit issued hereunder.

(b) In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for the Letter of Credit Issuer any resulting liability.

 

94



--------------------------------------------------------------------------------

(c) In the event that any Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Parent Borrowers shall not have repaid
such amount in full to such Letter of Credit Issuer through the Administrative
Agent pursuant to Section 3.4(a), the Administrative Agent shall promptly notify
each L/C Participant of such failure, and each L/C Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of such
Letter of Credit Issuer, the amount of such L/C Participant’s Revolving Credit
Commitment Percentage of such unreimbursed payment in Dollars (in the amount of
the Dollar Equivalent thereof in the case of a Letter of Credit denominated in
an Alternative Currency) at the Administrative Agent’s Office for
Dollar-denominated payments and in immediately available funds. If and to the
extent such L/C Participant shall not have so made its Revolving Credit
Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of such Letter of Credit Issuer, such L/C
Participant agrees to pay to the Administrative Agent for the account of such
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Letter of Credit Issuer at a
rate per annum equal to the Overnight Rate from time to time then in effect,
plus any administrative, processing or similar fees that are reasonably and
customarily charged by such Letter of Credit Issuer in connection with the
foregoing. The failure of any L/C Participant to make available to the
Administrative Agent for the account of a Letter of Credit Issuer its Revolving
Credit Commitment Percentage of any payment under any Letter of Credit shall not
relieve any other L/C Participant of its obligation hereunder to make available
to the Administrative Agent for the account of such Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any payment under such Letter of
Credit on the date required, as specified above, but no L/C Participant shall be
responsible for the failure of any other L/C Participant to make available to
the Administrative Agent such other L/C Participant’s Revolving Credit
Commitment Percentage of any such payment.

(d) Whenever the Administrative Agent receives a payment in respect of an unpaid
reimbursement obligation as to which the Administrative Agent has received for
the account of a Letter of Credit Issuer any payments from the L/C Participants
pursuant to clause (c) above, the Administrative Agent shall promptly pay to
each L/C Participant that has paid its Revolving Credit Commitment Percentage of
such reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the amount so paid in respect of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations at the Overnight Rate.

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of each Letter of Credit Issuer with
respect to Letters of Credit shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against such
Letter of Credit Issuer, the Parent Borrower, any Subsidiary or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of a Default or
Event of Default or (iii) any other occurrence, event or condition, whether or
not similar to any of the foregoing.

 

95



--------------------------------------------------------------------------------

(f) If any payment received by the Administrative Agent for the account of a
Letter of Credit Issuer pursuant to Section 3.3(c) is required to be returned
under any circumstance (including pursuant to any settlement entered into by
such Letter of Credit Issuer in its discretion), each Dollar Tranche Lender
shall pay to the Administrative Agent for the account of such Letter of Credit
Issuer its Revolving Credit Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Dollar Tranche Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

Section 3.4. Agreement to Repay Letter of Credit Drawings.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Letter of Credit Issuer
shall notify the Parent Borrower and the Administrative Agent thereof (such
notification provided by such Letter of Credit Issuer to the Parent Borrower and
the Administrative Agent being referred to herein as an “L/C Draw Notice”). The
Parent Borrower hereby agrees to reimburse each Letter of Credit Issuer, by
making payment with respect to any drawing under any Letter of Credit in the
same currency in which such drawing was made unless (A) such Letter of Credit
Issuer (at its option) shall have specified in the notice of drawing that it
will require reimbursement in Dollars or (B) in the absence of any such
requirement for reimbursement in Dollars, the Parent Borrower shall have
notified the applicable Letter of Credit Issuer promptly following receipt of
the notice of drawing that the Parent Borrower will reimburse such Letter of
Credit Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the
Letter of Credit Issuer shall notify the Parent Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Any such reimbursement shall be made by the Parent Borrower to the
Administrative Agent in Same Day Funds for any payment or disbursement made by a
Letter of Credit Issuer under any Letter of Credit (each such amount so paid
until reimbursed (expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Alternative
Currency), an “Unpaid Drawing”) if (i) an L/C Draw Notice with respect to a
Letter of Credit is received by the Parent Borrower (x) on or prior to 11:00
a.m. on the date of any payment by the applicable Letter of Credit Issuer under
a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the
date of any payment by the applicable Letter of Credit Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date a payment is
made by a Letter of Credit Issuer under a Letter of Credit being referred to
herein as an “Honor Date”), then, not later than 3:00 p.m. on the Honor Date
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the Honor Date under a Letter of Credit to be reimbursed in an Alternative
Currency or (y) after 11:00 a.m. on the Honor Date under a Letter of Credit to
be reimbursed in Dollars, or the Applicable Time on the Honor Date under a
Letter of Credit to be reimbursed in an Alternative Currency, then, not later
than 3:00 p.m. on the first Business Day following the Honor Date under a Letter
of Credit to be reimbursed in Dollars, or the Applicable Time on the first
Business Day following the Honor Date under a Letter of Credit to be reimbursed
in an Alternative Currency, (such date on which the Parent Borrower, pursuant to
clauses (x) and (y) of this sentence, are required to reimburse a Letter of
Credit Issuer for a drawing under a Letter of Credit is referred to herein as
the “Reimbursement Date”); provided, however, that if the Reimbursement Date for
a drawing under a Letter of Credit is the Business Day following the Honor Date
pursuant to clause

 

96



--------------------------------------------------------------------------------

(y) of this sentence then the Unpaid Drawing shall accrue interest from and
including the Honor Date to the date the applicable Letter of Credit Issuer is
reimbursed in full therefor (whether through payment by the Parent Borrower
and/or the L/C Participants in accordance with Section 3.3(c)) at a rate per
annum equal to (A) for the period from and including the Honor Date to but
excluding the first Business Day to occur thereafter, the Applicable Margin for
Base Rate Loans that are Revolving Credit Loans plus the Base Rate as in effect
from time to time and (B) thereafter, at the Default Rate in accordance with
Section 2.8(c)). Interest accruing on the Unpaid Drawing pursuant to the proviso
to the immediately preceding sentence shall be payable by the Parent Borrower
promptly to the Administrative Agent, solely for the account of the applicable
Letter of Credit Issuer. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 3.4(a) and (B) the Dollar amount paid by the Parent
Borrower, whether on or after the Reimbursement Date, shall not be adequate on
the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the Alternative Currency equal to the drawing,
the Parent Borrower agrees, as a separate and independent obligation, to
indemnify the applicable Letter of Credit Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing. Notwithstanding anything contained in this Agreement to the
contrary, (i) unless the Parent Borrower shall have notified the Administrative
Agent and the relevant Letter of Credit Issuer prior to 11:00 a.m. on the
Reimbursement Date under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the Reimbursement Date under a Letter of Credit to be
reimbursed in an Alternative Currency, that the Parent Borrower intends to
reimburse the relevant Letter of Credit Issuer for the amount of such drawing
with funds other than the proceeds of Loans, the Parent Borrower shall be deemed
to have given a Committed Loan Notice requesting that, with respect to Letters
of Credit, the Dollar Tranche Lenders make Revolving Credit Loans (which shall
be denominated in Dollars and which shall be Base Rate Loans) on the
Reimbursement Date in the amount of such drawing and (ii) the Administrative
Agent shall promptly notify each L/C Participant of such drawing and the amount
of its Revolving Credit Loan to be made in respect thereof, and each L/C
Participant shall be irrevocably obligated to make a Revolving Credit Loan to
the Parent Borrower in Dollars in the manner deemed to have been requested in
the amount of its Revolving Credit Commitment Percentage of the applicable
Unpaid Drawing by 2:00 p.m. on such Reimbursement Date by making the amount of
such Revolving Credit Loan available to the Administrative Agent. Such Revolving
Credit Loans shall be made without regard to the Minimum Borrowing Amount. The
Administrative Agent shall use the proceeds of such Revolving Credit Loans
solely for purposes of reimbursing the relevant Letter of Credit Issuer for the
related Unpaid Drawing. In the event that the Parent Borrower fails to Cash
Collateralize any Letter of Credit that is outstanding on the L/C Maturity Date,
the full amount of the L/C Obligations in respect of such Letter of Credit shall
be deemed to be an Unpaid Drawing subject to the provisions of this Section 3.4
except that the relevant Letter of Credit Issuer shall hold the proceeds
received from the L/C Participants as contemplated above as cash collateral for
such Letter of Credit to reimburse any drawing under such Letter of Credit and
shall use such proceeds first, to reimburse itself for any drawings made in
respect of such Letter of Credit following the L/C Maturity Date, second, to the
extent such Letter of Credit expires or is returned undrawn while any such cash
collateral remains, to the repayment of obligations in respect of any Revolving
Credit Loans that have not been paid at such time and third, to the Parent
Borrower or as otherwise directed by a court of competent jurisdiction. Nothing
in this Section 3.4(a) shall affect the Parent Borrower’s obligation to repay
all outstanding Revolving Credit Loans when due in accordance with the terms of
this Agreement.

 

97



--------------------------------------------------------------------------------

(b) The obligation of the Parent Borrower to reimburse each Letter of Credit
Issuer for each drawing under each Letter of Credit issued by such Letter of
Credit Issuer and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any of the other Loan Documents;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Parent Borrower or any Subsidiary may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, relevant Letter of Credit Issuer, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Parent Borrower and the beneficiary named in any such
Letter of Credit);

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the relevant Letter of Credit Issuer of any requirement that
exists for such Letter of Credit Issuer’s protection and not the protection of
the Parent Borrower (or any Subsidiary of the Parent Borrower) or any waiver by
the relevant Letter of Credit Issuer which does not in fact materially prejudice
the Parent Borrower (or any Subsidiary of the Parent Borrower);

(v) any payment made by the relevant Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

(vi) any payment by the relevant Letter of Credit Issuer under such Letter of
Credit against presentation of a draft or certificate that does not comply with
the terms of such Letter of Credit; or any payment made by such Letter of Credit
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver, Controller, administrator or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

(vii) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

 

98



--------------------------------------------------------------------------------

(viii) any adverse change in any relevant exchange rates or in the relevant
currency markets generally;

(ix) honor of demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(x) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(xi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or an equitable discharge of, or provide a
right of set off against, the Parent Borrower’s obligations hereunder (or any
Subsidiary of the Parent Borrower) (other than the defense of payment or
performance).

(c) The foregoing shall not be construed to excuse any Letter of Credit Issuer
from liability to the Parent Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Parent Borrower to the extent
permitted by applicable law) suffered by the Parent Borrower that are caused by
such Letter of Credit Issuer’s gross negligence or willful misconduct (as
finally determined by a court of competent jurisdiction). In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, a Letter of Credit
Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will immediately notify the applicable Letter of Credit Issuer.
The Parent Borrower shall be conclusively deemed to have waived any such claim
against the applicable Letter of Credit Issuer and its correspondents unless
such notice is given as aforesaid.

Section 3.5. Increased Costs. If any Change in Law shall either (x) impose,
modify or deem applicable any reserve, deposit, capital adequacy, liquidity or
similar requirement against any assets of, deposits with or for the account of,
or credit extended or participated in by any Letter of Credit Issuer or any L/C
Participant, including any letters of credit issued by any Letter of Credit
Issuer, or any L/C Participant’s L/C Participation therein, or (y) impose on any
Letter of Credit Issuer or any L/C Participant any other conditions, costs or
expense affecting this Agreement or its obligations hereunder in respect of
Letters of Credit or L/C Participations therein or any Letter of Credit or such
L/C Participant’s L/C Participation therein, and the result of any of the
foregoing is to increase the actual cost to any Letter of Credit Issuer or L/C
Participant of issuing, maintaining or participating in any Letter of Credit (or
of maintaining its obligation to issue or participate in any Letter of Credit),
or to reduce the actual amount of any sum received or receivable by such

 

99



--------------------------------------------------------------------------------

Letter of Credit Issuer or such L/C Participant hereunder (including any
increased costs or reductions attributable to Taxes, other than any such
increase or reduction attributable to (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes or
(iii) Connection Income Taxes) in respect of Letters of Credit or L/C
Participations therein, then, promptly after receipt of written demand to the
Parent Borrower by such Letter of Credit Issuer or such L/C Participant, as the
case may be (a copy of which notice shall be sent by such Letter of Credit
Issuer or such L/C Participant to the Administrative Agent (with respect to a
Letter of Credit issued on account of the Parent Borrower (or any Subsidiary of
the Parent Borrower))), the Parent Borrower shall pay to such Letter of Credit
Issuer or such L/C Participant such actual additional amount or amounts as will
compensate such Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction. A certificate submitted to the Parent Borrower by
the relevant Letter of Credit Issuer or an L/C Participant, as the case may be
(a copy of which certificate shall be sent by such Letter of Credit Issuer or
such L/C Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the determination of such actual additional amount or
amounts necessary to compensate such Letter of Credit Issuer or such L/C
Participant as aforesaid shall be conclusive and binding on the Parent Borrower
absent clearly demonstrable error. Notwithstanding the foregoing, no Lender or
Letter of Credit Issuer shall be entitled to seek compensation under this
Section 3.5 based on the occurrence of a Change in Law arising solely from
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act or any
requests, rules, guidelines or directives thereunder or issued in connection
therewith or (y) Basel III or any requests, rules, guidelines or directives
thereunder or issued in connection therewith, unless such Lender or Letter of
Credit Issuer (in such Lender’s or Letter of Credit Issuer’s reasonable
determination) is generally seeking compensation from other borrowers in the
unsecured REIT loan market with respect to its similarly affected commitments,
loans and/or participations under agreements with such borrowers (but not
necessarily all such borrowers) having provisions similar to this Section 3.5;
provided that in no event shall any Lender or Letter of Credit Issuer be
required to disclose information of other borrowers.

Section 3.6. New or Successor Letter of Credit Issuer.

(a) Any Letter of Credit Issuer may resign as a Letter of Credit Issuer upon 60
days’ prior written notice to the Administrative Agent, the Lenders, the other
Letter of Credit Issuers and the Parent Borrower; provided that, if at any time
any Letter of Credit Issuer assigns all of its Commitments and Loans pursuant to
Section 12.6, such Letter of Credit Issuer may, upon 30 days’ notice to the
Administrative Agent, the Lenders, the other Letter of Credit Issuers and the
Parent Borrower, resign as a Letter of Credit Issuer. The Parent Borrower may,
with the written consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed), replace any Letter of Credit Issuer for any
reason upon written notice to such Letter of Credit Issuer. The Parent Borrower
may, with the written consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed), add Letter of Credit Issuers at any time. If
any Letter of Credit Issuer shall resign or be replaced, or if the Parent
Borrower shall decide to add a new Letter of Credit Issuer under this Agreement,
then the Parent Borrower may appoint from among the Lenders a successor issuer
of Letters of Credit or a new Letter of Credit Issuer (with the agreement to
become a successor issuer of Letters of Credit or a new Letter of Credit Issuer
to be in the sole discretion of such Lender), as the case may be, or another
successor or new issuer of Letters of Credit, whereupon such successor issuer
accepting such appointment shall succeed to the rights, powers and duties of the
replaced or resigning Letter of Credit Issuer under this Agreement and

 

100



--------------------------------------------------------------------------------

the other Loan Documents, or such new issuer of Letters of Credit accepting such
appointment shall be granted the rights, powers and duties of a Letter of Credit
Issuer hereunder, and the term “Letter of Credit Issuer” shall mean such
successor or such new issuer of Letters of Credit effective upon such
appointment; provided, however, that no failure by the Parent Borrower to
appoint any such successor shall affect the resignation of such Letter of Credit
Issuer as a Letter of Credit Issuer. At the time such resignation or replacement
shall become effective, the Parent Borrower shall pay to the resigning or
replaced Letter of Credit Issuer all accrued and unpaid fees applicable to the
Letters of Credit pursuant to Sections 4.1(b) and (d). The acceptance of any
appointment as a Letter of Credit Issuer hereunder, whether as a successor
issuer or new issuer of Letters of Credit in accordance with this Agreement,
shall be evidenced by an agreement entered into by such new or successor issuer
of Letters of Credit, in a form reasonably satisfactory to the Parent Borrower
and the Administrative Agent and, from and after the effective date of such
agreement, such new or successor issuer of Letters of Credit shall become the
Letter of Credit Issuer hereunder. After the resignation or replacement of any
Letter of Credit Issuer hereunder, the resigning or replaced Letter of Credit
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a Letter of Credit Issuer under this Agreement and the other Loan
Documents with respect to Letters of Credit issued by it prior to such
resignation or replacement (including the right to require the Dollar Tranche
Lenders to make Revolving Credit Loans pursuant to Section 3.4(a) or the L/C
Participants to fund L/C Participations pursuant to Section 3.3(c)), but shall
not be required to issue additional Letters of Credit. In connection with any
resignation or replacement pursuant to this clause (a) (but, in case of any such
resignation, only to the extent that a successor issuer of Letters of Credit
shall have been appointed), either (i) the Parent Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) the Parent Borrower shall Cash
Collateralize the outstanding Letters of Credit issued by such resigning or
replaced Letter of Credit Issuer (at 102% of the face amount thereof) or cause
the successor issuer of Letters of Credit, if such successor issuer is
reasonably satisfactory to the replaced or resigning Letter of Credit Issuer, to
issue “back-stop” Letters of Credit naming the resigning or replaced Letter of
Credit Issuer as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Letter of Credit Issuer, which new Letters of Credit shall
be denominated in the same currency as, and shall have a face amount equal to,
the Letters of Credit being back-stopped and the sole requirement for drawing on
such new Letters of Credit shall be a drawing on the corresponding back-stopped
Letters of Credit. After any resigning or replaced Letter of Credit Issuer’s
resignation or replacement as Letter of Credit Issuer, the provisions of this
Agreement relating to such Letter of Credit Issuer shall inure to its benefit as
to any actions taken or omitted to be taken by it (A) while it was a Letter of
Credit Issuer under this Agreement or (B) at any time with respect to Letters of
Credit issued by such Letter of Credit Issuer.

(b) To the extent there are, at the time of any resignation or replacement as
set forth in Section 3.6(a), any outstanding Letters of Credit, nothing herein
shall be deemed to impact or impair any rights and obligations of any of the
parties hereto with respect to such outstanding Letters of Credit (including,
without limitation, any obligations related to the payment of Fees or the
reimbursement or funding of amounts drawn), except that the Parent Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in Section 3.6(a).

 

101



--------------------------------------------------------------------------------

Section 3.7. Role of Letter of Credit Issuer. Each Dollar Tranche Lender and the
Parent Borrower agree that, in paying any drawing under a Letter of Credit, no
Letter of Credit Issuer shall have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of any Letter of Credit Issuer, the Administrative Agent,
any of their respective Affiliates nor any correspondent, participant or
assignee of any Letter of Credit Issuer shall be liable to any Dollar Tranche
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Dollar Tranche Lenders or Required Tranche Lenders;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct as determined in the final non-appealable judgment of a court of
competent jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Parent Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Parent Borrower’s pursuit of such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of any Letter of Credit Issuer, the Administrative Agent, any of their
respective Affiliates nor any correspondent, participant or assignee of any
Letter of Credit Issuer shall be liable or responsible for or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances set forth
in Section 3.4(b)), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), or any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Letter of Credit
Issuer; provided that notwithstanding the foregoing, the Parent Borrower may
have a claim against a Letter of Credit Issuer, and such Letter of Credit Issuer
may be liable to the Parent Borrower, to the extent, set forth in
Section 3.4(c). In furtherance and not in limitation of the foregoing, each
Letter of Credit Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such Letter of Credit Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

Each Letter of Credit Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

Section 3.8. Cash Collateral.

(a) Certain Credit Support Events. If (i) as of the L/C Maturity Date, any L/C
Obligation for any reason remains outstanding, (ii) the Parent Borrower shall be
required to provide Cash Collateral pursuant to Section 10.1, (iii) there shall
exist a Defaulting Lender or (iv) any Letter of Credit Issuer has honored any
full or partial drawing request under any Letter of Credit issued by it and such
drawing has resulted in an L/C Borrowing that has not been repaid in full, in
each case to the extent the applicable L/C Obligation has not already been Cash

 

102



--------------------------------------------------------------------------------

Collateralized in accordance with the terms hereof, the Parent Borrower shall
immediately (in the case of clause (ii) above) or within one Business Day (in
all other cases) following any written request by the Administrative Agent or
such Letter of Credit Issuer, provide Cash Collateral in an amount not less than
the applicable Minimum Collateral Amount (determined in the case of Cash
Collateral provided pursuant to clause (iii) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
Additionally, if the Administrative Agent notifies the Parent Borrower at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Subfacility then in effect, then, within two
(2) Business Days after receipt of such notice, the Parent Borrower shall
provide Cash Collateral for the Outstanding Amount of the L/C Obligations in an
amount not less than the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Subfacility.

(b) Grant of Security Interest. The Parent Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grant to (and subject
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Letter of Credit Issuers and the Lenders, and agree to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein as described in Section 3.8(a), and all other property
so provided as collateral pursuant to this Section 3.8(b) and in the possession
of the Administrative Agent, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.8(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the relevant Letter of Credit Issuer as herein
provided or Liens of the type described in clauses (a) and (c) of the definition
of Permitted Encumbrances, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount (including, without limitation, as a
result of exchange rate fluctuations), the Parent Borrower will, promptly upon
written demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, interest bearing deposit
accounts with the Administrative Agent (with such interest, to the extent not
applied pursuant to Section 3.8(c), accruing for the benefit of the Parent
Borrower). The Parent Borrower shall pay promptly following written demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.8 or Sections
2.16, 5.2 or 10.1 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.6(b)(ii)) or there is no longer
existing an Event of

 

103



--------------------------------------------------------------------------------

Default) or (ii) the determination by the Administrative Agent and the relevant
Letter of Credit Issuer that there exists excess Cash Collateral; provided,
however, (x) Cash Collateral furnished by or on behalf of a Loan Party shall not
be released during the continuance of a Default (and following application as
provided in this Section 3.8 may be otherwise applied in accordance with
Section 10.1), and (y) the Person providing Cash Collateral and the applicable
Letter of Credit Issuer(s) may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

Section 3.9. Governing Law; Applicability of ISP and UCP. Unless otherwise
expressly agreed by the applicable Letter of Credit Issuer and the Parent
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), each Letter of Credit shall be
governed by, and shall be construed in accordance with, the laws of the State of
New York, and to the extent not prohibited by such laws, the rules of the ISP
shall apply to each Letter of Credit (or UCP if required, subject to the
applicable Letter of Credit Issuer’s approval). Notwithstanding the foregoing,
no Letter of Credit Issuer shall be responsible to the Parent Borrower for, and
no Letter of Credit Issuer’s rights and remedies against the Parent Borrower
shall be impaired by, any action or inaction of such Letter of Credit Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
applicable law or any order of a jurisdiction where such Letter of Credit Issuer
or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

Section 3.10. Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control and any grant of security interest in any Issuer Documents shall
be void.

Section 3.11. Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Parent Borrower,
the Parent Borrower shall be obligated to reimburse the applicable Letter of
Credit Issuer hereunder for any and all drawings under such Letter of Credit.
The Parent Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any Subsidiary of the Parent Borrower inures to the benefit
of the Parent Borrower and that the Parent Borrower’s business derives
substantial benefits from the businesses of the Parent Borrower’s Subsidiaries.

Section 3.12. Letter of Credit Issuer Reports to Administrative Agent. Unless
otherwise agreed by the Administrative Agent, each Letter of Credit Issuer
shall, in addition to its notification obligations set forth elsewhere in this
Section, provide the Administrative Agent with written reports from time to
time, as follows:

(a) reasonably prior to the time that such Letter of Credit Issuer issues,
renews, increases or extends a Letter of Credit, a written report that includes
the date of such issuance, renewal, increase or extension and the stated amount
and currency of the applicable Letters of Credit after giving effect to such
issuance, amendment, renewal or extension (and whether the amounts thereof shall
have changed);

 

104



--------------------------------------------------------------------------------

(b) within two Business Days of each Business Day on which such Letter of Credit
Issuer makes a payment pursuant to a Letter of Credit, a written report that
includes the date and amount of such payment;

(c) on any Business Day on which the Parent Borrower fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
Letter of Credit Issuer on such day, a written report that includes the date of
such failure and the amount of such payment;

(d) on any other Business Day, a written report that includes such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Letter of Credit Issuer; and

(e) (i) on the fifth Business Day following each calendar month end and
(ii) within two Business Days of each date that (1) an L/C Credit Extension
occurs or (2) there is any expiration, cancellation and/or disbursement, in each
case, with respect to any Letter of Credit issued by such Letter of Credit
Issuer, a written report that includes the information for every outstanding
Letter of Credit issued by such Letter of Credit Issuer.

ARTICLE IV

FEES; COMMITMENT REDUCTIONS AND TERMINATIONS

Section 4.1. Fees.

(a) The Parent Borrower agrees to pay to the Administrative Agent in Dollars,
for the account of each Dollar Tranche Lender in accordance with its Revolving
Credit Commitment Percentage and for the account of each Alternative Currency
Tranche Lender in accordance with its Revolving Credit Commitment Percentage, a
facility fee (the “Facility Fee”) for each day during the Availability Period,
including at any time during which one or more of the conditions in Article VII
is not met. Accrued Facility Fees pursuant to the prior sentence shall be
payable (x) quarterly in arrears on the last Business Day of each March, June,
September, and December (for the three-month period (or portion thereof) ended
on such day for which no payment has been received) and (y) on the last day of
the Availability Period (for the period ended on such date for which no payment
has been received pursuant to clause (x) above), commencing with the first such
date to occur after the Closing Date, and shall be computed for each day during
such period at a rate per annum equal to the Facility Fee Rate in effect on such
day times such Dollar Tranche Lender’s Revolving Credit Commitment Percentage of
the Available Dollar Tranche Commitment or such Alternative Currency Tranche
Lender’s Revolving Credit Commitment Percentage of the Available Alternative
Currency Commitment, as applicable (or, if the Total Revolving Credit Commitment
has terminated, on the Outstanding Amount of Dollar Tranche Loans or Alternative
Currency Tranche Loans, as applicable), in each case, in effect on such day,
regardless of usage.

(b) Without duplication, the Parent Borrower agrees to pay to the Administrative
Agent in Dollars for the account of the Dollar Tranche Lenders pro rata on the
basis of their respective Letter of Credit Exposure, a fee in respect of each
Letter of Credit issued on the Parent Borrower’s or any of its Subsidiaries’
behalf (the “Letter of Credit Fee”), for the period from and including

 

105



--------------------------------------------------------------------------------

the date of issuance of such Letter of Credit to but excluding the termination
or expiration date of such Letter of Credit computed at the per annum rate for
each day equal to the Applicable Margin for Revolving Credit Loans that are
Eurocurrency Committed Loans times the daily Stated Amount of such Letter of
Credit. Except as provided below, such Letter of Credit Fees shall be due and
payable (x) quarterly in arrears on the last Business Day of each March, June,
September, and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, (y) on the last day of the Availability
Period and (z) thereafter on demand. If there is any change in the Applicable
Margin during any quarter, the daily maximum amount of each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, (i) while any Event
of Default arising under Section 10.1(a)(i) or Section 10.1(h) exists, all
Letter of Credit Fees shall accrue at the Default Rate, and (ii) upon the
request of the Required Tranche Lenders while any Event of Default exists (other
than as set forth in clause (i)), all Letter of Credit Fees shall accrue at the
Default Rate.

(c) Without duplication, the Parent Borrower agrees to pay to the Administrative
Agent, the Bookrunners and the Lead Arrangers in Dollars, for their own
respective accounts, and for the Lenders, as applicable, such fees as have been
previously agreed in writing or as may be agreed in writing from time to time in
the amounts and at the times so specified.

(d) Without duplication, the Parent Borrower agrees to pay directly to each
Letter of Credit Issuer for its own account a fee in Dollars in respect of each
Letter of Credit issued by it (the “Fronting Fee”) of the greater of (a) $500
per annum and (b) for the period from the date of issuance of such Letter of
Credit to the termination or expiration date of such Letter of Credit, an amount
computed for each day at the rate equal to 0.125% per annum on the daily Stated
Amount of such Letter of Credit. Such Fronting Fees shall be due and payable
(x) quarterly in arrears on the first Business Day after the end of each of
March, June, September and December and (y) on the date upon which the Total
Revolving Credit Commitment terminates and the L/C Obligations shall have been
reduced to zero or Cash Collateralized (at 102% of the face amount thereof).

(e) Without duplication, the Parent Borrower agrees to pay directly to each
Letter of Credit Issuer for its own account in Dollars upon each issuance or
renewal of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as shall at the time of such issuance or renewal of, drawing under,
and/or amendment be the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges that such Letter of Credit
Issuer is customarily charging for issuances or renewals of, drawings under or
amendments of, letters of credit issued by it, in each case, not to exceed
$1,500 with respect to any Letter of Credit. Such customary fees and standard
costs and charges are due and payable on demand and are nonrefundable.

(f) The Parent Borrower agrees to pay to the Administrative Agent, for its own
account, a fee in the amount of $3,500 in connection with each request by the
Borrowers for a Bid Loan.

(g) Notwithstanding the foregoing, the payment of any amounts to any Defaulting
Lender pursuant to this Section 4.1 shall be subject to Section 2.16.

 

106



--------------------------------------------------------------------------------

Section 4.2. Voluntary Reduction of Revolving Credit Commitments.

(a) Upon prior written notice to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the Parent
Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Total Revolving Credit Commitment in
whole or in part; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
date of termination or reduction, (ii) any such reduction shall apply
proportionately and permanently to reduce the Revolving Credit Commitment of
each of the Lenders (and in the case of any resulting reduction of the Letter of
Credit Subfacility, the Letter of Credit Sublimit of each Letter of Credit
Issuer shall be reduced on a pro rata basis), except that the Parent Borrower
may at its election permanently reduce the Revolving Credit Commitment of a
Defaulting Lender to $0 without affecting the Revolving Credit Commitments of
any other Lender, (iii) any partial reduction pursuant to this Section 4.2 shall
be in the amount of at least $5,000,000, and (iv) after giving effect to such
termination or reduction and to any prepayments of the Loans made on the date
thereof in accordance with this Agreement (v) the aggregate amount of the
Lenders’ Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment, (w) the aggregate amount of L/C Obligations not fully Cash
Collateralized hereunder shall not exceed the Letter of Credit Subfacility,
(x) the aggregate amount of Bid Loans shall not exceed the Bid Loan Sublimit,
(y) the aggregate amount of the Lenders’ Dollar Tranche Exposures shall not
exceed the amount of the Dollar Tranche and (z) the aggregate amount of
Alternative Currency Tranche Loans shall not exceed the amount of the
Alternative Currency Tranche. Following any such termination or reduction, the
Administrative Agent may in its discretion replace the existing Schedule 1.1A
with an amended and restated schedule that reflects all such terminations and
reductions.

(b) The Parent Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.16(a)(ii) will apply to all amounts
thereafter paid by the Parent Borrower for the account of such Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
or other amounts), provided that such termination will not be deemed to be a
waiver or release of any claim the Borrowers, the Administrative Agent, any
Letter of Credit Issuer or any Lender may have against such Defaulting Lender.

Section 4.3. Mandatory Termination of Commitments.

(a) The Term A-1 Commitments shall terminate on the Closing Date,
contemporaneously with the Borrowing of the Term A-1 Loans.

(b) The Term A-2 Commitments shall terminate on the Closing Date,
contemporaneously with the Borrowing of the Term A-2 Loans.

(c) The Revolving Credit Commitments shall terminate at 12:00 noon on the
Revolving Loan Maturity Date.

 

107



--------------------------------------------------------------------------------

ARTICLE V

PAYMENTS

Section 5.1. Voluntary Prepayments.

(a) Each Borrower shall have the right to prepay Term Loans and Revolving Credit
Loans, as applicable, in each case without premium or penalty, in whole or in
part from time to time on the following terms and conditions: (1) the Parent
Borrower shall give the Administrative Agent written notice of the applicable
Borrower’s intent to make such prepayment, the date and amount of such
prepayment, the Class(es), Type(s) and (in the case of Revolving Credit Loans)
Tranche(s) of Loans to be prepaid and (in the case of Eurocurrency Committed
Loans) the Interest Periods of such Loans, which notice shall be substantially
in the form of Exhibit N or otherwise reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent no later than
11:00 a.m. (i) in the case of Eurocurrency Committed Loans denominated in
Dollars, three Business Days prior to, (ii) in the case of Eurocurrency
Committed Loans denominated in Alternative Currencies, four Business Days (or
five Business Days, in the case of Special Notice Currencies) prior to and
(iii) in the case of Base Rate Loans and LIBOR Floating Rate Loans, one Business
Day prior to, the date of such prepayment and shall promptly be transmitted by
the Administrative Agent to each of the Lenders; (2) each partial prepayment of
(i) any Borrowing of Eurocurrency Committed Loans shall be in a minimum amount
of $1,000,000 and in multiples of $1,000,000 in excess thereof and (ii) any Base
Rate Loans shall be in a minimum amount of $1,000,000 and in multiples of
$100,000 in excess thereof; provided that no partial prepayment of Eurocurrency
Committed Loans made pursuant to a single Borrowing shall reduce the outstanding
Eurocurrency Committed Loans made pursuant to such Borrowing to an amount less
than the applicable Minimum Borrowing Amount for such Eurocurrency Committed
Loans, and (3) in the case of any prepayment of Eurocurrency Loans pursuant to
this Section 5.1 on any day other than the last day of an Interest Period
applicable thereto, the Parent Borrower shall, promptly after receipt of a
written request by any applicable Lender (which request shall set forth in
reasonable detail the basis for requesting such amount), pay or cause to be paid
to the Administrative Agent for the account of such Lender any amounts required
pursuant to Section 2.11. Subject to Section 2.16, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages in respect of the relevant Facility.

(b) No Bid Loan may be prepaid without the prior consent of the applicable Bid
Loan Lender.

Section 5.2. Mandatory Prepayments.

(a) [Intentionally Omitted].

(b) Repayment of Revolving Credit Loans. (i) Dollar Tranche. If on any date the
aggregate amount of the Lenders’ Dollar Tranche Exposures for any reason exceeds
an amount equal to 105% of the amount of the Dollar Tranche then in effect, the
Borrowers shall forthwith repay on such date Dollar Tranche Loans in an amount
sufficient to reduce the Lenders’ aggregate Dollar Tranche Exposures to an
amount not exceeding the amount of the Dollar Tranche. If after giving effect to
the prepayment of all outstanding Dollar Tranche Loans, the Lenders’ aggregate
Dollar Tranche Exposures exceed the amount of the Dollar Tranche then in effect,
the Parent Borrower shall Cash Collateralize the L/C Obligations to the extent
of such excess.

 

108



--------------------------------------------------------------------------------

(ii) Alternative Currency Tranche. If on any date the Outstanding Amount of all
Alternative Currency Tranche Loans for any reason exceeds an amount equal to
105% of the amount of the Alternative Currency Tranche then in effect, the
Borrowers shall forthwith repay on such date Alternative Currency Tranche Loans
in an amount sufficient to reduce the aggregate Outstanding Amount of
Alternative Currency Tranche Loans to an amount not exceeding the amount of the
Alternative Currency Tranche.

(iii) Designated Borrowers. If (i) the obligations of the Company under Article
XIII with respect to any outstanding Obligations owing by any Designated
Borrower (herein, the “Affected Borrower”) shall for any reason (x) be
terminated, (y) cease to be in full force and effect or (z) not be the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with its terms, and (ii) such condition continues unremedied for 15
days after written notice thereof shall have been given to the Company by the
Administrative Agent or any Lender, then the Affected Borrower shall, no later
than the 15th day after the date of such notice, prepay (and the Company shall
cause to be prepaid) the full principal of and interest on the Loans owing by
such Affected Borrower and all other amounts whatsoever payable hereunder by
such Affected Borrower (including, without limitation, all amounts payable under
Section 2.11 as a result of such prepayment).

(c) Application to Loans. With respect to each prepayment of Loans required by
Section 5.2(a) or Section 5.2(b), the Parent Borrower or other applicable
Borrower may, if applicable, designate the Types of Loans that are to be prepaid
and the specific Borrowing(s) pursuant to which made; provided that subject to
Section 2.16, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages in respect of the
relevant Facility. In the absence of a designation by the Parent Borrower or
other applicable Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

Section 5.3. Method and Place of Payment.

(a) All payments to be made by the Borrowers shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise specifically provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent for the ratable
account of the Lenders entitled thereto or the Letter of Credit Issuer entitled
thereto, as the case may be, not later than (i) 2:00 p.m., in the case of
payments in Dollars or (ii) the Applicable Time specified by the Administrative
Agent in the case of payments in an Alternative Currency, in each case, on the
date when due and in Same Day Funds to the applicable Administrative Agent’s
Office. All repayments or prepayments of any Loans (whether of principal,
interest or otherwise) hereunder shall be made in the currency in which such
Loans are denominated and all other payments under each Loan Document shall,
unless otherwise specified in such Loan Document, be made in Dollars. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under

 

109



--------------------------------------------------------------------------------

this Agreement be made in the United States. If, for any reason, any Borrower is
prohibited by any law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will thereafter cause to be distributed on the same day (if payment was
actually received by the Administrative Agent prior to (i) 2:00 p.m., in the
case of payments in Dollars or (ii) the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, or,
otherwise, on the next Business Day in the Administrative Agent’s sole
discretion) like funds relating to the payment of principal or interest or Fees
ratably to the Lenders entitled thereto.

(b) Any payments under this Agreement that are made later than (i) 2:00 p.m., in
the case of payments in Dollars or (ii) the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, may be
deemed to have been made on the next succeeding Business Day in the
Administrative Agent’s sole discretion for purposes of calculating interest and
fees thereon. Except as otherwise provided herein, whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest and applicable fees shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or L/C Participations resulting in such Lender receiving payment of a
proportion of the aggregate amount of such Loans or L/C Participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (i) notify the
Administrative Agent of such fact, and (ii) purchase (for cash at face value)
participations in the applicable Class of Loans or L/C Participations, as
applicable, of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans of such Class or L/C Participations,
as applicable, and other amounts owing them; provided that (x) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (y) the
provisions of this paragraph shall not be construed to apply to (1) any payment
made by or on behalf of any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (2) the application of Cash Collateral
provided for in Section 3.8, or (3) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or L/C Participations to any assignee or participant other than an
assignment to the Parent Borrower or any Affiliate thereof (as to which the
provisions of this paragraph shall apply).

(d) To the extent it may effectively do so under applicable law, any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against any Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation in accordance with and subject to the terms
of Section 12.7(b).

 

110



--------------------------------------------------------------------------------

Section 5.4. Net Payments.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable laws.
If any applicable laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to paragraph (e) below.

(ii) If any Loan Party, the Administrative Agent or any other applicable
Withholding Agent shall be required by applicable law to withhold or deduct any
Taxes from any payment, then (A) such Withholding Agent shall withhold or make
such deductions as are reasonably determined by such Withholding Agent to be
required based upon the information and documentation it has received pursuant
to paragraph (e) below, (B) such Withholding Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable laws, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes, the applicable Loan Party shall pay such
additional amount or amounts as necessary so that after any required withholding
or deductions have been made (including withholding or deductions applicable to
additional sums payable under this Section 5.4) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deductions been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
paragraph (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or, at the
option of the Administrative Agent, timely reimburse the Administrative Agent or
any Lender for the payment of any Other Taxes.

(c) Tax Indemnifications. Without limiting the provisions of paragraph (a) or
(b) above, the Loan Parties shall jointly and severally indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.4) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the nature and amount of any such payment or liability (along with a
written statement setting forth in reasonable detail the basis and calculation
of such amounts) delivered to the Parent Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or Letter of Credit Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section 5.4(g).

 

111



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as is practicable after any payment of Taxes
by any Loan Party or the Administrative Agent to a Governmental Authority as
provided in this Section 5.4, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by laws to report such payment or other evidence of such payment
reasonably satisfactory to the Parent Borrower or the Administrative Agent, as
the case may be.

(e) Status of Lenders and Tax Documentation.

(i) Each Lender shall deliver to the Parent Borrower and to the Administrative
Agent, at such time or times reasonably requested by the Parent Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrowers or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Loan Party pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction. In addition,
any Lender, if reasonably requested by the Parent Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Any documentation and information required to be delivered by a
Lender pursuant to this Section 5.4(e) (including any specific documentation set
forth in subsection (ii) below) shall be delivered by such Lender (i) on or
prior to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before any date on which such documentation expires or
becomes obsolete or invalid, (iii) after the occurrence of any change in the
Lender’s circumstances requiring a change in the most recent documentation
previously delivered by it to the Parent Borrower and the Administrative Agent,
and (iv) from time to time thereafter if reasonably requested by the Parent
Borrower or the Administrative Agent, and each such Lender shall promptly notify
in writing the Parent Borrower and the Administrative Agent if such Lender is no
longer legally eligible to provide any documentation previously provided. If any
form or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall update such form or certification or promptly notify the Parent
Borrower and the Administrative Agent of its legal inability to do so.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than either
(x) such documentation set forth in Section 5.4(e)(ii)(A), 5.4(e)(ii)(B) or
5.4(e)(ii)(D) or (y) required by applicable law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

112



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent two (2) executed copies of Internal Revenue Service
Form W-9 or such other documentation or information prescribed by applicable
laws or reasonably requested by the Parent Borrower or the Administrative Agent
as will enable the Borrowers or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

(B) each Lender that is not a U.S. Person (a “Non-U.S. Lender”) that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
U.S. federal withholding tax with respect to any payments hereunder or under any
other Loan Document shall deliver to the Parent Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient)
whichever of the following is applicable:

(1) two (2) executed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable (or any successor form thereto), claiming eligibility for benefits
of an income tax treaty to which the United States is a party;

(2) executed copies of Internal Revenue Service Form W-8ECI (or any successor
form thereto);

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit J-1, J-2, J-3 or J-4, as applicable, (a
“Non-Bank Tax Certificate”), to the effect that such Non-U.S. Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Parent Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments under any
Loan Document are effectively connected with such Non-U.S. Lender’s conduct of a
United States trade or business and (y) two (2) executed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successors
thereto);

(4) where such Lender is a partnership (for U.S. federal income tax purposes) or
otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), Internal Revenue Service Form W-8IMY (or any successor thereto)
and all required supporting documentation (including, where one or more of the
underlying beneficial owner(s) is claiming the benefits of the portfolio
interest exemption, a Non-Bank Tax Certificate of such beneficial owner(s))
(provided that, if the Non-U.S. Lender is a partnership and not a participating
Lender, the Non-Bank Tax Certificate(s) may be provided by the Non-U.S. Lender
on behalf of the direct or indirect partner(s)); or

 

113



--------------------------------------------------------------------------------

(5) executed copies of any other form prescribed by applicable laws as a basis
for claiming exemption from or a reduction in United States federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable laws to permit the Parent Borrower or the Administrative Agent to
determine the withholding or deduction required to be made;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from, or a reduction in, U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Parent
Borrower or the Administrative Agent to determine withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code
or any applicable intergovernmental agreement) and such additional documentation
reasonably requested by the Parent Borrower or the Administrative Agent as may
be necessary for the Parent Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this clause
(D), FATCA shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Notwithstanding anything to the contrary in this Section 5.4, no Lender or
the Administrative Agent shall be required to deliver any documentation that it
is not legally eligible to deliver.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or a Letter of Credit Issuer, or have any
obligation to pay to any Lender or Letter of Credit Issuer, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or such
Letter of Credit Issuer, as the case may be. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 5.4, the Administrative Agent or such Lender (as
applicable) shall promptly pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Loan Parties under this Section 5.4 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant

 

114



--------------------------------------------------------------------------------

Governmental Authority with respect to such refund); provided that each Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or any Lender be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the Administrative Agent or any Lender in a less favorable net after-Tax
position than the Administrative Agent or any Lender would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Loan Party or any other Person.

(g) Indemnification by the Lenders. Each Lender shall, and does hereby,
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (g).

(h) NZ Approved Issuer Levy.

(i) A Loan Party shall to the extent permitted by law:

(A) register as an “approved issuer” (as that term is defined in section YA 1 of
the NZ Income Tax Act);

(B) maintain its status as an “approved issuer” and notify the Administrative
Agent and the NZ Lenders as soon as reasonably practicable of any failure to do
so;

(C) ensure the facilities under this Agreement are registered with the NZ
Commissioner of Inland Revenue as a “registered security” (as that term is
defined in section YA 1 of the NZ Income Tax Act);

 

115



--------------------------------------------------------------------------------

(D) pay the relevant amount of Approved Issuer Levy to the NZ Commissioner of
Inland Revenue in accordance with section 86K of the NZ Stamp Duties Act in
respect of any payments of interest (or payments deemed by law to be interest)
to an NZ AIL Lender.

(ii) Except where a NZ Lender has notified the Parent Borrower or any NZ Loan
Party that it wishes to be treated as a NZ AIL Lender in accordance with
paragraph (b) of the definition of NZ AIL Lender, any payment of Approved Issuer
Levy under Section 5.4(h)(i)(D) shall be for the account of the relevant NZ Loan
Party and that NZ Loan Party shall not be entitled to deduct any such payment of
Approved Issuer Levy from any amount payable to the relevant NZ AIL Lender under
a Loan Document.

(iii) Where a NZ Lender has notified the Parent Borrower or any NZ Loan Party
that it wishes to be treated as a NZ AIL Lender in accordance with paragraph
(b) of the definition of NZ AIL Lender, the relevant NZ Loan Party shall be
entitled to deduct an amount equal to the applicable Approved Issuer Levy paid
under Section 5.4(h)(i)(D) from the relevant payment to the relevant NZ AIL
Lender and, in those circumstances, shall not be required to pay any additional
amount to the relevant NZ AIL Lender under Section 5.4(a)(ii).

(iv) If a NZ Loan Party fails to pay Approved Issuer Levy as provided in
Section 5.4(h)(i)(D) in respect of any payment of interest, so that a deduction
is required to be made under Section 5.4(a)(ii), the provisions of
Section 5.4(a)(ii) shall apply.

(i) NZ Non-Resident Insurer Tax. Notwithstanding anything in this Agreement to
the contrary, any Tax paid by the Parent Borrower or a New Zealand tax resident
L/C Participant pursuant to section HD 16 of the NZ Income Tax Act which is
deducted from an amount held for, or payable to, a Letter of Credit Issuer
pursuant to section HD 5 of the NZ Income Tax Act shall be deemed to be an
amount of Indemnified Tax paid by such Letter of Credit Issuer.

(j) FATCA. For the avoidance of doubt, for purposes of this Section 5.4, the
term Lender includes each Letter of Credit Issuer and the term “applicable law”
includes FATCA.

(k) Survival. Each party’s obligations under this Section 5.4 shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under the Loan Documents.

Section 5.5. Computations of Interest and Fees.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue

 

116



--------------------------------------------------------------------------------

on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day. Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error. With respect to
all Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Parent Borrower or the
Lenders determine that (i) the Total Leverage Ratio as calculated by the Parent
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in higher pricing for such
period, the Parent Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
Letter of Credit Issuers, as the case may be, within ten (10) Business Days of
demand thereof by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code, automatically and without further action by the
Administrative Agent, any Lender or any Letter of Credit Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any Letter of Credit Issuer, as the case may be, under
Section 2.8(c), 3.4(a) or 4.1(b) or under Article X. The Parent Borrower’s
obligations under this paragraph shall survive the termination of all
Commitments and the repayment of all other Obligations hereunder.

Section 5.6. Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrowers shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If any Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), such Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules, and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Loan Documents would obligate any Borrower to make
any payment of interest or other amount payable to any Lender in an amount or
calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by such Borrower to the affected Lender
under Section 2.8; provided that to the extent lawful, the interest or other
amounts that would have been payable but were not payable as a result of the
operation of this Section shall be cumulated and the interest payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Overnight Rate to the date of repayment, shall have been received
by such Lender.

 

117



--------------------------------------------------------------------------------

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from any Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then such Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to such Borrower.

In determining whether the interest contracted for, charged, or received by the
any Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (i) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Letter of Credit Issuers and the Lenders
to enter into this Agreement and to make the Loans and to issue, amend or renew
the Letters of Credit, each Borrower and the Company each hereby represents and
warrants to the Administrative Agent, each Letter of Credit Issuer and each
Lender that:

Section 6.1. Financial Condition. (a) The audited financial statements of the
Company and its consolidated Subsidiaries delivered pursuant to
Section 7.1(b) (i) present fairly, in all material respects, the consolidated
financial condition of the Company and its consolidated Subsidiaries as of the
date of such financial statement and (ii) have been prepared in accordance with
GAAP applied consistently throughout the period covered thereby except as
otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at September 30, 2019 delivered pursuant to Section 7.1(b) and
the related consolidated statements of income or operations, shareholder’s
equity and cash flows for the fiscal quarter ended on that date (i) present
fairly, in all material respects, the consolidated financial condition of the
Company and its consolidated Subsidiaries as of the date of such financial
statement and (ii) have been prepared in accordance with GAAP applied
consistently throughout the period covered thereby except to the extent provided
in the notes to such financial statements, subject to year-end audit
adjustments.

(c) The unaudited pro forma consolidated balance sheet of the Company and its
consolidated Subsidiaries as at December 31, 2019 (including any notes thereto)
(the “Pro Forma Balance Sheet” and such date, the “Pro Forma Balance Sheet
Date”), copies of which have heretofore been furnished to the Administrative
Agent, has been prepared giving effect (as if such events had occurred on such
date) to the consummation of the Transactions and the other

 

118



--------------------------------------------------------------------------------

transactions and events described in Section 7.1(m). The Pro Forma Balance Sheet
has been prepared in good faith based upon assumptions believed by the Company
to be reasonable as of the date of delivery thereof to the Administrative Agent
and as of the date hereof, and, subject to the qualifications and limitations
contained in the notes attached thereto, presents fairly in all material
respects on a pro forma basis, the estimated financial position of the Company
and its consolidated Subsidiaries as at the Pro Forma Balance Sheet Date,
assuming that the events specified in the preceding sentence had actually
occurred at such date.

Section 6.2. No Change. Since December 31, 2019, there has been no development
or event that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.

Section 6.3. Existence; Compliance with Law. Each Group Member (a) is duly
organized, incorporated, validly existing and in good standing (to the extent
such concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization, (b) has the corporate, limited liability or
limited partnership, as applicable, power and authority, and the legal right, to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged except for where failure
to do so could not reasonably be expected to have a Material Adverse Effect,
(c) is duly qualified to do business in, and in good standing under the laws of,
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except for where failure to
do so could not reasonably be expected to have a Material Adverse Effect, and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 6.4. Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate, limited liability or limited partnership, as applicable, power
and authority, and the legal right, to enter into and perform the Loan Documents
to which it is a party and, in the case of each Borrower, to obtain extensions
of credit hereunder. Each Loan Party has taken all necessary organizational
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of each Borrower, to authorize
the extensions of credit on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except consents, authorizations, filings and notices that
have been obtained or made and are in full force and effect. Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws relating to or
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

Section 6.5. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any Material
Contract or any Governing Document of any Loan Party and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any such Material Contract.

 

119



--------------------------------------------------------------------------------

Section 6.6. Litigation. No action, suit, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Loan Party, threatened in writing against any Loan Party or any of their
respective Subsidiaries or against any of their respective property as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

Section 6.7. Ownership of Property; Liens; Qualified Assets; Casualty. (a) Each
Group Member has title in fee simple to, or a valid leasehold interest in, all
its Real Property that is material to its business, and good title to, or a
valid leasehold interest in or the right to use, all its other property that is
material to its business, in each case other than (x) minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or as proposed to be conducted or to utilize such properties for their
intended purposes, or (y) in the case of assets other than Qualified Assets,
where the failure to have such title, interest or other right to use would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and none of the Qualified Assets or the Capital Stock of any
Loan Party is subject to any Lien except Permitted Encumbrances and Permitted
Equity Encumbrances.

(b) Each Qualified Asset included in any calculation of the Financial Covenants
satisfied, at the time of such calculation, all of the Eligibility Criteria with
respect to the applicable category of Qualified Assets.

(c) Neither the businesses nor the properties of any Group Member are affected
by any fire, explosion, accident, strike, lockout or other labor dispute,
drought, storm, hail, earthquake, embargo, act of God or of the public enemy or
other casualty that, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

Section 6.8. Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted, except to the extent that the failure to so own or license
such Intellectual Property, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No claim has been
asserted against any Group Member and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property in each case that could reasonably be
expected to have a Material Adverse Effect, nor does any Borrower know of any
valid basis for any such claim in each case that could reasonably be expected to
have a Material Adverse Effect. The use of Intellectual Property by each Group
Member does not infringe on the rights of any Person except to the extent that
such infringements, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 6.9. REIT Status; Stock Exchange Listing; Taxes. The Company
(i) qualifies as a “real estate investment trust” as defined in Section 856 of
the Code for U.S. Federal income tax purposes (a “REIT”), (ii) has elected to be
treated as a REIT and has not revoked its election to be a REIT and (iii) is in
compliance with all other requirements and conditions imposed under the Code to
allow it to maintain its status as a REIT. The Company will cause its common
Capital

 

120



--------------------------------------------------------------------------------

Stock to be listed and to remain listed on the New York Stock Exchange or the
NASDAQ Stock Market. Each Group Member has filed or caused to be filed all
federal, state and other material tax returns and reports that are required to
have been filed and has paid all Taxes on any assessments made against it or any
of its property, and all other material Taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any Taxes
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member), except where
the failure to file or pay could not reasonably be expected to have a Material
Adverse Effect; no Tax Lien has been filed with respect to assets of any Group
Member that is not a Permitted Encumbrance, and as of the Closing Date, to the
knowledge of the Company or any Borrower, no claim is being asserted with
respect to any such Taxes, fees or other charges of any Group Member that could
reasonably be expected to have a Material Adverse Effect.

Section 6.10. Federal Regulations. (a) No part of the proceeds of any Loans or
Letters of Credit, and no other extensions of credit hereunder, will be used by
any Loan Party (i) for the purpose, whether immediate or ultimate, of “buying”
or “carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or (ii) for any purpose that violates the provisions of the Regulations of the
Board.

(b) No Loan Party nor any Subsidiary is engaged or will engage, principally or
as one of its important activities, in the business of “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or extending
credit for the purpose of “buying” or “carrying” “margin stock”.

Section 6.11. ERISA. (a) Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) each
Group Member and each of their respective ERISA Affiliates is in compliance with
the applicable provisions of ERISA and the provisions of the Code relating to
Plans and the regulations and published interpretations thereunder; and (ii) no
ERISA Event has occurred or is reasonably expected to occur.

(b) No Borrower is or will be using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;

Section 6.12. Investment Company Act. No Group Member is an “investment company”
required to be registered as such under the Investment Company Act of 1940, as
amended.

Section 6.13. Subsidiaries. As of the Closing Date, (a) Schedule 6.13 sets forth
the name and jurisdiction of incorporation of each Subsidiary of a Group Member
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Group Member and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
(i) stock options granted to employees or directors and (ii) directors’
qualifying shares) of any nature relating to any Capital Stock of the Parent
Borrower or any Subsidiary.

 

121



--------------------------------------------------------------------------------

Section 6.14. Use of Proceeds. No Borrower has used the proceeds of any Loan or
Letter of Credit in any manner in violation of Section 8.11.

Section 6.15. Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

(a) the facilities and real properties owned, leased or operated by any Group
Member (the “Properties”) do not contain any Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute a violation
of Environmental Law or would reasonably be expected to result in any
Environmental Liability;

(b) no Group Member has received any written notice from any Person alleging, or
knows of any basis for, any Environmental Liability with regard to any Group
Member, the Properties or the business operated by any Group Member (the
“Business”);

(c) Materials of Environmental Concern have not been transported or disposed of
to, at or from the Properties by or on behalf of any Group Member in violation
of Environmental Law or in a manner that would reasonably be expected to give
rise to any Environmental Liability, nor have any Materials of Environmental
Concern been generated, used, treated or stored at, on or under any of the
Properties in violation of Environmental Law or in a manner that would
reasonably be expected to give rise to any Environmental Liability;

(d) no claim, proceeding, suit, action or, to the knowledge of any Borrower,
investigation is pending or, to the knowledge of any Borrower, threatened, under
any Environmental Law to which any Group Member is or, to the knowledge of any
Borrower, will be named as a party, nor are there any judicial decrees, consent
decrees, consent orders, administrative orders or other governmental orders
outstanding under any Environmental Law with respect to any Group Member, the
Properties or the Business;

(e) there has been no Release of or exposure to nor, to the knowledge of any
Borrower, threat of Release of Materials of Environmental Concern at, in, on,
under or from the Properties or any other location that would reasonably be
expected to give rise to any Environmental Liability;

(f) neither the Group Members nor their respective operations at the Properties
have failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law; and

(g) no Group Member has retained or assumed (by contract or operation of law)
any Environmental Liability of any other Person or with respect to any former or
predecessor operations or properties.

Section 6.16. Accuracy of Information, Etc. All written factual information
contained in this Agreement, any other Loan Document or any other document or
certificate heretofore furnished by or on behalf of any Loan Party to the
Administrative Agent, the Letter of Credit Issuers or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, other than projections, estimates, budgets, forward
looking statements and information of a general economic or industry nature
concerning

 

122



--------------------------------------------------------------------------------

the Loan Parties and their Subsidiaries, taken as a whole, does not and will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein (taken as a whole) not materially misleading in light of the
circumstances under which such statements were or are made, supplemented or
updated from time to time. The projections contained in the materials referenced
above will have been prepared in good faith based upon reasonable assumptions
believed by management of the Loan Parties to be reasonable at the time made and
at the time such projections are made, it being recognized by the Administrative
Agent, the Letter of Credit Issuers and the Lenders that such projections are
not to be viewed as facts or a guarantee of performance and are subject to
significant uncertainties and contingencies many of which are beyond the control
of the Loan Parties, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such projections may differ from the projected results,
and such differences may be material.

Section 6.17. [Intentionally Omitted].

Section 6.18. Anti-Corruption Laws, Sanctions and Anti-Terrorism Laws. The
Company and the Borrowers have implemented and maintain in effect policies and
procedures designed to ensure compliance by the Company, the Borrowers, the
other Group Members and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Borrowers,
the other Group Members and their respective officers and employees and, to the
knowledge of the Company and the Borrowers after reasonable due diligence, their
respective directors and agents, are in compliance with Anti-Terrorism Laws,
Anti-Corruption Laws and applicable Sanctions. None of the Company, any of the
Borrowers, any of their respective Subsidiaries or, to the knowledge or any
Borrower, the Company or any such Subsidiary after reasonable due diligence, any
of their respective directors, officers or employees, (i) is a Sanctioned
Person, (ii) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Sanctioned
Person, (iii) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purposes of evading or avoiding, or attempts to violate any
Anti-Terrorism Laws. All borrowings, use of proceeds and other transactions
contemplated by this Agreement will comply with applicable Sanctions in all
respects, and no borrowing, use of proceeds or other transaction contemplated by
this Agreement will violate Anti-Corruption Laws (including the Foreign Corrupt
Practices Act of 1977).

Section 6.19. Labor Matters. As of the Closing Date, except as could not
reasonably be expected to have a Material Adverse Effect: (i) there are no
strikes, lockouts or slowdowns or any other material labor disputes against any
Group Member pending or, to the knowledge of the Parent Borrower, threatened;
(ii) the hours worked by and payments made to employees of each of the Parent
Borrower and each of its Subsidiaries have not been in violation of (A) with
respect to any such Person that is subject to the laws of the United States, the
Fair Labor Standards Act (B) and with respect to any such Person, any other
applicable Federal, state, local or foreign law dealing with such matters;
(iii) all payments due from the Parent Borrower or any of its Subsidiaries, or
for which any claim may be made against the Parent Borrower or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the
Parent Borrower or such Subsidiary; and (iv) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Parent Borrower or any of its Subsidiaries is bound.

 

123



--------------------------------------------------------------------------------

Section 6.20. Solvency. As of the Closing Date, the Company and its Subsidiaries
and the Parent Borrower and its Subsidiaries, in each case taken as a whole and
on a consolidated basis, immediately after the consummation of the Transactions,
are Solvent.

Section 6.21. Insurance. The properties of the Group Members are insured with
financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Group Member operates.

Section 6.22. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 6.23. Affected Financial Institution. No Loan Party is an Affected
Financial Institution.

Section 6.24. Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

 

124



--------------------------------------------------------------------------------

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.1. Conditions to Effectiveness. The effectiveness of this Agreement is
subject to satisfaction or waiver of each of the following conditions precedent:

(a) Credit Agreement; Other Documents. The Administrative Agent shall have
received:

(i) this Agreement, executed and delivered by the Administrative Agent, the
Parent Borrower, each of the Designated Borrowers, the Company and each Person
listed on Schedule 1.1A;

(ii) a Guarantee Agreement, if any, executed and delivered by the Administrative
Agent and the Loan Parties party thereto; and

(iii) executed copies of a Revolving Credit Note, Term A-1 Note and/or Term A-2
Note, as applicable, in favor of each Lender requesting such Note (which, to the
extent delivered via e-mail (in a .pdf format) or telecopies, shall be followed
promptly by originals).

(b) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Company and its consolidated
Subsidiaries for the fiscal year ended December 31, 2019, (ii) unaudited
consolidated financial statements of the Company and its consolidated
Subsidiaries for the fiscal quarters ended September 30, 2019, and (iii) the Pro
Forma Balance Sheet.

(c) No Material Adverse Effect; Satisfaction of Investment Grade Ratings
Criteria. There shall not have occurred since December 31, 2019, any event,
change or condition that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect. On the Closing Date,
the Investment Grade Ratings Criteria are satisfied.

 

125



--------------------------------------------------------------------------------

(d) Fees. The Lenders, the Lead Arrangers and the Administrative Agent shall
have received all invoiced fees required to be paid, and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Closing Date, in each case, to the extent
invoiced at least three Business Days prior to the Closing Date.

(e) Secretary’s Certificates. The Administrative Agent shall have received a
certificate of each Borrower and each other Loan Party, dated the Closing Date
and satisfactory in form and substance to the Administrative Agent, with
appropriate insertions and attachments, reasonably satisfactory in form and
substance to the Administrative Agent, executed by a Responsible Officer of such
Borrower or such Loan Party (or a director, in the case of an NZ Loan Party).

(f) Proceedings of the Loan Parties. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors (or similar
governing body) of each Borrower and each other Loan Party (other than an NZ
Loan Party) authorizing (i) the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and (ii) in the
case of the Borrowers, the borrowings contemplated hereunder, certified by a
Responsible Officer of each such Borrower or such Loan Party as of the Closing
Date, which certification shall be included in the certificate delivered in
respect of such Borrower or such Loan Party pursuant to Section 7.1(e) and shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded (except in the case of an NZ Loan Party, where such
certificate shall be given by a director thereof).

(g) Incumbency Certificates. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, as to the incumbency and
signature of the officers of such Loan Party, as applicable, executing any Loan
Document, which certificate shall be included in the certificate delivered in
respect of such Loan Party pursuant to Section 7.1(e), shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall be
executed by a Responsible Officer and the secretary or any assistant secretary
of such Loan Party (except in the case of an NZ Loan Party, where such
certificate shall be given by a director thereof).

(h) Governing Documents. The Administrative Agent shall have received true and
complete copies of the Governing Documents of each Borrower and each other Loan
Party certified as of a recent date as complete and correct copies thereof by a
Responsible Officer of such Borrower or such Loan Party, which certification
shall be included in the certificate delivered in respect of such Borrower or
such Loan Party pursuant to Section 7.1(e) (except in the case of an NZ Loan
Party, where such certificate shall be given by a director thereof).

(i) Good Standing Certificates. The Administrative Agent shall have received
certificates dated as of a recent date from the Secretary of State or other
appropriate authority evidencing the good standing and/or existence (to the
extent such concept is applicable) of each Borrower and each other Loan Party in
the jurisdiction of its organization or formation.

(j) Legal Opinions. The Administrative Agent shall have received a signed legal
opinion of (i) King & Spalding LLP, counsel to the Loan Parties, (ii) Stewart
McKelvey, Canadian counsel to the Loan Parties, (iii) Venable LLP, counsel to
the Loan Parties, (iv) Allens, Australia counsel to the Administrative Agent and
(v) Bell Gully, New Zealand counsel to the Administrative Agent, in each case,
in form and substance reasonably satisfactory to the Administrative Agent.

 

126



--------------------------------------------------------------------------------

(k) Closing Certificate. The Administrative Agent shall have received a
certificate, executed by a Responsible Officer of the Parent Borrower, dated the
Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, confirming as of the Closing Date that:

(i) each of the representations and warranties made by the Company and each Loan
Party in or pursuant to the Loan Documents to which it is a party shall be true
and correct in all material respects (or if qualified by materiality or Material
Adverse Effect, in all respects) on and as of the Closing Date (except where
such representations and warranties relate to an earlier date, in which case
such representations and warranties shall have been true and correct as of such
earlier date);

(ii) no Default or Event of Default has occurred and is continuing on such date
or would result from any extensions of credit under this Agreement requested to
be made on the Closing Date;

(iii) the Parent Borrower and its Subsidiaries and the Company and its
Subsidiaries, in each case taken as a whole and on a consolidated basis, are,
and immediately before and after giving effect to the transactions expected to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, will be, Solvent;

(iv) there shall not have occurred since December 31, 2019, any event, change or
condition that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect;

(v) the current Debt Rating; and

(vi) the Parent Borrower satisfies the Investment Grade Ratings Criteria.

(l) Know Your Customer. The Administrative Agent and each Lender shall have
received, at least five (5) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation, in each case
as requested at least ten (10) Business Days prior to the Closing Date.

(m) Transactions. The Transactions shall have been, or substantially
concurrently with the Closing Date will be, consummated.

(n) Pro Forma Closing Date Compliance Certificate. The Administrative Agent
shall have received a duly completed Compliance Certificate, executed by a
Financial Officer of the Company, dated the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent, giving pro forma effect to
the transactions to occur on the Closing Date (including, without limitation,
the consummation of the Transactions and all Borrowings and issuances of Letters
of Credit, if any, to occur on the Closing Date and the application of proceeds
thereof), but calculated as of the last day of the fiscal quarter ending
immediately prior to the Closing Date (such Compliance Certificate, the “Pro
Forma Closing Date Compliance Certificate”).

 

127



--------------------------------------------------------------------------------

For the purpose of determining compliance with the conditions specified in this
Section 7.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 7.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 7.2. Conditions to Each Extension of Credit. The agreement of each
Lender and each Letter of Credit Issuer to make any extension of credit
requested to be made by it on any date (including any making of Loans and any
issuance, amendment, renewal or extension of Letters of Credit on the Closing
Date) is subject to receipt of the request therefor in accordance with the terms
of Article II or III, as applicable, and the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Borrower or any Loan Party in or pursuant to the Loan Documents
shall be true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on and as of such date,
before and after giving effect to the extensions of credit requested to be made
on such date and the application of the proceeds therefrom, as if made on and as
of such date (except where such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (or, if qualified by materiality or
Material Adverse Effect, in all respects) as of such earlier date and except
that for purposes of this Section 7.2, the representations and warranties
contained in Section 6.1(a) and (b) shall be deemed to refer to the most recent
statements furnished pursuant to Sections 8.1(a) and (b), respectively).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the extensions
of credit requested to be made on such date.

(c) Alternative Currencies. In the case of an Alternative Currency Tranche Loan
or an L/C Credit Extension to be denominated in an Alternative Currency, or in
the case of the Term A-2 Loan, there shall not have occurred any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Tranche Lenders (in the case of any
Alternative Currency Tranche Loans to be denominated in an Alternative
Currency), the Required Term A-2 Lenders (in the case the Term A-2 Loan) or the
applicable Letter of Credit Issuer (in the case of an L/C Credit Extension to be
denominated in an Alternative Currency) would make it impracticable for such
extension of credit to be denominated in the relevant Alternative Currency.

(d) Designated Borrower. If the applicable Borrower became a Designated Borrower
after the Closing Date, then the conditions of Section 2.18 to the designation
of such Borrower as a Designated Borrower shall have been met to the
satisfaction of the Administrative Agent.

 

128



--------------------------------------------------------------------------------

Each borrowing hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit and each issuance,
amendment, renewal or extension of a Letter of Credit that the conditions
contained in this Section 7.2 have been satisfied as of such date.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until Payment in Full, the Parent Borrower and the Company shall and (except in
the case of the covenants set forth in Sections 8.1, 8.2, 8.8 and 8.13(a) and
(b)) shall cause each of their respective Subsidiaries to:

Section 8.1. Financial Statements. Furnish to the Administrative Agent (which
shall promptly make such information available to the Lenders in accordance with
customary practices):

(a) within 90 days after the end of each fiscal year of the Company (or, if
earlier, 15 days after the date required to be filed with the SEC) (commencing
with the fiscal year ended December 31, 2020), the Company’s audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like statement, qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and accompanied by a certificate of the accounting firm
that reported on such financial statements stating that in the course of its
regular audit of the business of the Company and its consolidated Subsidiaries,
which audit was conducted in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge of any Event of
Default relating to the Financial Covenants that has occurred and is continuing
or, if in the opinion of such accounting firm such an Event of Default has
occurred and is continuing, a statement as to the nature thereof (which
certificate may be limited to the extent required by accounting rules or
guidelines); and

(b) within 45 days after the end of each of the first three fiscal quarters of
the fiscal year of the Company (or, if earlier, 5 days after the date required
to be filed with the SEC) (commencing with the fiscal quarter ended March 31,
2020), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by Financial Officer of the Company as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

129



--------------------------------------------------------------------------------

Any financial statement or other document, reports, proxy statements or other
materials required to be delivered pursuant to this Section 8.1 or Section 8.2
(to the extent any such financial statement or document, reports, proxy
statements or other materials included in materials otherwise filed with the
SEC, including in the Company’s Form 8-K, 10-K or 10-Q) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) such financial statements and/or other documents are posted on the
SEC’s website on the Internet at www.sec.gov, (ii) on which the Parent Borrower
or the Company posts such documents, or provides a link thereto, on the Parent
Borrower’s or the Company’s website address listed on Schedule 12.2 or (iii) on
which such documents are posted on the Parent Borrower’s or the Company’s behalf
on an Internet or Intranet website, if any, to which the Administrative Agent
and each Lender has access (whether a commercial third-party website or a
website sponsored by the Administrative Agent), provided that (A) the Parent
Borrower or the Company shall, at the request of the Administrative Agent or any
Lender, continue to deliver copies (which delivery may be by electronic
transmission (including Adobe pdf copy)) of such documents to the Administrative
Agent or such Lender until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (B) the Parent Borrower or
the Company shall notify (which notification may be by facsimile or electronic
transmission (including Adobe pdf copy)) the Administrative Agent of the posting
of any such documents on any website. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent Borrower or the Company with any request by a
Lender for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

Section 8.2. Certificates; Other Information. Furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with customary practices):

(a) (1) concurrently with the delivery of any financial statements pursuant to
Section 8.1(a) or (b) (commencing with the delivery of the financial statements
for the fiscal quarter ended March 31, 2020) (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) (x) a duly completed Compliance
Certificate signed by a Financial Officer of the Company, which Compliance
Certificate shall (i) include a certification as to whether a Default or Event
of Default has occurred and if a Default or Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) set forth a narrative discussion and analysis of the
financial condition and results of operations of the Company and its
Subsidiaries (on a consolidated basis) for the reporting period then ended and
for the period from the beginning of the then current fiscal year to the end of
such period and (iii) set forth reasonably detailed calculations demonstrating
compliance with the Financial Covenants (including reasonably detailed
calculations that confirm the computations of Unencumbered Asset Value and Total
Asset Value that were utilized in calculating the Financial Covenants reflect
the concentration limits included in the proviso to Unencumbered Asset Value or
Total Asset Value, as applicable), and (y) together with such Compliance
Certificate, each in form and detail reasonably satisfactory to the
Administrative Agent, (i) a statement of the EBITDA contribution by each
component of Unencumbered Asset Value and Total Asset Value for the twelve month
period ending at the end of the most recent fiscal quarter and summary occupancy
reports and location by asset, (ii) a

 

130



--------------------------------------------------------------------------------

certification that all assets utilized in determining Unencumbered Asset Value
fully qualify as Qualified Assets under the applicable Eligibility Criteria and
(iii) a summary of all acquisitions, dispositions or other removals of Qualified
Assets completed during the most recently ended calendar quarter and
(2) concurrently with the delivery of any financial statements pursuant to
Section 8.1(a) (commencing with the delivery of the financial statements for the
fiscal year ended December 31, 2020) a list as of such year-end setting forth
the name and jurisdiction of incorporation of each Subsidiary of a Group Member
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Group Member.

(b) as soon as available, and in any event no later than 90 days after the end
of the fiscal year of the Company, a detailed consolidated budget of the Company
for the following fiscal year (including a projected consolidated balance sheet
of the Company, as of the end of the following fiscal year, the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income, and a description of the underlying assumptions
applicable thereto), and, as soon as available, significant revisions, if any,
of such budget and projections with respect to such fiscal year, which
projections shall in each case be accompanied by a certificate of a Financial
Officer of the Company stating that such projections are based on reasonable
estimates, information and assumptions;

(c) [reserved];

(d) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) of ERISA that any Group Member or any ERISA Affiliate requests
with respect to any Multiemployer Plan to which a Group Member or ERISA
Affiliate is obligated to contribute and (ii) any notices described in
Section 101(l) of ERISA that any Group Member or any ERISA Affiliate requests
with respect to any Multiemployer Plan to which a Group Member or ERISA
Affiliate is obligated to contribute; provided that if the relevant Group Member
or ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, such Group Member or ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Parent Borrower shall provide copies of such
documents and notices promptly after receipt thereof;

(e) promptly after the same are available, and only to the extent not publicly
available on EDGAR, copies of each annual report, proxy or financial statement
or other report or communication sent to the stockholders of the Company, and
copies of all annual, regular, periodic and special reports and registration
statements which the Company may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(f) promptly after the furnishing thereof, copies of any material statement,
report or notice any furnished to any holder of debt securities of any Loan
Party or Subsidiary thereof pursuant to the terms of any material indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 8.1, Section 8.8 or any other clause of this
Section 8.2;

 

131



--------------------------------------------------------------------------------

(g) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and

(h) promptly, such additional financial and other information regarding the
operations, business affairs and financial condition of the Company, the Parent
Borrower and their Subsidiaries as any Lender may from time to time reasonably
request; provided that none of the Company, the Parent Borrower nor any
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes trade secrets
or similar commercially sensitive information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their representatives
or contractors) is prohibited by law, would violate the fiduciary duties owed by
the disclosing party or would violate any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

Each Borrower and the Company and each Lender acknowledge that (a) the
Administrative Agent, any Bookrunner and/or any Lead Arranger may, but shall not
be obligated to, make available to the Lenders and the Letter of Credit Issuers
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 8.2 or otherwise are being distributed through the Platform, any
document or notice that any Borrower has indicated contains Private-Side
Information shall not be posted on that portion of the Platform designated for
such Public Lenders. Each Borrower agrees to clearly and conspicuously mark
“PUBLIC” (which, at a minimum means that the word “PUBLIC” shall appear
prominently on the first page thereof) on all Borrower Materials provided to the
Administrative Agent by or on behalf of such Borrower which contains only
Public-Side Information, and by doing so the Administrative Agent, the
Bookrunners, the Lead Arrangers, the Letter of Credit Issuers and the Lenders
shall be deemed to have been authorized to treat such Borrower Materials as
containing only Public-Side Information. If neither any Borrower nor the Company
has indicated whether a document or notice delivered pursuant to this
Section 8.2 contains Private-Side Information, the Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Private Lenders.

Section 8.3. Lines of Business. Maintain, and not fundamentally and
substantively alter, the character of their business, taken as a whole, from the
business conducted by the Loan Parties and their Subsidiaries, taken as a whole,
on the Closing Date and other business activities which are extensions thereof
or otherwise incidental, reasonably related, or ancillary to any of the
foregoing (and non-core incidental businesses acquired in connection with any
Permitted Acquisition or permitted Investment, which, for the avoidance of
doubt, shall not be included as a line of business for the purposes of
determining Total Asset Value or Eligible Values).

 

132



--------------------------------------------------------------------------------

Section 8.4. Taxes. File or cause to be filed, all federal, state and other tax
returns and reports that are required to be filed and pay all Taxes on any
assessments made against it or any of its property, and all other Taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than (a) any the amount or validity of which are contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP are provided on the books of the relevant Group Member or (b) where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect).

Section 8.5. Maintenance of Existence; Compliance with Law. (a)(i) Preserve,
renew and keep in full force and effect its organizational existence and good
standing under the laws of the jurisdiction of its organization and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 9.4 or 9.12 and except, in the case of
clause (i) (solely with respect to good standing of Group Members other than the
Company and the Borrowers) and clause (ii) above, to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect;
(b) comply with all Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Company, the
Borrowers, the other Group Members and their respective directors, officers and
employees with Anti-Terrorism Laws, Anti-Corruption Laws and applicable
Sanctions.

Section 8.6. Maintenance of Property; Insurance. (a) Keep all property material
to the conduct of and necessary in its business in good working order and
condition, ordinary wear and tear, casualty and condemnation excepted and
(b) maintain with insurance companies that the Company believes (in the good
faith judgment of the management of the Company) are financially sound and
reputable insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually (as determined in the good faith
judgment of the management of the Company) insured against in the same general
area by similarly situated companies engaged in the same or a similar business;
provided that workers compensation and/or health insurance may be maintained
with captive insurance Subsidiaries.

Section 8.7. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
all material respects in conformity with GAAP and all Requirements of Law shall
be made of all dealings and transactions in relation to its business and
activities and (b) permit representatives of the Lenders once each calendar year
upon reasonable prior notice and at a time mutually agreed with the Company (or,
after the occurrence and during the continuation of a Default or an Event of
Default, at any time or frequency) to visit and inspect its properties (to the
extent it is within such Person’s control to permit such inspection), to examine
and make extracts from its books and records (other than materials (i) that
constitute trade secrets or similar commercially sensitive information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
representatives or contractors) is prohibited by law, would violate the
fiduciary duties owed by the disclosing party or would violate any binding
agreement or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product), and to discuss its affairs, finances and
condition with its officers, in each case, at the expense of the Borrowers once
each calendar year (or, after the occurrence and during the continuation of a
Default or an Event of Default, at any time).

 

133



--------------------------------------------------------------------------------

Section 8.8. Notices. Promptly give notice to the Administrative Agent (for
further distribution to each Lender) of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding by or before any arbitrator or
Governmental Authority against or affecting any Group Member that, if adversely
determined, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect;

(c) any action, suit, investigation or proceeding against any Group Member
(i) that, if adversely determined, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect or (ii) which
relates to any Loan Document;

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability to a Group Member in an aggregate amount exceeding $10,000,000;

(e) any transaction or occurrence that results in the material damage,
destruction or rendering unfit for normal use of any of the facilities and
properties owned, leased or operated by any Group Member, that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

(f) any pending or threatened notice or claim, administrative, regulatory or
judicial action, suit, judgment, demand or other written communication by any
other Person alleging or asserting the liability of any Group Member for
investigatory costs, clean-up costs, governmental response costs, damages to
natural resources or other property, personal injuries, fines or penalties or
seeking injunctive relief, in each case relating to the presence, use or Release
of any Material of Environmental Concern or the violation, or alleged violation,
of any Environmental Law, that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;

(g) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect;

(h) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Parent Borrower referred to in Section 5.5(b); and

(i) of any announcement by S&P, Moody’s or Fitch of any change in a Debt Rating.

Each notice pursuant to this Section 8.8 (other than Section 8.8(i)) shall be
accompanied by a statement of a Responsible Officer of the Parent Borrower or
the Company setting forth details of the occurrence referred to therein and
stating what action the Loan Parties have taken and propose to take with respect
thereto. Each notice pursuant to Section 8.8(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

134



--------------------------------------------------------------------------------

Section 8.9. Environmental Laws. (a) Comply with, and use commercially
reasonable efforts to ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply with and
maintain, and take commercially reasonable steps to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws; in each case, except for such non-compliance and
failure to obtain and maintain that could not reasonably be expected to have a
Material Adverse Effect;

(b) Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and (ii) promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives which are being timely contested in good faith
by proper proceedings.

Section 8.10. Additional Subsidiary Guarantors. Cause any Subsidiary of the
Parent Borrower that (i) is a Direct Owner or an Indirect Owner with respect to
any Qualified Asset, (ii) is not a Borrower or a Subsidiary Guarantor and
(iii) becomes a borrower or guarantor of, or otherwise incurs a payment
obligation in respect of, any Indebtedness (other than Pari Passu Obligations
and Indebtedness arising under the Facilities), promptly (and, in any event,
within five (5) Business Days or as otherwise agreed in the sole discretion of
the Administrative Agent) after such incurrence, to become party to a Guarantee
Agreement as a Guarantor and the Parent Borrower shall (x) as and to the extent
requested by the Administrative Agent, deliver to the Administrative Agent the
items referenced in Section 4.01(a)(iii), (iv) and (vi) with respect to each
such Subsidiary, (y) as and to the extent requested by the Administrative Agent,
deliver to the Administrative Agent a favorable opinion of counsel, which
counsel shall be reasonably acceptable to the Administrative Agent, addressed to
the Administrative Agent and each Lender, as to such matters concerning each
such Subsidiary and the Loan Documents as the Administrative Agent may
reasonably request and (z) provide the Administrative Agent with the U.S.
taxpayer identification number for each such Domestic Subsidiary and the unique
identification number issued by its jurisdiction of organization for each such
Foreign Subsidiary and all documentation and other information concerning each
such Subsidiary that the Administrative Agent or any Lender requests in order to
comply with its obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation; it being understood and agreed that any Real Property
owned by such Subsidiary shall cease to be a Qualified Asset in the event that
the requirements set forth in this Section 8.10 (and all other applicable
requirements under this Agreement) are not satisfied or waived.

Section 8.11. Use of Proceeds and Letters of Credit.

(a) Use the proceeds of the Loans and Letters of Credit solely for general
corporate purposes of the Parent Borrower and its Subsidiaries including to
prepay indebtedness under the Existing Credit Agreement and for working capital
and other lawful corporate purposes, in each case not in contravention of the
Loan Documents or applicable law.

 

135



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, no Borrower will request any Borrowing or
Letter of Credit, and no Borrower shall use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, directly or indirectly, the proceeds of any Borrowing or
any Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iii) in any manner that would result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Bookrunner, Lead Arranger, Administrative Agent,
Letter of Credit Issuer, or otherwise) of Sanctions.

Section 8.12. Know Your Customer. Promptly following a request by the
Administrative Agent, any Letter of Credit Issuer or any Lender, provide all
documentation and other reasonably available information that the Administrative
Agent, such Letter of Credit Issuer or such Lender reasonably requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation.

Section 8.13. Maintenance of REIT Status; Stock Exchange Listing; Further
Assurances.

(a) Cause the Company to continue to be treated as a REIT.

(b) Cause the Company’s common Capital Stock to be listed and to remain listed
on the New York Stock Exchange or the NASDAQ Stock Market.

(c) Promptly upon reasonable request by the Administrative Agent, or any Lender
through the Administrative Agent, (a) correct any material defect or manifest
error that may be discovered in any Loan Document, and (b) do, execute,
acknowledge, deliver, record, and take any and all such further acts,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the intention of the Loan Documents.

Section 8.14. Approvals and Authorizations. Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
each Foreign Obligor is organized and existing, and all approvals and consents
of each other Person in such jurisdiction, in each case that are required in
connection with the Loan Documents.

Section 8.15. Payment of Obligations. Pay and discharge its material
obligations, including material Tax liabilities and all Indebtedness as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

136



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until Payment in Full, the Parent Borrower and the Company shall not, and shall
not permit any of their respective Subsidiaries to:

Section 9.1. Financial Covenants.

(a) Total Leverage Ratio. Permit the Total Leverage Ratio for any Reference
Period to be greater than 60%; provided, that the Parent Borrower may elect that
such ratio be permitted to exceed 60% as of the last day of the four
(4) consecutive fiscal quarters immediately following a Material Acquisition,
but in no event shall the Total Leverage Ratio exceed 65% as of the last day of
any fiscal quarter.

(b) Secured Leverage Ratio. Permit the Secured Leverage Ratio for any Reference
Period to be greater than 40%; provided, that the Parent Borrower may elect that
such ratio be permitted to exceed 40% as of the last day of the four
(4) consecutive fiscal quarters immediately following a Material Acquisition,
but in no event shall the Secured Leverage Ratio exceed 45% as of the last day
of any fiscal quarter.

(c) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio for any
Reference Period to be less than 1.50:1.00.

(d) Unsecured Interest Coverage Ratio. Permit the Unsecured Interest Coverage
Ratio for any Reference Period to be less than 1.75 to 1.00.

(e) Unencumbered Leverage Ratio. Permit the Unencumbered Leverage Ratio for any
Reference Period to be greater than 60%; provided, that the Parent Borrower may
elect that such ratio be permitted to exceed 60% as of the last day of the four
(4) consecutive fiscal quarters immediately following a Material Acquisition,
but in no event shall the Unencumbered Leverage Ratio exceed 65% as of the last
day of any fiscal quarter.

Section 9.2. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness (including any Capital Lease
Obligations, securitizations and similar Indebtedness), unless (a) no Default or
Event of Default shall have occurred and is continuing or would result therefrom
and (b) after giving effect to the incurrence of such Indebtedness on a Pro
Forma Basis the Company and its Subsidiaries are in compliance with the
Financial Covenants.

Notwithstanding the foregoing, the Parent Borrower shall not permit any
Qualified Asset Owner to create, issue, incur, assume, become liable in respect
of or suffer to exist any Indebtedness other than Pari Passu Obligations and the
Obligations unless the Parent Borrower and such Qualified Asset Owner has
complied with the requirements of Section 8.10.

Section 9.3. Liens. Directly or indirectly, create, incur, assume or suffer to
exist any Lien on:

(a) any Qualified Asset, other than Permitted Encumbrances;

 

137



--------------------------------------------------------------------------------

(b) any Capital Stock of any Loan Party or any Qualified Asset Owner, other than
Permitted Equity Encumbrances; and

(c) any income or revenues from, or proceeds of, any of the foregoing;

or sign, file or authorize under the Uniform Commercial Code of any jurisdiction
a financing statement that includes in its collateral description any portion of
any Qualified Asset or the Capital Stock of any Loan Party or any Qualified
Asset Owner, or any income or revenue from, or proceeds of, any of the
foregoing.

Section 9.4. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or reorganize itself, in the case of a Domestic
Subsidiary, in any non-U.S. jurisdiction, and in the case of a Foreign
Subsidiary, under the laws of any other non-U.S. jurisdiction, or Dispose
(whether in one transaction or in a series of transactions and whether effected
pursuant to a Division or otherwise) of all or substantially all of the property
or business of the Group Members, except that, if at the time thereof and
immediately after giving effect thereto on a Pro Forma Basis (a) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
immediately before and after giving effect to such Disposition and (b) the
Company and its Subsidiaries are in compliance with the Financial Covenants:

(i) any Person may merge into the Parent Borrower in a transaction in which the
Parent Borrower is the surviving Person, and any Person other than the Company
or the Parent Borrower may merge or amalgamate with or into a Designated
Borrower in a transaction in which the Designated Borrower or a successor by
amalgamation that becomes a Designated Borrower in accordance with Section 2.18
upon such amalgamation, shall be the continuing or surviving entity;

(ii) any Person other than the Parent Borrower may merge into the Company in a
transaction in which the Company is the surviving entity;

(iii) any Person other than a Borrower or the Company may merge or amalgamate
with or into any Subsidiary in a transaction in which the continuing or
surviving entity is a Subsidiary; provided that if (A) only one of the parties
to such merger or amalgamation is a Subsidiary Guarantor, the Subsidiary
Guarantor or a successor by amalgamation that becomes the Subsidiary Guarantor
upon such amalgamation shall be the continuing or surviving entity (and, in the
case where the other party to such merger or amalgamation is a Qualified Asset
Owner, either the continuing or surviving entity shall be a Qualified Asset
Owner or successor by amalgamation that becomes the Qualified Asset Owner or all
Qualified Assets owned or leased by such Qualified Asset Owner shall,
contemporaneously with such merger cease to be included as Qualified Assets in
any calculations hereunder), and (B) if both parties to such merger or
amalgamation are Subsidiary Guarantors and one of the parties thereto is a
Qualified Asset Owner, either the Qualified Asset Owner or a successor by
amalgamation that becomes the Qualified Asset Owner shall be the continuing or
surviving entity or all Qualified Assets owned or leased by such Qualified Asset
Owner shall, contemporaneously with such merger, cease to be included as
Qualified Assets in any calculations hereunder;

 

138



--------------------------------------------------------------------------------

(iv) any Subsidiary may Dispose of its assets to the Parent Borrower or to
another Subsidiary; provided that if one of the parties to such transaction is a
Loan Party, either (A) the Loan Party shall be the transferee or (B) the
transaction is permitted by Section 9.12; and

(v) any Subsidiary which is not a Loan Party or a Qualified Asset Owner may
liquidate or dissolve if the Parent Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrowers.

Section 9.5. Restricted Payments. Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement, cancellation, termination
or other acquisition of, any Capital Stock of any Group Member, whether now or
hereafter outstanding, or make any other distribution in respect thereof,
whether in Cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), directly or indirectly, except that (i) the Parent
Borrower may declare and pay dividends with respect to its Capital Stock payable
solely in additional limited or general partnership interests, (ii) the Company
may declare and pay dividends with respect to its Capital Stock payable solely
in additional common stock, (iii) Subsidiaries may declare and pay dividends
ratably with respect to their Capital Stock, (iv) the Parent Borrower or any
Subsidiary may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Parent
Borrower and its Subsidiaries (including, without limitation, any Plans), (v)
the Parent Borrower may make Restricted Payments the proceeds of which will be
used to pay tax liabilities of Americold Realty Operation, Inc., a Delaware
corporation, to the extent (A) such payments are permitted under the Parent
Borrower’s Governing Documents and (B) such tax liability is attributable to
Americold Realty Operation, Inc.’s ownership of Capital Stock of the Parent
Borrower, (vi) the Parent Borrower and its Subsidiaries may (directly or
indirectly, as the case may be) make Restricted Payments to the Company;
provided that (x) the Parent Borrower shall not make aggregate Restricted
Payments to the Company that are attributable to any period of four consecutive
fiscal quarters in excess of the greater of (A) 90% of Normalized Adjusted FFO
for such period of four consecutive fiscal quarters (less any amounts used for
Investments in Non-Qualified Asset Subsidiaries) and (B) the minimum amount
required for the Company to maintain its REIT status, comply with the minimum
distribution requirement under Section 857(a) of the Code and avoid imposition
on the Company of income and excise taxes under Sections 857 and 4981 of the
Code and (y) if a Default or an Event of Default (other than under
Section 10.1(a) or (h)) has occurred and is continuing, the Parent Borrower may
only make Restricted Payments to the Company in the minimum amounts required to
be made by the Company in order to maintain its status as a REIT; provided
further, however, that the Parent Borrower may not make any Restricted Payments
to the Company if a Default or Event of Default under Section 10.1(a) or (h) has
occurred and is continuing or all or any portion of the Obligations have been
accelerated and (vii) the Company may make Restricted Payments with any amounts
received by it from the Parent Borrower pursuant to clause (vi) of this Section
9.5.

Section 9.6. Transactions with Affiliates. Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate,
except: (a) arrangements in respect of shared services, joint procurement,
corporate expense allocation, information technology licensing

 

139



--------------------------------------------------------------------------------

or in the ordinary course of business at prices and on terms and conditions not
less favorable to the Company, the Parent Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties;
(b) transactions between or among (i) the Parent Borrower and any Subsidiaries
(other than a Subsidiary Guarantor or a Qualified Asset Owner) so long as such
transaction, as of the date such transaction is consummated, would not have or
would not reasonably be expected to have a Material Adverse Effect on the
Borrowers and the Qualified Asset Owners (taken as a whole), (ii) the Parent
Borrower and any Designated Borrower, any Subsidiary Guarantor or any Qualified
Asset Owner or (iii) Subsidiaries (other than Qualified Asset Owners), in each
case not involving any other Affiliate; (c) the consummation of the Transactions
and the payment of the Transaction Costs, and as otherwise permitted by this
Agreement (including with respect to any Restricted Payment permitted by
Section 9.5); (d) as set forth on Schedule 9.6 or any amendment thereto to the
extent such amendment is not adverse, taken as a whole, to the Lenders in any
material respect; (e) if approved by the governing body of such Person in
accordance with applicable law, any indemnity provided for the benefit of
directors of such Person; (f) the payment of fees, expenses, compensation or
employee benefit arrangements to managers, consultants, employees, officers and
outside directors of such Person; (g) transactions between or among Group
Members contemplated by any CMBS Financing; and (h) transactions that are made
on terms substantially as favorable to the Company or such Subsidiary as would
be obtainable by the Company or such Subsidiary at the time in a comparable
arm’s-length transaction with a Person that is not an Affiliate.

Section 9.7. Amendments to Governing Documents. Directly or indirectly, consent
to, approve, authorize or otherwise suffer or permit any waiver, amendment,
supplement, cancellation, termination or other modification of any Governing
Document of the Company, any Borrower, any Guarantor or any Qualified Asset
Owner, in each case if such waiver, amendment, supplement, cancellation,
termination or modification would reasonably be expected to (a) adversely affect
any Loan Party’s ability to repay the Obligations or (b) impair the rights or
interests of the Administrative Agent or any Creditor Party hereunder or under
any Loan Document.

Section 9.8. No Further Negative Pledges. Directly or indirectly, enter into,
incur or permit to exist any Contractual Obligation (other than any Loan
Document or any Permitted Pari Passu Provision) that prohibits, restricts or
imposes any condition upon the ability of (a) any Borrower, any Qualified Asset
Owner or any other Loan Party to create, incur or permit to exist any Lien upon
any of its property or assets (including the Capital Stock owned by such
Borrower or such Loan Party), (b) any Borrower or Subsidiary to make Restricted
Payments to the Parent Borrower or any other Loan Party or to make or repay
loans or advances to the Parent Borrower or any other Loan Party or to guarantee
Indebtedness of the Parent Borrower or any other Loan Party or (c) any Borrower
or any Subsidiary to otherwise transfer (including by way of a pledge) property
to a Borrower or a Loan Party; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by Requirements of Law, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness (and, for the
avoidance of doubt, such restrictions do not apply to any Qualified Asset or to
the Capital Stock of any Loan Party or any Qualified Asset Owner), (iv)
[reserved], (v) the

 

140



--------------------------------------------------------------------------------

foregoing shall not apply to restrictions or conditions in joint venture
agreements and other similar agreements applicable to Joint Ventures that are
applicable solely to such Joint Venture and entered into in the ordinary course
of business, (vi) the foregoing shall not apply to restrictions or conditions
that are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions solely relate
to the assets subject thereto, (vii) clause (a) of the foregoing shall not apply
to customary restrictions or conditions restricting assignment of any agreement
entered into in the ordinary course of business, (viii) the foregoing shall not
apply to provisions restricting the granting of a security interest in
Intellectual Property contained in licenses or sublicenses by the Parent
Borrower and its Subsidiaries of such Intellectual Property, which licenses and
sublicenses were entered into in the ordinary course of business (in which case
such restriction shall relate only to such Intellectual Property), and (ix) the
foregoing shall not apply to restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business.

Section 9.9. Use of Proceeds. Use the proceeds of any Loan or Letter of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

Section 9.10. Investments. Make or allow any Investment, unless immediately
before and after giving effect to such Investment on a Pro Forma Basis, (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (ii) the Company and its Subsidiaries are in compliance
with the Financial Covenants.

Section 9.11. Changes in Fiscal Periods. (a) Permit the fiscal year of the
Company or the Borrowers to end on a day other than December 31 or change the
Company’s or the Borrowers’ method of determining fiscal quarters or (b) make
any change in accounting policies or reporting practices, except as required or
permitted by GAAP.

Section 9.12. Asset Sales. Dispose of any property or asset, including Capital
Stock owned by it, unless immediately before and after giving effect to such
Disposition on a Pro Forma Basis (a) no Default or Event of Default shall have
occurred and be continuing or would result from such Disposition, (b) the
Company and its Subsidiaries are in compliance with the Financial Covenants and
(c) if any Subsidiary Guarantor consummates a Division, the Parent Borrower
shall cause each Division Successor to comply with any applicable obligations
under Section 8.10.

Section 9.13. Environmental Matters. (a) Use, or permit any other Person to use,
any of the Properties or any portion thereof as a facility for the handling,
processing, storage or disposal of Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute a violation of
Environmental Law or would reasonably be expected to result in any Environmental
Liability where any such use, conduct or other activity has not had and could
not reasonably be expected to have a Material Adverse Effect or (b) conduct, or
permit any other Person to conduct, any activity at any of its Properties or use
any of its Properties in any manner that could reasonably be contemplated to
cause a Release of Materials of Environmental Concern on, upon or into such
Property, or any other location, that would reasonably be expected to result in
any Environmental Liability, in each case except, with respect to any Property
that is not a Qualified Asset, where any such use, conduct or other activity has
not had and could not reasonably be expected to have a Material Adverse Effect.

 

141



--------------------------------------------------------------------------------

Section 9.14. Sanctions; Anti-Corruption; Anti-Money Laundering.

(a) Directly or indirectly, use the proceeds of any Borrowing or Letter of
Credit, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund,
finance or facilitate any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or in any other manner that
would result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Bookrunner, Lead Arranger, Administrative Agent, Letter of Credit Issuer, or
otherwise) of Sanctions.

(b) Directly or indirectly, use the proceeds of any Borrowing or any Letter of
Credit in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Terrorism Laws.

(c) Directly or indirectly engage in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable Law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering or violate these
laws or any other applicable anti-money laundering law or engage in these
actions.

Section 9.15. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Loan Parties and their Subsidiaries on the Closing Date or other business
activities which are extensions thereof or otherwise incidental, reasonably
related or ancillary thereto.

ARTICLE X

EVENTS OF DEFAULT

Section 10.1. Events of Default. If any of the following events shall occur and
be continuing:

(a) (i) the Borrowers or any other Loan Party shall fail to pay any principal of
any Loan or any Unpaid Drawing, including any L/C Borrowing, when due in
accordance with the terms hereof and in the currency required hereunder; or
(ii) the Borrowers or any other Loan Party shall fail to pay any interest on any
Loan, any fee or any other amount payable hereunder or under any other Loan
Document within five (5) Business Days after any such interest on any Loan, fee
or other amount payable hereunder or under any other Loan Document becomes due
in accordance with the terms hereof; or

(b) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of any Loan Party herein or in any other Loan
Document or that is contained in any certificate or other document furnished by
it at any time under or in connection with this Agreement or any such other Loan
Document shall prove to have been inaccurate or misleading in any material
respect on or as of the date made or deemed made (or, to the extent qualified by
materiality, shall be inaccurate or misleading in any respect after giving
effect to such qualification when made or deemed made); or

 

142



--------------------------------------------------------------------------------

(c) the Company or any Loan Party shall default in the observance or performance
of any agreement contained in (i) Section 8.1(a) or (b), Section 8.2(a)(1)(x),
Section 8.2(c), Section 8.5(a)(i) (solely with respect to the existence of the
Company, any Borrower, any Qualified Asset Owner, or any Guarantor),
Section 8.8, Section 8.10, or Section 8.13 or Article IX or Article XIII of this
Agreement or any Guarantor fails to perform or observe any term, covenant or
agreement contained in the Guarantee Agreement, (ii) Section 8.6(b) and such
default shall continue unremedied for a period of 10 days or (iii)
Section 8.2(a) (not specified in clause (i) above) and such default shall
continue unremedied for a period of 15 days; or

(d) [intentionally omitted]; or

(e) any Group Member shall default in the observance or performance of any
agreement contained in Section 8.11;

(f) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (e) above), and such default shall continue
unremedied for a period of 30 days after the earlier of (i) the date upon which
an officer of the Company or any Borrower obtains knowledge of such default or
(ii) the date upon which the Parent Borrower has received written notice of such
default from the Administrative Agent or the Required Lenders;

(g) any Group Member shall (i) default in making any payment when due, after the
expiration of any applicable grace or cure periods (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) in respect of
any Indebtedness (excluding any Indebtedness hereunder and any Non-Recourse
Indebtedness) having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of (or, with respect to any Swap
Agreements, a Swap Termination Value of) more than $75,000,000; or (ii) default
in the observance or performance of any other agreement or condition relating to
any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) or, in the case of a Swap Agreement, the
applicable counterparty, to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due (or to be terminated) or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity or, in the case of any such Indebtedness
constituting a Guarantee Obligation, to become payable or cash collateral in
respect thereof to be demanded, or, in the case of a Swap Agreement, to cause
the termination thereof or an Early Termination Date (as defined in such Swap
Agreement) results therefrom; provided that clauses (i) (other than in the case
of clause (x) below) and (ii) shall not apply to (x) Secured Indebtedness that
becomes due as a result of the Disposition or transfer of the property or assets
securing such Indebtedness, if such Disposition or transfer is permitted
hereunder and under the documents providing for such Indebtedness and
(y) Indebtedness that is convertible into Capital Stock and has been converted
to Capital Stock in accordance with its terms and such conversion is not
prohibited hereunder; or

 

143



--------------------------------------------------------------------------------

(h) (i) any Group Member shall commence or consent to the institution of any
case, proceeding or other action (A) under any Debtor Relief Law, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
administration, winding-up, liquidation, dissolution, composition or other
relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
Controller, administrator or other similar official for it or for all or any
material part of its property; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, unstayed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a writ
or warrant of attachment, execution, distraint or similar process against all or
any material party of its property that results in the entry of an order for any
such relief that shall not have been released, vacated, discharged, or stayed or
fully bonded pending appeal within 60 days from the entry thereof; or (iv) any
Group Member shall become unable or admit in writing its inability or fails
generally to pay its debts as they become due (or, in respect of any Group
Member organized and existing under the laws of Australia (or any of its
jurisdictions), is presumed under the Australian Corporations Act to be unable
to pay its debts as they become due and payable whether at stated maturity or
otherwise); or (v) any Group Member shall make a general assignment for the
benefit of its creditors; or (vi) any Group Member incorporated in New Zealand
shall be made subject to statutory management; or

(i) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in (i) a
Material Adverse Effect or (ii) liability to any Group Member in an aggregate
amount exceeding $50,000,000; or

(j) (i) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (to the extent not covered by
insurance or third-party indemnities as to which the relevant insurance company
or third party has not denied coverage) of $75,000,000 or more or (ii) one or
more non-monetary final judgments or decrees shall be entered against any Group
Member that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (x) enforcement
proceedings are commenced by any creditor upon such judgment or decree, or
(y) there is a period of 30 consecutive days during which such judgment or
decree is not vacated, discharged, stayed or bonded pending appeal; or

(k) any provision of any Loan Document, including the Guarantee Obligations
contained in the Guarantee Agreement or in this Agreement, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; any Loan Party or any of their respective
Subsidiaries or Affiliates contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or

 

144



--------------------------------------------------------------------------------

(l) a Change of Control;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (h) above with respect to the Company or the
Parent Borrower, the Commitments shall automatically terminate and the Loans
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents shall immediately and automatically become due and
payable and the deposit of cash collateral in respect of Letter of Credit
Exposure in accordance with Section 3.8 shall immediately and automatically
become due, or (B) if such event is any other Event of Default, the
Administrative Agent shall at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions: (i) declare the
commitment of each Lender to make Loans and any obligation of the Letter of
Credit Issuers to make L/C Credit Extensions to be terminated forthwith,
whereupon such commitments and obligations shall immediately terminate;
(ii) declare the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable;
(iii) require all Loans denominated in an Alternative Currency to be immediately
redenominated into Dollars in the amount of the Dollar Equivalent thereof;
(iv) require the deposit of cash collateral in respect of Letter of Credit
Exposure in accordance with Section 3.8 and (v) exercise on behalf of itself,
the Lenders and the Letter of Credit Issuers all rights and remedies available
to it, the Lenders and the Letter of Credit Issuers under the Loan Documents
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by each Borrower,
the Company and each other Loan Party.

Section 10.2. Application of Funds. After the exercise of remedies provided for
in Section 10.1 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in Section 10.1), any amounts received on account of
the Obligations shall, subject to the provisions of Sections 2.16 and 3.8, be
applied by the Administrative Agent in the following order.

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.10, 2.11, 3.5 or 5.4) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Letter of Credit Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the
Letter of Credit Issuers arising under the Loan Documents and amounts payable
under Sections 2.10, 2.11, 3.5 or 5.4, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
Letter of Credit Issuers in proportion to the respective amounts described in
this clause Third payable to them;

 

145



--------------------------------------------------------------------------------

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Specified Swap Agreements and Specified Cash Management Agreements, ratably
among the Lenders, the Letter of Credit Issuers, the Qualified Counterparties
and the Cash Management Banks in proportion to the respective amounts described
in this clause (a) and (b) to the Administrative Agent for the account of the
Letter of Credit Issuers, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit issued by such
Letter of Credit Issuer to the extent not otherwise Cash Collateralized by the
Parent Borrower pursuant to Section 3.8, ratably in proportion to the respective
amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent Borrower or as otherwise required by law.

Subject to Section 3.8, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements and Specified Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Qualified Counterparty, as the case may be. Each Cash Management Bank or
Qualified Counterparty not a party to the Credit Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article XI hereof for itself and its Affiliates as if a
“Lender” party hereto.

ARTICLE XI

THE AGENTS

Section 11.1. Appointment.

Each Lender and each Letter of Credit Issuer hereby irrevocably designates and
appoints Bank of America to act on its behalf as the Administrative Agent under
this Agreement and the other Loan Documents, and each such Lender and each such
Letter of Credit Issuer irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or any Letter of Credit Issuer, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. The provisions of this Article
XI (except for Section 11.9) are solely for the benefit of the Agents,

 

146



--------------------------------------------------------------------------------

the Lenders and the Letter of Credit Issuers, and neither the Company nor any
other Loan Party shall have any rights as a third party beneficiary of any of
the provisions thereof. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

Section 11.2. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

Section 11.3. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

147



--------------------------------------------------------------------------------

Neither any Agent nor any of their respective officers, directors, employees,
agents, advisors, attorneys-in-fact or Affiliates shall be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 12.1 and 10.1) or
(ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by a final and nonappealable
judgment.

Neither any Agent nor any of their respective officers, directors, employees,
agents, advisors, attorneys-in-fact or Affiliates shall be responsible for or
have any duty to ascertain or inquire into (i) any recital, statement, warranty
or representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report, statement or other
document referred to, provided for herein or therein, delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the value,
validity, enforceability, effectiveness, genuineness or sufficiency of this
Agreement, any other Loan Document or any other agreement, instrument or
document, any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder, or (v) as to the observance or performance
of any of the agreements contained in, or the satisfaction of any condition set
forth in Article VII or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent this Agreement or
any other Loan Document, or to inspect the properties, books or records of any
Loan Party.

Section 11.4. Reliance by Agent. The Administrative Agent shall be entitled to
rely, and shall be fully protected in, and shall not incur any liability for,
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy or email message, statement, order or other document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or a Letter of Credit
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Letter of Credit Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Letter of
Credit Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in this Agreement or the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that

 

148



--------------------------------------------------------------------------------

may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in this Agreement or the other Loan Documents), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders,
all the Letter of Credit Issuers and all future holders of the Loans and the L/C
Participations.

Section 11.5. Notice of Default. The Administrative Agent shall be deemed not to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, a Letter of
Credit Issuer or a Loan Party referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders and the Letter of
Credit Issuers. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in this Agreement or the other
Loan Documents); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders and the Letter of Credit Issuers.

Section 11.6. Non-Reliance on Agents and Other Lenders. Each Lender and each
Letter of Credit Issuer expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, advisors,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any Affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
Letter of Credit Issuer. Each Lender and each Letter of Credit Issuer represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender or Letter of Credit Issuer, or upon any of the Related Parties
of any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates and made its own
decision to make its extensions of credit hereunder and enter into this
Agreement. Each Lender and each Letter of Credit Issuer also represents that it
will, independently and without reliance upon any Agent or any other Lender or
Letter of Credit Issuer, or upon any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders and the Letter of Credit Issuers by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender or Letter of Credit Issuer with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or Affiliates.

 

149



--------------------------------------------------------------------------------

Section 11.7. Indemnification. The Lenders agree to indemnify the Administrative
Agent (or any sub-agent thereof), each other Agent, each Letter of Credit Issuer
and each Related Party of any of the foregoing (each, an “Agent Indemnitee”) (to
the extent not reimbursed by the Borrowers and without limiting the obligation
of the Borrowers to do so), ratably according to their respective pro rata share
(as defined below) in effect on the date on which indemnification is sought
under this Section, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnitee in any way relating to or arising out of, the Commitments,
the Loans, the Letters of Credit, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent Indemnitee under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, willful misconduct, bad faith or fraud; provided
further, with respect to such unpaid amounts owed to any Letter of Credit Issuer
in its capacity as such, or to any Related Party of any of Letter of Credit
Issuer acting for such Letter of Credit Issuer in connection with such capacity,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts.
For purposes of this Section, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the total Revolving Credit Exposures, unused
Revolving Credit Commitments and, except for purposes of the second proviso of
the immediately preceding sentence, the outstanding Term Loans and unused Term
Commitments, in each case at that time. If any indemnity furnished to any Agent
Indemnitee for any purpose shall, in the opinion of such Agent Indemnitee, be
insufficient or become impaired, such Agent Indemnitee may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided that in no event shall this
sentence require any Lender to indemnify any Agent Indemnitee against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s pro rata share (as defined
below) thereof in effect on the date on which indemnification is sought under
this Section; and provided further, this sentence shall not be deemed to require
any Lender to indemnify any Agent Indemnitee against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence. The agreements
in this Section shall survive the termination of this Agreement and the
Commitments and the payment of the Loans and all other amounts payable
hereunder.

Section 11.8. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
though such Agent were not an Agent and without any duty to account therefor to
the Lenders. Each Agent shall have the same rights and powers in its capacity as
a Lender or Letter of Credit Issuer under this Agreement and the other Loan
Documents

 

150



--------------------------------------------------------------------------------

as any Lender or Letter of Credit Issuer, as applicable, and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders”, and
the terms “Letter of Credit Issuer” and “Letter of Credit Issuers”, shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include each Agent in its individual capacity as such.

Section 11.9. Successor Agent. The Administrative Agent may resign as the
Administrative Agent upon notice to the Lenders, the Letter of Credit Issuers
and the Parent Borrower. If the Administrative Agent shall resign as the
Administrative Agent under this Agreement and the other Loan Documents, then
upon any such resignation, the Required Lenders shall have the right to appoint
a successor, which successor agent shall (unless an Event of Default under
Section 10.1(a) or (h) with respect to any of the Borrowers shall have occurred
and be continuing) be subject to approval by the Parent Borrower (which approval
shall not be unreasonably withheld or delayed). If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders,
the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank, which successor agent shall (unless (i) an
Event of Default under Section 10.1(a) or (h) with respect to the Parent
Borrower shall have occurred and be continuing or (ii) such successor agent is a
Lender) be subject to approval by the Parent Borrower (which approval shall not
be unreasonably withheld or delayed by the Parent Borrower). If no successor
agent has accepted appointment as the Administrative Agent by the Resignation
Effective Date, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Required Lenders shall assume
and perform all of the duties of the Administrative Agent hereunder until such
time, if any, as a successor agent is appointed as provided for above. With
effect from the Resignation Effective Date (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Letter of Credit
Issuers under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Letter
of Credit Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of its appointment as the Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than as provided in Section 5.4(i) and other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent as of the
Resignation Effective Date), the term “Administrative Agent” shall mean such
successor agent, and the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section), without any
other or further act or deed on the part of such former Administrative Agent or
any of the parties to this Agreement or any holders of the Loans. The fees
payable by the Parent Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Parent Borrower and such successor. After the Administrative Agent’s resignation

 

151



--------------------------------------------------------------------------------

hereunder, the provisions of this Article and Section 11.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring Administrative Agent was acting
as the Administrative Agent and (ii) after such resignation for as long as any
of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

Section 11.10. Bookrunners; Lead Arrangers; Syndication Agents; Documentation
Agents. Anything herein to the contrary notwithstanding, none of the
Bookrunners, Lead Arrangers, Syndication Agents or Documentation Agents shall
have any duties, responsibilities, obligations, liabilities, powers or rights
hereunder or under any of the other Loan Documents in its capacity as such.

Section 11.11. Agents May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Letter of
Credit Issuers and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Letter of Credit Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Letter of Credit
Issuers and the Administrative Agent under any Loan Document) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator,
Controller, administrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender, each Letter of Credit Issuer and
each other Creditor Party to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, the Letter of Credit Issuers or the other
Creditor Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement or any other Loan Document.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Letter
of Credit Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or any Letter of Credit Issuer in any such proceeding.

 

152



--------------------------------------------------------------------------------

Section 11.12. Guaranty Matters. Subject to Section 12.1, without further
written consent or authorization from any Creditor Party, the Administrative
Agent may execute any documents or instruments necessary to release any
Subsidiary Guarantor from its Guarantee Obligations in respect of the
Obligations under the Loan Documents if such Person ceases to be a Subsidiary
(or ceases to be obligated to guarantee the Obligations). The execution and
delivery of any such documents shall be without recourse to, or representation
or warranty by, the Administrative Agent.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its Guarantee Obligations in respect of the
Obligations under the Loan Documents pursuant to this Section 11.12.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Parent Borrower, the Administrative Agent, and each Creditor Party hereby
agree that except with respect to the set off rights of any Lender set forth in
Section 12.7 or with respect to a Creditor Party’s right to file a proof of
claim in an insolvency proceeding, no Creditor Party shall have any right
individually to enforce any Guarantee Obligations, it being understood and
agreed that all powers, rights, and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Creditor Parties,
in accordance with the terms hereof and thereof.

In furtherance of the foregoing and not in limitation thereof, no Specified Cash
Management Agreement or Specified Swap Agreement will create (or be deemed to
create) in favor of any Creditor Party that is a party thereto any rights in
connection with the management or release of the obligations of any Loan Party
under this Agreement or any other Loan Document. By accepting the benefits of
the Guarantee, each Creditor Party that is a party to any such Specified Cash
Management Agreement or Specified Swap Agreement shall be deemed to have
appointed the Administrative Agent to serve as administrative agent under the
Loan Documents and agreed to be bound by the Loan Documents as a Creditor Party
thereunder, subject to the limitations set forth in this paragraph. No Creditor
Party that is a party to any such Specified Cash Management Agreement or
Specified Swap Agreement that obtains the benefits of any Guarantee Obligation
by virtue of the provisions hereof or of any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document other than in its capacity as a
Lender, Letter of Credit Issuer or Agent and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article XI to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Specified Cash Management Agreements
and Specified Swap Agreements.

Section 11.13. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Bookrunners and the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

153



--------------------------------------------------------------------------------

(i) Such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Bookrunners and the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that none of the Administrative
Agent, any Bookrunner or any Lead Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).

 

154



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.1. Amendments and Waivers.

(a) Subject to Section 2.9 and Section 12.1(b), and except as otherwise
expressly provided herein, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Parent Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(i) waive any condition set forth in Section 7.1 without the written consent of
each Lender;

(ii) without limiting the generality of clause (i) above, waive any condition
set forth in Section 7.2 as to any Dollar Tranche Loan or any Letter of Credit
without the written consent of the Required Tranche Lenders, any Alternative
Currency Tranche Loan without the written consent of the Required Tranche
Lenders, any Term A-1 Loan without the written consent of the Required Term A-1
Lenders or any Term A-2 Loan without the written consent of the Required Term
A-2 Lenders;

(iii) extend (except as provided in Section 2.17) or increase the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 10.1)
without the written consent of such Lender;

(iv) forgive or otherwise reduce the principal amount or extend the final
scheduled date of maturity of any Loan or Unpaid Drawings, reduce the stated
rate of any interest or (subject to clause (4) of the second proviso to this
Section 12.1) fee payable hereunder (except in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders)) or extend the scheduled
date of any payment thereof, or postpone the scheduled date of expiration of any
Commitment, in each case without the written consent of each Lender directly and
adversely affected thereby (it being understood that any waiver of any condition
precedent in Section 7.1 or 7.2, any obligation of any Borrower to pay default
interest or amendment to Section 2.8(c), or any waiver of any Default or Event
of Default, and any waiver or amendment of any mandatory prepayment or
reduction, any waiver or amendment to the financial covenant definitions,
financial ratios or any component thereof, shall be deemed not to have resulted
in any increase in the Commitment of any Lender, or forgiveness, reduction,
extension or postponement referred to in clause (iii) or (iv) of this proviso);

(v) (w) change any provision of this Section 12.1, reduce any percentage
specified in the definition of Required Lenders, Required Revolving Lenders,
Required Term Lenders, Required Tranche Lenders or Majority in Interest or
change any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent, (x) consent to the

 

155



--------------------------------------------------------------------------------

assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents (other than, with respect to
any Designated Borrower, pursuant to Section 2.18(e)) or (y) release (1) the
guarantee of the Obligations provided by the Company pursuant to Article XIII,
(2) the guaranty, surety and joint and several liability of the Parent Borrower
pursuant to Section 2.19 or (3) all or substantially all of the value of the
Guarantee Obligations under the Guarantee Agreement (other than in connection
with any release of a Guarantor permitted by the Loan Documents), in each case
without the written consent of all Lenders;

(vi) amend, modify or waive any provision of any Loan Document in a manner that
by its terms adversely affects the rights of Lenders holding Loans or
Commitments of any Class in respect of the right to or priority of payments of
the Lenders holding Loans or Commitments of such Class differently than such
amendment, modification or waiver affects the rights of the Lenders holding
Loans or Commitments of any other Class in respect of the right to or priority
of payments, without the written consent of the Majority in Interest of the
adversely affected Class of Lenders;

(vii) (x) amend or modify the definition of “Applicable Percentage”, (y) amend,
modify or waive the provisions of Section 10.2 or Section 4.02 of the Guarantee
Agreement, (z) amend, modify or waive the provisions of Sections 5.1 or 5.3(c)
in a manner that would alter the pro rata sharing of payments required thereby,
in each case without the written consent of each Lender; provided, that (i) with
the consent of the Required Lenders, such terms and provisions may be amended on
customary terms in connection with an “amend and extend” transaction, but only
if all Lenders that consent to such “amend and extend” transaction are treated
on a pro rata basis, (ii) such terms and provisions may be amended in connection
with the establishment of any Additional TL Tranche, with the consent of the
Administrative Agent and the Lenders providing commitments for such Additional
TL Tranche, so long as such payments continue to be (1) based on each Lender’s
Applicable Percentage with respect to the Classes of Loans and the Facilities in
which it participates and (2) distributed ratably as between the Classes of
Loans and the Facilities; or

(viii) amend Section 1.10 or the definition of “Alternative Currency” without
the written consent of each Alternative Currency Tranche Lender, except as
otherwise provided in Section 1.10;

and, provided further, that (1) no amendment, waiver or consent shall, unless in
writing and signed by Letter of Credit Issuer in addition to the Lenders
required above, affect the rights or duties of such Letter of Credit Issuer
under this Agreement or any Issuer Document relating to any Letter of Credit
issued or to be issued by it; (2) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, (x) affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document or (y) amend or waive, or
consent to any departure from, the definitions of “LIBOR”, “LIBOR Screen Rate”,
“LIBOR Successor Rate”, “SOFR”, “Term SOFR”, “LIBOR Successor Rate Conforming
Changes” or “Scheduled Unavailability Date” or the provisions of Section 2.9;
and (3) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto;

 

156



--------------------------------------------------------------------------------

provided that any amendment, waiver or other modification of this Agreement that
by its terms affects the rights or duties under this Agreement of the Lenders of
a particular Class (but not the Lenders of any other Class), may be effected
solely by an agreement or agreements in writing entered into by the Parent
Borrower and the Majority in Interest of the affected Class of Lenders that
would be required to consent thereto under this Section if such Class of Lenders
were the only Class of Lenders hereunder at the time. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and the Letter of Credit Issuers and shall be binding upon the Loan
Parties, the Lenders, Letter of Credit Issuers, the Administrative Agent and all
future holders of the Loans and the L/C Participations. In the case of any
waiver, the Loan Parties, the Lenders, the Letter of Credit Issuers and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Notwithstanding the foregoing, the consent
of the Lenders or the Required Lenders, as the case may be, shall not be
required to effect the provisions of Section 2.14(f) in accordance with the
terms thereof.

(b) Notwithstanding any provision herein to the contrary,

(i) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) any Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender and (z) the outstanding principal balance of any Loan held by
any Defaulting Lender may not be reduced without the consent of such Lender;

(ii) any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Parent Borrower and the
Administrative Agent (but without the consent of any Lender or other Loan Party)
to cure any obvious error or any error or omission of an administrative or
technical nature jointly identified by the Parent Borrower and the
Administrative Agent so long as, in each case, the Lenders shall have received
at least five Business Days prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from (x) the Required Lenders stating
that the Required Lenders object to such amendment or (y) if directly and
adversely affected by such amendment, any Letter of Credit Issuer stating that
it objects to such amendment.

Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Parent Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the

 

157



--------------------------------------------------------------------------------

benefits of this Agreement and the other Loan Documents with the Term Loans and
the Revolving Credit Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and other definitions related to such
new Term Loans and Revolving Credit Loans.

Section 12.2. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Parent Borrower or any other Loan Party, the Administrative Agent
or any Letter of Credit Issuer, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 12.2; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Parent
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications.

(i) Notices and other communications to the Letter of Credit Issuers and the
Lenders hereunder or under any other Loan Document may be delivered or furnished
by electronic communication (including e-mail, FpML messaging and Internet or
intranet websites, including the Platform) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, III, IV or V if such Person has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, any Letter of
Credit Issuer or the Parent Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

158



--------------------------------------------------------------------------------

(ii) Unless the Administrative Agent otherwise prescribes, (x) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (y) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(x) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(x) and (y), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice e-mail or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(iii) THE PLATFORM AND ANY APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. NONE OF THE AGENTS OR ANY OF THEIR RESPECTIVE RELATED
PARTIES WARRANT THE ACCURACY, ADEQUACY, OR COMPLETENESS OF THE BORROWER
MATERIALS, THE APPROVED ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS, THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENTS
OR THEIR RESPECTIVE RELATED PARTIES IN CONNECTION WITH THE PLATFORM OR THE
APPROVED ELECTRONIC COMMUNICATIONS. In no event shall the Administrative Agent
or any of its Related Parties have any liability to any Loan Party, any Lender,
any Letter of Credit Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or Approved Electronic Notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet.

(iv) Each Loan Party, each Lender, each Letter of Credit Issuer and each Agent
agrees that the Administrative Agent may, but shall not be obligated to, store
any Approved Electronic Communications on the Platform in accordance with the
Administrative Agent’s customary document retention procedures and policies.

(c) Change of Address. Each Loan Party, the Administrative Agent and each Letter
of Credit Issuer may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Parent Borrower,
the Administrative Agent and the Letter of Credit Issuers. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

159



--------------------------------------------------------------------------------

(d) Private-Side Information Contacts. In addition to the foregoing, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public-Side Information” portion of the Platform and that
may contain Private-Side Information. In the event that any Public Lender has
determined for itself to not access any information disclosed through the
Platform or otherwise, such Public Lender acknowledges that (i) other Lenders
may have availed themselves of such information and (ii) neither the Borrowers
nor the Administrative Agent has any responsibility for such Public Lender’s
decision to limit the scope of the information it has obtained in connection
with this Agreement and the other Loan Documents.

(e) Reliance by Administrative Agent, Letter of Credit Issuers and Lenders. The
Administrative Agent, the Letter of Credit Issuers and the Lenders shall be
entitled to rely and act upon any notices (including telephonic notices,
Committed Loan Notices, and Letter of Credit Applications) purportedly given by
or on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Letter of Credit Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 12.3. No Waiver; Cumulative Remedies; Enforcement. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
any Letter of Credit Issuer or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.1 for the benefit of all the
Lenders and Letter of Credit Issuers; provided, however, that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
Letter of Credit Issuer from exercising the rights and remedies that inure to
its benefit (solely in its capacity as a Letter of Credit Issuer) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 12.7(b) (subject to the terms of Section 12.7(a)), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative

 

160



--------------------------------------------------------------------------------

Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 10.1 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to
Section 12.7(a), any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

Section 12.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in any other Loan Document and in any document,
certificate or statement delivered pursuant hereto or thereto, or in connection
herewith or therewith, shall survive the execution and delivery hereof and
thereof and the making of the Loans and other extensions of credit hereunder.
Such representations and warranties have been or will be relied upon by the
Administrative Agent, each Letter of Credit Issuer and each Lender, regardless
of any investigation made by the Administrative Agent, any Letter of Credit
Issuer or any Lender or on their behalf and notwithstanding that the
Administrative Agent, any Letter of Credit Issuer or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Loan
or L/C Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding other than (a) Specified Cash
Management Obligations, (b) Specified Swap Obligations and (c) any contingent
obligations or contingent indemnification obligations not then due or asserted.

Section 12.5. Payment of Expenses; Damages Waiver. The Borrowers agree (a) to
pay or reimburse the Bookrunners, the Lead Arrangers, the Administrative Agent
and their respective Affiliates for all their reasonable and documented and
invoiced out-of-pocket costs and expenses (including the reasonable and
documented and invoiced fees, disbursements and other charges of legal counsel
which shall be limited to one primary counsel for the Bookrunners, Lead
Arrangers and the Administrative Agent, taken as a whole, a single counsel in
each relevant jurisdiction for all such Persons, taken as a whole (which may
include a single firm of special counsel acting in multiple jurisdictions) and,
in the case of an actual or perceived conflict of interest where the Person
affected by such conflict informs the Parent Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel (and, if
reasonably necessary, one firm of local counsel) for such affected Person (or
similarly affected Persons taken as a whole)) incurred in connection with the
syndication, development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the Transactions contemplated hereby and
thereby, including any filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Parent Borrower prior to
the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay all reasonable
and documented and invoiced out-of-pocket expenses incurred by any Letter of
Credit Issuer in connection with the issuance, amendment, renewal or extension
of Letters of Credit or any demand for payment thereunder, (c) to pay or
reimburse the Bookrunners, the Lead Arrangers, the Administrative Agent, the
Letter of Credit Issuers and the Lenders for all their respective reasonable and
documented and invoiced out-of-pocket expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including (i) the reasonable and documented and invoiced fees, disbursements and
other charges

 

161



--------------------------------------------------------------------------------

of legal counsel which shall be limited to one primary counsel for the
Bookrunners, the Lead Arrangers, the Administrative Agent, the Letter of Credit
Issuers and the Lenders, taken as a whole, one local counsel in each relevant
jurisdiction for all such Persons, taken as a whole (if reasonably necessary),
and, in the case of an actual or perceived conflict of interest where the Person
affected by such conflict informs the Parent Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel (and, if
reasonably necessary, one firm of local counsel in each relevant jurisdiction)
for such affected Person (or similarly affected Persons taken as a whole), in
each case excluding allocated costs of in-house counsel, and (ii) the reasonable
and documented and invoiced fees and expenses of other consultants and advisers
approved by the Parent Borrower, (d) to pay, indemnify, and hold, the
Administrative Agent, each Letter of Credit Issuer and each Lender harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (e) to pay, indemnify, and hold
each Lender, each Bookrunner, each Lead Arranger, the Administrative Agent, each
Letter of Credit Issuer and the Affiliates of each of the foregoing and each of
their respective Related Parties (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the syndication, execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including any of the foregoing relating to the use of proceeds of the Loans or
the issuance of any Letter of Credit (including any refusal by any Letter of
Credit Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or any Environmental Liability relating to
any Group Member or its current or former operations or to any of the Properties
and the reasonable and documented and invoiced fees and expenses of one primary
counsel for all Indemnitees, taken as a whole, one local counsel in each
relevant jurisdiction (which may include a single firm of special counsel acting
in multiple jurisdictions) for all Indemnitees, taken as a whole (if reasonably
necessary), and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs the Parent Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
(and, if reasonably necessary, one firm of local counsel) for such affected
Indemnitee (in each case excluding allocated costs of in-house counsel), whether
based on contract, tort or any other theory and whether initiated against or by
any party to this Agreement or any other Loan Document, any Affiliate of any of
the foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto) (all the foregoing in this clause (e), collectively, the
“Indemnified Liabilities”), IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF
THE INDEMNITEE; provided that the Borrowers shall not have any obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from (i) the
gross negligence, bad faith, fraud or willful misconduct of such Indemnitee or
its Affiliates or by any of their Related Parties, (ii) any dispute brought
solely by an Indemnitee against another Indemnitee, do not involve or relate to
any request, act or omission by any

 

162



--------------------------------------------------------------------------------

Borrower, any other Loan Party or any of their respective Subsidiaries or
Affiliates and do not involve the Administrative Agent, in its capacity as
administrative agent, any Bookrunner, in its capacity as a bookrunner, or any
Lead Arranger, in its capacity as a lead arranger or (iii) settlements effected
without the Parent Borrower’s prior written consent (which shall not be
withheld, conditioned or delayed unreasonably) so long as (A) the Parent
Borrower has demonstrated, and such Indemnitee has acknowledged (which
acknowledgment shall not be withheld, conditioned or delayed unreasonably) that
the Parent Borrower has the financial wherewithal to reimburse such Indemnitee
for any amount that such Indemnitee may be required to pay with respect to such
proceeding or (B) the proceeding presents reputation risk to such Indemnitee (in
which case, for the avoidance of doubt, the Parent Borrower’s consent shall not
be required for the Indemnitee to settle). Without limiting the foregoing, and
to the extent permitted by applicable law, the Parent Borrower agrees not to
assert and to cause its Subsidiaries not to assert, and hereby waives and agrees
to cause its Subsidiaries to waive, all rights for contribution or recovery with
respect to all claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature, under or related to the
Comprehensive Environmental Response, Compensation, and Liability Act or other
Environmental Laws, that any of them might have by statute or otherwise against
any Indemnitee. All amounts due under this Section 12.5 shall be payable not
later than 30 days after written demand therefor, including documentation
reasonably supporting such demand. No Loan Party nor any Indemnitee shall have
any liability for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, any Loan or the use of the proceeds thereof;
provided, however, that nothing contained in this sentence will limit the
indemnity and reimbursement obligations of the Borrowers set forth in this
Section 12.5. The agreements in this Section 12.5 shall survive the resignation
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender or Letter of Credit Issuer, termination of this Agreement and the
Commitments and the payment of the Loans and all other amounts payable
hereunder. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby. This Section 12.5 shall not apply
to (i) Taxes indemnifiable under Section 5.4 or (ii) Excluded Taxes. All amounts
due under this Section shall be payable not later than ten Business Days after
demand therefor.

Section 12.6. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Letter of Credit Issuer that issues any Letter
of Credit), except that (i) the neither any Borrower nor any other Loan Party
may assign, delegate or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by any Borrower or any Loan
Party without such consent shall be null and void) and (ii) no Lender may
assign, delegate or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and permitted assigns (including any
Affiliate of any Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in Section 12.6(c)) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

163



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more banks or financial institutions (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:

(A) The Parent Borrower (such consent not to be unreasonably withheld or
delayed); provided that (i) the Parent Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, (ii) with respect to an assignment of a Term Loan or a
Term Commitment, no consent of the Parent Borrower shall be required for an
assignment to a Term Lender, an Affiliate of a Term Lender or an Approved Fund
(as defined below), (iii) with respect to an assignment of a Revolving Credit
Loan or a Revolving Credit Commitment, no consent of the Parent Borrower shall
be required for an assignment to a Revolving Credit Lender, an Affiliate of a
Revolving Credit Lender or an Approved Fund and (iv) no consent of the Parent
Borrower shall be required for an assignment to any Person if an Event of
Default has occurred and is continuing;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Administrative Agent shall be required
for an assignment of a Term Loan or a Term Commitment to a Term Lender, an
Affiliate of a Term Lender or an Approved Fund (if made in accordance with the
applicable terms of this Section 12.6); and

(C) solely with respect to an assignment of a Dollar Tranche Loan or Dollar
Tranche Commitment, each Letter of Credit Issuer (such consent not to be
unreasonably withheld or delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or the entire remaining principal outstanding
balance of the assigning Lender’s Loans, in each case of any Class, the amount
of the Commitments or the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 in the case of any
assignment in respect of the Term A-1 Loan Facility or Term A-2 Loan Facility,
or $5,000,000, in the case of any assignment in respect of the Total Revolving
Credit Commitment, unless each of the Parent Borrower and the Administrative
Agent otherwise consent; provided that (1) no such consent of the Parent
Borrower shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

164



--------------------------------------------------------------------------------

(B) no assignment shall be made to (1) any Group Member or any Subsidiary or
Affiliate of any of the foregoing, (2) any Defaulting Lender or any of its
Subsidiaries, (3) a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person) or
(4) any Person who, upon becoming a Lender hereunder, would constitute any of
the Persons described in clause (1) through (3) above;

(C) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment, and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(D) the Assignee, if it shall not be a Lender, shall deliver to the Parent
Borrower and the Administrative Agent any tax forms required by Section 5.4(e)
and an Administrative Questionnaire in which the Assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Parent Borrower and its Affiliates and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

(E) each partial assignment and delegation shall be made as an assignment and
delegation of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (E) shall not be
construed to prohibit the assignment and delegation of a proportionate part of
all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans.

For the purposes of this Section 12.6, “Approved Fund” means any Person (other
than a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person)) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall agree in writing (in form reasonably acceptable to the
Administrative Agent) to make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
Letter of Credit Issuer or any Lender hereunder (and interest

 

165



--------------------------------------------------------------------------------

accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11, 5.4 and 12.5); provided that, except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any other party hereto against
such Defaulting Lender arising from such Lender’s having been a Defaulting
Lender. Any assignment, delegation or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Letter of
Credit Issuers and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and, as to entries pertaining to it,
any Letter of Credit Issuer and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. This Section 12.6(b) shall be interpreted
and administered such that the Loans are at all times maintained in “registered
form” within the meaning of Sections 163(f), 165(g), 871(h)(2), 881(c)(2) and
4701 of the Code.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment and delegation required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such

 

166



--------------------------------------------------------------------------------

Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an eligible assignee in accordance with the terms of this
Section 12.6.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Letter of Credit Issuer, sell participations to one or more banks
or other financial institutions in accordance with applicable law (other than
(x) a natural person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person, (y) a Defaulting
Lender or (z) any Group Member or any Subsidiary or Affiliate of any of the
foregoing) (each, a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including such Lender’s participations in L/C
Obligations) owing to it, in each case of any Class); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Letter of Credit Issuers and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.7 without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly and
adversely affected thereby pursuant to clause (iii), (iv), or (v) of
Section 12.1(a) and (2) directly and adversely affects such Participant. Each
Borrower agrees that each Participant shall be entitled to the benefits (and
requirements) of Sections 2.10, 2.11 and 5.4 (subject to the requirements and
limitations therein, including the requirements under Section 5.4(e) (it being
understood that the documentation required under Section 5.4(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to

 

167



--------------------------------------------------------------------------------

be subject to the provisions of Sections 2.12 and 2.15 as if it were an assignee
under paragraph (b) of this Section, and (B) shall not be entitled to receive
any greater payment under Section 2.10 or 5.4, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Parent Borrower’s request and expense, to use reasonable efforts to cooperate
with the Borrowers to effectuate the provisions of Section 2.12 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.7(b) as though it were a Lender; provided
that such Participant shall be subject to Section 12.7(a) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Parent Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as the Administrative Agent) shall have no
responsibility for maintaining a Participant Register. The Borrowers, the Letter
of Credit Issuers and the Lenders expressly acknowledge that the Administrative
Agent (in its capacity as such or as an arranger, bookrunner or other agent
hereunder) shall not be responsible or have any liability for, or have any duty
to ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to assignments to Defaulting Lenders or natural persons and none
of the Borrowers, the Letter of Credit Issuers or the Lenders will bring any
claim to such effect. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Defaulting Lender or a natural person or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Defaulting Lender or a natural person. This
Section 12.6(c) shall be interpreted and administered such that the Loans and
any participations are at all times maintained in “registered form” within the
meaning of Sections 163(f), 165(g), 871(h)(2), 881(c)(2) and 4701 of the Code.

(d) Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Letter of Credit Issuer, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or another
central bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

168



--------------------------------------------------------------------------------

(e) the Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in paragraph (d) above.

Section 12.7. Adjustments; Set-off; Payments Set Aside. (a) Except to the extent
that this Agreement or a court order expressly provides for payments to be
allocated to a particular Lender, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Loan Document Obligations owing to it
(other than in connection with an assignment made pursuant to and in accordance
with Section 12.6), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 10.1(f), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of the Loan Document Obligations owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Loan Document Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders and the Letter of
Credit Issuers provided by law, each Lender and each Letter of Credit Issuer
shall have the right, without notice to any Borrower, any such notice being
expressly waived by each Borrower to the extent permitted by applicable law,
upon any Loan Document Obligations becoming due and payable by any Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Loan Document Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final, but
excluding any tax accounts, trust accounts, withholding, fiduciary or payroll
accounts), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or such Letter of
Credit Issuer, as applicable, any Affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of any Borrower or any
other Loan Party; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Letter of Credit Issuers
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Loan
Document Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender, each Letter of Credit Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Letter of Credit Issuer or their respective Affiliates may have. Each Lender and
each Letter of Credit Issuer agrees to notify the Parent Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Each Lender and Letter of Credit Issuer agrees promptly
to notify the Parent Borrower and the Administrative Agent after any such
application made by such Lender or such Letter of Credit Issuer, as applicable;
provided that the failure to give such notice shall not affect the validity of
such application.

 

169



--------------------------------------------------------------------------------

(c) To the extent that any payment by or on behalf of any Loan Party is made to
the Administrative Agent, any Letter of Credit Issuer or any Lender, or the
Administrative Agent, any Letter of Credit Issuer or any Lender exercises its
right of setoff, and such payment or any proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Letter of Credit Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver, Controller, administrator or
any other Person, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (ii) each Lender and each Letter of Credit Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Overnight Rate from
time to time in effect in the applicable currency of such recovery or payment.
The obligations of the Lenders and the Letter of Credit Issuers under clause
(ii) of the preceding sentence shall survive Payment In Full and the termination
of this Agreement.

Section 12.8. Counterparts. (a) This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Parent Borrower and the
Administrative Agent.

(b) Each officer of any Loan Party that is organized in Australia that executes
this Agreement on behalf of such Loan Party authorizes any other officer of such
Loan Party that executes this Agreement to produce a copy hereof bearing his or
her signature for the purpose of executing such copy to complete its execution
under section 127 of the Australian Corporations Act. The copy of the signature
appearing on such copy so executed is to be treated as his or her original
signature.

Section 12.9. Severability. If any provision of this Agreement or the other Loan
Documents is prohibited, illegal, invalid or unenforceable in any jurisdiction,
(a) such provision shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction and (b) the parties shall endeavor in good faith negotiations
to replace the prohibited, illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the prohibited, illegal, invalid or unenforceable provisions. Without
limiting the foregoing provisions of this Section 12.9, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent or the Letter of Credit Issuers, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

170



--------------------------------------------------------------------------------

Section 12.10. Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent or any Letter of Credit Issuer represent the entire agreement of the Loan
Parties, the Administrative Agent, the Letter of Credit Issuers and the Lenders
with respect to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, any Letter of Credit Issuer or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

Section 12.11. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND UNDER THE OTHER
LOAN DOCUMENTS, AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK).

Section 12.12. Submission to Jurisdiction; Waivers. Each of the Parent Borrower
and the Company (on behalf of itself and the Guarantors), the Designated
Borrowers, the Administrative Agent, the Letter of Credit Issuers and the
Lenders hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York in New
York County, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 12.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of the
Administrative Agent or any Letter of Credit Issuer or Lender to sue or bring an
enforcement action relating to this Agreement or any other Loan Document in any
other jurisdiction; and

 

171



--------------------------------------------------------------------------------

(e) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

Section 12.13. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Bookrunners, the Lead Arrangers and the Lenders are arm’s-length commercial
transactions between the Parent Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Bookrunners, the Lead Arrangers and the Lenders, on the other hand, (B) each of
the Borrowers and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Bookrunners, the Lead Arrangers and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent, any Bookrunner, any Lead Arranger nor any Lender has any obligation to
any Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Bookrunners, the Lead Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent,
any Bookrunner, any Lead Arranger nor any Lender has any obligation to disclose
any of such interests to any Borrower, any other Loan Party or any of their
respective Affiliates. Each of the Borrowers and the other Loan Parties hereby
agrees that it will not claim that any of the Administrative Agent, the
Bookrunners, the Lead Arrangers, any Lender or any of their respective
Affiliates has rendered advisory services of any nature or respect or owes any
fiduciary duty to it (including your stockholders, employees or creditors) in
connection with any aspect of any transaction contemplated hereby.

Section 12.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or L/C
Participation, together with all fees, charges and other amounts that are
treated as interest on such Loan or L/C Participation under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or L/C Participation in accordance with applicable law,
the rate of interest payable in respect of such Loan or L/C Participation
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan or L/C Participation but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
L/C Participations or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Overnight Rate to the date of repayment, shall have been received by such
Lender.

 

172



--------------------------------------------------------------------------------

Section 12.15. The Banking Code of Practice (Australia). The Banking Code of
Practice of the Australian Banking Association does not apply to the Loan
Documents or any banking services provided under or pursuant to any of them.

Section 12.16. Confidentiality. Each of the Administrative Agent, each Letter of
Credit Issuer and each Lender agrees to keep confidential all non-public
information provided to it by any Loan Party; provided that nothing herein shall
prevent the Administrative Agent, any Letter of Credit Issuer or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Letter of Credit Issuer, any other Lender or any Affiliate of any of the
foregoing who are informed of the confidential nature of such information and
agree to keep such information confidential, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee (other than any Person that the Parent Borrower has affirmatively
declined to provide its consent to the assignment thereof) or any Person invited
to be a Lender pursuant to Section 2.14 or any direct or indirect counterparty
to any Swap Agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates who are informed of the confidential
nature of such information and agree to keep such information confidential, (d)
upon the request or demand of any Governmental Authority, (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed other than as a result of a breach of this Section or other
confidentiality obligation owed by the Administrative Agent, the applicable
Letter of Credit Issuer or the applicable Lender, as the case may be, to any
Loan Party or any of its Affiliates, (h) in connection with the exercise of any
remedy hereunder or under any other Loan Document, (i) on a confidential basis
to any rating agency in connection with rating the Company, the Parent Borrower
or their Subsidiaries or the credit facilities provided hereunder, (j) to the
CUSIP Service Bureau or any similar agency to the extent required in connection
with the issuance and monitoring of CUSIP numbers with respect to the Loans, (k)
upon the request or demand of any regulatory or quasi-regulatory authority
purporting to have jurisdiction over such Person or any of its Affiliates,
(l) if agreed by the Parent Borrower in its sole discretion, to any other Person
or (m) to market data collectors, similar services providers to the lending
industry, and service providers to the Administrative Agent, the Letter of
Credit Issuers and the Lenders to the extent necessary for the administration
and management of this Agreement and the other Loan Documents; provided that
such disclosure under clause (m) is limited to the existence of this Agreement
and information about this Agreement; provided that, except with respect to any
audit or examination by bank accountants or by any governmental bank regulatory
authority or other Governmental Authority exercising examination or regulatory
authority, each of the Administrative Agent, the Letter of Credit Issuers and
the Lenders shall, to the extent practicable and not prohibited by applicable
law, use reasonable efforts to promptly notify the Parent Borrower of disclosure
pursuant to clauses (d), (e), (f) or (h), above.

Any Person required to maintain the confidentiality of information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord to its own
confidential information.

 

173



--------------------------------------------------------------------------------

Each Letter of Credit Issuer and each Lender acknowledges that information
furnished to it pursuant to this Agreement or the other Loan Documents may
include material non-public information concerning the Parent Borrower and its
Affiliates and their related parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by any
Loan Party or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Letter of Credit Issuer and each Lender
represents to the Borrowers and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain material non-public information in accordance with its
compliance procedures and applicable law, including Federal and state securities
laws.

Section 12.17. WAIVERS OF JURY TRIAL. THE BORROWERS, THE COMPANY, THE
ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUERS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND FOR ANY
COUNTERCLAIM THEREIN (IN EACH CASE, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 12.18. Patriot Act. Each Lender and each Letter of Credit Issuer (in
each case that is subject to the Patriot Act) and the Administrative Agent (for
itself and not on behalf of any such Lender or Letter of Credit Issuer) hereby
notifies the Borrowers that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrowers and the other Loan Parties, which information includes the name and
address of the Borrowers and the other Loan Parties and other information that
will allow such Lender, such Letter of Credit Issuer and the Administrative
Agent to identify the Borrowers and the other Loan Parties in accordance with
the Patriot Act, and the Borrowers agree to provide (and agree to cause each
other Loan Party to provide) such information from time to time to such Lender,
such Letter of Credit Issuer or the Administrative Agent, as applicable.

 

174



--------------------------------------------------------------------------------

Section 12.19. Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. Notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to accept an Electronic Signature in
any form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided, that, without limiting the
foregoing, (a) to the extent the Administrative Agent has agreed to accept such
Electronic Signature, the Administrative Agent and each of the Lenders shall be
entitled to rely on any such Electronic Signature purportedly given by or on
behalf of any Loan Party without further verification and (b) upon the
reasonable request of the Administrative Agent, any Electronic Signature of any
party to this Agreement shall, as promptly as practicable, be followed by such
manually executed counterpart. For purposes hereof, “Electronic Record” and
“Electronic Signature” shall have the meanings assigned to them, respectively,
by 15 USC §7006, as it may be amended from time to time.

Section 12.20. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 12.21. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or Letter of Credit Issuer that is
an Affected Financial Institution is a party to this Agreement and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or Letter of Credit Issuer
that is an Affected Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Letter of Credit Issuer that is an Affected
Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

175



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 12.22. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

Section 12.23. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
swap contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing

 

176



--------------------------------------------------------------------------------

such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 12.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 12.24. Guarantors on the Closing Date. For the avoidance of doubt, the
parties hereto acknowledge that on the Closing Date the only Guarantors are the
Company, the Parent Borrower, any Intermediate Companies and the other direct
and indirect Subsidiaries of the Company that on the Closing Date are parties to
the Guarantee Agreement.

ARTICLE XIII

CONTINUING GUARANTY

Section 13.1. Guaranty. The Company hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrowers to the Creditor Parties, and whether arising hereunder or under any
other Loan Document, any Specified Cash Management Agreement or any Specified
Swap Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and

 

177



--------------------------------------------------------------------------------

all reasonable, documented and invoiced out-of-pocket costs, attorneys’ fees and
expenses incurred by the Creditor Parties in connection with the collection or
enforcement thereof). The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Company, and conclusive for the
purpose of establishing the amount of the Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of the Company
under this Guaranty, and the Company hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to any or all of the
foregoing.

Section 13.2. Rights of Creditor Parties. The Company consents and agrees that
the Creditor Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the Letter of Credit Issuers and the
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Obligations.
Without limiting the generality of the foregoing, the Company consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Company under this Guaranty or which, but for this
provision, might operate as a discharge of the Company.

Section 13.3. Certain Waivers. The Company waives (a) any defense arising by
reason of any disability or other defense of any Borrower or any other guarantor
(other than defense of payment or performance), or the cessation from any cause
whatsoever (including any act or omission of any Creditor Party) of the
liability of the Borrowers; (b) any defense based on any claim that the
Company’s obligations exceed or are more burdensome than those of any Borrower;
(c) the benefit of any statute of limitations affecting the Company’s liability
hereunder; (d) any right to proceed against any Borrower, proceed against or
exhaust any security for the Obligations, or pursue any other remedy in the
power of any Creditor Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Creditor Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties (other than defense of
payment or performance). The Company expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations.

Section 13.4. Obligations Independent. The obligations of the Company hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor, and a separate
action may be brought against the Company to enforce this Guaranty whether or
not any Borrower or any other person or entity are joined as a party.

 

178



--------------------------------------------------------------------------------

Section 13.5. Subrogation. The Company shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until this Guaranty is
terminated as provided in Section 13.11. If any amounts are paid to the Company
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Creditor Parties and shall forthwith be paid to the
Creditor Parties to reduce the amount of the Obligations, whether matured or
unmatured.

Section 13.6. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect as expressly provided in Section 13.11.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Borrower or the Company is made, or any of the Creditor Parties exercises its
right of setoff, in respect of the Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Creditor Parties in their discretion) to
be repaid to a trustee, receiver, Controller, administrator or any other Person,
in connection with any proceeding under any Debtor Relief Laws or otherwise, all
as if such payment had not been made or such setoff had not occurred and whether
or not the Creditor Parties are in possession of or have released this Guaranty
and regardless of any prior revocation, rescission, termination or reduction.
The obligations of the Company under this paragraph shall survive termination of
this Guaranty.

Section 13.7. Subordination. The Company hereby subordinates the payment of all
obligations and indebtedness of any Borrower owing to the Company, whether now
existing or hereafter arising, including but not limited to any obligation of
any Borrower to the Company as subrogee of the Creditor Parties or resulting
from the Company’s performance under this Guaranty, to the indefeasible payment
in full in cash of all Obligations. If the Creditor Parties so request, any such
obligation or indebtedness of any Borrower to the Company shall be enforced and
performance received by the Company as trustee for the Creditor Parties and the
proceeds thereof shall be paid over to the Creditor Parties on account of the
Obligations, but without reducing or affecting in any manner the liability of
the Company under this Guaranty.

Section 13.8. Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against the Company or any Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by the Company immediately upon
demand by the Creditor Parties.

Section 13.9. Condition of Borrowers. The Company acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as the Company requires, and that none of the Creditor Parties has any duty, and
the Company is not relying on the Creditor Parties at any time, to disclose to
the Company any information relating to the business, operations or financial
condition of the Borrowers or any other guarantor (the Company waiving any duty
on the part of the Creditor Parties to disclose such information and any defense
relating to the failure to provide the same).

 

179



--------------------------------------------------------------------------------

Section 13.10. Keepwell. The Company hereby jointly and severally absolutely,
unconditionally and irrevocably with each other Qualified ECP Guarantor hereby
undertakes to provide such funds or other support as may be needed from time to
time by each Guarantor that would otherwise not be an “eligible contract
participant” as defined in the Commodity Exchange Act to honor all of its
obligations under this Agreement in respect of Specified Swap Obligations. The
obligations of the Company under this Section 13.10 shall remain in full force
and effect until the indefeasible payment in full in cash of all the Obligations
(other than Specified Cash Management Obligations, Specified Swap Obligations or
contingent indemnification obligations and other contingent obligations, in each
case, not then due or asserted). The Company intends that this Section 13.10
constitute, and this Section 13.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.

Section 13.11. Termination.

(a) This Guarantee shall terminate upon Payment in Full.

(b) In connection with any termination or release, the Administrative Agent
shall execute and deliver to the Company, at the Company’s expense, all
documents that the Company shall reasonably request to evidence such termination
or release. Any execution and delivery of documents pursuant to this
Section 13.11 shall be without recourse to, or representation or warranty by.
the Administrative Agent.

[Signature Pages Follow]

 

180



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

PARENT BORROWER:      AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.      By:  

/s/ Marc J. Smernoff

              Name: Marc J. Smernoff      Title: Chief Financial Officer
DESIGNATED BORROWERS:      NOVA COLD LOGISTICS ULC      By:  

/s/ Marc J. Smernoff

       Name: Marc J. Smernoff        Title:   Chief Financial Officer     
AMERICOLD AUSTRALIAN HOLDINGS PTY LTD      By:  

/s/                                                              
                   

       Name:        Title:      ICECAP PROPERTIES NZ LIMITED      By:  

/s/

       Name:        Title: COMPANY:      AMERICOLD REALTY TRUST      By:  

/s/ Marc J. Smernoff

       Name: Marc J. Smernoff        Title:   Chief Financial Officer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

DESIGNATED BORROWERS:      AMERICOLD AUSTRALIAN HOLDINGS PTY LTD. ACN 117 491
291 in accordance with section 127(1) of the Corporations Act 2001 (Cth)
Australia               By:  

/s/ Richard Winnall

       Name: Richard Winnall        Title:   Director      By:  

/s/ James C. Snyder

       Name: James C. Snyder        Title:   Director      ICECAP PROPERTIES NZ
LIMITED      By:  

/s/ James C. Snyder

       Name: James C. Snyder        Title:   Director

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Administrative Agent By:  

/s/ Ronaldo Naval

  Name: Ronaldo Naval   Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and a Letter of Credit Issuer By:  

/s/ Dennis Kwan

  Name: Dennis Kwan   Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and a Letter of Credit Issuer By:  

/s/ Brian Smolowitz

  Name: Brian Smolowitz   Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Christopher J. Albano

  Name: Christopher J. Albano   Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, NEW YORK BRANCH, as a Lender and a Letter of Credit Issuer
By:  

/s/ Brian Gross

  Name: Brian Gross   Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender By:  

/s/ Michalene Donegan

  Name: Michalene Donegan   Title:   Managing Director By:  

/s/ Stewart Kalish

  Name: Stewart Kalish   Title:   Executive Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

TRUIST BANK, formerly known as Branch Banking and Trust Company and successor by
merger to SunTrust Bank By:  

/s/ Ryan C. Almond

  Name: Ryan C. Almond   Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BBVA USA, as a Lender By:  

/s/ Don Byerly

  Name: Don Byerly   Title:   Executive Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Frank Kaplan

  Name: Frank Kaplan   Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender By:  

/s/ Annie Carr

  Name: Annie Carr   Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Alysha Salinger

  Name: Alysha Salinger   Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Nicholas R. Frerman

  Name: Nicholas R. Frerman   Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Lori Y. Jensen

  Name: Lori Y. Jensen   Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

AGCOUNTRY FARM CREDIT SERVICES FLCA, as a Lender By:  

/s/ Warren Shoen

  Name: Warren Shoen   Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

COMPEER FINANCIAL, PCA as a Lender By:  

/s/ Graham J. Dee

  Name: Graham J. Dee   Title:   Director, Capital Markets

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.1A

Commitments, Applicable Percentages and Sublimits

Revolving Credit Commitments

 

Lender

  Dollar Tranche
Commitment     Applicable
Percentage/
Revolving Credit
Commitment
Percentage
(Dollar Tranche)     Alternative
Currency
Commitment     Applicable
Percentage/
Revolving Credit
Commitment
Percentage
(Alternative
Currency  Tranche)     Revolving Credit
Commitment     Applicable
Percentage/
Revolving Credit
Commitment
Percentage
(Total Revolving
Credit
Commitment)     Letter of Credit
Sublimit  

Bank of America, N.A.

  $ 30,837,500.00       7.709375000 %    $ 43,187,500.00       10.796875000 %   
$ 74,025,000.00       9.253125000 %    $ 15,000,000.00  

JPMorgan Chase Bank, N.A.

  $ 30,837,500.00       7.709375000 %    $ 43,187,500.00       10.796875000 %   
$ 74,025,000.00       9.253125000 %    $ 15,000,000.00  

Citibank, N.A.

  $ 30,837,500.00       7.709375000 %    $ 43,187,500.00       10.796875000 %   
$ 74,025,000.00       9.253125000 %    $ 15,000,000.00  

Royal Bank of Canada

  $ 30,837,500.00       7.709375000 %    $ 43,187,500.00       10.796875000 %   
$ 74,025,000.00       9.253125000 %    $ 15,000,000.00  

Cooperatieve Rabobank U.A., New York Branch

  $ 26,250,000.00       6.562500000 %    $ 36,750,000.00       9.187500000 %   
$ 63,000,000.00       7.875000000 %      N/A  

Truist Bank

  $ 63,000,000.00       15.750000000 %    $ 0.00       0.000000000 %    $
63,000,000.00       7.875000000 %      N/A  

BBVA USA

  $ 22,650,000.00       5.662500000 %    $ 31,750,000.00       7.937500000 %   
$ 54,400,000.00       6.800000000 %      N/A  

Citizens Bank, National Association

  $ 22,650,000.00       5.662500000 %    $ 31,750,000.00       7.937500000 %   
$ 54,400,000.00       6.800000000 %      N/A  

Goldman Sachs Lending Partners LLC

  $ 22,650,000.00       5.662500000 %    $ 31,750,000.00       7.937500000 %   
$ 54,400,000.00       6.800000000 %      N/A  

 

Schedule 1.1A

Commitments, Applicable Percentages and Sublimits



--------------------------------------------------------------------------------

Lender

  Dollar Tranche
Commitment     Applicable
Percentage/
Revolving Credit
Commitment
Percentage
(Dollar Tranche)     Alternative
Currency
Commitment     Applicable
Percentage/
Revolving Credit
Commitment
Percentage
(Alternative
Currency  Tranche)     Revolving Credit
Commitment     Applicable
Percentage/
Revolving Credit
Commitment
Percentage
(Total Revolving
Credit
Commitment)     Letter of Credit
Sublimit  

Morgan Stanley Bank, N.A.

  $ 22,650,000.00       5.662500000 %    $ 31,750,000.00       7.937500000 %   
$ 54,400,000.00       6.800000000 %      N/A  

Regions Bank

  $ 22,650,000.00       5.662500000 %    $ 31,750,000.00       7.937500000 %   
$ 54,400,000.00       6.800000000 %      N/A  

U.S. Bank National Association

  $ 22,650,000.00       5.662500000 %    $ 31,750,000.00       7.937500000 %   
$ 54,400,000.00       6.800000000 %      N/A  

AgCountry Farm Credit Services FLCA

  $ 25,750,000.00       6.437500000 %    $ 0.00       0.000000000 %    $
25,750,000.00       3.218750000 %      N/A  

Compeer Financial, PCA

  $ 25,750,000.00       6.437500000 %    $ 0.00       0.000000000 %    $
25,750,000.00       3.218750000 %      N/A    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

  $ 400,000,000.00       100.000000000 %    $ 400,000,000.00       100.000000000
%    $ 800,000,000.00       100.000000000 %    $ 60,000,000.00    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

Schedule 1.1A

Commitments, Applicable Percentages and Sublimits



--------------------------------------------------------------------------------

Term Commitments

 

Lender

   Term A-1
Commitment      Applicable
Percentage
(Term A-1 Loan
Facility     Term A-2
Commitment      Applicable
Percentage
(Term A-2 Loan
Facility)  

Bank of America, N.A.

   $ 38,125,000.00        8.970588235 %    C$ 24,920,197.34        9.968078936
% 

JPMorgan Chase Bank, N.A.

   $ 38,125,000.00        8.970588235 %    C$ 24,920,197.34        9.968078936
% 

Citibank N.A.

   $ 38,125,000.00        8.970588235 %    C$ 24,920,197.34        9.968078936
% 

Royal Bank of Canada

   $ 38,125,000.00        8.970588235 %    C$ 24,920,197.34        9.968078936
% 

Cooperatieve Rabobank U.A., New York Branch

   $ 33,000,000.00        7.764705882 %    C$ 20,313,406.85        8.125362740
% 

Truist Bank

   $ 33,000,000.00        7.764705882 %    C$ 20,313,406.85        8.125362740
% 

BBVA USA

   $ 28,000,000.00        6.588235294 %    C$ 18,282,066.16        7.312826464
% 

Citizens Bank, National Association

   $ 28,000,000.00        6.588235294 %    C$ 18,282,066.16        7.312826464
% 

Goldman Sachs Lending Partners LLC

   $ 28,000,000.00        6.588235294 %    C$ 18,282,066.16        7.312826464
% 

Morgan Stanley Bank, N.A.

   $ 28,000,000.00        6.588235294 %    C$ 18,282,066.16        7.312826464
% 

 

Schedule 1.1A

Commitments, Applicable Percentages and Sublimits



--------------------------------------------------------------------------------

Lender

   Term A-1
Commitment      Applicable
Percentage
(Term A-1 Loan
Facility     Term A-2
Commitment      Applicable
Percentage
(Term A-2 Loan
Facility)  

Regions Bank

   $ 28,000,000.00        6.588235294 %    C$ 18,282,066.16        7.312826464
% 

U.S. Bank National Association

   $ 28,000,000.00        6.588235294 %    C$ 18,282,066.16        7.312826464
% 

AgCountry Farm Credit Services FLCA

   $ 19,250,000.00        4.529411765 %    C$ 0.00        0.000000000 % 

Compeer Financial, PCA

   $ 19,250,000.00        4.529411765 %    C$ 0.00        0.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 425,000,000.00        100.000000000 %    C$ 250,000,000.00       
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 

 

Schedule 1.1A

Commitments, Applicable Percentages and Sublimits



--------------------------------------------------------------------------------

Schedule 1.1B

Qualified Assets

 

Eligible Owned Asset

  

Owner

  

Address

Ontario (OR)    Americold Realty, Inc.   

589 N.E. First Street

Ontario, OR 97914

Amarillo    ART Mortgage Borrower Propco 2006-2 L.P.   

10300 SE 3rd Avenue

Amarillo, TX 79120

Atlanta (Gateway)    AmeriCold Real Estate, L.P.   

6150 Xavier Drive SW

Atlanta, GA 30336

Atlanta (Westgate)    ART Mortgage Borrower Propco 2006-2 L.P.   

1740 Westgate Pkwy

GA 30336

Babcock    ART Mortgage Borrower Propco 2006-2 L.P.   

1524 Necedah Road

Babcock WI 54413

Boston    ART Mortgage Borrower Propco 2006-2 L.P.   

100 Widett Circle

Boston MA 02118

Clearfield    ART Mortgage Borrower Propco 2006-2 L.P.   

755 East 1700 South Street

Clearfield, UT 84106

Clearfield 2    Americold Clearfield Propco, LLC   

755 East 1700 South Street

Clearfield, UT 84106

Connell    ART Mortgage Borrower Propco 2006-2 L.P.   

720 West Juniper Street

Connell, WA 99326

Fort Smith    ART Mortgage Borrower Propco 2006-2 L.P.   

1634 Midland Boulevard

Fort Smith, AR 72902

Leesport    AmeriCold Real Estate, L.P.   

41 Orchard Lane

Leesport, PA 19533

Middleboro    Americold Middleboro Propco, LL   

152 Bridge Street

Middleboro, MA 02346

Murfreesboro    ART Mortgage Borrower Propco 2006-2 L.P.   

2641 Stephenson Drive

Murfreesboro, TN 37127

Nampa    ART Mortgage Borrower Propco 2006-2 L.P.   

231 Second Road North

Nampa, ID 83687

Portland    AmeriCold Real Estate, L.P.   

165 Read Street

Portland, ME 04103

Russellville (Valley)    ART Mortgage Borrower Propco 2006-2 L.P.   

203 Industrial Boulevard

Russellville, AR 72801

 

Schedule 1.1B

Qualified Assets



--------------------------------------------------------------------------------

Eligible Owned Asset

  

Owner

  

Address

Sebree    ART Mortgage Borrower Propco 2006-2 L.P.   

1541 U.S. Highway 41 North

Sebree, KY 42455

Strasburg    ART Mortgage Borrower Propco 2006-2 L.P.   

545 Radio Station Road

Strasburg, VA 22657

Syracuse (bldg 1, 2, 3)    ART Mortgage Borrower Propco 2006-2-L.P.   

264 Farrell Road

Syracuse, NY 13209

Turlock (1, 5th Street)    ART Mortgage Borrower Propco 2006-2 L.P.   

660 Fifth Street

Turlock, CA 95380

Walla Walla    ART Mortgage Borrower Propco 2006-2 L.P.   

1115 West Rose Street

Walla Walla, WA 99362

West Memphis    ART Mortgage Borrower Propco 2006-2 L.P.   

1651 South Airport Road

West Memphis, AR 72301

Wichita    ART Mortgage Borrower Propco 2006-2 L.P.   

2707 North Mead

Wichita, KS 67219

Woodburn    ART Mortgage Borrower Propco 2006-2 L.P.   

1440 Silverton Road

Woodburn, OR 97071

Phoenix 2    Americold Propco Phoenix Van Buren LLC   

7600 W Van Buren Street

Phoenix, AZ 85043

Atlanta (Tradewater)    Americold Acquisition, LLC   

6500 Tradewater Pkwy

Atlanta, GA 30336

Atlanta East Point    AmeriCold Real Estate, L.P.   

1239 Oakleigh Drive

East Point, Georgia 30344

Atlanta Skygate    ART Mortgage Borrower Propco 2006-1B L.P.   

500 John F Varly Ct

Atlanta, Georgia 30336

Atlanta Southgate    ART Mortgage Borrower Propco 2006-1B L.P.   

1845 Westgate Pkwy

Atlanta, Georgia 30336

Augusta    ART Mortgage Borrower Propco 2006-1B L.P.   

533 Laney-Walker Blvd Extension

Augusta, Georgia 30901

Carthage    ART Mortgage Borrower Propco 2006-1A L.P.   

1331 Civil War Road

Carthage, Missouri 64836

East Dubuque    ART Mortgage Borrower Propco 2006-1C L.P.   

18531 U.S. Route 20 West

East Dubugue, Illinois 61025

Fort Dodge    ART Mortgage Borrower Propco 2006-1B L.P.   

3543 Maple Drive

Fort Dodge, Iowa 50501

 

Schedule 1.1B

Qualified Assets



--------------------------------------------------------------------------------

Eligible Owned Asset

  

Owner

  

Address

Fort Worth Railhead    ART Mortgage Borrower Propco 2006-1A L.P.   

200 Railhead Dr

Fort Worth, Texas 76106

Garden City    ART Mortgage Borrower Propco 2006-1A L.P.   

2007 West Mary Street

Garden City, Kansas 67846

Hatfield    AmeriCold Real Estate, L.P.   

2525 Bergery Road

Hatfield, Pennsylvania 19440

Indianapolis    ART Mortgage Borrower Propco 2006-1B L.P.   

3320 S. Arlington Avenue

Indianapolis, Indiana 46203

Milwaukie    ART Mortgage Borrower Propco 2006-1C L.P.   

9501 S.E. McLoughlin Boulevard

Milwaukie, Oregon 97269

Pasco    ART Mortgage Borrower Propco 2006-1C L.P.   

5805 Industrial Way

Pasco, Washington 99301

Rochelle Americold Drive    AmeriCold Real Estate, L.P.   

1010 Americold Drive

Rochelle, Illinois 61068

San Antonio FM 78    Americold San Antonio Propco, LLC   

5711 FM 78

San Antonio, Texas 78218

Wallula    ART Mortgage Borrower Propco 2006-1C L.P.   

14060 Dodd Road

Wallula, Washington 99363

Albertville    ART Mortgage Borrower Propco 2010-4, LLC   

1355 Railroad Avenue,

Albertville AL 35951

Allentown    ART Mortgage Borrower Propco 2010-4, LLC   

7150 Ambassador Drive

Fogelsville, PA 18106

651 Mill Road

Fogelsville, PA 18106

Atlanta Lakewood    ART Mortgage Borrower Propco 2010-4, LLC   

3300 Lakewood Avenue

Atlanta, GA 30310

Columbia    ART Mortgage Borrower Propco 2010-4, LLC   

2339 Shop Road

Columbia, SC 29202

Ft Worth - Meacham    ART Mortgage Borrower Propco 2010-4, LLC   

350 Meacham Blvd,

Fort Worth, TX 76106

Gloucester - Rogers    ART Mortgage Borrower Propco 2010-4, LLC   

69 Rogers Street

Gloucester, MA 1931

Gloucester - Rowe Sq    ART Mortgage Borrower Propco 2010-4, LLC   

1 Rowe Square

Gloucester, MA 1931

Oklahoma City    ART Mortgage Borrower Propco 2010-4, LLC   

2524 Exchange Avenue

Oklahoma City, OK 73108

Ontario CA B2    ART Mortgage Borrower Propco 2010-4, LLC   

5401 Santa Ana Street

Ontario, CA 91761

 

Schedule 1.1B

Qualified Assets



--------------------------------------------------------------------------------

Eligible Owned Asset

  

Owner

  

Address

Ontario CA B3    ART Mortgage Borrower Propco 2010-4, LLC   

5361 Santa Ana Street

Ontario, CA 91761

Rochelle Caron    ART Mortgage Borrower Propco 2010-4, LLC   

915 South Caron Road

Rochelle, IL 61068

Russellville ElMira    ART Mortgage Borrower Propco 2010-4, LLC   

300 South EL Mira

Russellville, AR 72802

Sioux Falls Public    ART Mortgage Borrower Propco 2010-4, LLC   

2300 East Rice Street

Sioux Falls, SD 57103

Turlock 2    ART Mortgage Borrower Propco 2010-4, LLC   

525 South Kilroy Road

Turlock, CA 95380

Victorville    ART Mortgage Borrower Propco 2010-4, LLC   

12979 Enterprise Way

San Bernardino, CA 92392

Manchester (York – Steamboat)    ART Mortgage Borrower Propco 2010-4, LLC   

60 Steamboat Boulevard

York, PA 17345

Dallas Catron - 59%    ART Mortgage Borrower Propco 2010-5, LLC   

5140 Catron Drive

Dallas, TX 75227

Anaheim    ART Mortgage Borrower Propco 2010-5, LLC   

1415 North Raymond Avenue

Anaheim, CA 92801

Brea    ART Mortgage Borrower Propco 2010-5, LLC   

2750 Orbitor Street

Brea, CA 92821

Carson    ART Mortgage Borrower Propco 2010-5, LLC   

1610 East Sepulveda Boulevard

Carson, CA 90745

Dominguez Hills (Compton)    ART Mortgage Borrower Propco 2010-5, LLC   

19840 South Rancho Way

Compton, CA 90220

Ft Worth - Blue Mound    ART Mortgage Borrower Propco 2010-5, LLC   

4900 Blue Mound Road

Fort Worth, TX 76106

Ft Worth - Samuels    ART Mortgage Borrower Propco 2010-5, LLC   

1313 Samuels Avenue

Fort Worth, TX 76102

Geneva Lakes (Darien)    ART Mortgage Borrower Propco 2010-5, LLC   

W8876 County Trunk Highway X

Darien, WI 53114

Gouldsboro    ART Mortgage Borrower Propco 2010-5, LLC   

SR 435 Lackawanna Trail

Covington Township, PA 18424

Greenville    ART Mortgage Borrower Propco 2010-5, LLC   

214 Industrial Drive

Greenville, SC 29606

Henderson    ART Mortgage Borrower Propco 2010-5, LLC   

830 East Horizon Drive

Henderson, NV 89015

Jefferson    ART Mortgage Borrower Propco 2010-5, LLC   

230 Collins Road

Jefferson, WI 53549

 

Schedule 1.1B

Qualified Assets



--------------------------------------------------------------------------------

Eligible Owned Asset

  

Owner

  

Address

Lancaster    ART Mortgage Borrower Propco 2010-5, LLC   

3800 Hempland Road

Mountville, PA 17554

LaPorte    ART Mortgage Borrower Propco 2010-5, LLC   

502 North Broadway Street

LaPorte, TX 77571

Lynden    ART Mortgage Borrower Propco 2010-5, LLC   

406 2nd Street

Lynden, WA 98264

Modesto PRW    ART Mortgage Borrower Propco 2010-5, LLC   

2050 Lapham Drive

Modesto, CA 95354

Salinas    ART Mortgage Borrower Propco 2010-5, LLC   

950 South Sanborn Road

Salinas, CA 93902

Sikeston    ART Mortgage Borrower Propco 2010-5, LLC   

2500 Rose Parkway

Sikeston, MO 63801

St. Louis    ART Mortgage Borrower Propco 2010-5, LLC   

8501 Page Avenue

Vinita Park, MO 63114

Tampa PC - Frontage    ART Mortgage Borrower Propco 2010-5, LLC   

302 North Frontage Road

Plant City, FL 33563

Taunton    ART Mortgage Borrower Propco 2010-5, LLC    455 John Hancock Road
Taunton, MA 2780 Vernon 2    ART Mortgage Borrower Propco 2010-5, LLC   

3420 East Vernon Avenue

Vernon, CA 90058

York - Willow Springs    ART Mortgage Borrower Propco 2010-5, LLC   

380 Willow Springs Lane

Manchester, PA 17406

Appleton    ART Mortgage Borrower Propco 2010-5, LLC   

2000 W. Pershing Street

Appleton, WI 54914

Houston    ART Mortgage Borrower Propco 2010-6, LLC   

16110 East Hardy Road

Houston, TX 77032

San Antonio    ART Mortgage Borrower Propco 2010-6, LLC   

11850 Center Road

San Antonio, TX 78223

Benson    CCS REALTY PROPERTY OWNER, LLC   

444 Gilbert Road

Benson, NC 27504

Cherokee    SECOND STREET, LLC   

1530 South 2nd Street

Cherokee, IA 51012

Chesapeake    CCS REALTY PROPERTY OWNER, LLC   

1229 Fleetway Drive

Chesapeake, VA 23323

Chillicothe    CCS REALTY PROPERTY OWNER, LLC   

500 Corporate Drive

Chillicothe, MO 64601

Columbus    CCS REALTY PROPERTY OWNER, LLC   

2350 New World Drive

Columbus, OH 43207

 

Schedule 1.1B

Qualified Assets



--------------------------------------------------------------------------------

Eligible Owned Asset

  

Owner

  

Address

Eagan    CCS REALTY PROPERTY OWNER, LLC   

2864 Eagandale Blvd

Eagan, MN 55121

Fairfield    CCS REALTY PROPERTY OWNER, LLC   

3110 Homeward Way

Fairfield, OH 45014

Fairmont    CCS REALTY PROPERTY OWNER, LLC   

1400 East 8th Street

Fairmont, MN 56031

Lakeville    CCS REALTY PROPERTY OWNER, LLC   

21755 Cedar Avenue

Lakeville, MN 55044

Le Mars    CCS REALTY PROPERTY OWNER, LLC   

1609 18th Street SW

Le Mars, IA 51031

Napoleon    CCS REALTY PROPERTY OWNER, LLC   

1165 Independence Drive

Napoleon, OH 43545

Sanford    CCS REALTY PROPERTY OWNER, LLC   

111 Imperial Drive

Sanford, NC 27330

Sioux City - 2900 Murray St    CCS REALTY PROPERTY OWNER, LLC   

2900 Murray Street

Sioux City, IA 51111

Sioux City - 2640 Murray St    CCS REALTY PROPERTY OWNER, LLC   

2640 Murray Street

Sioux City, IA 51111

Sumter    CCS REALTY, LLC   

1900 Corporate Way

Sumter, SC 29154

Fort Smith - Highway 45 South    ZM PROPERTY OWNER, LLC   

8425 & 8501 Highway 45 South

Fort Smith, AR 72916

Johnson    ZM PROPERTY OWNER, LLC   

6403 S Ball

Johnson, AR 72704

North Little Rock    ZM NLR PROPERTY OWNER, LLC   

1400 Gregory Street

North Little Rock, AR 72114

Lowell    ZM PROPERTY OWNER, LLC   

425 & 515 N. Bloomington Ave

Lowell, AR 72745

Russellville - State Route 324    ZM PROPERTY OWNER, LLC   

500 State Route 324

Russellville, AR 72802

Savannah    SAVANNAH COLD STORAGE, LLC   

2001 Old River Road

Savannah, GA 31302

Lula    LANIER FREEZER, LLC   

3801 Cornelia Hwy

Lula, GA 30554

Gainesville Candler    LANIER FREEZER, LLC   

1161 Candler Rd.

Gainesville, GA 30507

 

Schedule 1.1B

Qualified Assets



--------------------------------------------------------------------------------

Eligible Owned Asset

  

Owner

  

Address

Chambersburg    Chambersburg Cold Storage, L.P.   

1480 Nitterhouse Drive

Chambersburg, PA 17201

Perryville    MHW Group at Perryville, LLC   

300 Belvidere Road

Perryville, MD 21903

Newport    Newport-St. Paul Cold Storage, LLC   

2233 Maxwell Avenue

Newport, MN 55055

Brampton    Nova Cold Logistics, ULC   

745 Intermodal Drive

Brampton, Ontario

L6T5W2 Canada

Calgary    Nova Cold Logistics, ULC   

10401 46 Street SE

Calgary, Alberta

T2C2X9 Canada

Halifax Dartmouth    Nova Cold Logistics, ULC   

635 Wilkinson Ave

Dartmouth, NS

B3BOH4 Canada

Arndell Park    Americold Australian Holdings PTY. LTD   

21 Holbeche Road

Arndell Park, SW

2148 Australia

Laverton    Americold Australian Holdings PTY. LTD   

73-87 Boundary Road

Laverton North, VI

3026 Australia

Murarrie    Americold Australian Holdings PTY. LTD   

51 Alexandra Place

Murarrie, QS

4172 Australia

Prospect    Americold Property PTY. LTD   

560 Reservoir Road

Prospect, SW

2148 Australia

Spearwood    Americold Property PTY. LTD   

1 Quarimor Road

Bibra Lake, WA

6163 Australia

Dalgety    Icecap Properties NZ Limited   

27 Dalgety Drive

Wiri, NI

2104 New Zealand

Diversey    Icecap Properties NZ Limited   

1 Diversey Lane

Wiri, NI

2025 New Zealand

Hornby-Halwyn    Icecap Properties NZ Limited   

32 Halwyn Drive

Hei Hei, SI

8042 New Zealand

Makomako    Icecap Properties NZ Limited   

23-30 Makomako Road

Kelvin Grove, NI

4414 New Zealand

 

Schedule 1.1B

Qualified Assets



--------------------------------------------------------------------------------

Eligible Owned Asset

  

Owner

  

Address

Pilar    Americold Logistics Argentina S.A.   

Calle 2 y 9

Pilar, BA

B1629MYA Argentina

Rochelle (Expansion)    AmeriCold Real Estate, L.P.   

1010 Americold Drive

Rochelle, Illinois 61068

Savannah (Expansion)    SAVANNAH COLD STORAGE, LLC   

2001 Old River Road

Savannah, GA 31302

Chesapeake (Expansion)    CCS REALTY PROPERTY OWNER, LLC   

1229 Fleetway Drive

Chesapeake, VA 23323

Columbus (Expansion)    CCS REALTY PROPERTY OWNER, LLC   

2350 New World Drive

Columbus, OH 43207

Atlanta (Expansion)    Americold Acquisition, LLC   

6500 Tradewater Pkwy

Atlanta, GA 30336

North Little Rock (Expansion)    ZM NLR PROPERTY OWNER, LLC   

1400 Gregory Street

North Little Rock, AR 72114

Eligible Ground Leased Asset

  

Lessor

  

Address

Burley    AmeriCold Real Estate, L.P.   

280 West Highway 30

Burley, ID 83318

Tacoma    VCD Pledge Holdings, LLC   

1301 26th Avenue East

Tacoma, WA 98424

Tampa (Bartow)    ART Mortgage Borrower, L.P.   

Highway 17

Bartow, FL 33831

Grand Island    AmeriCold Real Estate, L.P.   

204 East Roberts Street

Grand Island, NE 68802

Massillon    ART Mortgage Borrower Propco 2010-4, LLC   

2140 17th Street SW

Massillon, OH 44647

Watsonville    ART Mortgage Borrower Propco 2010-4, LLC   

750 West Riverside Drive

Santa Cruz, CA 95077

Mobile    ART Mortgage Borrower Propco 2010-5, LLC   

2201 Perimeter Road

Mobile, AL 36615

 

Schedule 1.1B

Qualified Assets



--------------------------------------------------------------------------------

Schedule 3.1A

Existing Letters of Credit

Americold Realty Trust and Subsidiaries

Outstanding Letters of Credit on the Closing Date

Letter of Credit Issuer: JPMorgan Chase Bank, N.A.

 

Beneficiary

   L/C Number    Maturity Date    Outstanding
Amount and
Currency  

The Travelers Indemnity Company

   CPCS-901616    11/30/20    $ 2,652,000  

Liberty Mutual Insurance Company

   CPCS-896733    12/06/20    $ 1,086,000  

The Travelers Indemnity Company

   CPCS-896721    07/07/20    $ 210,000  

Insurance Company of North America

   CPCS-896718    11/17/20    $ 25,000  

Hartford Fire Insurance Company

   CPCS-896719    10/30/20    $ 18,950,000  

Alabama Power

   CPCS-353615    02/07/21    $ 60,000  

Texas Health and Human Services Commission

   TFTS-967694    10/30/20    $ 50,000  

Great West Casualty Company

   NUSCGS032511    2/28/21    $ 125,000  

Schedule 3.1A

Existing Letters of Credit



--------------------------------------------------------------------------------

Schedule 6.13

Subsidiaries

 

Subsidiary

  

Jurisdiction of

Incorporation

  

Owner

   Percentage of
Ownership     Loan Party
(Yes or No) 3333493 Nova Scotia Company    Canada    Nova Cold Logistics, ULC   
  100 %    No Americold Acquisition Partnership GP LLC    Delaware    Americold
Realty Operating Partnership, L.P.      100 %    No Americold Acquisition, LLC
   Delaware    Americold Realty Operating Partnership, L.P.      100 %    No
Americold Australia PTY Ltd.    Australia    Icicle Australia Property PTY
Limited      100 %    No Americold Australia Realty Trust    Australia    Icecap
Australia MIT Holding, LLC      99 %    No Americold Australia Realty Trust   
Australia    ART Icecap Holdings LLC      1 %    No Americold Australian
Holdings PTY Ltd.    Australia    Icecap Properties AU LLC      100 %    Yes
Americold Australian Logistics PTY Ltd.    Australia    Americold Logistics
Limited      100 %    No Americold Brisbane Realty Trust    Australia   
Americold Australia Realty Trust      100 %    No Americold Chambersburg
Holding, LLC    Delaware    Americold Realty Operating Partnership, L.P.     
100 %    No Americold Clearfield Opco, LLC    Delaware    Americold Logistics,
LLC      100 %    No Americold Clearfield Propco, LLC    Delaware    Americold
Realty Operating Partnership, L.P.      100 %    No Americold Food Logistics PTY
Ltd.    Australia    Americold Logistics Limited      100 %    No Americold
Hawkeye Blocker, GP, LLC    Delaware    Americold Hawkeye Parent, LLC      100
%    No Americold Hawkeye Parent, LLC    Delaware    Americold Realty Operating
Partnership, L.P.      100 %    No Americold Investments PTY Ltd.    Australia
   Americold Australia PTY LTD      100 %    No Americold Logistics Hong Kong
Limited    China    ART AL Holding LLC      100 %    No Americold Logistics
Limited    Australia    Americold Australia PTY LTD      100 %    No Americold
Logistics Services NZ Ltd.    New Zealand    Americold NZ Limited      100 %   
No Americold Logistics, LLC    Delaware    ART AL Holding LLC      100 %    Yes
Americold Melbourne Realty Trust    Australia    Americold Australia Realty
Trust      100 %    No Americold Middleboro Opco, LLC    Delaware    AmeriCold
Logistics, LLC      100 %    No Americold Middleboro Propco, LLC    Delaware   
Americold Realty Operating Partnership, L.P.      100 %    No Americold Nebraska
Leasing LLC    Nebraska    AmeriCold Logistics, LLC      100 %    No Americold
Nova Cold Holdings, L.P.    Delaware    Americold Realty Operating Partnership,
L.P.      100 %    No

 

Schedule 6.13

Subsidiaries



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of

Incorporation

  

Owner

   Percentage of
Ownership     Loan Party
(Yes or No) Americold Nova Cold Holdings, L.P.    Delaware    Americold Nova
Cold Holdings II, LLC      0 %    No Americold Nova Cold Holdings II, LLC   
Delaware    Americold Realty Operating Partnership, L.P.      100 %    No
Americold NZ Limited    New Zealand    Icicle NZ Property Limited      100 %   
No Americold Propco Phoenix Van Buren LLC    Delaware    Americold Realty
Operating Partnership, L.P.      100 %    No Americold Property PTY Ltd.   
Australia    Americold Australian Holdings PTY Ltd.      100 %    No AmeriCold
Real Estate, L.P.    Delaware    Americold Realty Operating Partnership, L.P.   
 
99
% 
LP    Yes AmeriCold Real Estate, L.P.    Delaware    Americold Realty LLC     
1
% 
GP    Yes Americold Realty Australia Management Pty Ltd    Australia   
Americold Australian Holdings Pty. Ltd.      100 %    No Americold Realty Hong
Kong Limited    Hong Kong    Americold Realty Operating Partnership, L.P.     
100 %    No Americold Realty LLC    Delaware    Americold Realty Operating
Partnership, L.P.      100 %    No Americold Realty Operating Partnership, L.P.
   Delaware    Americold Realty Trust     
99
% 
GP    Yes Americold Realty Operating Partnership, L.P.    Delaware    Americold
Realty Operations, Inc.     
1
% 
LP    Yes Americold Realty Operations, Inc.    Delaware    Americold Realty
Trust      100 %    Yes Americold Realty State Management Pty Ltd.    Australia
   Americold Realty Australia Management Pty Ltd      100 %    No Americold San
Antonio Propco, LLC    Delaware    Americold Realty Operating Partnership, L.P.
     100 %    No Americold NB PTY Ltd.    Australia    AmeriCold Logistics
Limited      100 %    No Americold Sydney Realty Trust    Australia    Americold
Australia Realty Trust      100 %    No Americold TRS Parent, LLC    Delaware   
Cloverleaf Cold Storage, LLC      18.62 %    Yes Americold TRS Parent, LLC   
Delaware    Americold Realty Operating Partnership, L.P.      81.38 %    Yes
Americold Transportation Services, LLC    Delaware    ART AL Holding LLC     
100 %    No Americold Transportation, LLC    Delaware    ART Mortgage Borrower
Opco 2010 – 5 LLC      100 %    No AMLOG Canada Inc.    Canada    AmeriCold
Logistics, LLC      100 %    No ART AL Holding LLC    Delaware    Americold
Realty Operating Partnership, L.P.      100 %    Yes ART Icecap Holdings LLC   
Delaware    Americold Realty Operating Partnership, L.P.      100 %    No ART
Leasing LLC    Delaware    AmeriCold Logistics, LLC      100 %    No

 

Schedule 6.13

Subsidiaries



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of

Incorporation

  

Owner

   Percentage of
Ownership     Loan Party
(Yes or No) ART Manager L.L.C.    Delaware    Americold Realty Operating
Partnership, L.P.      100 %    No ART Mezzanine Borrower Opco 2013 LLC   
Delaware    ART Second Mezzanine Borrower Opco 2013 LLC      100 %    No ART
Mezzanine Borrower Propco 2013 LLC    Delaware    ART Second Mezzanine Borrower
Propco 2013 LLC      100 %    No ART Mortgage Borrower GP LLC    Delaware    ART
First Mezzanine Borrower, L.P.      100 %    No ART Mortgage Borrower Opco
2006-1A L.P.    Delaware    AmeriCold Logistics, LLC      99.9 % LP    No ART
Mortgage Borrower Opco 2006-1A L.P.    Delaware    ART Mortgage Borrower Opco GP
2006-1A LLC      0.1 % GP    No ART Mortgage Borrower Opco 2006-1B L.P.   
Delaware    AmeriCold Logistics, LLC      99.9 % LP   No ART Mortgage Borrower
Opco 2006-1B L.P.    Delaware    ART Mortgage Borrower Opco GP 2006-1B LLC     
0.1 % GP    No ART Mortgage Borrower Opco 2006-1C L.P.    Delaware    AmeriCold
Logistics, LLC      99.9 % LP    No ART Mortgage Borrower Opco 2006-1C L.P.   
Delaware    ART Mortgage Borrower Opco GP 2006-1C LLC      0.1 % GP    No ART
Mortgage Borrower Opco 2006-2 L.P.    Delaware    ART First Mezzanine Borrower
Opco 2006-2 L.P.      99.9 % LP    No ART Mortgage Borrower Opco 2006-2 L.P.   
Delaware    ART MORTGAGE BORROWER OPCO GP 2006-2 LLC      0.1 % GP    No ART
Mortgage Borrower Opco 2010 -4 LLC    Delaware    AmeriCold Logistics, LLC     
100 %    No ART Mortgage Borrower Opco 2010 -5 LLC    Delaware    Versacold
Atlas Logistics Services USA LLC      100 %    No ART Mortgage Borrower Opco
2010 -6 LLC    Delaware    Versacold Texas, L.P.      100 %    No ART Mortgage
Borrower Opco 2013 LLC    Delaware    ART Mezzanine Borrower Opco 2013 LLC     
100 %    No ART Mortgage Borrower Opco GP 2006-1A LLC    Delaware    AmeriCold
Logistics, LLC      100 %    No ART Mortgage Borrower Opco GP 2006-1B LLC   
Delaware    AmeriCold Logistics, LLC      100 %    No ART Mortgage Borrower Opco
GP 2006-1C LLC    Delaware    AmeriCold Logistics, LLC      100 %    No ART
MORTGAGE BORROWER OPCO GP 2006-2 LLC    Delaware    ART First Mezzanine Borrower
Opco 2006-2 L.P.      100 %    No ART Mortgage Borrower Propco 2006-1A L.P.   
Delaware    Americold Realty Operating Partnership, L.P.      99.9 % LP    No

 

Schedule 6.13

Subsidiaries



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of

Incorporation

  

Owner

   Percentage of
Ownership     Loan Party
(Yes or No) ART Mortgage Borrower Propco 2006-1A L.P.    Delaware    ART
Mortgage Borrower Propco GP 2006-1A LLC      0.1 % GP    No ART Mortgage
Borrower Propco 2006-1B L.P.    Delaware    Americold Realty Operating
Partnership, L.P.      99.9 % LP    No ART Mortgage Borrower Propco 2006-1B L.P.
   Delaware    ART Mortgage Borrower Propco GP 2006-1B LLC      0.1 % GP    No
ART Mortgage Borrower Propco 2006-1C L.P.    Delaware    Americold Realty
Operating Partnership, L.P.      99.9 % LP    No ART Mortgage Borrower Propco
2006-1C L.P.    Delaware    ART Mortgage Borrower Propco GP 2006-1C LLC      0.1
% GP    No ART Mortgage Borrower Propco 2006-2 L.P.    Delaware    ART First
Mezzanine Borrower Propco 2006-2 L.P.      99.9 % LP    No ART Mortgage Borrower
Propco 2006-2 L.P.    Delaware    ART MORTGAGE BORROWER PROPCO GP 2006-2 LLC   
  0.1 % GP    No ART Mortgage Borrower Propco 2010 -4 LLC    Delaware   
Americold Realty Operating Partnership, L.P.      100 %    No ART Mortgage
Borrower Propco 2010 -5 LLC    Delaware    Versacold Logistics, LLC      100 % 
  No ART Mortgage Borrower Propco 2010 -6 LLC    Delaware    Versacold Texas,
L.P.      100 %    No ART Mortgage Borrower Propco 2013 LLC    Delaware    ART
Mezzanine Borrower Propco 2013 LLC      100 %    No ART Mortgage Borrower Propco
GP 2006-1A LLC    Delaware    Americold Realty Operating Partnership, L.P.     
100 %    No ART Mortgage Borrower Propco GP 2006-1B LLC    Delaware    Americold
Realty Operating Partnership, L.P.      100 %    No ART Mortgage Borrower Propco
GP 2006-1C LLC    Delaware    Americold Realty Operating Partnership, L.P     
100 %    No ART MORTGAGE BORROWER PROPCO GP 2006-2 LLC    Delaware    ART First
Mezzanine Borrower Propco 2006-2 L.P.      100 %    No ART Mortgage Borrower,
L.P.    Delaware    ART First Mezzanine Borrower, L.P.      99.9 % LP    No ART
Mortgage Borrower, L.P.    Delaware    ART Mortgage Borrower GP LLC      0.1
% GP    No ART QUARRY TRS LLC    Delaware    ART AL Holding LLC      100 %    No
ART First Mezzanine Borrower GP LLC    Delaware    ART Second Mezzanine
Borrower, L.P.      100 %    No ART Second Mezzanine Borrower Opco 2013 LLC   
Delaware    ART Third Mezzanine Borrower Opco 2013 LLC      100 %    No ART
Second Mezzanine Borrower Propco 2013 LLC    Delaware    ART Third Mezzanine
Borrower Propco 2013 LLC      100 %    No

 

Schedule 6.13

Subsidiaries



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of

Incorporation

  

Owner

   Percentage of
Ownership     Loan Party
(Yes or No) ART Third Mezzanine Borrower Opco 2013 LLC    Delaware    AmeriCold
Logistics, LLC      100 %    No ART Third Mezzanine Borrower Propco 2013 LLC   
Delaware    Americold Realty Operating Partnership, L.P.      100 %    No Atlas
Cold Storage Logistics LLC    Minnesota    Versacold Atlas Logistics Services
USA LLC      100 %    No Atlas Logistics Group Retail Services (Atlanta) LLC   
Delaware    Atlas Cold Storage Logistics LLC      100 %    No Atlas Logistics
Group Retail Services (Denver) LLC    Minnesota    Atlas Cold Storage Logistics
LLC      100 %    No Atlas Logistics Group Retail Services (Phoenix) LLC   
Delaware    Atlas Cold Storage Logistics LLC      100 %    No Atlas Logistics
Group Retail Services (Roanoke) LLC    Delaware    Atlas Cold Storage Logistics
LLC      100 %    No Atlas Logistics Group Retail Services (Shelbyville) LLC   
Delaware    Atlas Cold Storage Logistics LLC      100 %    No BCP VII Chiller
892/U.S. T-E Feeder, L.P.    Delaware    Americold Hawkeye Parent, LLC      99
%    No BCP VII Chiller 892/U.S. T-E Feeder, L.P.    Delaware    Americold
Hawkeye Blocker GP, LLC      1 %    No Blockchain Transport, LLC    Arkansas   
Zero Mountain Logistics, LLC      100 %    No CCS Realty Property Owner LLC   
Delaware    CCS Realty Mezz A LLC      100 %    No CCS Realty, LLC    Iowa   
Cloverleaf Cold Storage, LLC      100 %    No Chambersburg Cold Storage Limited
Partnership    Maryland    Americold Chambersburg Holding, LLC      100 %    Yes

Cloverleaf Cold

Storage Co., LLC

   Ohio    Cloverleaf Cold Storage Iowa Co.      7.1 %    No

Cloverleaf Cold

Storage Co., LLC

   Ohio    Cloverleaf Cold Storage, LLC      92.9 %    No Cloverleaf Cold
Storage Iowa Co.    Iowa    Americold TRS Parent, LLC      100 %    No
Cloverleaf Cold Storage, LLC    Delaware    BCP VII Chiller 892/U.S. T-E Feeder,
LP      100 %    No Cold Logic ULC    British Columbia, Canada    AMLOG Canada
Inc.      100 %    No G.F. Storage, LLC    Minnesota    Americold Logistics, LLC
     100 %    No Icecap Australia MIT Holding LLC    Delaware    Americold
Realty Trust      100 %    No Icecap Australia Realty Trust    Australia   
Icecap Australia MIT Holding LLC      99 %    No

 

Schedule 6.13

Subsidiaries



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of

Incorporation

  

Owner

   Percentage of
Ownership     Loan Party
(Yes or No) Icecap Australia Realty Trust    Australia    ART Icecap Holdings
LLC      1 %    No Icecap Properties AU LLC    Delaware    ART Icecap Holdings
LLC      100 %    No Icecap Properties NZ Holdings LLC    Delaware    ART Icecap
Holdings LLC      100 %    No Icecap Properties NZ Limited LLC    New Zealand   
Icecap Properties NZ Holdings LLC      100 %    Yes Inland Quarries, L.L.C.   
Delaware    ART QUARRY TRS LLC      100 %    No KC Underground, L.L.C.   
Delaware    AmeriCold Logistics, LLC      100 %    No KCL Equipment Owner LLC   
Delaware    KCL Mezz A LLC      100 %    No Keycity Leasing Company    Minnesota
   Cloverleaf Cold Storage, LLC      100 %    No Lanier Cold Storage, LLC   
Georgia    Americold Logistics, LLC      100 %    Yes Lanier Freezer, LLC   
Georgia    Americold Realty Operating Partnership, L.P.      100 %    No MHW
Group at Perryville, LLC    Maryland    Americold Realty Operating Partnership,
L.P.      100 %    Yes NCS Trucking, LLC    Minnesota    G.F. Storage, LLC     
100 %    No Newlook Products, LLC    Georgia    Lanier Cold Storage, LLC      No
Newport-St. Paul Cold Storage    Minnesota    Americold Realty Operating
Partnership, L.P.      100 %    No Nova Cold Logistics, ULC    Canada   
Americold Nova Cold Holdings, L.P.      100 %    Yes Portfresh Development, LLC
   Delaware    Portfresh Holdings, LLC      100 %    No Portfresh Holdings, LLC
   Delaware    Americold Realty Operating Partnership, L.P.      100 %    No
Savannah Cold Storage, LLC (d/b/a Portfresh Logistics)    Delaware    Portfresh
Holdings, LLC      100 %    Yes Second Street, LLC    Iowa    Cloverleaf Cold
Storage, LLC      100 %    No URS Real Estate, L.P.    Delaware    Americold
Realty Operating Partnership, L.P.      99 % LP    No URS Real Estate, L.P.   
Delaware    URS Realty, LLC      1 % GP    No URS Realty, LLC    Delaware   
Americold Realty Operating Partnership, L.P      100 %    No VCD Pledge
Holdings, LLC    Delaware    Versacold USA, LLC      100 %    No Versacold Atlas
Logistics Services USA LLC    Delaware    ART AL Holding LLC      100 %    No
Versacold Logistics Argentina SA    Argentina    Americold Logistics Limited   
  90 %    No Versacold Logistics Argentina SA    Argentina    Americold Storage
NB PTY Ltd.      10 %    No Versacold Logistics, LLC    Delaware    Versacold
USA, LLC      100 %    No Versacold Midwest LLC    Delaware    Versacold Atlas
Logistics Services USA LLC      100 %    No Versacold Northeast Logistics, LLC
   Massachusetts    ART AL Holding LLC      100 %    No

 

Schedule 6.13

Subsidiaries



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of

Incorporation

  

Owner

   Percentage of
Ownership     Loan Party
(Yes or No) Versacold Northeast, Inc.    Massachusetts    ART AL Holding LLC   
  100 %    No Versacold Texas, L.P.    Texas    Versacold USA, LLC      99 % LP 
  No Versacold Texas, L.P.    Texas    Americold Realty Operating Partnership,
L.P.      1 % GP    No Versacold USA, LLC    Delaware    ART Icecap Holdings LLC
     100 %    Yes Zero Mountain Aviation, LLC    Arkansas    Zero Mountain LLC
     100 %    No Zero Mountain Logistics, LLC    Oklahoma    Zero Mountain LLC
     100 %    No Zero Mountain LLC    Arkansas    Cloverleaf Cold Storage, LLC
     100 %    No ZM Waco Property Owner LLC    Delaware    ZM Waco Holdco LLC   
  100 %    No ZMI Leasing,LLC    Oklahoma    Zero Mountain LLC      100 %    No

 

Schedule 6.13

Subsidiaries



--------------------------------------------------------------------------------

Schedule 9.6

Transactions with Affiliates

None.

Schedule 9.6

Transactions with Affiliates



--------------------------------------------------------------------------------

Schedule 12.2

Administrative Agent’s Office; Certain Addresses for Notices

PARENT BORROWER AND OTHER LOAN PARTIES:

Americold Realty Operating Partnership, L.P.

10 Glenlake Parkway, South Tower, Suite 600

Atlanta, GA 30328

Attention: Legal Department

Telephone: (678) 441-1479

Facsimile: (678) 387-4744

Electronic Mail: legal@americold.com

Website Address: www.americold.com

Taxpayer Identification Number: 01-0958815

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

2380 Performance Drive - Bldg. C

Mail Code: TX2-984-03-23

Richardson, TX 75082

Attention: Katlyn Tran

Telephone: (469) 201-4056

Facsimile: (214) 290-9714

Electronic Mail: Katlyn.tran@bofa.com

USD PAYMENT INSTRUCTIONS:

Bank of America

New York NY

ABA 026009593

Acct # 1366072250600

Acct Name: Corporate Credit Services

Ref: Americold Realty Operating Partnership

EUR PAYMENT INSTRUCTIONS:

Beneficiary Bank: Bank of America NT and SA (Swift ID: BOFAGB22)

Beneficiary Account Number: GB89 BOFA 1650 5095 687029

Beneficiary: Bank of America NA

Ref: Americold Realty Operating Partnership

 

Schedule 12.2

Administrative Agent’s Office; Certain Addresses for Notices



--------------------------------------------------------------------------------

GBP PAYMENT INSTRUCTIONS:

Beneficiary Bank: Bank of America NT and SA (Swift ID: BOFAGB22)

Beneficiary Account Number: GB90 BOFA 1650 5095 687011

Beneficiary: Bank of America NA

Ref: Americold Realty Operating Partnership

CAD PAYMENT INSTRUCTIONS:

Beneficiary Bank: Bank of America Canada (Swift ID: BOFACATT)

Beneficiary Account Number: 711465090227

Beneficiary: Bank of America NA

Ref: Americold Realty Operating Partnership

AUD PAYMENT INSTRUCTIONS:

Beneficiary Bank: Bank of America Australia (Swift ID: BOFAAUSX)

Beneficiary Account Number: 520195687018

Beneficiary: Bank of America NA

Ref: Americold Realty Operating Partnership

NZD PAYMENT INSTRUCTIONS:

Correspondent/ Intermediary Bank: Bank of New Zealand (Swift ID: BKNZNZ22)

Beneficiary Bank: Bank of America NT and SA (Swift ID: BOFAGB22)

Beneficiary Account Number: GB67 BOFA 1650 5095 687037

Beneficiary: Bank of America NA

Ref: Americold Realty Operating Partnership

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

Building C

2380 Performance Drive

Mail Code: TX2-984-03-26

Richardson, TX 75082

Attention: Gavin Shak

Telephone: (214) 209-0529

Facsimile: (214) 530-3108

Electronic Mail: gavin.shak@bofa.com

 

Schedule 12.2

Administrative Agent’s Office; Certain Addresses for Notices



--------------------------------------------------------------------------------

LETTER OF CREDIT ISSUERS:

Bank of America, N.A.

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Michael Grizzanti

Telephone: (570) 496-9621

Facsimile: (800) 755-8743

Electronic Mail: michael.a.grizzanti@bofa.com

JPMorgan Chase Bank, N.A.

JPMorgan Chase Bank, N.A.

10420 Highland Manor Drive, 4th Floor

Tampa, Florida 33610

Attention: Standby LC Unit

Tel: 800-364-1969

Fax: 856-294-5267

Email: gts.ib.standby@jpmchase.com

 

Schedule 12.2

Administrative Agent’s Office; Certain Addresses for Notices



--------------------------------------------------------------------------------

Citibank, N.A.

(for Requests for Credit Extensions):

Anthony Surico

Citibank, N.A.

388 Greenwich St., 8th Fl.

New York, NY 10013

Telephone: 212-816-1286

Electronic Mail: Anthony.Surico@citi.com

(for operations related inquiries (e.g., fees/billing)):

Citibank, N.A.

1 Penns Way, Ops II

New Castle, DE 19720

Attention: Gopinath Elogovan

Securities Processing Analyst

Telephone: 201-472-4024

Facsimile: 212-994-0847

Electronic Mail: Global.Loans.LCRecon@citi.com

Royal Bank of Canada

Royal Bank of Canada

Global Loans Administration

20 King St W, 4th Floor

Attention: GLA Trade

Facsimile: 416-364-3670

Electronic Mail: glatrade@cm.rbc.com

 

Schedule 12.2

Administrative Agent’s Office; Certain Addresses for Notices



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

GUARANTEE AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

 

 

GUARANTEE AGREEMENT

dated as of

March 26, 2020,

among

AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.,

CERTAIN SUBSIDIARIES OF

AMERICOLD REALTY TRUST

IDENTIFIED HEREIN

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

  

Section 1.1.

 

Defined Terms

     1  

Section 1.2.

 

Other Definitional Provisions

     53  

Section 1.3.

 

Classifications of Loans

     54  

Section 1.4.

 

Accounting Terms; GAAP

     54  

Section 1.5.

 

Pro Forma Calculations

     55  

Section 1.6.

 

Rounding

     55  

Section 1.7.

 

Timing of Payment or Performance

     55  

Section 1.8.

 

Times of Day

     55  

Section 1.9.

 

Exchange Rates; Currency Equivalents

     55  

Section 1.10.

 

Additional Alternative Currencies

     56  

Section 1.11.

 

Change of Currency

     58  

ARTICLE II AMOUNT AND TERMS OF CREDIT

  

Section 2.1.

 

Commitments

     59  

Section 2.2.

 

Borrowings, Continuations and Conversions of Loans

     60  

Section 2.3.

 

Bid Loans

     63  

Section 2.4.

 

Administrative Agent’s Clawback

     66  

Section 2.5.

 

Repayment of Loans

     68  

Section 2.6.

 

Evidence of Debt

     68  

Section 2.7.

 

[Reserved]

     69  

Section 2.8.

 

Interest

     69  

Section 2.9.

 

LIBOR Successor Rate

     70  

Section 2.10.

 

Increased Costs, Illegality, Etc.

     72  



--------------------------------------------------------------------------------

Section 2.11.

 

Compensation

     76  

Section 2.12.

 

Change of Lending Office

     76  

Section 2.13.

 

Notice of Certain Costs

     77  

Section 2.14.

 

Increase in Facilities

     77  

Section 2.15.

 

Replacement of Lenders or Termination of Commitments Under Certain Circumstances

     80  

Section 2.16.

 

Defaulting Lenders

     82  

Section 2.17.

 

Extension of Revolving Loan Maturity Date.

     84  

Section 2.18.

 

Designated Borrowers.

     86  

Section 2.19.

 

Joint and Several Liability.

     88  

ARTICLE III LETTERS OF CREDIT

  

Section 3.1.

 

Letters of Credit

     90  

Section 3.2.

 

Letter of Credit Requests

     92  

Section 3.3.

 

Letter of Credit Participations

     94  

Section 3.4.

 

Agreement to Repay Letter of Credit Drawings

     96  

Section 3.5.

 

Increased Costs

     99  

Section 3.6.

 

New or Successor Letter of Credit Issuer

     100  

Section 3.7.

 

Role of Letter of Credit Issuer

     102  

Section 3.8.

 

Cash Collateral

     102  

Section 3.9.

 

Governing Law; Applicability of ISP and UCP

     104  

Section 3.10.

 

Conflict with Issuer Documents

     104  

Section 3.11.

 

Letters of Credit Issued for Subsidiaries

     104  

Section 3.12.

 

Letter of Credit Issuer Reports to Administrative Agent

     104  

ARTICLE IV FEES; COMMITMENT REDUCTIONS AND TERMINATIONS

  

Section 4.1.

 

Fees

     105  

Section 4.2.

 

Voluntary Reduction of Revolving Credit Commitments

     107  



--------------------------------------------------------------------------------

Section 4.3.

 

Mandatory Termination of Commitments

     107  

ARTICLE V PAYMENTS

  

Section 5.1.

 

Voluntary Prepayments

     108  

Section 5.2.

 

Mandatory Prepayments

     108  

Section 5.3.

 

Method and Place of Payment

     109  

Section 5.4.

 

Net Payments

     111  

Section 5.5.

 

Computations of Interest and Fees

     116  

Section 5.6.

 

Limit on Rate of Interest

     117  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

  

Section 6.1.

 

Financial Condition

     118  

Section 6.2.

 

No Change

     119  

Section 6.3.

 

Existence; Compliance with Law

     119  

Section 6.4.

 

Power; Authorization; Enforceable Obligations

     119  

Section 6.5.

 

No Legal Bar

     119  

Section 6.6.

 

Litigation

     120  

Section 6.7.

 

Ownership of Property; Liens; Qualified Assets; Casualty

     120  

Section 6.8.

 

Intellectual Property

     120  

Section 6.9.

 

REIT Status; Stock Exchange Listing; Taxes

     120  

Section 6.10.

 

Federal Regulations

     121  

Section 6.11.

 

ERISA

     121  

Section 6.12.

 

Investment Company Act

     121  

Section 6.13.

 

Subsidiaries

     121  

Section 6.14.

 

Use of Proceeds

     122  

Section 6.15.

 

Environmental Matters

     122  

Section 6.16.

 

Accuracy of Information, Etc.

     122  



--------------------------------------------------------------------------------

Section 6.17.

 

[Intentionally Omitted]

     123  

Section 6.18.

 

Anti-Corruption Laws, Sanctions and Anti-Terrorism Laws

     123  

Section 6.19.

 

Labor Matters

     123  

Section 6.20.

 

Solvency

     124  

Section 6.21.

 

Insurance

     124  

Section 6.22.

 

No Default

     124  

Section 6.23.

 

Affected Financial Institution

     124  

Section 6.24.

 

Representations as to Foreign Obligors

     124  

ARTICLE VII CONDITIONS PRECEDENT

  

Section 7.1.

 

Conditions to Effectiveness

     125  

Section 7.2.

 

Conditions to Each Extension of Credit

     128  

ARTICLE VIII AFFIRMATIVE COVENANTS

  

Section 8.1.

 

Financial Statements

     129  

Section 8.2.

 

Certificates; Other Information

     130  

Section 8.3.

 

Lines of Business

     132  

Section 8.4.

 

Taxes

     133  

Section 8.5.

 

Maintenance of Existence; Compliance with Law

     133  

Section 8.6.

 

Maintenance of Property; Insurance

     133  

Section 8.7.

 

Inspection of Property; Books and Records; Discussions

     133  

Section 8.8.

 

Notices

     134  

Section 8.9.

 

Environmental Laws

     135  

Section 8.10.

 

Additional Subsidiary Guarantors

     135  

Section 8.11.

 

Use of Proceeds and Letters of Credit

     135  

Section 8.12.

 

Know Your Customer

     136  

Section 8.13.

 

Maintenance of REIT Status; Stock Exchange Listing; Further Assurances

     136  



--------------------------------------------------------------------------------

Section 8.14.

 

Approvals and Authorizations

     136  

Section 8.15.

 

Payment of Obligations

     136  

ARTICLE IX NEGATIVE COVENANTS

  

Section 9.1.

 

Financial Covenants

     137  

Section 9.2.

 

Indebtedness

     137  

Section 9.3.

 

Liens

     137  

Section 9.4.

 

Fundamental Changes

     138  

Section 9.5.

 

Restricted Payments

     139  

Section 9.6.

 

Transactions with Affiliates

     139  

Section 9.7.

 

Amendments to Governing Documents

     140  

Section 9.8.

 

No Further Negative Pledges

     140  

Section 9.9.

 

Use of Proceeds

     141  

Section 9.10.

 

Investments

     141  

Section 9.11.

 

Changes in Fiscal Periods

     141  

Section 9.12.

 

Asset Sales

     141  

Section 9.13.

 

Environmental Matters

     141  

Section 9.14.

 

Sanctions; Anti-Corruption; Anti-Money Laundering

     142  

Section 9.15.

 

Change in Nature of Business

     142  

ARTICLE X EVENTS OF DEFAULT

  

Section 10.1.

 

Events of Default

     142  

Section 10.2.

 

Application of Funds

     145  

ARTICLE XI THE AGENTS

  

Section 11.1.

 

Appointment

     146  

Section 11.2.

 

Delegation of Duties

     147  

Section 11.3.

 

Exculpatory Provisions

     147  



--------------------------------------------------------------------------------

Section 11.4.

 

Reliance by Agent

     148  

Section 11.5.

 

Notice of Default

     149  

Section 11.6.

 

Non-Reliance on Agents and Other Lenders

     149  

Section 11.7.

 

Indemnification

     150  

Section 11.8.

 

Agent in Its Individual Capacity

     150  

Section 11.9.

 

Successor Agent

     151  

Section 11.10.

 

Bookrunners; Lead Arrangers; Syndication Agents; Documentation Agents

     152  

Section 11.11.

 

Agents May File Proofs of Claim

     152  

Section 11.12.

 

Guaranty Matters

     153  

Section 11.13.

 

Certain ERISA Matters

     153  

ARTICLE XII MISCELLANEOUS

  

Section 12.1.

 

Amendments and Waivers

     155  

Section 12.2.

 

Notices

     158  

Section 12.3.

 

No Waiver; Cumulative Remedies; Enforcement

     160  

Section 12.4.

 

Survival of Representations and Warranties

     161  

Section 12.5.

 

Payment of Expenses; Damages Waiver

     161  

Section 12.6.

 

Successors and Assigns; Participations and Assignments

     163  

Section 12.7.

 

Adjustments; Set-off; Payments Set Aside

     169  

Section 12.8.

 

Counterparts

     170  

Section 12.9.

 

Severability

     170  

Section 12.10.

 

Integration

     171  

Section 12.11.

 

GOVERNING LAW

     171  

Section 12.12.

 

Submission to Jurisdiction; Waivers

     171  

Section 12.13.

 

No Advisory or Fiduciary Responsibility

     172  

Section 12.14.

 

Interest Rate Limitation

     172  



--------------------------------------------------------------------------------

Section 12.15.

 

The Banking Code of Practice (Australia)

     173  

Section 12.16.

 

Confidentiality

     173  

Section 12.17.

 

WAIVERS OF JURY TRIAL

     174  

Section 12.18.

 

Patriot Act

     174  

Section 12.19.

 

Electronic Execution of Assignments and Certain Other Documents

     175  

Section 12.20.

 

ENTIRE AGREEMENT

     175  

Section 12.21.

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     175  

Section 12.22.

 

Judgment Currency

     176  

Section 12.23.

 

Acknowledgement Regarding Any Supported QFCs

     176  

Section 12.24.

 

Guarantors on the Closing Date

     177  

ARTICLE XIII CONTINUING GUARANTY

  

Section 13.1.

 

Guaranty

     177  

Section 13.2.

 

Rights of Creditor Parties

     178  

Section 13.3.

 

Certain Waivers

     178  

Section 13.4.

 

Obligations Independent

     178  

Section 13.5.

 

Subrogation

     179  

Section 13.6.

 

Termination; Reinstatement

     179  

Section 13.7.

 

Subordination

     179  

Section 13.8.

 

Stay of Acceleration

     179  

Section 13.9.

 

Condition of Borrowers

     179  

Section 13.10.

 

Keepwell

     180  

Section 13.11.

 

Termination

     180  

ARTICLE XIV DEFINITIONS

  

Section 14.1.

 

Defined Terms

     1  

Section 14.2.

 

Other Defined Terms

     1  



--------------------------------------------------------------------------------

ARTICLE XV GUARANTEE

  

Section 15.1.

 

Guarantee

     2  

Section 15.2.

 

Guarantee of Payment; Continuing Guarantee

     2  

Section 15.3.

 

No Limitations

     3  

Section 15.4.

 

Reinstatement

     3  

Section 15.5.

 

Agreement to Pay; Subrogation

     4  

Section 15.6.

 

Information

     4  

Section 15.7.

 

Keepwell

     4  

ARTICLE XVI [RESERVED.]

  

ARTICLE XVII REMEDIES

  

Section 17.1.

 

Remedies Upon Default

     4  

Section 17.2.

 

Application of Proceeds

     5  

ARTICLE XVIII INDEMNITY, SUBROGATION, CONTRIBUTION AND SUBORDINATION

  

Section 18.1.

 

Indemnity and Subrogation

     5  

Section 18.2.

 

Contribution and Subrogation

     5  

Section 18.3.

 

Subordination

     6  

ARTICLE XIX MISCELLANEOUS

  

Section 19.1.

 

Notices

     6  

Section 19.2.

 

Waivers; Amendment

     6  

Section 19.3.

 

Administrative Agent’s Fees and Expenses; Indemnification

     7  

Section 19.4.

 

Survival

     7  

Section 19.5.

 

Counterparts; Effectiveness; Successors and Assigns

     8  

Section 19.6.

 

Severability

     8  

Section 19.7.

 

Governing Law; Jurisdiction; Consent to Service of Process

     8  

Section 19.8.

 

WAIVER OF JURY TRIAL

     9  



--------------------------------------------------------------------------------

Section 19.9.

 

Headings

     9  

Section 19.10.

 

[Reserved.]

     9  

Section 19.11.

 

Termination

     9  

Section 19.12.

 

Additional Subsidiaries

     9  

Schedules

 

Schedule I

 

Subsidiary Loan Party Information

  

Exhibits

 

Exhibit I

 

Form of Supplement

  



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT dated as of March 26, 2020 (this “Agreement”), among
Americold Realty Operating Partnership, L.P., the Subsidiary Loan Parties from
time to time party hereto and Bank of America, N.A. as administrative agent (in
such capacity, the “Administrative Agent”).

Reference is made to the Credit Agreement dated as of March 26, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Americold Realty Operating Partnership, L.P., a
Delaware limited partnership (the “Parent Borrower”), Americold Realty Trust, a
Maryland real estate investment trust, the Designated Borrowers from time to
time party thereto (each such Designated Borrower, together with the Parent
Borrower, collectively, the “Borrowers” and each a “Borrower”), the several
Lenders and the Letter of Credit Issuers from time to time party thereto and the
Administrative Agent. The Lenders and Letter of Credit Issuers have agreed to
extend credit to the Borrowers on the terms and subject to the conditions set
forth in the Credit Agreement. The obligations of the Lenders and the Letter of
Credit Issuers to extend such credit are conditioned upon, among other things,
the execution and delivery of this Agreement. The Subsidiary Loan Parties are
Affiliates of the Borrowers, will derive substantial benefits from the extension
of credit to the Borrowers pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders and the Letter
of Credit Issuers to extend such credit. Accordingly, the parties hereto agree
as follows:

ARTICLE XIV

DEFINITIONS

Section 14.1. Defined Terms. (a)Each capitalized term used but not defined
herein and defined in the Credit Agreement shall have the meaning specified in
the Credit Agreement.

(b) The rules of construction specified in Section 1.2 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

Section 14.2. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Agent” has the meaning assigned to such term in the Preamble
hereto.

“Agreement” has the meaning assigned to such term in the Preamble hereto.

“Borrower” and “Borrowers” have the meanings assigned to such terms in the
Recitals hereto.

“Claiming Party” has the meaning assigned to such term in Section 5.02.

“Contributing Party” has the meaning assigned to such term in Section 5.02.

“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.

“Guarantors” means, collectively, the Parent Borrower and each Subsidiary Loan
Party.



--------------------------------------------------------------------------------

“Indemnified Amount” has the meaning assigned to such term in Section 5.02.

“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee Obligation becomes or would become effective with respect to
such Specified Swap Obligation and each other Loan Party that constitutes an
“eligible contract participant” under the Commodity Exchange Act and can cause
another person to qualify as an “eligible contract participant” at such time by
guaranteeing or entering into a keepwell in respect of obligations of such other
person under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.07).

“Subsidiary Loan Parties” means, collectively, (a) the Subsidiaries of the
Company identified on Schedule I and (b) each other Subsidiary of the Company
that becomes a party to this Agreement after the Closing Date.

“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent, and in each case
reasonably satisfactory to the Administrative Agent.

ARTICLE XV

GUARANTEE

Section 15.1. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations. Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, or amended or modified, without notice
to or further assent from it, and that, except as otherwise expressly provided
in Section 6.11, it will remain bound upon its guarantee hereunder
notwithstanding any extension, renewal, amendment or modification of any
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Parent Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee hereunder and
notice of protest for nonpayment.

Section 15.2. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or other similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any other
Creditor Party to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Creditor Party in favor of any Borrower,
any other Loan Party or any other Person. Each Guarantor agrees that its
guarantee hereunder is continuing in nature and applies to all Obligations,
whether currently existing or hereafter incurred.

 

2



--------------------------------------------------------------------------------

Section 15.3. No Limitations. (a)Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 6.11, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise (other than a
defense of the indefeasible payment in full in cash of all the Obligations or
the performance in full of all the Obligations). Without limiting the generality
of the foregoing, except as otherwise expressly provided in Section 6.11, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Administrative Agent or any other
Creditor Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement; (iii) any default, failure or
delay, willful or otherwise, in the performance of any of the Obligations; or
(iv) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations or the performance in full of all the
Obligations).

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations or the performance in full of all the Obligations. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent and the other Creditor Parties may, at their election, compromise or
adjust any part of the Obligations, make any other accommodation with any
Borrower or any other Loan Party or exercise any other right or remedy available
to them against any Borrower or any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been fully and indefeasibly paid in full in cash
(other than any Specified Cash Management Obligations, Specified Swap
Obligations or contingent indemnification obligations and other contingent
obligations not then due or asserted). To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any Borrower or any other Loan Party, as the
case may be.

Section 15.4. Reinstatement. Each Guarantor agrees that this Agreement and its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Creditor Party upon the bankruptcy, insolvency, dissolution, liquidation or
reorganization of any Borrower, any other Loan Party or otherwise.

 

3



--------------------------------------------------------------------------------

Section 15.5. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Creditor Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Creditor Parties in cash the amount of such
unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against any
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article V.

Section 15.6. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the other Creditor Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

Section 15.7. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each Specified Loan
Party to honor all of its obligations under this Agreement in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 2.07 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2.07 or otherwise under this Agreement voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 2.07 shall remain in full force and effect until the indefeasible
payment in full in cash of all the Obligations (other than Specified Cash
Management Obligations, Specified Swap Obligations or contingent indemnification
obligations and other contingent obligations, in each case not then due or
asserted). Each Qualified ECP Guarantor intends that this Section 2.07
constitute, and this Section 2.07 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE XVI

[RESERVED.]

ARTICLE XVII

REMEDIES

Section 17.1. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded under applicable
law.

 

4



--------------------------------------------------------------------------------

Section 17.2. Application of Proceeds. The Administrative Agent shall apply the
proceeds resulting from any exercise of remedies hereunder as follows:

FIRST, to the payment in full of the Obligations in accordance with Section 10.2
of the Credit Agreement (the amounts so applied to be distributed among the
Creditor Parties pro rata in accordance with the amounts of the Obligations owed
to them on the date of any such distribution); and

SECOND, to the Guarantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct in accordance with Section 10.2 of
the Credit Agreement.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. The Guarantors shall remain liable for any deficiency if the proceeds
from the exercise remedies hereunder are insufficient to pay all Obligations,
including any attorneys’ fees and other expenses incurred by Administrative
Agent or any Lender to collect such deficiency. Notwithstanding the foregoing,
the proceeds of any exercise of remedies hereunder shall not be applied to any
Excluded Swap Obligation of such Guarantor and shall instead be applied to other
Obligations.

ARTICLE XVIII

INDEMNITY, SUBROGATION, CONTRIBUTION AND SUBORDINATION

Section 18.1. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), the Parent Borrower agrees that in the event a payment
in respect of any Obligation shall be made by any Guarantor under this
Agreement, the Parent Borrower shall indemnify such Guarantor for the full
amount of such payment and such Guarantor shall be subrogated to the rights of
the Person to whom such payment shall have been made to the extent of such
payment.

Section 18.2. Contribution and Subrogation. Each Guarantor (each such Guarantor
being called a “Contributing Party”) agrees (subject to Section 5.03) that, in
the event a payment shall be made by any other Guarantor hereunder in respect of
any Obligation to satisfy any Obligation and such other Guarantor (the “Claiming
Party”) shall not have been fully indemnified by the Parent Borrower as provided
in Section 5.01, such Contributing Party shall indemnify the Claiming Party in
an amount equal to the amount of such payment (the “Indemnified Amount”),
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Party on the date hereof and the denominator shall be the aggregate
net worth of all the Contributing Parties on the date hereof (or, in the case of
any Contributing Party becoming a party hereto pursuant to Section 6.12, the
date of the supplement hereto executed and delivered by such Contributing
Party). Any Contributing Party making any payment to a Claiming Party pursuant
to this Section 5.02 shall (subject to Section 5.03) be subrogated to the rights
of such Claiming Party under Section 5.01 to the extent of such payment.
Notwithstanding the foregoing, to the extent that any Claiming Party’s right to
indemnification hereunder arises from a payment made to satisfy Obligations
constituting Specified Swap Obligations, only those Contributing Parties for
whom such Specified Swap Obligations do not constitute Excluded Swap Obligations
shall indemnify such Claiming Party, with the fraction set forth in the second
preceding sentence being modified as appropriate to provide for indemnification
of the entire Indemnified Amount.

 

5



--------------------------------------------------------------------------------

Section 18.3. Subordination. (a)Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 5.01 and 5.02 and
all other rights of the Guarantors of indemnity, contribution or subrogation
under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations. No failure on the part
of any Borrower or any other Guarantor to make the payments required by Sections
5.01 and 5.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to, or to it by, any other Guarantor or any other
Subsidiary of the Company shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations.

ARTICLE XIX

MISCELLANEOUS

Section 19.1. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 12.2 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party shall be given to it in care of the
Parent Borrower in the manner provided in Section 12.2 of the Credit Agreement.

Section 19.2. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Letter of Credit Issuer or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Letter
of Credit Issuers and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or issuance,
amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Letter of Credit Issuer may have had notice or knowledge of such
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 12.1 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Creditor Party, consent
to a departure by any Loan Party from any covenant of such Loan Party set forth
herein to the extent such departure is not inconsistent with any limitation on
the authority of the Administrative Agent set forth in the Credit Agreement.

 

6



--------------------------------------------------------------------------------

(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

Section 19.3. Administrative Agent’s Fees and Expenses; Indemnification. (a)The
Guarantors jointly and severally agree to reimburse the Administrative Agent for
its fees and expenses incurred hereunder as provided in Section 12.5 of the
Credit Agreement as if each reference therein to the Borrowers were a reference
to the Guarantors.

(b) The Guarantors jointly and severally agree to indemnify and hold harmless
each Indemnitee as provided in Section 12.5 of the Credit Agreement as if each
reference to the Borrowers therein were a reference to the Guarantors.

(c) Any amounts payable hereunder, including as provided in Section 6.03(a) or
6.03(b), shall be additional Obligations. All amounts due under Section 6.03(a)
or 6.03(b) shall be payable promptly after written demand therefor.

(d) To the extent permitted by applicable law, no Guarantor shall assert, or
permit any of its subsidiaries to assert, and each Guarantor hereby waives, any
claim against any Indemnitee (i) for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES CREATED
HEREBY, EACH CREDITOR PARTY ACKNOWLEDGES THE PROVISIONS OF ARTICLE XI OF THE
CREDIT AGREEMENT AND AGREES TO BE BOUND BY SUCH PROVISIONS AS FULLY AS IF THEY
WERE SET FORTH HEREIN.

Section 19.4. Survival. All covenants, agreements, representations and
warranties made hereunder, in any other Loan Document and in any document,
certificate or statement delivered pursuant hereto or thereto, or in connection
herewith or therewith, shall survive the execution and delivery hereof and
thereof and the making of the Loans and other extensions of credit hereunder.
Such representations and warranties have been or will be relied upon by the
Administrative Agent, each Letter of Credit Issuer and each Lender, regardless
of any investigation made by the Administrative Agent, any Letter of Credit
Issuer or any Lender or on their behalf and notwithstanding that the
Administrative Agent, any Letter of Credit Issuer or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any

 

7



--------------------------------------------------------------------------------

Loan or L/C Credit Extension, and shall continue in full force and effect until
Payment in Full. The provisions of Section 6.03 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
by the Loan Documents, the repayment of the Loans, the expiration or termination
of the Letters of Credit (other than any Letter of Credit that has been Cash
Collateralized) and the Commitments or the termination of this Agreement or any
provision hereof.

Section 19.5. Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Creditor Parties and their respective successors and assigns, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein (and any attempted assignment or transfer by
any Loan Party shall be null and void), except as expressly contemplated by this
Agreement or the Credit Agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 19.6. Severability. If any provision of this Agreement is prohibited,
illegal, invalid or unenforceable in any jurisdiction, (a) such provision shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction and (b) the
parties shall endeavor in good faith negotiations to replace the prohibited,
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the prohibited, illegal,
invalid or unenforceable provisions..

Section 19.7. Governing Law; Jurisdiction; Consent to Service of Process.
(a)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT, AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally: (i) submits for
itself and its property in any legal action or proceeding relating to this
Agreement, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof; (ii) consents that
any such action or proceeding may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or

 

8



--------------------------------------------------------------------------------

proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (iii) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to its address set
forth in Section 12.2 of the Credit Agreement or at such other address of which
the Administrative Agent shall have been notified pursuant thereto; and
(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of the
Administrative Agent or any Creditor Party to sue or bring an enforcement action
relating to this Agreement in any other jurisdiction.

Section 19.8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND FOR ANY COUNTERCLAIM THEREIN (IN
EACH CASE, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.08.

Section 19.9. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 19.10. [Reserved.].

Section 19.11. Termination or Release. (a)This Agreement and the Guarantee
Obligations made herein shall, subject to Section 2.04, terminate and be
released (all without delivery of any instrument or performance of any act by
any Person) upon Payment in Full.

(b) A Subsidiary Loan Party may be released from its Guarantee Obligations under
the Loan Documents in accordance with Section 11.12 of the Credit Agreement.

(c) In connection with any termination or release pursuant to this Section 6.11,
the Administrative Agent shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents by the Administrative Agent pursuant to this Section 6.11 shall be
without recourse to or warranty by the Administrative Agent.

Section 19.12. Additional Subsidiaries. Pursuant to the Credit Agreement,
certain Subsidiaries of the Company not party hereto on the Closing Date are
required to enter into this Agreement. Upon the execution and delivery by the
Administrative Agent and any such Subsidiary of a Supplement, such Subsidiary
shall become a Subsidiary Loan Party and a Guarantor hereunder, with the same
force and effect as if originally named as such herein. The execution and
delivery of any Supplement shall not require the consent of any other Loan
Party. The rights and obligations of each Loan Party hereunder shall remain in
full force and effect notwithstanding the addition of any new Subsidiary Loan
Party as a party to this Agreement.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.     by  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]]

[Signature Page to Americold Guarantee Agreement]



--------------------------------------------------------------------------------

AMERICOLD LOGISTICS, LLC

AMERICOLD REAL ESTATE, L.P.

AMERICOLD TRS PARENT, LLC

ART AL HOLDING LLC

CHAMBERSBURG COLD STORAGE LIMITED PARTNERSHIP

LANIER COLD STORAGE, LLC

MHW GROUP AT PERRYVILLE, LLC

SAVANNAH COLD STORAGE, LLC

VERSACOLD USA LLC

    by  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

[Signature Page to Americold Guarantee Agreement]



--------------------------------------------------------------------------------

AMERICOLD REALTY OPERATIONS, INC.     by  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

[Signature Page to Americold Guarantee Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

    by  

 

  Name:   Title:

[Signature Page to Americold Guarantee Agreement]



--------------------------------------------------------------------------------

Schedule I to

the Guarantee Agreement

Subsidiary Loan Party Information

 

Name

  

Jurisdiction of Organization

  

Chief Executive Office

AmeriCold Logistics, LLC    Delaware   

c/o Americold Logistics

10 Glenlake Parkway

South Tower, Suite 600

Atlanta, Georgia 30328

AmeriCold Real Estate, L.P.    Delaware   

c/o Americold Logistics

10 Glenlake Parkway

South Tower, Suite 600

Atlanta, Georgia 30328

AmeriCold TRS Parent, LLC    Delaware   

c/o Americold Logistics

10 Glenlake Parkway

South Tower, Suite 600

Atlanta, Georgia 30328

ART AL Holding LLC    Delaware   

c/o Americold Logistics

10 Glenlake Parkway

South Tower, Suite 600

Atlanta, Georgia 30328

Chambersburg Cold Storage Limited Partnership    Maryland   

c/o Americold Logistics

10 Glenlake Parkway

South Tower, Suite 600

Atlanta, Georgia 30328

Lanier Cold Storage, LLC    Georgia   

c/o Americold Logistics

10 Glenlake Parkway

South Tower, Suite 600

Atlanta, Georgia 30328

MHW Group at Perryville, LLC    Maryland   

c/o Americold Logistics

10 Glenlake Parkway

South Tower, Suite 600

Atlanta, Georgia 30328

Savannah Cold Storage, LLC    Delaware   

c/o Americold Logistics

10 Glenlake Parkway

South Tower, Suite 600

Atlanta, Georgia 30328

Versacold USA LLC    Delaware   

c/o Americold Logistics

10 Glenlake Parkway

South Tower, Suite 600

Atlanta, Georgia 30328

Americold Realty Operations, Inc.    Delaware   

c/o Americold Logistics

10 Glenlake Parkway

South Tower, Suite 600

Atlanta, Georgia 30328



--------------------------------------------------------------------------------

Exhibit I to the

Guarantee Agreement

SUPPLEMENT NO. __ dated as of [•], 20[•] (this “Supplement”), to the Guarantee
Agreement dated as of March 26, 2020, (the “Guarantee Agreement”), among
Americold Realty Operating Partnership, L.P., a Delaware limited partnership
(the “Parent Borrower”), each Person listed on Schedule I thereto (each such
Person individually a “Subsidiary Loan Party” and, collectively, the “Subsidiary
Loan Parties”) and BANK OF AMERICA, N.A., a national banking association, as
administrative agent (in such capacity, the “Administrative Agent”).

A. Reference is made to the Credit Agreement dated as of March 26, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, Americold Realty Trust, a
Maryland real estate investment trust (the “Company”), the Designated Borrowers
from time to time party thereto, the several Lenders and the Letter of Credit
Issuers from time to time party thereto and the Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement referred to therein, as applicable.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders and the Letter of Credit Issuers to make extensions of credit to the
Borrowers under the Credit Agreement. Section 6.12 of the Guarantee Agreement
provides that additional Subsidiaries of the Company may become Subsidiary Loan
Parties under the Guarantee Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Subsidiary of the Company (the
“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Loan Party, a Loan
Party, and a Guarantor under the Guarantee Agreement in order to induce the
Lenders and the Letter of Credit Issuers to make additional extensions of credit
under the Credit Agreement and as consideration for such extensions of credit
previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 6.12 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Loan Party, a Subsidiary Loan Party
and a Guarantor under the Guarantee Agreement with the same force and effect as
if originally named therein as such, and the New Subsidiary hereby (a) agrees to
all the terms and provisions of the Guarantee Agreement applicable to it in such
capacities and (b) represents and warrants that the representations and
warranties made by it in such capacities thereunder are true and correct on and
as of the date hereof. Each reference to a “Loan Party,” “Subsidiary Loan Party”
or “Guarantor” in the Guarantee Agreement shall be deemed to include the New
Subsidiary. The Guarantee Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Creditor Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and hereby
makes each of the representations and warranties applicable to a Guarantor
contained in the Guarantee Agreement.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent. Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Subsidiary, its jurisdiction of organization and the location of its chief
executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT, AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF RELATING TO THIS
SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Guarantee Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses, including the reasonable fees, charges
and disbursements of counsel, incurred by it in connection with this Supplement,
including the preparation, execution and delivery thereof.

 

2



--------------------------------------------------------------------------------

Exhibit I to the

Guarantee Agreement

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY]     by  

 

  Name:   Title:   [Type Signatory Title]

BANK OF AMERICA, N.A.,

as Administrative Agent

    by  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

[Signature Page to Supplement to Guarantee Agreement]



--------------------------------------------------------------------------------

Schedule I

to Supplement No. __ to the

Guarantee Agreement

New Subsidiary Loan Party Information

 

Name

 

Jurisdiction of Organization

 

Chief Executive Office

           



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COMMITTED LOAN NOTICE

[See attached.]



--------------------------------------------------------------------------------

COMMITTED LOAN NOTICE

Date: ___________, _____1

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 26, 2020
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Americold Realty Operating
Partnership L.P., a Delaware limited partnership (the “Parent Borrower”),
Americold Realty Trust, a Maryland real estate investment trust, the Designated
Borrowers from time to time parties thereto, the several Lenders and Letter of
Credit Issuers from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

The Parent Borrower hereby requests, on behalf of itself or a Designated
Borrower as indicated below (the “Applicable Borrower”) on [TYPE REQUESTED
FUNDING DATE] (a Business Day) (select one)2:

Dollar Tranche Loans

 

Indicate:

Borrowing

or Conversion

or Continuation

 

Indicate:

Applicable

Borrower Name3

 

Indicate:

Requested

Amount

  

Indicate:

Base Rate Loan

or

Eurocurrency Loan

or

LIBOR Floating Rate
Loans

  

For Eurocurrency

Loan

Indicate:

Interest Period

(e.g. 1, 2, 3 or 6 month
interest period4)

 

Americold Realty Operating

Partnership L.P.

       

 

1 

Note to Parent Borrower. All requests submitted under a single Loan Notice must
be effective on the same date. If multiple effective dates are needed, multiple
Loan Notices will need to be prepared and signed.

2 

Note to Parent Borrower. For multiple borrowings, conversions and/or
continuations for a particular facility, fill out a new row for each
borrowing/conversion and/or continuation. Insert an additional chart for each
Additional TL Tranche added pursuant to Section 2.14 of the Credit Agreement.

3 

Parent Borrower is the only Applicable Borrower with respect to the Dollar
Tranche Loans.

4 

twelve (12) months or a period of shorter than one month may be selected with
the consent of all Dollar Tranche Lenders.



--------------------------------------------------------------------------------

Alternative Currency Tranche Loans

 

Indicate:

Borrowing

or Conversion or
Continuation

 

Indicate:

Applicable

Borrower Name

 

Indicate:

Requested Amount

  

Indicate:

Currency

  

Indicate:

Base Rate Loan

or

Eurocurrency Loan

or

LIBOR Floating
Rate Loans5

  

For Eurocurrency Loan

Indicate:

Interest Period (e.g.
1, 2, 3 or 6 month
interest period6)

Term A-1 Loan Facility

 

Indicate:

Borrowing

or Conversion or
Continuation

  

Indicate:

Applicable

Borrower Name7

  

Indicate:

Requested

Amount

  

Indicate:
Currency

  

Indicate:

Base Rate
Loan

or

Eurocurrency
Loan

or

LIBOR
Floating Rate
Loans

  

For Eurocurrency Loan

Indicate:

Interest Period (e.g. 1, 2,
3 or 6 month interest
period8)

   Americold Realty Operating Partnership L.P.      

Dollars

              

Dollars

              

Dollars

     

 

5 

LIBOR Floating Rate Loans available (whether by Borrowing, conversion or
otherwise) only to Parent Borrower, and Loans denominated in currencies other
than Dollars must be Eurocurrency Loans.

6 

twelve (12) months or a period of shorter than one month may be selected with
the consent of all Alternative Currency Tranche Lenders.

7 

Parent Borrower is the only Applicable Borrower with respect to the Term A-1
Loan Facility.

8 

twelve (12) months or a period of shorter than one month may be selected with
the consent of all Term A-1 Lenders.

 

2



--------------------------------------------------------------------------------

Term A-2 Loan Facility

 

Indicate:

Borrowing

or Conversion or
Continuation

  

Indicate:

Applicable Borrower
Name

  

Indicate:

Requested Amount

  

Indicate:

Currency

  

Type of Loan:

  

Indicate:

Interest Period
(e.g. 1, 2, 3 or 6
month interest
period9)

        

Canadian Dollars

  

Eurocurrency Loan

           

Canadian Dollars

  

Eurocurrency Loan

           

Canadian Dollars

  

Eurocurrency Loan

  

The Borrowing of Dollar Tranche Loans, if any, requested herein complies with
clauses (4) and (5) of the proviso to Section 2.1(b)(i) of the Credit Agreement.

The Borrowing of Alternative Currency Tranche Loans, if any, requested herein
complies with clauses (4) through (6) of the proviso to Section 2.1(b)(ii) of
the Credit Agreement.

[signature page follows]

 

 

9 

twelve (12) months or a period of shorter than one month may be selected with
the consent of all Term A-2 Lenders.

 

3



--------------------------------------------------------------------------------

AMERICOLD REALTY OPERATING PARTNERSHIP, L.P. By:  

 

Name:   [Type Signatory Name] Title:   [Type Signatory Title]

 

4



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

COMMITTED BID REQUEST

[See attached.]



--------------------------------------------------------------------------------

BID REQUEST

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 26, 2020
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Americold Realty Operating Partnership
L.P., a Delaware limited partnership (the “Parent Borrower”), Americold Realty
Trust, a Maryland real estate investment trust, the Designated Borrowers from
time to time parties thereto, the several Lenders and Letter of Credit Issuers
from time to time party thereto and Bank of America, N.A., as Administrative
Agent.

The Lenders are invited to make Bid Loans:

1. On                                          
                                        (a Business Day).

2. In an aggregate amount not exceeding $                     (with any
sublimits set forth below).

3. Comprised of (select one):

 

☐ Bid Loans based on an Absolute Rate

  

☐ Bid Loans based on Eurocurrency Rate

 

Bid Loan No.

   Interest Period
requested      Maximum principal
amount requested  

1

     _______days/mos      $                    

2

     _______days/mos      $                    

3

     _______days/mos      $                    

The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.3(a) of the Agreement.

The Parent Borrower authorizes the Administrative Agent to deliver this Bid
Request to the Lenders. Responses by the Lenders must be in substantially the
form of Exhibit C-2 to the Agreement and must be received by the Administrative
Agent by the time specified in Section 2.3 of the Agreement for submitting
Competitive Bids.

 



--------------------------------------------------------------------------------

AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.

By:

 

 

  Name: [Type Signatory Name]   Title: [Type Signatory Title]

 

 

2



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

COMPETITIVE BID

[See attached.]



--------------------------------------------------------------------------------

COMPETITIVE BID

, ____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 26, 2020
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Americold Realty Operating Partnership
L.P., a Delaware limited partnership (the “Parent Borrower”), Americold Realty
Trust, a Maryland real estate investment trust, the Designated Borrowers from
time to time parties thereto, the several Lenders and Letter of Credit Issuers
from time to time party thereto and Bank of America, N.A., as Administrative
Agent.

In response to the Bid Request dated             , ____, the undersigned offers
to make the following Bid Loan(s):

1. Borrowing date:                                         (a Business Day).

2. In an aggregate amount not exceeding $                     (with any
sublimits set forth below).

3. Comprised of:

 

Bid Loan No.

   Interest Period
offered      Bid Maximum      Absolute Rate
Bid or
Eurocurrency
Margin Bid*  

1

     _______days/mos      $                      (- +) _______ % 

2

     _______days/mos      $                      (- +) _______ % 

3

     _______days/mos      $                      (- +) _______ % 

 

*

Expressed in multiples of 1/100th of a basis point.



--------------------------------------------------------------------------------

Contact Person:                                         
Telephone:                                         

 

[LENDER]

By:  

 

  Name: [Type Signatory Name]   Title: [Type Signatory Title]

******************************************************************************

THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO ACCEPT ANY
OFFERS CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

   Principal
Amount
Accepted      $                  $                  $            

 

AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.

By:

 

 

 

Name: [Type Signatory Name]

 

Title: [Type Signatory Title]

 

Date:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

[See attached.]

 



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below and the Assignee identified in item 2 below.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”) receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Guarantees with respect to, and the
Letters of Credit included in, such facilities) and (b) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

  1.

Assignor:                                          
                                                                            

[Assignor [is] [is not] a Defaulting Lender]

 

  2.

Assignee:                                          
                                                                            

[Assignee is [a Lender] [an Affiliate/Approved Fund of [identify Lender]]]1

 

  3.

Parent Borrower: Americold Realty Operating Partnership, L.P., a Delaware
limited partnership

 

  4.

Administrative Agent: Bank of America, N.A., as the Administrative Agent under
the Credit Agreement

 

1 

Select as applicable.



--------------------------------------------------------------------------------

  5.

Credit Agreement: The Credit Agreement dated as of March 26, 2020, among
Americold Realty Operating Partnership, L.P., a Delaware limited partnership,
Americold Realty Trust, a Maryland real estate investment trust, the Designated
Borrowers from time to time party thereto, the several Lenders and Letter of
Credit Issuers from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

 

  6.

Assigned Interest:2

 

Facility/Tranche
Assigned3

    Aggregate Amount of
Commitments/Loans of
the applicable Class/
Tranche for all Lenders     Amount of the
Commitments/Loans of
the applicable
Class/Tranche Assigned     Percentage Assigned of
Commitments/Loans4     s     $       $         %     $       $         %  

Effective Date: ___________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

The Assignee, if not already a Lender, agrees to deliver to the Parent Borrower
and Administrative Agent a completed administrative questionnaire supplied by
the Administrative Agent in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Parent Borrower and its Affiliates and their
related parties or their respective subsidiaries) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable law, including Federal, State and foreign securities
laws.

 

2 

Must comply with the minimum assignment amounts set forth in
Section 12.6(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

3 

Fill in the appropriate terminology for the facilities/tranches under the Credit
Agreement that are being assigned under this Assignment (e.g. “Alternative
Currency Commitment”, “Dollar Tranche Commitment”, “Term Commitment”, etc.)

4 

Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders of any Class/Tranche, as applicable.

 

2



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:

 

                        , as Assignor,

 

[Consented to and]1 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

    By:  

 

  Name: [Type Signatory Name]                Name: [Type Signatory Name]  
Title: [Type Signatory Title]       Title: [Type Signatory Title]
                        , as Assignee,2      

[Consented to:3

 

    AMERICOLD REALTY OPERATING PARTNERSHIP, L.P. By:  

 

    By:  

 

  Name: [Type Signatory Name]       Name: [Type Signatory Name]   Title: [Type
Signatory Title]       Title: [Type Signatory Title]]        

[Consented to: 4

 

      BANK OF AMERICA, N.A., as a Letter of Credit Issuer       By:  

 

        Name: [Type Signatory Name]         Title: [Type Signatory Title]

 

1 

No consent of the Administrative Agent is required for an assignment of any Term
Commitment or Term Loan to a Term Lender, an Affiliate of a Term Lender or an
Approved Fund.

2 

The Assignee must deliver to the Parent Borrower and Administrative Agent all
applicable tax forms required to be delivered by it under Section 5.4(e) of the
Credit Agreement.

3 

No consent of the Parent Borrower is required (x) with respect to Term
Commitments or Term Loans, for an assignment to a Term Lender, an Affiliate of a
Term Lender or an Approved Fund, (y) with respect to Revolving Credit
Commitments or Revolving Credit Loans, for an assignment to a Revolving Credit
Lender, an Affiliate of a Revolving Credit Lender or an Approved Fund or (z) if
an Event of Default has occurred and is continuing, for any assignment (provided
that the Parent Borrower will be deemed to have consented to any assignment
unless it shall object within 10 Business Days after having received notice
thereof).

4 

To be added only if the assignment is of Dollar Tranche Commitments or Dollar
Tranche Loans, which requires the consent of each Letter of Credit Issuer
pursuant to Section 12.6(b)(i)(C) of the Credit Agreement.

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Letter of Credit Issuer By:  

 

  Name: [Type Signatory Name]   Title: [Type Signatory Title] CITIBANK, N.A., as
a Letter of Credit Issuer By:  

 

  Name: [Type Signatory Name]   Title: [Type Signatory Title]] ROYAL BANK OF
CANADA, as a Letter of Credit Issuer By:  

 

  Name: [Type Signatory Name]   Title: [Type Signatory Title]]

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
other than statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of any Borrower, any
Subsidiary or any other Affiliate of any Borrower or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower, any Subsidiary or any other Affiliate of any Borrower or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(subject to such consents, if any, as may be required under Section 12.6(b)(i)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 thereof (or, prior to the first such delivery, the financial
statements referred to in Section 7.1 thereof), and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, (vi) if it is a Lender that is a U.S. Person, attached hereto
is an executed original of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax, (vii) if it is a Non-U.S. Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement (including Section 5.4(e) thereof), duly
completed and executed by the Assignee, and (viii) it is an eligible assignee in
accordance with the terms of Section 12.6 of the Credit Agreement, and
(b) agrees that (i) it will, independently and without reliance on the



--------------------------------------------------------------------------------

Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile transmission or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Assignment and
Assumption and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

PROMISSORY NOTE (TERM A-1 LOAN)

[INSERT DATE]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                 or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Term A-1 Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of March 26, 2020
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Borrower, Americold Realty
Trust, the Designated Borrowers from time to time party thereto, the Lenders and
Letter of Credit Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Term A-1 Loan from the date of such Term A-1 Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, and the
holder is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guarantee Agreement and the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Term A-1 Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Term A-1 Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives, to the
maximum extent permitted by applicable law, diligence, presentment, protest and
demand and notice of protest, demand, dishonor and non-payment of this Note.



--------------------------------------------------------------------------------

THIS NOTE, AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

AMERICOLD REALTY OPERATING

PARTNERSHIP, L.P.

By:  

         

Name:   [Type Signatory Name] Title:   [Type Signatory Title]

[Signature Page to Promissory Note (Term A-1 Loan)]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or

Interest

Paid This

Date

  

Outstanding

Principal

Balance

This Date

  

Notation

Made By

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

PROMISSORY NOTE (TERM A-2 LOAN)

[INSERT DATE]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                     or its registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Term A-2 Loan from time to time made by
the Lender to the Borrower under that certain Credit Agreement, dated as of
March 26, 2020 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
Americold Realty Operating Partnership, L.P., Americold Realty Trust, the other
Designated Borrowers from time to time party thereto, the Lenders and Letter of
Credit Issuers from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Term A-2 Loan from the date of such Term A-2 Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Canadian Dollars at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, and the
holder is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guarantee Agreement and the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Term A-2 Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Term A-2 Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives, to the
maximum extent permitted by applicable law, diligence, presentment, protest and
demand and notice of protest, demand, dishonor and non-payment of this Note.



--------------------------------------------------------------------------------

THIS NOTE, AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

AMERICOLD REALTY OPERATING

PARTNERSHIP, L.P.

NOVA COLD LOGISTICS ULC

AMERICOLD AUSTRALIAN HOLDINGS

PTY LTD

ICECAP PROPERTIES NZ LIMITED By:  

             

Name:   [Type Signatory Name] Title:   [Type Signatory Title]

[Signature Page to Promissory Note (Term A-2 Loan)]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Currency

and

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or

Interest

Paid This

Date

  

Outstanding

Principal

Balance

This Date

  

Notation

Made By

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

PROMISSORY NOTE (REVOLVING CREDIT LOAN)

[INSERT DATE]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                 or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of
March 26, 2020 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
[Americold Realty Operating Partnership, L.P.,] Americold Realty Trust, the
[other] Designated Borrowers from time to time party thereto, the Lenders and
Letter of Credit Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
currency in which such Revolving Credit Loan is denominated at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, and the
holder is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guarantee Agreement and the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Revolving Credit
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives, to the
maximum extent permitted by applicable law, diligence, presentment, protest and
demand and notice of protest, demand, dishonor and non-payment of this Note.



--------------------------------------------------------------------------------

THIS NOTE, AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.] [NOVA COLD LOGISTICS ULC]
[AMERICOLD AUSTRALIAN HOLDINGS PTY LTD] [ICECAP PROPERTIES NZ LIMITED] By:  

             

Name:   [Type Signatory Name] Title:   [Type Signatory Title]

[Signature Page to Promissory Note (Revolving Credit Loan)]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Currency

and

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or

Interest

Paid This

Date

  

Outstanding

Principal

Balance

This Date

  

Notation

Made By

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

DESIGNATION NOTICE

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Reference is made
to that certain Credit Agreement, dated as of March 26, 2020 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Americold Realty Operating Partnership, L.P.,
a Delaware limited partnership (the “Parent Borrower”), Americold Realty Trust,
a Maryland real estate investment trust, the Designated Borrowers from time to
time party thereto, the Lenders and Letter of Credit Issuers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent. DATE:   
[Date]

 

 

[Name of Qualified Counterparty/Cash Management Bank] hereby notifies you,
pursuant to the terms of the Credit Agreement, that it meets the requirements of
a [Qualified Counterparty/Cash Management Bank] under the terms of the Credit
Agreement and is a [Qualified Counterparty/Cash Management Bank] under the
Credit Agreement and the other Loan Documents.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

[NAME OF QUALIFIED COUNTERPARTY/

CASH MANAGEMENT BANK], as a [Qualified

Counterparty/Cash Management Bank]

By:  

             

  Name: [Type Signatory Name]   Title: [Type Signatory Title]



--------------------------------------------------------------------------------

AMERICOLD REALTY OPERATING

PARTNERSHIP, L.P.

By:  

             

  Name: [Type Signatory Name]   Title: [Type Signatory Title]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

COMPLIANCE CERTIFICATE

[See attached.]



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

of

AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.

☐ Check for distribution to PUBLIC and Private side Lenders1

Financial Statement Date:                 ,

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 26, 2020
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Americold Realty Operating
Partnership, L.P., a Delaware limited partnership (the “Borrower”), Americold
Realty Trust, a Maryland real estate investment trust (the “Company”), the
Designated Borrowers from time to time party thereto, the several Lenders and
Letter of Credit Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the [chief financial officer][principal accounting
officer][treasurer][controller] of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Company and the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Parent Borrower has delivered the year-end audited financial statements
required by Section 8.1(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and a list as
of such year-end setting forth the name and jurisdiction of incorporation of
each Subsidiary of a Group Member and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Group Member.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Parent Borrower has delivered the unaudited financial statements required
by Section 8.1(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP, consistently
applied, as at such date and for such period subject only to normal year-end
audit adjustments and the absence of footnotes.

 

1 

If the box is not checked, this certificate will only be posted to Private Side
Lenders.

 

1



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
and its Subsidiaries (on a consolidated basis) during the accounting period
covered by such financial statements.

3. A review of the activities of the Company and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Company and its
Subsidiaries performed and observed all their respective Obligations under the
Loan Documents, and

[select one:]

[to the knowledge of the undersigned, during such fiscal period each of the
Company and its Subsidiaries performed and observed each covenant and condition
of the Loan Documents applicable to it, and no Default or Event of Default has
occurred and is continuing.]

--or--

[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and Event of Default and its nature and status:]

4. Schedule 1 attached hereto sets forth a narrative discussion and analysis of
the financial condition and results of operations of the Company and its
Subsidiaries (on a consolidated basis) for the fiscal quarter and the portion of
the Company’s fiscal year ended on the Financial Statement Date.

5. Schedule 2 attached hereto sets forth reasonably detailed calculations
demonstrating compliance with the Financial Covenants (including reasonably
detailed calculations that confirm the computations of Unencumbered Asset Value
and Total Asset Value that were utilized in calculating the Financial Covenants
reflect the concentration limits included in the proviso to Unencumbered Asset
Value or Total Asset Value, as applicable).

6. Schedule 3 attached hereto contains a statement of the EBITDA contribution by
each component of Unencumbered Asset Value and Total Asset Value for the twelve
month period ending at the end of the most recent fiscal quarter and summary
occupancy reports and location by asset.

7. All assets utilized in determining Unencumbered Asset Value fully qualify as
Qualified Assets under the applicable Eligibility Criteria.

8. Schedule 4 attached hereto contains a summary of all acquisitions,
dispositions or other removals of Qualified Assets completed during the most
recently ended calendar quarter.

 

2



--------------------------------------------------------------------------------

9. All of the information and analyses set forth in the schedules attached
hereto are true and accurate on and as of the date of this Certificate.

[signature page immediately follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,                     .

 

AMERICOLD REALTY OPERATING PARTNERSHIP, L.P By:  

         

Name:   [Type Signatory Name] Title:   [Type Signatory Title]

[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

DISCUSSION AND ANALYSIS OF

FINANCIAL CONDITION AND RESULTS OF OPERATIONS

[See attached] / [Please see discussion and analysis contained in
                                 .]1

 

1 

If discussion and analysis will be delivered by inclusion in materials filed
with the SEC, insert description of relevant filing



--------------------------------------------------------------------------------

SCHEDULE 2

TO COMPLIANCE CERTIFICATE

FINANCIAL COVENANT CALCULATIONS

[See attached.]



--------------------------------------------------------------------------------

SCHEDULE 3

TO COMPLIANCE CERTIFICATE

STATEMENT OF EBITDA CONTRIBUTION BY EACH COMPONENT OF

UNENCUMBERED ASSET VALUE AND TOTAL ASSET VALUE

[See attached.]



--------------------------------------------------------------------------------

SCHEDULE 4

TO COMPLIANCE CERTIFICATE

SUMMARY OF ALL ACQUISITIONS, DISPOSITIONS OR OTHER REMOVALS

OF QUALIFIED ASSETS COMPLETED DURING

THE MOST RECENTLY ENDED CALENDAR QUARTER

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 26, 2020 (as
amended, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Americold Realty
Operating Partnership, L.P., a Delaware limited partnership (the “Parent
Borrower”), Americold Realty Trust, a Maryland real estate investment trust, the
Designated Borrowers from time to time party thereto, the several Lenders and
Letter of Credit Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 5.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10-percent shareholder” of the Parent Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Parent Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Parent Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Parent Borrower and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Parent
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

     

Name: [Type Signatory Name] Title: [Type Signatory Title] Date:
                                    , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 26, 2020 (as
amended, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Americold Realty
Operating Partnership, L.P., a Delaware limited partnership (the “Parent
Borrower”), Americold Realty Trust, a Maryland real estate investment trust, the
Designated Borrowers from time to time party thereto, the several Lenders and
Letter of Credit Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 5.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Parent Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled
foreign corporation” related to the Parent Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

             

Name: [Type Signatory Name] Title: [Type Signatory Title] Date:
                            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 26, 2020 (as
amended, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Americold Realty
Operating Partnership, L.P., a Delaware limited partnership (the “Parent
Borrower”), Americold Realty Trust, a Maryland real estate investment trust, the
Designated Borrowers from time to time party thereto, the several Lenders and
Letter of Credit Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 5.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Parent Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Parent Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

         

Name: [Type Signatory Name] Title: [Type Signatory Title] Date:
                    , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 26, 2020 (as
amended, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Americold Realty
Operating Partnership, L.P., a Delaware limited partnership (the “Parent
Borrower”), Americold Realty Trust, a Maryland real estate investment trust, the
Designated Borrowers from time to time party thereto, the several Lenders and
Letter of Credit Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 5.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10-percent
shareholder” of the Parent Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” related to the Parent Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Parent Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Parent Borrower and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the Parent Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

             

Name: [Type Signatory Name] Title: [Type Signatory Title] Date:
                    , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                         ,             

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.18 of that certain Credit Agreement, dated as of March 26,
2020 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Americold
Realty Operating Partnership L.P., a Delaware limited partnership (the “Parent
Borrower”), Americold Realty Trust, a Maryland real estate investment trust, the
Designated Borrowers from time to time party thereto, the several Lenders and
Letter of Credit Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Request and Assumption Agreement and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

Each of ______________________ (the “Designated Borrower”) and the Parent
Borrower hereby confirms, represents and warrants to the Administrative Agent
and the Lenders that the Designated Borrower is a Wholly-Owned Subsidiary of the
Parent Borrower.

The documents required to be delivered to the Administrative Agent under
Section 2.18 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
_____________.

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

 

Jurisdiction of Organization

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.



--------------------------------------------------------------------------------

The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Credit Loans under the Credit Agreement, and understand,
acknowledge and agree that neither the Designated Borrower nor the Parent
Borrower on its behalf shall have any right to request any Revolving Credit
Loans for its account unless and until the date five Business Days after the
effective date designated by the Administrative Agent in a Designated Borrower
Notice delivered to the Parent Borrower and the Lenders pursuant to Section 2.18
of the Credit Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER] By:  

             

Name:   [Type Signatory Name] Title:   [Type Signatory Title] AMERICOLD REALTY
OPERATING PARTNERSHIP, L.P. By:  

             

Name:   [Type Signatory Name] Title:   [Type Signatory Title]



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF

DESIGNATED BORROWER NOTICE

[See attached.]



--------------------------------------------------------------------------------

DESIGNATED BORROWER NOTICE

Date:                     ,             

 

To:

Americold Realty Operating Partnership, L.P.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.18
of that certain Credit Agreement, dated as of March 26, 2020 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Americold Realty Operating
Partnership L.P., a Delaware limited partnership (the “Parent Borrower”),
Americold Realty Trust, a Maryland real estate investment trust, the Designated
Borrowers from time to time party thereto, the several Lenders and Letter of
Credit Issuers from time to time party thereto and Bank of America, N.A., as
Administrative Agent, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Parent Borrower and the Lenders
that effective as of [INSERT DATE], subject to receipt of all resolutions,
incumbency certificates, opinions of counsel and other documents or information
requested or required pursuant to the last sentence of Section 2.18(a) of the
Credit Agreement, [INSERT NAME OF NEW DESIGNATED BORROWER] shall be a Designated
Borrower and may receive Revolving Credit Loans for its account on the terms and
conditions set forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

         

Name:   [Type Signatory Name] Title:   [Type Signatory Title]



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF

DESIGNATED BORROWER TERMINATION NOTICE

[See attached.]



--------------------------------------------------------------------------------

DESIGNATED BORROWER TERMINATION NOTICE

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Termination Notice is made and delivered pursuant to
Section 2.18 of that certain Credit Agreement, dated as of March 26, 2020 (as
amended, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Americold Realty
Operating Partnership L.P., a Delaware limited partnership (the “Parent
Borrower”), Americold Realty Trust, a Maryland real estate investment trust, the
Designated Borrowers from time to time party thereto, the several Lenders and
Letter of Credit Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Termination Notice and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

The Parent Borrower hereby terminates the status as a Designated Borrower of
______________________, in accordance with Section 2.18 of the Credit Agreement,
effective as of the date of receipt of this notice by the Administrative Agent.
The undersigned hereby represents and warrants that all principal and interest
on any Revolving Credit Loan of the above-referenced Designated Borrower and all
other amounts payable by such Designated Borrower pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof. Notwithstanding
the foregoing, this Termination Letter shall not affect any obligation which by
the terms of the Credit Agreement survives termination thereof.

 

AMERICOLD REALTY OPERATING PARTNERSHIP, L.P. By:  

             

Name:   [Type Signatory Name] Title:   [Type Signatory Title]



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF

NOTICE OF LOAN PREPAYMENT

[See attached.]



--------------------------------------------------------------------------------

NOTICE OF LOAN PREPAYMENT

Date:                     ,             1

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 26, 2020
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Americold Realty Operating
Partnership L.P., a Delaware limited partnership (the “Parent Borrower”),
Americold Realty Trust, a Maryland real estate investment trust, the Designated
Borrowers from time to time parties thereto, the several Lenders and Letter of
Credit Issuers from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

The Parent Borrower hereby requests, on behalf of itself or a Designated
Borrower as indicated below (the “Applicable Borrower”), to prepay on [TYPE
REQUESTED FUNDING DATE] (a Business Day):

Dollar Tranche Loans

 

Indicate:

Applicable

Borrower Name2

   Indicate:
Requested
Amount      Indicate:
Base Rate Loan
or
Eurocurrency Loan
or
LIBOR Floating
Rate Loans      For Eurocurrency
Loan
Indicate:
Interest  Period
(e.g. 1, 2, 3 or 6
month interest
period3) and last
day of Interest
Period   Americold Realty Operating Partnership L.P.         

 

1 

Note to Parent Borrower. All prepayments submitted under a single Notice of Loan
Prepayment must be effective on the same date. If multiple effective dates are
needed, multiple Notice of Loan Prepayment will need to be prepared and signed.
Insert an additional chart for each Additional TL Tranche added pursuant to
Section 2.14 of the Credit Agreement.

2 

Parent Borrower is the only Applicable Borrower with respect to the Dollar
Tranche Loans.

3 

Or twelve (12) months or a period of shorter than one month as consented to by
all Dollar Tranche Lenders.



--------------------------------------------------------------------------------

Alternative Currency Tranche Loans

 

Indicate:

Applicable

Borrower

Name

 

Indicate:

Requested

Amount

 

Indicate:

Currency

  

Indicate:

Base Rate Loan

or

Eurocurrency Loan

or

LIBOR Floating

Rate Loans

  

For Eurocurrency Loan

Indicate:

Interest Period (e.g. 1,

2, 3 or 6 month interest

period4) and last day of

Interest Period

Term A-1 Loan Facility

 

Indicate:

Applicable

Borrower Name5

 

Indicate:

Requested

Amount

 

Indicate:

Currency

 

Indicate:

Base Rate Loan

or

Eurocurrency Loan

or

LIBOR Floating

Rate Loans

 

For Eurocurrency

Loan

Indicate:

Interest Period

(e.g. 1, 2, 3 or 6

month interest

period6) and last

day of Interest

Period

Americold Realty Operating Partnership L.P.    

Dollars

   

 

4 

Or twelve (12) months or a period of shorter than one month as consented to by
all Alternative Currency Tranche Lenders.

5 

Parent Borrower is the only Applicable Borrower with respect to the Dollar
Tranche Loans.

6 

Or twelve (12) months or a period of shorter than one month as consented to by
all Term A-1 Lenders.



--------------------------------------------------------------------------------

Term A-2 Loan Facility

 

Indicate:

Applicable

Borrower Name

 

Indicate:

Requested

Amount

 

Indicate:

Currency

 

Type of Loan:

 

Indicate:

Interest Period

(e.g. 1, 2, 3 or 6

month interest

period7) and last

day of Interest

Period

   

Canadian Dollars

 

Eurocurrency Loan

 

 

AMERICOLD REALTY OPERATING PARTNERSHIP L.P. By:  

         

  Name: [Type Signatory Name]   Title: [Type Signatory Title]

 

7 

Or twelve (12) months or a period of shorter than one month as consented to by
all Term A-2 Lenders.